Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

 

CREDIT AGREEMENT

 

Dated as of April 2, 2012

 

among

 

THE YANKEE CANDLE COMPANY, INC.,
as Domestic Borrower

 

YANKEE CANDLE CANADA INC.,
as Canadian Borrower

 

YANKEE CANDLE COMPANY (EUROPE) LIMITED
as UK Borrower

 

YANKEE CANDLE DEUTSCHLAND GMBH
as German Borrower

 

 

The Guarantors Named Herein

 

BANK OF AMERICA, N.A.
as Agent
and

 

 

The Other Lenders Party Hereto

 

BARCLAYS BANK PLC,
as Syndication Agent

 

U.S BANK NATIONAL ASSOCIATION and WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Documentation Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and BARCLAYS BANK PLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

68

1.03

 

Accounting Terms

 

69

1.04

 

United Kingdom Tax Matters

 

69

1.05

 

Rounding

 

74

1.06

 

Times of Day

 

74

1.07

 

Letter of Credit Amounts

 

74

1.08

 

Currency Equivalents Generally

 

75

1.09

 

Exchange Rates; Currency Translation

 

75

1.10

 

Pro Forma Basis

 

76

 

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

77

 

 

 

 

 

2.01

 

Committed Loans; Reserves

 

77

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

 

78

2.03

 

Letters of Credit

 

81

2.04

 

Swing Line Loans

 

90

2.05

 

Prepayments; Loan Reallocation

 

93

2.06

 

Termination or Reduction of Commitments

 

96

2.07

 

Repayment of Obligations

 

98

2.08

 

Interest

 

98

2.09

 

Fees

 

99

2.10

 

Computation of Interest and Fees

 

100

2.11

 

Evidence of Debt

 

101

2.12

 

Payments Generally; Agent’s Clawback

 

101

2.13

 

Sharing of Payments by Lenders

 

103

2.14

 

Settlement Amongst Lenders

 

104

2.15

 

Increase in Commitments

 

104

2.16

 

Defaulting Lenders

 

106

2.17

 

Extensions of Loans

 

108

 

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

111

 

 

 

 

 

3.01

 

Taxes

 

111

3.02

 

Illegality

 

115

3.03

 

Inability to Determine Rates

 

115

3.04

 

Increased Costs; Reserves on LIBOR Rate Loans or BA Equivalent Loans

 

116

3.05

 

Compensation for Losses

 

117

3.06

 

Mitigation Obligations

 

118

3.07

 

Survival

 

118

3.08

 

Availability of Credit

 

118

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

119

 

 

 

 

 

 

 

Conditions to Initial Credit Extension

 

119

4.02

 

Conditions to all Credit Extensions

 

123

 

i

--------------------------------------------------------------------------------


 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

124

 

 

 

 

 

5.01

 

Financial Condition

 

124

5.02

 

No Change

 

124

5.03

 

Existence, Compliance with Requirements of Law

 

125

5.04

 

Corporate Power; Authorization; Enforceable Obligations

 

125

 

 

No Legal Bar

 

126

5.06

 

No Material Litigation

 

126

5.07

 

No Default

 

126

5.08

 

Ownership of Property; Liens

 

126

5.09

 

Intellectual Property

 

126

5.10

 

Taxes

 

127

5.11

 

Federal Regulations

 

127

5.12

 

ERISA

 

127

 

 

Investment Company Act

 

128

5.14

 

Subsidiaries

 

129

5.15

 

Environmental Compliance

 

129

 

 

Accuracy of Information, etc.

 

129

5.17

 

Security Documents

 

129

5.18

 

Solvency

 

130

5.19

 

Senior Indebtedness

 

130

5.20

 

Labor Matters

 

131

 

 

Regulation H

 

131

5.22

 

Anti-Money Laundering and Economic Sanctions Laws

 

131

5.23

 

Insurance

 

131

5.24

 

Deposit Accounts; Credit Card Arrangements

 

132

5.25

 

Ranking

 

132

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

132

 

 

 

 

 

6.01

 

Financial Statements

 

132

6.02

 

Certificates; Other Information

 

133

6.03

 

Notices

 

135

6.04

 

Payment of Obligations

 

137

6.05

 

Preservation of Existence, Etc.

 

137

6.06

 

Maintenance of Properties

 

137

6.07

 

Maintenance of Insurance

 

137

6.08

 

Compliance with Requirements of Laws

 

138

6.09

 

Accountants

 

138

6.10

 

Inspection Rights

 

139

 

 

Additional Collateral and Additional Loan Parties

 

139

6.12

 

Cash Management

 

142

6.13

 

Cycle Counts

 

143

6.14

 

Environmental Laws

 

143

6.15

 

Further Assurances

 

144

6.16

 

Canadian Pension Benefit Plans

 

144

 

 

Maintenance of Process Agent

 

144

 

 

Designation as Senior Debt

 

144

6.19

 

UK “Know your customer” checks

 

144

6.20

 

UK Pension Plans

 

145

6.21

 

Centre of Main Interests

 

145

6.22

 

Post-Closing Obligations

 

146

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII NEGATIVE COVENANTS

 

146

 

 

 

 

 

 

 

Liens

 

146

 

 

Investments

 

149

 

 

Indebtedness

 

151

7.04

 

Fundamental Changes

 

154

 

 

Dispositions

 

154

7.06

 

Restricted Payments

 

156

7.07

 

Prepayments of Indebtedness

 

158

7.08

 

Change in Nature of Business

 

159

7.09

 

Transactions with Affiliates

 

160

7.10

 

Burdensome Agreements

 

160

7.11

 

Use of Proceeds

 

161

7.12

 

Amendment of Material Documents; Designation of Indebtedness

 

161

7.13

 

Fiscal Year

 

161

7.14

 

Deposit Accounts; Credit Card Processors

 

162

7.15

 

Sales and Leasebacks

 

162

7.16

 

Clauses Restricting Subsidiary Distributions

 

162

7.17

 

Limitation on Hedge Agreements

 

163

7.18

 

Financial Covenants

 

163

 

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

163

 

 

 

 

 

8.01

 

Events of Default

 

163

8.02

 

Remedies Upon Event of Default

 

166

8.03

 

Application of Funds

 

167

 

 

 

 

 

ARTICLE IX THE AGENT

 

176

 

 

 

 

 

9.01

 

Appointment

 

176

9.02

 

Appointment of the Agent as security trustee under the European Security
Documents

 

177

9.03

 

Parallel Debt Obligations

 

180

9.04

 

Delegation of Duties

 

180

9.05

 

Exculpatory Provisions

 

181

9.06

 

Reliance by Agent

 

181

 

 

Notice of Default

 

182

9.08

 

Non-Reliance on Agent and Other Lenders

 

182

 

 

Indemnification

 

182

 

 

Rights as a Lender

 

183

 

 

Successor Agent

 

183

9.12

 

Collateral and Guaranty Matters

 

184

9.13

 

No Other Duties, Etc.

 

184

9.14

 

Agent May File Proofs of Claim

 

185

9.15

 

Notice of Transfer

 

185

9.16

 

Reports and Financial Statements

 

185

9.17

 

Agency for Perfection

 

186

9.18

 

Relation among Lenders

 

186

9.19

 

Risk Participation

 

186

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

188

 

 

 

 

 

10.01

 

Amendments and Waivers

 

188

10.02

 

Notices; Effectiveness; Electronic Communications

 

190

 

iii

--------------------------------------------------------------------------------


 

10.03

 

No Waiver; Cumulative Remedies

 

192

10.04

 

Expenses; Indemnity; Damage Waiver

 

192

10.05

 

Payments Set Aside

 

194

10.06

 

Successors and Assigns

 

194

10.07

 

Treatment of Certain Information; Confidentiality

 

198

10.08

 

Right of Setoff

 

199

10.09

 

Interest Rate Limitation

 

200

10.10

 

Counterparts; Integration; Effectiveness

 

200

10.11

 

Survival

 

200

10.12

 

Severability

 

201

10.13

 

Replacement of Lenders

 

201

 

 

GOVERNING LAW

 

202

 

 

SUBMISSION TO JURISDICTION; WAIVERS

 

202

10.16

 

Waivers of Jury Trial

 

202

10.17

 

No Advisory or Fiduciary Responsibility

 

202

10.18

 

USA PATRIOT Act; Proceeds of Crime Act

 

203

10.19

 

Foreign Asset Control Regulations

 

203

10.20

 

Time of the Essence

 

204

10.21

 

Designation as Senior Debt

 

204

10.22

 

Press Releases

 

204

10.23

 

Additional Waivers

 

204

10.24

 

Judgment Currency

 

206

10.25

 

No Strict Construction

 

206

10.26

 

Attachments

 

206

10.27

 

Electronic Execution of Assignments and Certain Other Documents

 

206

10.28

 

Obligations and Collateral of the Canadian Loan Parties, the UK Loan Parties,
and the German Loan Parties

 

207

10.29

 

Language

 

207

 

 

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

 

Guarantors

1.02

 

Existing Letters of Credit

1.03

 

Mandatory Cost

2.01

 

Commitments and Applicable Percentages

4.01

 

Unrestricted Subsidiaries

4.01(m)

 

Certain Properties: Mortgages; Title Reports; Title Insurance; Surveys

5.01

 

Contingent Obligations; Certain Indebtedness

5.08(a)

 

Excepted Property

5.08(b)

 

Owned and Leased Real Estate

5.14

 

Subsidiaries

5.17

 

Filing Jurisdictions

5.21

 

Flood Zone Properties

5.24

 

Insurance

5.25(a)

 

DDAs

5.25(b)

 

Credit Card Arrangements

6.02

 

Financial and Collateral Reporting

7.01(f)

 

Existing Liens

7.02

 

Existing Investments

7.03(d)

 

Existing Indebtedness

7.10

 

Existing Burdensome Agreements

7.16

 

Existing Restrictions on Subsidiary Distributions

10.02

 

Agent’s Office; Certain Addresses for Notices

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

Form of

 

 

 

A-1

 

Committed Loan Notice (Domestic)

A-2

 

Committed Loan Notice (Canadian)

A-3

 

Committed Loan Notice (UK)

A-4

 

Committed Loan Notice (Germany)

B

 

Swing Line Loan Notice

C-1

 

Revolving Note (Domestic)

C-2

 

Revolving Note (Canadian)

C-3

 

Revolving Note (UK)

C-4

 

Revolving Note (Germany)

C-5

 

Swing Line Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F-1

 

Foreign Lender Exemption Certificate

F-2

 

Foreign Lender U.S. Tax Compliance Certificate

F-3

 

Alternative Form Foreign Lender U.S. Tax Compliance Certificate

F-4

 

Foreign Partnership U.S. Tax Compliance Certificate

G

 

Closing and Solvency Certificate

H

 

Credit Card Notification

I

 

Borrowing Base Certificate

J

 

Joinder Agreement

K

 

Closing Checklist

 

vi

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 2, 2012, among

 

THE YANKEE CANDLE COMPANY, INC., a Massachusetts corporation (the “Company”, or
the “Domestic Borrower”),

 

YANKEE CANDLE CANADA INC., a corporation incorporated under the laws of the
Province of Ontario (the “Canadian Borrower”),

 

YANKEE CANDLE COMPANY (EUROPE) LIMITED, a company incorporated in England and
Wales with company number 03530345 (the “UK Borrower”),

 

YANKEE CANDLE DEUTSCHLAND GMBH, a limited liability company existing under the
laws of Germany (the “German Borrower”),

 

the Persons named on Schedule 1.01 hereto (collectively, the “Guarantors”),

 

each Lender from time to time party hereto,

 

BANK OF AMERICA, N.A., as administrative agent and collateral agent;

 

BARCLAYS BANK PLC, as Syndication Agent; and

 

U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO CAPITAL FINANCE, LLC, as
Co-Documentation Agents.

 

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Excess Availability (A) except as provided in clause (ii)(B) hereof,
less than the greater of (x) 15% of the Loan Cap and (y) $15,000,000, in each
case for five (5) consecutive Business Days, or (B) during the August Period,
less than 10% of the Loan Cap for five (5) consecutive Business Days.  For
purposes of this Agreement, the occurrence of an Accelerated Borrowing Base
Delivery Event shall be deemed continuing (x) so long as such Event of Default
has not been waived, and/or (y) if the Accelerated Borrowing Base Delivery Event
arises as a result of the Borrowers’ failure to achieve Excess Availability as
required hereunder, (1) subject to clause (2) hereof, until the date Excess
Availability shall have been not less than the greater of 15% of the Loan

 

1

--------------------------------------------------------------------------------


 

Cap and $15,000,000 for 30 consecutive calendar days and (2) if such failure
occurs during the August Period, for the balance of the August Period and
thereafter until the requirements of clause (1) have been satisfied. The
termination of an Accelerated Borrowing Base Delivery Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Accelerated
Borrowing Base Delivery Event in the event that the conditions set forth in this
definition again arise.

 

“Acceptable Document of Title” means, with respect to any Inventory, a tangible
bill of lading or other Document (as defined in the UCC) that (a) is issued to
the order of a Loan Party or, if so requested by the Agent solely with respect
to negotiable Documents (as defined in the UCC), to the order of the Agent,
(b) is not subject to any Lien (other than in favor of the Agent and the Term
Agent), and (c) is on terms otherwise reasonably acceptable to the Agent.

 

“Accommodation Payment” as defined in Section 10.23(d).

 

“Account” means “accounts” as defined in the UCC and in the PPSA, (or to the
extent governed by the Civil Code of Québec, defined as “claims” for the
purposes of the Civil Code of Québec) and also means a right to payment of a
monetary obligation, whether or not earned by performance, (a) for property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(b) for services rendered or to be rendered, or (c) arising out of the use of a
credit or charge card or information contained on or for use with the card. The
term “Account” does not include (a) rights to payment evidenced by chattel paper
or an instrument, (b) commercial tort claims, (c) deposit accounts,
(d) investment property, or (e) letter of credit rights or letters of credit.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” means, with respect to any Person (a) an Investment in or a
purchase of fifty percent (50%) or greater interest in, the Equity Interests of
any other Person, (b) a purchase or other acquisition of all or substantially
all of the assets or properties of, another Person, (c) a purchase or
acquisition of a Real Estate portfolio or stores from any other Person or assets
constituting a business unit, line of business or division of any other Person,
(d) any merger, amalgamation or consolidation of such Person with any other
Person or other transaction or series of transactions resulting in the
acquisition of all or substantially all of the assets, or greater than fifty
percent (50%) of the Equity Interests, of any Person, in each case, in any
transaction or group of transactions which are part of a common plan.

 

“Additional Commitment Lender” shall have the meaning provided in
Section 2.15(c).

 

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal the LIBOR Rate for such Interest Period
multiplied by the Statutory Reserve Rate.  The Adjusted LIBOR Rate will be
adjusted automatically as to all LIBOR Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each Fiscal Quarter, commencing July 2,
2012.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person.  For purposes of this definition, “control” of a Person means
the power, directly or indirectly to direct or cause the direction of the
management and policies of such Person, in either case whether by contract or
otherwise.

 

2

--------------------------------------------------------------------------------


 

“Agent” means Bank of America in its capacity as administrative agent and
collateral agent under any of the Loan Documents, or any successor thereto, and
solely with respect to the loan servicing requirements of the Canadian Borrower,
Bank of America, N.A. (Canada branch).

 

“Agent Parties” shall have the meaning specified in Section 10.02(c).

 

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Parent and the Lenders.

 

“Aggregate Commitments” means, at any time of calculation, $175,000,000 or such
greater or lesser amount to which the Commitments are increased or reduced in
accordance with the terms of this Agreement.

 

“Agreement” means this Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 10.23(d).

 

“Amended or Refinanced” means, in respect of any obligation, or the agreement or
contract pursuant to which such obligation is incurred, (a) such obligation (or
any portion thereof) or related agreement or contract as extended, renewed,
defeased, amended, amended and restated, supplemented, modified, restructured,
consolidated, refinanced, replaced, refunded or repaid from time to time and
(b) any other obligation issued in exchange or replacement for or to refinance
such obligation, in whole or in part, whether with same or different lenders,
arrangers and/or agents and whether with a larger or smaller aggregate principal
amount and/or a shorter or longer maturity, in each case to the extent not
prohibited under the terms of the Loan Documents then in effect. “Amend or
Refinance” and “Amendment or Refinancing” shall have correlative meanings.

 

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
(a) Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), (b) the Proceeds of Crime Act, and
(c) the Money Laundering Regulations 2007 (UK), Proceeds of Crime Act 2002 (UK)
and Terrorism Act 2000 (UK).

 

“Applicable Lenders” means the Required Lenders, the Required Supermajority
Lenders, all affected Lenders, or all Lenders, as the context may require.

 

“Applicable Margin” means:

 

(a)                                  From and after the Closing Date until
July 2, 2012, the percentages set forth in Level II of the pricing grid below;
and

 

(b)                                 From and after July 2, 2012 until the first
Adjustment Date and on each Adjustment Date thereafter, the Applicable Margin
shall be determined from the following pricing grid based upon Average Daily
Excess Availability as of the Fiscal Quarter ended immediately preceding such
Adjustment Date; provided, however, that upon the occurrence of an Event of
Default, the Agent may, and at the direction of the Required Lenders shall,
immediately

 

3

--------------------------------------------------------------------------------


 

increase the Applicable Margin to that set forth in Level III (even if the
Average Daily Excess Availability requirements for a different Level have been
met); provided further if the information set forth in any Borrowing Base
Certificates proves to be false or incorrect due to intentional
misrepresentation by the Borrowers such that the Applicable Margin would have
been higher than was otherwise in effect during any period, without constituting
a waiver of any Default or Event of Default arising as a result thereof,
interest due under this Agreement shall be immediately recalculated at such
higher rate for any applicable periods and shall be due and payable on demand.

 

Level

 

Average Daily Excess
Availability

 

LIBOR
Margin/BA
Equivalent
Margin

 

Prime Rate
Loan Margin
for
Borrowings
made in
Dollars and
Canadian
Dollars

 

Prime Rate
Loan Margin
for
Borrowings
made in
Pounds and
Euros

 

I

 

Greater than 40% of the Aggregate Commitments

 

1.50

%

0.50

%

1.50

%

II

 

Greater than or equal to 20% of the Aggregate Commitments but less than or equal
to 40% of the Aggregate Commitments

 

1.75

%

0.75

%

1.75

%

III

 

Less than 20% of the Aggregate Commitments

 

2.00

%

1.00

%

2.00

%

 

“Applicable Percentage” means with respect to (a) any Domestic Lender at any
time, the percentage (carried out to the ninth decimal place) of the Domestic
Total Commitments represented by such Domestic Lender’s Domestic Commitment at
such time, (b) any Canadian Lender at any time, the percentage (carried out to
the ninth decimal place) of the Canadian Total Commitments represented by such
Canadian Lender’s Canadian Commitment at such time, (c) any UK Lender at any
time, the percentage (carried out to the ninth decimal place) of the UK Total
Commitments represented by such UK Lender’s UK Commitment at such time, (d)  any
German Lender at any time, the percentage (carried out to the ninth decimal
place) of the German Total Commitments represented by such German Lender’s
German Commitment at such time and (e) with reference to all Lenders at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Facility Commitment at such time, in
each case of clauses (a) through (e), subject to adjustment as provided in
Section 2.16 and 10.06.  If the Commitments of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 2.06 or Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentages of each Lender shall be determined
based on the Applicable Percentages of such Lender most recently in effect,
giving effect to any subsequent assignments.  The initial Applicable Percentages
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to the Applicable Margin
for Loans which are LIBOR Rate Loans less

 

4

--------------------------------------------------------------------------------


 

0.50%, and (b) with respect to Standby Letters of Credit, a per annum rate equal
to the Applicable Margin for Loans which are LIBOR Rate Loans.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Optional Currency, the local time in the place of settlement for such Optional
Currency as may be determined by the Agent or the L/C Issuer, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

 

“Appointee” means any receiver, administrator or other insolvency officer
appointed in respect the UK Borrower or its assets.

 

“Appraised Value” means the appraised orderly liquidation value, net of costs
and expenses to be incurred in connection with any such liquidation, which value
is expressed as a percentage of Cost of Eligible Inventory as set forth in the
inventory stock ledger of the applicable Borrower, which value shall be
determined from time to time by the most recent appraisal undertaken by an
independent appraiser reasonably satisfactory to the Agent.

 

“Approved Fund” means, with respect to any Lender, any Fund that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Barclays Bank PLC, in their capacities as joint lead arrangers and joint
bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06), and accepted by the Agent, in substantially the form
of Exhibit E or any other form approved by the Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended December 31, 2011, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

 

“August Period” means the period commencing on August 1 through the earlier of
(i) the date that the Borrowing Base Certificate is delivered for the
August Fiscal Month, and (ii) the fifteenth Business Day after the end of the
August Fiscal Month.

 

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Closing Date to
the Termination Date.

 

“Availability Reserves” means any Reserves established by the Agent in its
Permitted Discretion which relate to any factor which the Agent reasonably
determines, without duplication of any other Reserves or items that are
otherwise addressed or excluded through eligibility criteria or factored into
the advance rates (a) to reflect the impediments to the Agent’s ability to
realize upon the ABL Priority Collateral, (b) to reflect claims and liabilities
that the Agent determines will need to be satisfied in connection with the
realization upon the ABL Priority Collateral, or (c) to reflect criteria,
events,

 

5

--------------------------------------------------------------------------------


 

conditions, contingencies or risks which adversely affect any component of the
Combined Borrowing Base, the aggregate value of the Collateral reflected in the
Combined Borrowing Base or the validity or enforceability of the Loan Documents
or the material remedies of the Credit Parties thereunder. Without limiting the
generality of the foregoing, Availability Reserves may include, in the Agent’s
Permitted Discretion, (but are not limited to) reserves based on: (i) rent;
(ii) customs duties, and other costs to release Inventory which is being
imported into the United States, Canada, Germany or the United Kingdom;
(iii) outstanding Taxes and other governmental charges, including, without
limitation, ad valorem, real estate, personal property, sales, claims of the
PBGC and other Taxes which may have priority over the interests of the Agent in
the Collateral; (iv) salaries, wages, vacation pay and benefits due to employees
of any Loan Party, (v) Customer Credit Liabilities, (vi) customer deposits,
(viii) reserves for reasonably anticipated changes in the Appraised Value of
Eligible Inventory between appraisals, (viii) warehousemen’s, carrier’s or
bailee’s charges and other Permitted Encumbrances which have priority over the
interests of the Agent in the Collateral, (ix) amounts due to vendors on account
of consigned goods and up to 30% of Eligible Inventory which is consigned by the
Domestic Loan Parties or the UK Loan Parties to third parties, (x) the Agent’s
estimate of Canadian Priority Payables Reserves, (xi) Cash Management Reserves,
(xii) Bank Products Reserves, (xiii) obligations with respect to the Loan
Parties’ self-insurance; (xiv) amounts due to vendors on account of Eligible
In-Transit Inventory (but only to the extent such amounts are not supported by a
Commercial Letter of Credit), (xv) reserves for pension plan contributions;
(xvi) with respect to the German Borrower, reserves for congruent and
non-congruent security interests and receivables reserves (in an amount not to
exceed twenty percent (20%) of the amount of all Accounts of the German Borrower
(or such greater amount as may be allowed under applicable Requirements of Law),
(xvii) reserves based on dilution of Accounts, (xviii) solely as it relates to
Inventory, with respect to the UK Borrower, a reserve for the prescribed part of
floating charge realizations which may be set aside for unsecured creditors
which at the date of this Agreement is a maximum of 600,000 Pounds for each UK
Loan Party, and (xix) reserves in the Agent’s Permitted Discretion for any
non-retail third party location (including fulfillment centers) in which
Collateral with a value in excess of $1,000,000 of inventory is maintained,
whether or not such location is in a Landlord Lien State (or, to the extent that
more than $5,000,000 of Collateral in the aggregate is maintained at all such
locations, even if the value of the Collateral at any location is less than
$1,000,000);  provided, that (i) notwithstanding the foregoing, the Agent shall
only be permitted to impose rent reserves equal to one (1) month’s rent (plus
any past due rent) against the assets included in the Combined Borrowing Base if
the Loan Parties do not deliver to the Agent a Collateral Access Agreement for
(w) any location that is located in a Landlord Lien State, (x) any leased
distribution center of the Domestic Loan Parties or Canadian Loan Parties in
which Collateral with a value in excess of $1,000,000 of inventory is
maintained, whether or not such location is in a Landlord Lien State (or, to the
extent that more than $5,000,000 of Collateral in the aggregate is maintained at
all such locations, even if the value of the Collateral at any location is less
than $1,000,000), (y) the headquarters location, or (z) any third party
warehouse locations not leased or owned by a Domestic Loan Party or Canadian
Loan Party in which Collateral with a value in excess of $1,000,000 of inventory
is maintained, whether or not such location is in a Landlord Lien State (or, to
the extent that more than $5,000,000 of Collateral in the aggregate is
maintained at all such locations, even if the value of the Collateral at any
location is less than $1,000,000)); (ii) Cash Management Reserves may be imposed
only when a Cash Dominion Event has occurred and is continuing; (iii) Bank
Product Reserves in respect of Hedge Agreements secured by the Collateral shall
require the consent of the Borrowers; and (iv) any Reserve with respect to
Customer Credit Liabilities under clause (a) of the definition thereof shall not
exceed 50% of such Customer Credit Liabilities.

 

“Average Daily Excess Availability” shall mean the average daily Excess
Availability for the immediately preceding Fiscal Quarter.

 

6

--------------------------------------------------------------------------------


 

“Average Revolving Loan Utilization” means, at any Adjustment Date, the average
daily aggregate Loans and Letters of Credit Outstandings (excluding any
outstanding Swingline Loans) for the Fiscal Quarter immediately preceding such
Adjustment Date, divided by the Aggregate Commitments at such time.

 

“BA Equivalent Loan” means any Canadian Loan in CD$ bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Article II.

 

“BA Rate” means, for the Interest Period of each BA Equivalent Loan, the rate of
interest per annum equal to the annual rates applicable to CD$ bankers’
acceptances having an identical or comparable term to the proposed BA Equivalent
Loan displayed and identified as such on the display referred to as the “Reuters
screen CDOR Page” (or any display substituted therefor) of Reuter Monitor Money
Rates Service as at approximately 10:00 A.M. (Toronto time) on such day (or, if
such day is not a Business Day, as of 10:00 A.M. (Toronto time) on the
immediately preceding Business Day), plus five (5) basis points; provided that
if such rates do not appear on the CDOR Page at such time on such date, the rate
for such date will be the annual discount rate (rounded upward to the nearest
whole multiple of 1/100 of 1%) as of 10:00 A.M. on such day at which a Canadian
chartered bank listed on Schedule I of the Bank Act (Canada) as selected by the
Agent is then offering to purchase CD$ bankers’ acceptances accepted by it
having an identical term to the proposed BA Equivalent Loan (or a term as
closely as possible comparable to such term), plus five (5) basis points.

 

“Bank of America” means Bank of America, N.A. and its successors, as well as any
applicable branch thereof located in Canada, Germany or the United Kingdom.

 

“Bank of Canada Overnight Rate” means, on any date of determination, the rate of
interest charged by the Bank of Canada on one-day Canadian dollar loans to
financial institutions, for such date.

 

“Bank Products” means any services or facilities provided to any Loan Party by
the Agent, any Lender, or any of their respective branches or Affiliates on
account of (a) Hedge Agreements, (b) leasing, and (c) factoring (but only to the
extent that the applicable Loan Party and the Credit Party furnishing such
services or facilities notify the Agent in writing that such services or
facilities are to be deemed Bank Products hereunder), but excluding Cash
Management Services.

 

“Bank Product Reserves” means such reserves as the Agent from time to time
determine in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

 

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by an L/C Issuer.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBOR Rate for a one month interest period
as determined on such day, plus 1.0%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in Bank of America’s prime rate, the Federal
Funds Rate or the LIBOR Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

7

--------------------------------------------------------------------------------


 

“Blocked Account” means each deposit account in which any funds of any of the
Loan Parties from one or more DDAs (other than any Excluded DDA) are
concentrated and with respect to which a Blocked Account Agreement has been, or
is required to be, executed in accordance with the terms hereof.

 

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Agent, establishing control (as defined in the UCC or other applicable
Requirement of Law) of such account by the Agent and whereby the bank
maintaining such account agrees, at all times (in respect of the UK Blocked
Accounts) and upon the occurrence and during the continuance of a Cash Dominion
Event (for all other Blocked Accounts), to comply only with the instructions
originated by the Agent without the further consent of any Loan Party.

 

“Blocked Account Bank”  has the meaning provided in Section 6.12.

 

“Borrower Intellectual Property” has the meaning specified in Section 5.09.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowers” means, collectively, the Domestic Borrower, the Canadian Borrower,
the German Borrower and the UK Borrower.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I hereto (with such changes therein as may be reasonably required by the
Agent to reflect the components of and Reserves against the Combined Borrowing
Base as provided for hereunder from time to time), executed and certified as
accurate and complete in all material respects by a Responsible Officer of the
Parent which shall include appropriate exhibits, schedules, supporting
documentation, and additional reports as reasonably requested by the Agent.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Requirements of Law of,
or are in fact closed in, the state where the Agent’s Office in the applicable
jurisdiction is located, (b) if such day relates to any interest rate settings
as to a LIBOR Rate denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such LIBOR Rate Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such LIBOR Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market; (c) when used in connection with any Loan by a Canadian
Lender, the term “Business Day” shall also exclude any day on which banks are
authorized or required by law to be closed in Toronto, Ontario, Canada, (d) if
such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Rate Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Rate Loan,
means a day on which the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) determined by the Agent to be a
suitable replacement) is open for the settlement of payments in Euro; (e) if
such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and (f) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a LIBOR Rate Loan denominated in a currency other than Dollars or Euro, or any
other dealings in any currency

 

8

--------------------------------------------------------------------------------


 

other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such (other than any interest rate settings), means any such day
on which banks are open for foreign exchange business in the principal financial
center of the country of such currency.

 

“Canadian Availability” means, as of any date of determination thereof, the
result, if a positive number, equal to the lesser of (a)(i) the Canadian Loan
Cap minus (ii) the Canadian Total Outstandings on such date, and (b)(i) the Loan
Cap minus (ii) the Total Outstandings on such date. In calculating Canadian
Availability at any time and for any purpose under this Agreement any amount
calculated or referenced in Dollars shall also refer to the Equivalent Amount in
CD$.

 

“Canadian Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Canadian Borrowing” means a Canadian Committed Borrowing made to the Canadian
Borrower.

 

“Canadian Borrowing Base” means, at any time of calculation, an Equivalent
Amount in Dollars equal to (but not less than zero):

 

(a)                                  the face amount of Eligible Trade
Receivables of the Canadian Loan Parties multiplied by 85%;

 

plus

 

(b) the face amount of Eligible Credit Card Receivables of the Canadian Loan
Parties multiplied by 90%;

 

plus

 

(c)                                  the Inventory Advance Rate multiplied by
the Appraised Value of Eligible Inventory of the Canadian Loan Parties
multiplied by the Cost of such Eligible Inventory, net of Inventory Reserves;

 

minus

 

(d)                                 the then amount of all Availability Reserves
relating to the Canadian Loan Parties.

 

“Canadian Collection Account” has the meaning provided in Section 6.12(c).

 

“Canadian Committed Borrowing” means a borrowing consisting of simultaneous
Canadian Committed Loans of the same Type and, in the case of BA Equivalent
Loans or LIBOR Rate Loans, having the same Interest Period made by each of the
Canadian Lenders pursuant to Section 2.01.

 

“Canadian Committed Loan” means any loan at any time made by any Canadian Lender
pursuant to Section 2.01.

 

“Canadian Commitments” means, as to each Canadian Lender, its obligation to
(a) make Canadian Committed Loans to the Canadian Borrower pursuant to
Section 2.01, and (b) purchase participations in Canadian L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Canadian Lender’s name on Schedule 2.01 or in the

 

9

--------------------------------------------------------------------------------


 

Assignment and Assumption pursuant to which such Canadian Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Canadian Credit Extensions” mean each of the following: (a) a Canadian
Borrowing and (b) a Canadian L/C Credit Extension.

 

“Canadian Credit Party” or “Canadian Credit Parties” means (a) individually,
(i) each Canadian Lender and its branches and Affiliates, (ii) the Agent and its
Affiliates, (iii) each L/C Issuer of any Canadian Letter of Credit (iv) the
Arrangers, (v) each holder of any Other Canadian Liabilities, and (vi) the
successors and permitted assigns of each of the foregoing, and (b) collectively,
all of the foregoing, in each case, to the extent relating to the services
provided to, and obligations owing by or guaranteed by, the Canadian Loan
Parties.

 

“Canadian L/C Advance” means with respect to each Canadian Lender, such Canadian
Lender’s funding of its participation in any Canadian L/C Borrowing in
accordance with its Applicable Percentage.

 

“Canadian L/C Borrowing” means an extension of credit resulting from a drawing
under any Canadian Letter of Credit which has not been reimbursed on or prior to
the date required to be reimbursed by the Canadian Borrower, pursuant to
Section 2.03(c)(i) or refinanced as a Canadian Committed Borrowing.

 

“Canadian L/C Credit Extension” means, with respect to any Canadian Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

 

“Canadian L/C Obligations” means, as at any date of determination and without
duplication, the aggregate Stated Amount of all outstanding Canadian Letters of
Credit plus the aggregate of all Unreimbursed Amounts under Canadian Letters of
Credit, including all Canadian L/C Borrowings.

 

“Canadian Lenders” means the Lenders having Canadian Commitments from time to
time or at any time.  Any Person may be a Canadian Lender only if (a) it is a
financial institution that is listed on Schedule I, II or III of the Bank Act
(Canada), has received an approval to have a financial establishment in Canada
pursuant to Section 522.21 of the Bank Act (Canada) or is not a foreign bank for
purposes of the Bank Act (Canada), and if such financial institution is not
resident in Canada and is not deemed to be resident in Canada for purposes of
the Income Tax Act (Canada), then such financial institution deals at arm’s
length with each Canadian Loan Party for purposes of the Income Tax Act
(Canada), and (b) is a Domestic Lender or an Affiliate of a Domestic Lender.

 

“Canadian Letter of Credit” means each Letter of Credit issued hereunder for the
account of the Canadian Borrower.

 

“Canadian Letter of Credit Sublimit” means an amount equal to $5,000,000.  The
Canadian Letter of Credit Sublimit is part of, and not in addition to, the
Canadian Total Commitments.  A permanent reduction of the Canadian Total
Commitments shall not require a corresponding pro rata reduction in the Canadian
Letter of Credit Sublimit; provided, however, that if the Canadian Total
Commitments are reduced to an amount less than the Canadian Letter of Credit
Sublimit, then the Canadian Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Canadian Borrower’s option, less than) the Canadian
Total Commitments.

 

“Canadian Liabilities” means (a) all advances to, and debts (including
principal, interest, fees, and reasonable costs and expenses), liabilities,
obligations, covenants, indemnities, and duties of, any Canadian Loan Party
arising under any Loan Document or otherwise with respect to any Canadian Loan

 

10

--------------------------------------------------------------------------------


 

or Canadian Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, reasonable costs and expenses and indemnities that
accrue after the commencement by or against any Canadian Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, and (b) any Other Canadian
Liabilities.

 

“Canadian Loan Cap” means, at any time of determination, the lesser of (a) the
Canadian Total Commitments and (b) the Canadian Borrowing Base.

 

“Canadian Loan Parties” means, collectively, the Canadian Borrower and each
Canadian Subsidiary that is a Guarantor of the Canadian Liabilities.  “Canadian
Loan Party” means any one of such Persons.

 

“Canadian Note” means a promissory note made by the Canadian Borrower in favor
of a Canadian Lender evidencing Canadian Committed Loans made by such Canadian
Lender, substantially in the form of Exhibit C-2.

 

“Canadian Overadvance” means a Canadian Credit Extension to the extent that,
immediately after the making of such Canadian Credit Extension, the aggregate
principal balance of all Canadian Credit Extensions then outstanding exceeds the
Canadian Loan Cap as then in effect.

 

“Canadian Pension Plan” means a pension plan that is registered under the
Pension Benefits Act (Ontario) or other applicable pension benefits standards
legislation of another Canadian province or territory and the Income Tax Act
(Canada) and that is (a) maintained or sponsored by any Canadian Loan Party or
any Canadian Subsidiary for its employees, (b) maintained pursuant to a
collective bargaining agreement, or other arrangement under which more than one
employer makes contributions and to which any Canadian Loan Party or any
Canadian Subsidiary is making or accruing an obligation to make contributions,
or (c) a plan with respect to which any Canadian Loan Party has incurred or may
incur liability, including contingent liability either to such plan or to any
Person or Governmental Authority, including FSCO. For purposes of clarity,
“Canadian Pension Plan” shall not include the group registered retirement
savings plan in which the employees of any Canadian Loan Party or any Canadian
Subsidiary participate and which is not subject to any pension benefits
standards legislation or the registered pension plan provisions of the Income
Tax Act (Canada).

 

“Canadian Prime Rate” means, for any day, the greater of (i) a fluctuating rate
of interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America, N.A. (Canada Branch) as
its reference rate of interest for loans made in CD$ and designated as its
“prime” rate being a rate set by Bank of America, N.A.’s (Canada Branch) based
upon various factors, including Bank of America, N.A. (Canada Branch) costs and
desired return, general economic conditions and other factors and is used as a
reference point for pricing some loans, provided that in the event that Bank of
America, N.A. (Canada Branch) (including any successor or assignor) does not at
any time publicly announce a prime rate, such rate shall be the “prime rate”
publicly announced by a Schedule I chartered bank in Canada selected by the
Agent, (ii) the Bank of Canada Overnight Rate, plus 0.50%, and (iii) the BA Rate
for a one month Interest Period as determined on such day, plus 1.0%.  Any
change in the prime rate announced by Bank of America, N.A. (Canada Branch)
shall take effect at the opening of business on the day specified in the public
announcement of such change and each interest rate based on the Canadian Prime
Rate hereunder, shall be adjusted simultaneously with any change in the Canadian
Prime Rate at such time.

 

11

--------------------------------------------------------------------------------


 

“Canadian Prime Rate Loan” means a Loan that bears interest based on the
Canadian Prime Rate.

 

“Canadian Priority Payable Reserves” means, at any time, without duplication,
the obligations, liabilities and indebtedness at such time which have, or would
in any proceeding have, a trust, deemed trust, right of garnishment, right of
distress, charge or statutory Lien imposed to provide for payment or Liens
ranking or capable of ranking senior to or pari passu with Liens securing the
Canadian Liabilities on any of the Collateral under federal, provincial, state,
county, territorial, municipal, or local law including, to the extent that there
is such a trust, statutory Liens or Liens in respect of the specified item that
has or is capable of having such rank, claims for unremitted and accelerated
rents, utilities, taxes (including sales taxes and goods and services taxes
(“GST”) and harmonized sales taxes (“HST”), value added taxes, amounts deducted
or withheld or not paid and remitted when due under the Income Tax Act (Canada),
excise taxes or any similar taxes payable provincial or territorial Requirement
of Law, the claims of a clerk, servant, travelling salesperson, labourer or
worker (whether full-time or part-time) who is owed wages (including any amounts
provided a priority under Sections 81.3 or 81.4 of the Bankruptcy and Insolvency
Act (Canada) to a maximum amount of $2,000 (plus $1,000 for travelling sales
persons) per employee (commonly known to lenders as the WEPPA reserve)),
salaries, commissions, disbursements, compensation or other amounts (such as
union dues payable on behalf of employees) by the Loan Parties (but only to the
extent that the claims of such parties may rank or be capable of ranking senior
to or pari passu with Liens securing the Obligations on any of the Collateral),
vacation pay, severance pay, employee source deductions, workers’ compensation
obligations, government royalties or pension fund obligations (including claims
of FSCO and all amounts currently or past due and not contributed, remitted or
paid to any Canadian Pension Plan)  (but only to the extent ranking or capable
of ranking senior to or pari passu with Liens securing the Obligations on any of
the Collateral), together with the aggregate value, determined in accordance
with GAAP, of all Eligible Inventory which may be or may become subject to a
right of a supplier to recover possession thereof or to exercise rights of
revendication with respect thereto under any federal, provincial, state, county,
municipal, territorial or local law, where such supplier’s right may have
priority over Liens securing the Obligations including Eligible Inventory
subject to a right of a supplier to repossess goods pursuant to Section 81.1 of
the Bankruptcy and Insolvency Act (Canada).

 

“Canadian Security Documents” means the General Security Agreement executed by
the Canadian Borrower and the Agent dated as of the Closing Date and each other
security agreement or other instrument or document, in each case, governed by
Canadian law, executed and delivered by any Canadian Loan Party to the Agent
pursuant to this Agreement or any other Loan Document granting a Lien on assets
of any Canadian Loan Party for the benefit of the Canadian Credit Parties, the
UK Credit Parties and the German Credit Parties, as security for the Canadian
Liabilities, the UK Liabilities and the German Liabilities.

 

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

 

“Canadian Total Commitments” means the aggregate of the Canadian Commitments of
all Canadian Lenders.  On the Closing Date, the Canadian Total Commitments are
$10,000,000.

 

“Canadian Total Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Canadian Committed Loans and all Canadian L/C
Obligations.

 

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to Capital Lease Obligations but excluding any amount representing
capitalized interest) of fixed or capital assets or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which are

 

12

--------------------------------------------------------------------------------


 

required to be capitalized under GAAP on a balance sheet of such Person;
provided that in any event the term “Capital Expenditures” shall exclude: (i)
any Permitted Acquisition and any other Investment permitted hereunder; (ii)
expenditures to the extent financed with the proceeds from any casualty
insurance or condemnation or eminent domain, to the extent that the proceeds
therefrom are utilized (or are contractually committed to be utilized) for
capital expenditures within twelve (12) months of the receipt of such proceeds;
(iii) expenditures for leasehold improvements for which such Person has been
reimbursed or received a credit; and (iv) expenditures to the extent they are
made with the proceeds of equity contributions (other than Specified Equity
Contributions and other than in respect of Disqualified Stock) made to the
Borrowers after the Closing Date, (v) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment solely to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time; (vi) without duplication of the provisions of clause (iii), above,
expenditures that are accounted for as capital expenditures by the Parent or any
Restricted Subsidiary and that actually are paid for by a Person other than the
Parent or any Restricted Subsidiary and for which neither the Parent nor any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation to such Person or any other
Person (whether before, during or after such period); (vii) expenditures that
constitute operating lease expenses in accordance with GAAP; (viii) any
capitalized interest expense reflected as additions to property, plant or
equipment in the consolidated balance sheet of the Parent and the Restricted
Subsidiaries; and (ix) any non-cash compensation or other non-cash costs
reflected as additions to property, plant or equipment in the consolidated
balance sheet of the Parent and the Restricted Subsidiaries.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Cash Collateral Account” means (a) with respect to the Domestic L/C
Obligations, an account (which may, in accordance with Section 2.03(g) and at
the Domestic Borrower’s option, be established as an interest-bearing account)
established by the Domestic Borrower with Bank of America, and in the name of,
the Agent (or as the Agent shall otherwise direct) and under the sole and
exclusive dominion and control of the Agent, in which deposits are required to
be made in accordance with Section 2.03 or Section 8.02; (b) in the case of the
Canadian L/C Obligations, an account (which may, in accordance with Section
2.03(g) and at the Canadian Borrower’s option, be established as an
interest-bearing account) established by the Canadian Borrower with the Agent,
for its own benefit and the benefit of the other Canadian Credit Parties, at
Bank of America, N.A. (Canada Branch) under the sole and exclusive dominion and
control of the Agent, in the name of the Agent or as the Agent shall otherwise
direct, in which deposits are required to be made by the Canadian Borrower in
respect of the Canadian L/C Obligations in accordance with Section 2.03 or
Section 8.02; (c) in the case of the German L/C Obligations, an account (which
may, in accordance with Section 2.03(g) and at the German Borrower’s option, be
established as an interest-bearing account) established by the German Borrower
with the Agent, for its own benefit and the benefit of the other German Credit
Parties, at Bank of America under the sole and exclusive dominion and control of
the Agent, in the name of the Agent or as the Agent shall otherwise direct, in
which deposits are required to be made by the German Borrower in respect of the
German L/C Obligations in accordance with Section 2.03 or Section 8.02 and (d)
in the case of the UK L/C Obligations, an account (which may, in accordance with
Section 2.03(g) and at the UK Borrower’s option, be established as an
interest-bearing account) established by the UK Borrower with the Agent, for its
own benefit and the benefit of the other UK Credit Parties, at Bank of America
under the sole and exclusive dominion and control of the Agent, in the name of
the Agent or as the Agent shall otherwise

 

13

--------------------------------------------------------------------------------


 

direct, in which deposits are required to be made by the UK Borrower in respect
of the UK L/C Obligations in accordance with Section 2.03 or Section 8.02.

 

“Cash Collateralize” means to deposit in the Cash Collateral Account or to
pledge and deposit with or deliver to the Agent, for the benefit of one or more
of the Agent, the L/C Issuer or the Lenders, as collateral for L/C Obligations
or obligations of the Lenders to fund participations in respect thereof (as the
context may require), cash or deposit account balances or, if the Agent and the
L/C Issuer shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Agent and the L/C Issuer and in an amount equal to 103% of the maximum
stated amount of any such Letter of Credit, determined in the manner set forth
in Section 1.07 hereof. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.  Any such amounts on deposit may, at the option of the Agent
after request by the applicable Borrower, be invested in Cash Equivalents.

 

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrowers to maintain
Excess Availability of at least (A) during the August Period, ten (10%) percent
of the Loan Cap for five (5) consecutive days, and (B) at all other times, the
greater of (x) twelve and one-half (12.5%) percent of the Loan Cap and (y)
$15,000,000, in each case for five (5) consecutive days (which five (5) day
period may include days in the August Period in which the threshold set forth in
this clause (B) is not satisfied).  For purposes of this Agreement, the
occurrence of a Cash Dominion Event shall be deemed continuing (i) so long as
such Specified Event of Default has not been waived, and/or (ii) if the Cash
Dominion Event arises as a result of the Borrowers’ failure to achieve Excess
Availability as required hereunder, until the date Excess Availability shall
have been not less than the greater of twelve and one-half (12.5%) percent of
the Loan Cap and $15,000,000 for 30 consecutive calendar days (or if a Cash
Dominion Event occurs during the August Period, for the balance of the month of
August and continuing until the date Excess Availability shall have been not
less than the greater of twelve and one-half (12.5%) percent of the Loan Cap and
$15,000,000 for 30 consecutive calendar days (which 30 day period may include
days in the August Period in which the threshold set forth in clause (B), above,
is satisfied); provided that a Cash Dominion Event may be discontinued only
three (3) times during any 365 day period. The termination of a Cash Dominion
Event as provided herein shall in no way limit, waive or delay the occurrence of
a subsequent Cash Dominion Event in the event that the conditions set forth in
this definition again arise.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-2 by
S&P or P-2 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
one year from the date of acquisition; (d) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than 30 days with respect to securities
issued or fully guaranteed or insured by the United States government; (e)
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any

 

14

--------------------------------------------------------------------------------


 

commercial bank satisfying the requirements of clause (b) of this definition;
and (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of any of clauses (a) through (f) of this
definition; or (h) money market funds that (i) purport to comply generally with
the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, as amended, (ii) are rated AAA by S&P or Aaa by Moody’s or carrying an
equivalent rating by a nationally recognized rating agency, and (iii) have
portfolio assets of at least $5,000,000,000.

 

“Cash Management Reserves “ means such Reserves as the Agent, from time to time,
after the occurrence and during the continuation of a Cash Dominion Event,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any cash management services provided to any
Loan Party by the Agent or any Lender or any of their respective Affiliates,
including, without limitation, (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) credit card processing services, (d) credit or debit cards, (e)
purchase cards, (f) supply chain finance services (including, without
limitation, electronic trade payable services and supplier accounts receivable
purchases), and (g) foreign exchange facilities (but only to the extent that the
applicable Loan Party and the Credit Party furnishing such cash management
services notify the Agent in writing that such cash management services are to
be deemed Cash Management Services hereunder). For the avoidance of doubt, Cash
Management Services do not include Hedge Agreements.

 

“CD$” or “Canadian Dollars” means lawful money of Canada.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

CFC Holdco” any Domestic Subsidiary that has no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

15

--------------------------------------------------------------------------------


 

(a)           the Parent shall cease directly or indirectly to own 100% of the
Equity Interests of the Company (except to the extent the Parent is permitted to
merge with Holdings or any Parent Company pursuant to Section 7.04); or

 

(b)           any combination of Holdings or any Parent Company shall cease
directly or indirectly to own 100% of the Equity Interests of the Parent; or

 

(c)           prior to an IPO, any combination of Permitted Holders shall cease
to own directly or indirectly at least 50.1% of the Equity Interests of the
Parent; or

 

(d)           after an IPO, any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act), other than one or more
Permitted Holders (or any one or more Parent Companies in which the Sponsor and
its Sponsor Affiliates, directly or indirectly, owns the largest percentage of
such Parent Company’s voting Equity Interests and in which no other such
“person” or “group”, directly or indirectly, owns or controls (by ownership,
contract or otherwise) more voting Equity Interests of such Parent Company than
owned by the Sponsor and its Sponsor Affiliates), shall be the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act)
of Equity Interests having more, directly or indirectly, than 35% of the total
voting power of all outstanding Capital Stock of the Parent (or Holdings or any
Parent Company to the extent the Parent merged with Holdings or any Parent
Company pursuant to Section 7.08(a)(iv)) in the election of directors, unless at
such time the Permitted Holders (or any one or more Parent Companies in which
the Sponsor and its Sponsor Affiliates, directly or indirectly, owns the largest
percentage of such Parent Company’s voting Equity Interests in which no other
such “person” or “group”, directly or indirectly, owns or controls (by
ownership, contract or otherwise) more voting Equity Interests of such Parent
Company than owned by the Sponsor and its Sponsor Affiliates) are direct or
indirect “beneficial owners” (as so defined) of Equity Interests of the Parent
(or Holdings or any Parent Company to the extent the Parent merged with Holdings
or any Parent Company pursuant to Section 7.08(a)(iv)) having a greater
percentage of the total voting power of all outstanding Equity Interests of the
Parent (or Holdings or any Parent Company to the extent the Parent merged with
Holdings or any Parent Company pursuant to Section 7.08(a)(iv)) in the election
of directors than that owned by each other “person” or “group” described above;
or

 

(e)           after an IPO and for any reason whatsoever, a majority of the
Board of Directors of the Relevant Public Company shall not be Continuing
Directors; or

 

(f)            a “Change of Control” (or comparable term) shall occur under the
Term Facility, the Senior Subordinated Notes, any Junior Indebtedness or any
Amendment or Refinancing of the foregoing, in each case (other than the Term
Facility), if the outstanding principal amount thereof is in excess of
$25,000,000; or

 

(g)           the Parent fails at any time to own, directly or indirectly, 100%
of the Equity Interests of each other Loan Party, except where such failure is
as a result of a transaction permitted by the Loan Documents.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which date is April 2,
2012.

 

“Co-Documentation Agents” means, collectively, U.S. Bank National Association
and Wells Fargo Capital Finance, LLC.

 

16

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral”, “Security Assets” or “Mortgaged
Property” as defined in any applicable Security Document and all other property
that is subject to Liens in favor of the Agent under the terms of the Security
Documents.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, and (iv) makes such other agreements with the Agent as
the Agent may reasonably require.

 

“Collection Account” means each of the Domestic Collection Account, the Canadian
Collection Account, the German Collection Account and the UK Collection Account.

 

“Combined Borrowing Base” means, at any time of calculation, an amount equal to
the sum of the Domestic Borrowing Base, the Canadian Borrowing Base, the German
Borrowing Base and the UK Borrowing Base.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, Bankers’ Acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.

 

“Commitment” means, as to each Lender, its Domestic Commitment, its Canadian
Commitment its German Commitment or its UK Commitment, as applicable.

 

“Commitment Fee Percentage” means, for any day, the applicable rate per annum
set forth below based upon the Average Revolving Loan Utilization as of the most
recent Adjustment Date:

 

Average Revolving Loan Utilization

 

Commitment Fee Percentage

 

Less than 50%

 

0.50

%

Equal to or greater than 50%

 

0.375

%

 

The Commitment Fee Percentage shall be adjusted quarterly on a prospective basis
on each Adjustment Date based upon the Average Revolving Loan Utilization in
accordance with the table above.

 

“Committed Borrowing” means each Canadian Committed Borrowing, each Domestic
Committed Borrowing, each German Committed Borrowing, and each UK Committed
Borrowing.

 

“Committed Loan” means any loan at any time made by any Lender (including,
without limitation, any Domestic Committed Loan, any Canadian Committed Loan,
any German Committed Loan and any UK Committed Loan) pursuant to Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
Conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Rate Loans or BA Equivalent Loans, pursuant to Section 2.02(b), which,
if in writing, shall be substantially in the form of Exhibit A-1 (Committed Loan
Notice (Domestic)), Exhibit A-2 (Committed Loan Notice (Canadian)),

 

17

--------------------------------------------------------------------------------


 

Exhibit A-3 (Committed Loan Notice (UK)), or Exhibit A-4 (Committed Loan Notice
(Germany)), as applicable.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Parent within the meaning of Section 4001 of
ERISA.

 

“Commonly Controlled Plan” has the meaning set forth in Section 5.12(b).

 

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated EBITDA” of any Person, means, of any Person for any period,
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax (or any alternative tax in lieu thereof) expense (including state franchise
and similar taxes), (b) Consolidated Net Interest Expense of such Person and its
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness (including commitment and administrative fees and charges with
respect to this Agreement, the Term Loan Facilities, the Senior Notes the Senior
Subordinated Notes, any Junior Indebtedness and any Permitted Amendment or
Refinancing of any of the foregoing), (c) depreciation and amortization expense,
(d) amortization or impairment of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
(f) stock-option based and other equity-based compensation expenses, (g)
transaction costs, fees and expenses (including those relating to the
transactions contemplated hereby and by the Term Loan Facilities (including any
Amendment or Refinancing or waivers of the Loan Documents and/or the Term Loan
Facilities), and those payable in connection with the sale of Equity Interests,
the incurrence, repayment, redemption, repurchase or defeasance of Indebtedness
permitted under Section 7.03, any disposition of Property permitted under
Section 7.05 or any recapitalization or any Permitted Acquisition or other
Investment permitted under Section 7.02 or any other Specified Transaction(in
each case whether or not successful)), (h) all fees and expenses paid pursuant
to the Management Agreement, (i) expenses or losses with respect to liability or
casualty events and proceeds from any business interruption insurance, in each
case, to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as Parent has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed or otherwise
paid by the insurer and only to the extent that such amount is (A) not denied by
the applicable carrier in writing within 180 days and (B) in fact reimbursed or
otherwise paid within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed or otherwise paid
within such 365 days) (in the case of this clause (i) to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income), (j) to the extent

 

18

--------------------------------------------------------------------------------


 

actually reimbursed, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other Disposition of assets
permitted under this Agreement, (k) any call premium, tender premium, original
issue discount or expenses associated with the repurchase, redemption,
defeasance, or repayment of Indebtedness, (l) the amount of any restructuring
charges or reserves (which, for the avoidance of doubt, shall include retention,
severance, systems establishment cost, excess pension charges, contract
termination costs, future lease commitments, and costs to consolidate facilities
and relocate employees) deducted in such period in computing Consolidated Net
Income, (m) any non-cash charges, expenses or losses (including any impairment
charges and the impact of purchase accounting, including, but not limited to,
the amortization of inventory step-up) reducing Consolidated Net Income for such
period (excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period, other than straight-line rent expense
determined in accordance with GAAP) and (n) the amount of any non-controlling
interest consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-wholly-owned Subsidiary, minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (b) any non-cash items
increasing Consolidated Net Income for such Person for such period (excluding
any items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges made in any prior period or which will result in the
receipt of cash in a future period or the amortization of lease incentives), all
as determined on a consolidated basis; provided that for purposes of calculating
Consolidated EBITDA of the Parent, the Borrowers and their respective Restricted
Subsidiaries for any period, (A) the Consolidated EBITDA of any Person acquired
by the Parent, the Borrowers or their respective Restricted Subsidiaries during
such period shall be included on a pro forma basis for such period to give
effect to the transactions on the Closing Date and any Specified Transactions
(but assuming the consummation of such Specified Transaction and the incurrence
or assumption of any Indebtedness in connection therewith occurred on the first
day of such period, and assuming any synergies and cost savings to the extent
certified by the Parent as having been determined in good faith to be reasonably
anticipated to be realizable within 12 months following such Specified
Transaction, (B) the Consolidated EBITDA of any Person Disposed of by the
Parent, the Borrowers or their respective Restricted Subsidiaries during such
period shall be excluded for such period (assuming the consummation of such
Disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period), (C)  to the extent included in
Consolidated Net Income, there shall be excluded in determining Consolidated
EBITDA for any period any income (loss) for such period attributable to the
early extinguishment of (i) Indebtedness (other than repurchases or repayment of
Term Loans), (ii) obligations under any Hedge Agreements or (iii) other
derivative instruments, (D) to the extent included in Consolidated Net Income,
there shall be excluded in determining Consolidated EBITDA for any period any
net after-tax gain or loss resulting from Hedge Agreement or other derivative
instruments and the application of Statement of Financial Accounting Standards
No. 133 and International Accounting Standard No. 39 and their respective
related pronouncements and interpretations, and (E) any gains or losses
attributable to foreign currency translations, including those relating to
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of GAAP, including FAS No. 52.  For purposes of determining
compliance with the financial covenant set forth in Section 7.18 only (and not
any other provision of this Agreement, including any such other provision that
utilizes a calculation of Consolidated EBITDA), (i) any cash common equity
contribution or (ii) any other equity contribution on terms reasonably
acceptable to the Agent, in each case made by Holdings to the Parent, and in
turn made in each case as a common equity contribution by the Parent to the
Domestic Borrower, the Canadian Borrower or the UK Borrower, on or after the
first day of any fiscal quarter and prior to the day that is 10 Business Days
after the day on which financial statements are required to be delivered for
such Fiscal Quarter (it being understood that each such contribution shall be
credited with respect to only one Fiscal Quarter; provided that such credit
shall be effective as to such Fiscal Quarter for all periods in

 

19

--------------------------------------------------------------------------------


 

which such Fiscal Quarter is included) will, at the request of the Domestic
Borrower, be deemed to increase, dollar for dollar, Consolidated EBITDA for such
Fiscal Quarter for the purposes of determining compliance with such financial
covenant at the end of such Fiscal Quarter and applicable subsequent periods
(any such equity contribution so included in the calculation of Consolidated
EBITDA, a “Specified Equity Contribution”); provided that (a) in each four
Fiscal Quarter period there shall be at least two Fiscal Quarter in which no
Specified Equity Contribution is made, (b) no more than five Specified Equity
Contributions shall be made in the aggregate during the term of this Agreement
and (c) the amount of any Specified Equity Contribution shall be no greater than
the amount required to cause the Parent to be in compliance with the financial
covenant set forth in Section 7.18 hereof and Section 7.1 of the Term Loan
Agreement; provided, further that (A) any reduction in Indebtedness with the
proceeds of any Specified Equity Contribution shall be ignored for purposes of
determining compliance the financial covenant set forth in Section 7.18, and (B)
all Specified Equity Contributions shall be disregarded for the purposes of
determining financial ratio-based conditions (other than compliance with the
financial covenant set forth in Section 7.18 as described above in this
paragraph) or any baskets with respect to the covenants contained in this
Agreement.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
with respect to the Parent and its Restricted Subsidiaries, the ratio of (a) (i)
Consolidated EBITDA for such period minus (ii) Capital Expenditures (other than
Financed Capital Expenditures) made in cash during such period, minus (iii) the
aggregate amount of federal, state, provincial, territorial, municipal, local
and foreign income Taxes paid in cash during such period (but not less than
zero) to (b) the sum of (i) Consolidated Net Interest Expense for such period,
plus (ii) scheduled payments of principal on Indebtedness during such period
(after giving effect to any reduction thereof due to mandatory or permitted
prepayments on such Indebtedness and excluding the payments due upon the
maturity of the Senior Notes or Senior Subordinated Notes or the Holdings
Notes), plus (iii) the aggregate amount of Restricted Payments made pursuant to
Section 7.06(e), (f) and (g) hereof during such period (but excluding Restricted
Payments to the extent funded by an issuance by the Borrowers of Indebtedness
permitted under Section 7.03 hereof, a Permitted Equity Issuance or capital
contribution to the Borrowers).

 

“Consolidated Net Income” means, of any Person for any period, the consolidated
net income (or loss) of such Person and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided
that in calculating Consolidated Net Income of the Parent, the Borrowers and
their respective consolidated Restricted Subsidiaries for any period, there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Restricted Subsidiary or is merged into or consolidated with
the Company or any of its Subsidiaries and (b) the income (or deficit) of any
Person (other than a Restricted Subsidiary) in which the Parent, the Borrowers
or any of their respective Restricted Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Parent,
the Borrowers or any such Restricted Subsidiary in the form of dividends or
similar distributions (which dividends and distributions shall be included in
the calculation of Consolidated Net Income).  Notwithstanding the foregoing, the
effect of any non-cash items resulting from any amortization, write-up,
write-down or write-off of assets or liabilities (including intangible assets,
goodwill, deferred financing costs and the effect of straight-lining of rents as
a result of purchase accounting adjustments) in connection with any future
Permitted Acquisition, Investment permitted under Section 7.02, Disposition,
merger, consolidation or similar transaction or any other non-cash impairment
charges incurred subsequent to the Closing Date resulting from the application
at SFAS Nos.  141, 142 or 144 (excluding any non-cash item to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such item is subsequently reversed) shall be excluded from
Consolidated Net Income.

 

“Consolidated Net Interest Expense” means, of any Person for any period, (a)
total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Subsidiaries for

 

20

--------------------------------------------------------------------------------


 

such period with respect to all outstanding Indebtedness of such Person and its
Subsidiaries, minus (b) the sum of (i) total cash interest income of such Person
and its Subsidiaries for such period, in each case determined in accordance with
GAAP plus (ii) any one-time financing fees (to the extent included in such
Person’s consolidated interest expense for such period), including, with respect
to the Parent, those paid in connection with the transactions occurring on the
Closing Date or in connection with any Amendment or Refinancing hereof.  For
purposes of the foregoing, interest expense of any Person shall be determined
after giving effect to any net payments made or received by such Person with
respect to interest rate Hedge Agreements (other than early termination
payments) permitted hereunder.

 

“Continuing Directors” means the directors of the Parent on the Closing Date,
and each other director if, in each case, such other director’s nomination for
election to the board of directors of the Parent or the Relevant Public Company,
as the case may be, is recommended by at least a majority of the then Continuing
Directors or such other director receives the affirmative vote or consent of, or
is appointed or otherwise approved by, the Sponsor, or those Permitted Investors
which then hold a majority of the voting Equity Interests in the Parent or the
Relevant Public Company, as the case may be, then held by all Permitted
Investors, in his or her election by the shareholders of the Parent or the
Relevant Public Company, as the case may be.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Notice” a contribution notice issued by the Pensions Regulator
under section 38 or section 47 of the Pensions Act 2004 (UK).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type.

 

“Cost” means the cost of purchases of Inventory, based upon the Borrowers’
accounting practices, known to the Agent, which practices are in effect on the
Closing Date as such calculated cost is determined from invoices received by the
Borrowers, the Borrowers’ purchase journals or the Borrowers’ stock ledger. 
“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as freight) used in the Borrowers’ calculation of cost of
goods sold.

 

“Covenant Compliance Event” means that Excess Availability at any time is less
than the greater of (a) ten (10%) percent of the Loan Cap or (b) $15,000,000. 
For purposes hereof, the occurrence of a Covenant Compliance Event shall be
deemed continuing until Excess Availability has exceeded the amounts set forth
above for thirty (30) consecutive days, in which case a Covenant Compliance
Event shall no longer be deemed to be continuing for purposes of this
Agreement.  The termination of a Covenant Compliance Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Covenant
Compliance Event in the event that the conditions set forth in this definition
again arise.

 

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte
Blanche,

 

21

--------------------------------------------------------------------------------


 

JCB, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska Option,
Maestro, Novus, Interac, Push Funds, Switch, Solo, Visa Delta and other non-bank
credit or debit cards, including, without limitation, credit or debit cards
issued by or through American Express Travel Related Services Company, Inc., 
and Novus Services, Inc. and other issuers reasonably approved by the Agent.

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Loan Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

 

“Credit Card Notifications” has the meaning provided in Section 6.12.

 

“Credit Card Receivables” means, collectively, (a) all present and future rights
of any Borrower or Guarantor to payment from any Credit Card Issuer or Credit
Card Processor arising from sales of goods or rendition of services to customers
who have purchased such goods or services using a credit or debit card and
(b) all present and future rights of any Borrower or Guarantor to payment from
any Credit Card Issuer or Credit Card Processor in connection with the sale or
transfer of Accounts arising pursuant to the sale of goods or rendition of
services to customers who have purchased such goods or services using a credit
card or a debit card, including, but not limited to, all amounts at any time due
or to become due from any Credit Card Issuer or Credit Card Processor under the
Credit Card Agreements or otherwise, in each case above calculated net of
prevailing interchange charges.

 

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” or “Credit Parties” means, collectively, each Canadian Credit
Party, each Domestic Credit Party, each German Credit Party and each UK Credit
Party.

 

“CTA” means the Corporation Tax Act 2009 (UK).

 

“Currency Due” has the meaning provided in Section 10.24.

 

“Customer Credit Liabilities” means at any time, the aggregate remaining balance
at such time of (a) outstanding gift certificates and gift cards of the Loan
Parties entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
and (b) outstanding merchandise credits of the Loan Parties.

 

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among a Loan Party, a customs broker,
freight forwarder, consolidator, or carrier, and the Agent, in which the customs
broker, freight forwarder, consolidator, or carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Agent and agrees, upon notice from the Agent
(which notice shall be delivered only upon the occurrence and during the
continuance of an Event of Default), to hold and dispose of the subject
Inventory solely as directed by the Agent.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA shall be conclusively presumed
to be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

 

22

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means each of (i) the Bankruptcy Code of the United States,
(ii) the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act (Canada) and the Winding-up and Restructuring Act (Canada), and
(iii) all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Requirement of Laws of the United
States, Canada, the United Kingdom, Germany or other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus two percent (2%) per annum, and (b) otherwise,
when used with respect to Obligations, the Canadian Liabilities, the German
Liabilities, or the UK Liabilities, an interest rate equal to two percent (2%)
per annum in excess of the rate then applicable to such Obligation, Canadian
Liability, German Liability or UK Liability.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Agent, the L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within one Business Day
of the date when due, (b) has notified the Company, the Agent, the L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(c) has failed, within three Business Days after written request by the Agent or
the Company, to confirm in writing to the Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) has been deemed insolvent or
(iii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) as of the date established therefor by the Agent in a written
notice of such determination, which shall be delivered by the Agent to the
Company, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

 

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Agent (in its capacity as security trustee) as appointed under Section 9.02 of
this Agreement.

 

“Determination Date” shall mean the date upon which each of the following has
occurred:

 

23

--------------------------------------------------------------------------------


 

(a)           the Commitments have been terminated by the Borrowers or the
Required Lenders (or are deemed terminated) upon the occurrence of an Event of
Default; and

 

(b)           the Obligations, the UK Liabilities, the German Liabilities and/or
the Canadian Liabilities have been declared to be due and payable (or have
become automatically due and payable) and have not been paid in accordance with
the terms of this Agreement.

 

“Disposition” or “Dispose” means with respect to any Property, any sale, sale
and leaseback, assignment, conveyance, transfer or other effectively complete
disposition thereof.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.  For the avoidance of doubt, it is understood and agreed
that the Parent, the Borrowers and any Restricted Subsidiary may, in the
ordinary course of business, grant licenses to Intellectual Property owned or
developed by, or licensed to, such entity and that, for purposes of this
Agreement and the other Loan Documents, such licenses shall not constitute a
“Disposition” of such Intellectual Property; provided that the terms of such
licenses shall not restrict the right of the Agent to use such Intellectual
Property in connection with the conduct of a Liquidation.

 

“Disqualified Institution” means those certain lending institutions specified in
writing by the Domestic Borrower to the Arrangers prior to the commencement of
the syndication of the Loans by the Arrangers.

 

“Disqualified Stock” means any Equity Interest (other than, for purposes of
determining compliance with Section 7.18, any Equity Interest issued in
connection with a Specified Equity Contribution for such periods as such
Specified Equity Contribution is deemed to increase Consolidated EBITDA) that
(a) requires the payment of any dividends (other than dividends payable solely
in shares of Qualified Stock), (b) matures or is mandatorily redeemable or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise (including as the result of a failure to maintain or achieve any
financial performance standards), prior to the date that is 91 days after the
final scheduled maturity date of the Obligations (other than (i) upon Payment in
Full of the Obligations or (ii) if the issuer has the option to settle for
Qualified Stock (and cash in lieu of fractional shares thereof in de minimis
amounts) or (c) are convertible or exchangeable, automatically or at the option
of any holder thereof, into any Indebtedness, Equity Interest or other assets
other than Qualified Stock; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of Holdings, any Parent Company, the Parent,
any of the Borrowers, or the Restricted Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Optional Currency, the equivalent amount thereof in Dollars
as determined by the Agent or the L/C Issuer, as the case may be, at such time
on the basis of the Spot Rate for the purchase of Dollars with such Optional
Currency.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Availability” means, as of any date of determination thereof by the
Agent, the result, if a positive number, equal to the lesser of (a)(i) the
Domestic Loan Cap minus (ii) aggregate unpaid balance of the Domestic Credit
Extensions, and (b)(i) the Loan Cap minus (ii) the Total Outstandings on such
date.

 

24

--------------------------------------------------------------------------------


 

“Domestic Borrower” has the meaning set forth in the introductory paragraph to
this Agreement.

 

“Domestic Borrowing” means a Domestic Committed Borrowing or a Swing Line
Borrowing made to the Domestic Borrower, as the context may require.

 

“Domestic Borrowing Base” means, at any time of calculation, an amount equal to
(but not less than zero):

 

(a)           the face amount of Eligible Trade Receivables of the Domestic Loan
Parties multiplied by 85%;

 

plus

 

(b) the face amount of Eligible Credit Card Receivables of the Domestic Loan
Parties multiplied by 90%;

 

plus

 

(c)           the Inventory Advance Rate multiplied by the Appraised Value of
Eligible Inventory of the Domestic Loan Parties multiplied by the Cost of such
Eligible Inventory, net of Inventory Reserves;

 

minus

 

(d)           the then amount of all Availability Reserves relating to the
Domestic Loan Parties.

 

“Domestic Collection Account” has the meaning provided in Section 6.12.

 

“Domestic Committed Borrowing” means a borrowing consisting of simultaneous
Domestic Committed Loans of the same Type and, in the case of LIBOR Rate Loans,
having the same Interest Period made by each of the Domestic Lenders pursuant to
Section 2.01.

 

“Domestic Committed Loan” means any loan at any time made by any Domestic Lender
pursuant to Section 2.01.

 

“Domestic Commitments” means, as to each Domestic Lender, its obligation to
(a) make Domestic Committed Loans to the Domestic Borrower pursuant to
Section 2.01, (b) purchase participations in Domestic L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Domestic Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Domestic Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

 

“Domestic Credit Extensions” mean each of the following: (a) a Domestic
Borrowing and (b) a Domestic L/C Credit Extension.

 

“Domestic Credit Party” or “Domestic Credit Parties” means (a) individually,
(i) each Domestic Lender and its Affiliates, (ii) the Agent and its Affiliates,
(iii) each L/C Issuer, (iv) the Arrangers, (v) each holder of any Other Domestic
Liabilities, and (vi) the successors and permitted assigns of each of the

 

25

--------------------------------------------------------------------------------


 

foregoing, and (b) collectively, all of the foregoing, in each case, to the
extent relating to the services provided to, and obligations owing by or
guaranteed by, the Domestic Loan Parties.

 

“Domestic L/C Advance” means with respect to each Domestic Lender, such Domestic
Lender’s funding of its participation in any Domestic L/C Borrowing in
accordance with its Applicable Percentage.

 

“Domestic L/C Borrowing” means an extension of credit resulting from a drawing
under any Domestic Letter of Credit which has not been reimbursed on or prior to
the date required to be reimbursed by the Domestic Borrower pursuant to
Section 2.03(c)(i) or refinanced as a Domestic Committed Borrowing.

 

“Domestic L/C Credit Extension” means, with respect to any Domestic Letter of
Credit, the issuance thereof or extension of the expiry thereof, or the increase
of the amount thereof.

 

“Domestic L/C Obligations” means, at any date of determination and without
duplication, the aggregate Stated Amount of all outstanding Domestic Letters of
Credit plus the aggregate of all Unreimbursed Amounts under Domestic Letters of
Credit, including all Domestic L/C Borrowings.

 

“Domestic Lenders” means the Lenders having Domestic Commitments from time to
time or at any time.

 

“Domestic Letter of Credit” means each Letter of Credit issued hereunder for the
account of the Domestic Borrower.

 

“Domestic Letter of Credit Sublimit” means an amount equal to $25,000,000.  The
Domestic Letter of Credit Sublimit is part of, and not in addition to, the
Domestic Commitments.  A permanent reduction of the Domestic Commitments shall
not require a corresponding pro rata reduction in the Domestic Letter of Credit
Sublimit; provided, however, that if the Domestic Commitments are reduced to an
amount less than the Domestic Letter of Credit Sublimit, then the Letter of
Credit Sublimit shall be reduced to an amount equal to (or, at Company’s option,
less than) the Domestic Commitments.

 

“Domestic Loan” means an extension of credit by a Domestic Lender to the
Domestic Borrower under Article II in the form of a Domestic Committed Loan or a
Swing Line Loan.

 

“Domestic Loan Cap” means, at any time of determination, the lesser of (a) the
Domestic Total Commitments and (b) the Domestic Borrowing Base.

 

“Domestic Loan Parties” means, collectively, the Domestic Borrower and each
Domestic Subsidiary that is a Guarantor of the Obligations.  “Domestic Loan
Party” means any one of such Persons.

 

“Domestic Note” means a promissory note made by the Domestic Borrower in favor
of a Domestic Lender evidencing Domestic Loans made by such Domestic Lender,
substantially in the form of Exhibit C-1.

 

“Domestic Overadvance” means a Domestic Credit Extension to the extent that,
immediately after the making of such Domestic Credit Extension, the aggregate
principal balance of all Domestic Credit Extensions then outstanding exceeds the
Domestic Loan Cap as then in effect.

 

“Domestic Subsidiary” means any direct or indirect Restricted Subsidiary
organized under the laws of United States, any state thereof or the District of
Columbia (excluding, for the avoidance of doubt,

 

26

--------------------------------------------------------------------------------


 

any Subsidiary organized under the laws of Puerto Rico or any other territory)
other than (i) a Domestic Subsidiary of a Foreign Subsidiary that is a CFC or
(ii) any CFC Holdco.

 

“Domestic Total Commitments” means the aggregate of the Domestic Commitments of
all Domestic Lenders.  On the Closing Date, the Domestic Total Commitments are
$175,000,000.

 

“Domestic Total Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Domestic Loans and all Domestic L/C Obligations.

 

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates under
common control with such Credit Party; (b) a bank, insurance company, or company
engaged in the business of making commercial loans, which Person, together with
its Affiliates, has a combined capital and surplus in excess of $250,000,000;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
satisfying the requirements of Section 10.06(b) hereof; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a
Disqualified Institution, a Permitted Holder, a Loan Party or any of their
respective Affiliates or Subsidiaries other than a Permitted Holder Lender; and
provided further that, any assignee of a Canadian Commitment, German Commitment
or UK Commitment must also be a Domestic Lender or an Affiliate thereof.

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to satisfy such criteria at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a Credit Card
Issuer or Credit Card Processor, and in each case is originated in the ordinary
course of business of such Loan Party, and (ii) in each case is not ineligible
for inclusion in the calculation of the Domestic Borrowing Base, Canadian
Borrowing Base, German Borrowing Base or UK Borrowing Base, as applicable,
pursuant to any of clauses (a) through (g) below.  Without limiting the
foregoing, to qualify as an Eligible Credit Card Receivable, an Account shall
indicate no Person other than a Loan Party as payee or remittance party.  In
determining the amount to be so included, the face amount of an Account shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Loan Party may be
obligated to rebate to a customer, a Credit Card Issuer or Credit Card Processor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Loan Parties to reduce the amount of such Credit Card
Receivable.  Except as otherwise agreed by the Agent, any Credit Card Receivable
included within any of the following categories shall not constitute an Eligible
Credit Card Receivable:

 

(a)           Credit Card Receivables which do not constitute an Account;

 

(b)           Credit Card Receivables that have been unpaid for more than five
(5) Business Days from the date of sale (or such longer period(s) as may be
approved by the Agent in its Permitted Discretion;

 

27

--------------------------------------------------------------------------------


 

(c)           Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest (which shall be a fixed, rather than floating,
charge with respect to Accounts of the UK Loan Parties) in favor of the Agent
(subject to Liens permitted under Section 7.01 having priority by operation of
applicable Requirement of Law), for the benefit of itself and to such Credit
Parties, or (ii) with respect to which a Loan Party does not have good and valid
title thereto, free and clear of any Lien (other than Liens granted to the Agent
pursuant to the Security Documents, or to the Term Agent under the Term
Facility, or any Permitted Amendment or Refinancing  of the foregoing and other
Liens having priority by operation of applicable Requirement of Law);

 

(d)           Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback (other than
chargebacks in the ordinary course by the Credit Card Processors) has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

(e)           Credit Card Receivables as to which a Credit Card Issuer or a
Credit Card Processor has the right under certain circumstances to require a
Loan Party to repurchase such Loan Party’s entire portfolio of Accounts from
such Credit Card Issuer or Credit Card Processor (it being acknowledged and
understood that any right of a Credit Card Issuer or Credit Card Processors to
chargeback a Credit Card Receivable shall not be deemed a right of such Credit
Card Issuer or Credit Card Processor to require a Loan Party to repurchase such
Loan Party’s Accounts under this clause (e));

 

(f)            Credit Card Receivables due from a Credit Card Issuer or a Credit
Card Processor of the applicable credit card which is the subject of any
bankruptcy or insolvency proceedings; or

 

(g)           Credit Card Receivables which the Agent determines in its
Permitted Discretion to be uncertain of collection or which do not meet such
other reasonable eligibility criteria for Credit Card Receivables as the Agent
may determine.

 

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

 

(i)            Which has been shipped from a foreign location for receipt by a
Domestic Loan Party or a UK Loan Party, but which has not yet been delivered to
such Domestic Loan Party or such UK Loan Party, as applicable, which In-Transit
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;

 

(ii)           For which the purchase order is in the name of a Domestic Loan
Party or a UK Loan Party and title and risk of loss has passed to such Domestic
Loan Party or such UK Loan Party, as applicable;

 

(iii)          For which an Acceptable Document of Title has been issued and
delivered to a Domestic Loan Party or UK Loan Party or to a customs broker
thereof with which the Agent has entered into a Customs Broker/Carrier
Agreement;

 

(iv)          Which is insured in accordance with the provisions of this
Agreement and the other Loan Documents (including, without limitation, marine
cargo insurance);

 

28

--------------------------------------------------------------------------------


 

(v)           Unless the Agent shall otherwise agree in its Permitted
Discretion, for which payment of the purchase price has been made by the
applicable Domestic Loan Party or applicable UK Loan Party, or the purchase
price is supported by a Commercial Letter of Credit; and

 

(vi)          Which otherwise would constitute Eligible Inventory;

 

provided that the Agent may, in its discretion, and upon notice to the Domestic
Borrower, exclude any particular Inventory from the definition of “Eligible
In-Transit Inventory” under this clause (b) in the event the Agent determines in
its Permitted Discretion that such Inventory is subject to any Person’s right of
reclamation, repudiation, stoppage in transit, which is (or is capable of being)
senior to, or pari passu with, the Lien of the Agent or may otherwise adversely
impact the ability of the Agent to realize upon such Inventory.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory of the Domestic Loan Parties or
the UK Loan Parties, as applicable, (ii) items of Inventory of a Domestic Loan
Party that are raw materials and (iii) items of Inventory of a Loan Party that
are finished goods, merchantable and readily saleable to the public in the
ordinary course of such Loan Party’s business, in each case that is not excluded
as ineligible  for inclusion in the calculation of the Domestic Borrowing Base,
Canadian Borrowing Base, German Borrowing Base or UK Borrowing Base, as
applicable, by virtue of one or more of the criteria set forth below.  Except as
otherwise agreed by the Agent, in its Permitted Discretion, the following items
of Inventory shall not be included in Eligible Inventory:

 

(a)           Inventory that is not solely owned by a Loan Party or a Loan Party
does not have good and valid title thereto free and clear of any Lien, including
any Inventory the subject of any retention of title arrangements (other than
Liens granted to the Agent pursuant to the Security Documents and to the Term
Agent under the Term Facility and Liens permitted by Section 7.01 having
priority by operation of applicable Requirements of Law or other Liens of record
by landlords permitted by Section 7.01 which have been subordinated to the Lien
of the Agent pursuant to a subordination agreement on terms reasonable
satisfactory to the Agent);

 

(b)           Inventory that is leased by or is on consignment to a Loan Party
or, except for (i) Inventory of the UK Loan Parties or the German Loan Parties
on concession  to third parties in Europe, and (ii) Inventory of the Domestic
Loan Parties on concession to third parties in the United States located at
retail stores of such third parties, for which the Domestic Loan Parties have
taken such actions as are required by the UCC or other applicable Requirements
of Law to perfect their consignment liens on such Inventory and which liens and
security interests have been assigned to the Agent pursuant to applicable
Requirements of Law, and in each case with respect to clauses (i) and (ii),
which is consigned by a Loan Party to a Person which is not a Loan Party;

 

(c)           Inventory (other than (i) Eligible In-Transit Inventory,
(ii) Inventory which has been shipped from a Domestic Loan Party or a UK Loan
Party to any other Loan Party or (iii) Inventory in-transit between the Domestic
Loan Parties’ or UK Loan Parties’ locations or in storage trailers at Loan
Parties’ locations) that is not located (i) in the United States of America
(excluding territories or possessions of the United States) at a location that
is owned or leased by a Domestic Loan Party, (ii) in Canada at a location that
is owned or leased by a Canadian Loan Party, (iii) in the United Kingdom at a
location that is owned or leased by a UK Loan Party or (iv) in Germany at a
location that is owned or leased by a German Loan Party or a UK Loan Party,
provided that notwithstanding the foregoing, the following items of Inventory
shall be deemed

 

29

--------------------------------------------------------------------------------


 

eligible if all of the other eligibility criteria set forth in this definition
are satisfied:  (x) Inventory in transit between such owned, leased or third
party locations, (y) Inventory of the UK Loan Parties or the German Loan Parties
on concession  to third parties in Europe located at such third party’s retail
store, or (z) to the extent that the Loan Parties have (A) furnished the Agent
with any UCC or PPSA financing statements or other documents that the Agent may
determine to be necessary to perfect its security interest in such Inventory at
such location, and (B) subject to the Waiver and Access Agreement Provision,
used commercially reasonable efforts to obtain a Collateral Access Agreement for
any other location where Inventory is stored;

 

(d)           Inventory that is comprised of goods which (i) are damaged,
defective, or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work-in-process, or that
constitute samples, spare parts for equipment, promotional, marketing, labels,
bags and other packaging and shipping materials or supplies used or consumed in
a Loan Party’s business, (iv) are not in compliance in all material respects
with all standards imposed by any Governmental Authority having regulatory
authority over such Inventory, its use or sale, or (vi) are bill and hold goods;

 

(e)           Inventory that is not subject to a perfected first-priority
security interest in favor of the Agent (subject to Liens permitted by
Section 7.01 which have priority by operation of applicable Requirements of
Law);

 

(f)            Inventory as to which casualty insurance in compliance with the
provisions of Section 6.07 hereof is not in effect;

 

(g)           Inventory that has been sold but not yet delivered or as to which
a Loan Party has accepted a deposit;

 

(h)           Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Loan Party or any of its Subsidiaries has received notice of a dispute in
respect of any such agreement (but ineligibility shall be limited to the amount
of such dispute);

 

(i)            Inventory of the UK Loan Parties or the German Loan Parties that
is subject to a “retention of title” or similar agreement; or

 

(j)            Inventory acquired in a Permitted Acquisition or which is not of
the type usually sold in the ordinary course of the Loan Parties’ business,
unless and until the Agent has completed or received (A) an appraisal of such
Inventory from appraisers reasonably satisfactory to the Agent and establishes
Inventory Reserves (if applicable) therefor, provided such Inventory is not
otherwise ineligible as a result of any of clauses (a) to (i) above, and
(B) such other due diligence as the Agent may reasonably require, all of the
results of the foregoing to be reasonably satisfactory to the Agent in its
Permitted Discretion; provided it is agreed that so long as the Agent has
received reasonable prior notice of such Permitted Acquisition and the Loan
Parties reasonably cooperate (and cause the Person being acquired to reasonably
cooperate) with the Agent, the Agent shall use reasonable best efforts to
complete such due diligence and related appraisal on or prior to the closing
date of such Permitted Acquisition.

 

“Eligible Trade Receivables” means Accounts arising from the sale of the Loan
Parties’ Inventory (other than those consisting of Credit Card Receivables) or
rendition of services that satisfy the following criteria at the time of
creation and meets the same at the time of such determination: such Account
(i) has been earned by performance and represents the bona fide amounts due to a
Loan Party

 

30

--------------------------------------------------------------------------------


 

from an account debtor (including, without limitation, from a European account
debtor with whom a Loan Party maintains a concession arrangement), and in each
case is originated in the ordinary course of business of such Loan Party, and
(ii) is not ineligible for inclusion in the calculation of the Domestic
Borrowing Base, Canadian Borrowing Base, German Borrowing Base or UK Borrowing
Base, as applicable, pursuant to any of clauses (a) through (r) below.  Without
limiting the foregoing, to qualify as an Eligible Trade Receivable, an Account
shall indicate no Person other than a Loan Party as payee or remittance party. 
In determining the amount to be so included, the face amount of an Account shall
be reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Loan Party may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Eligible Trade Receivable.  Except as otherwise agreed
by the Agent, any Account included within any of the following categories shall
not constitute an Eligible Trade Receivable:

 

(a)           Accounts that are not evidenced by an invoice;

 

(b)           Accounts that have been outstanding for more than sixty (60) days
from the due date;

 

(c)           Accounts due from any account debtor fifty percent (50%) or more
of whose Accounts are not eligible under clause (b), above.

 

(d)           Except as set forth in the proviso hereto, all Accounts owed by an
account debtor and/or its Affiliates together exceed twenty-five percent (25%)
(or any other percentage now or hereafter established by the Agent for any
particular account debtor) of the amount of all Accounts at any one time(the
“Concentration Limit”) (but the portion of the Accounts not in excess of the
applicable percentage may be deemed Eligible Trade Receivables, in the Agent’s
Permitted Discretion), provided that the provisions of this clause (d) shall not
apply to Accounts due from Kohl’s, Target or Bed Bath & Beyond; as long as the
credit rating for each of Kohl’s, Target or Bed Bath & Beyond is at least BBB-
(or the equivalent grade), as determined by Moody’s or S&P; provided further
that, at the time that the credit rating for any such Person is initially
determined to be less than BBB- (or the equivalent grade), the Accounts of such
Person in excess of the Concentration Limit shall continue to be Eligible Trade
Receivables for a period not to exceed six months thereafter as long as such
excess amount is reduced in each thirty (30) day period during such six month
period by at least 16.67% of the amount of such excess until the Accounts of
such account debtor included as Eligible Trade Receivables does not exceed the
Concentration Limit;

 

(e)           Accounts (i) that are not subject to a perfected first-priority
security interest (which shall be a fixed, rather than floating, charge with
respect to Accounts of the UK Loan Parties) in favor of the Agent (other than
Liens permitted by Section 7.01 which have priority by operation of applicable
Requirements of Law), or (ii) with respect to which a Loan Party does not have
good and valid title thereto, free and clear of any Lien (other than Liens
granted to the Agent pursuant to the Security Documents and Liens granted to the
Term Agent under the Term Facility and other Liens permitted by Section 7.01
which have priority by operation of applicable Requirements of Law);

 

31

--------------------------------------------------------------------------------


 

(f)            Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;

 

(g)           Accounts which arise out of any sale (i) not made in the ordinary
course of business, or (ii) made on a basis other than upon credit terms usual
to the business of the Loan Parties;

 

(h)           Accounts which are owed by any Affiliate or any employee of a Loan
Party (provided that this clause (h) shall not exclude any Account of any
Account Debtor solely on the basis that it is a portfolio company of the
Sponsor);

 

(i)            Accounts for which all consents, approvals or authorizations of,
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agent have been duly obtained, effected or given and are in full force and
effect;

 

(j)            Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

 

(k)           Accounts due from any Governmental Authority except to the extent
that the subject account debtor is (i) the federal government of the United
States of America and the Loan Parties have complied with the Federal Assignment
of Claims Act of 1940 or (ii) the federal government of Canada or a political
subdivision thereof, or any province or territory, or any municipality or
department or agency or instrumentality thereof and the provisions of the
Financial Administration Act (Canada) or any applicable provincial, territorial
or municipal law of similar purpose and effect restricting the assignment
thereof, as the case may be, have been complied with;

 

(l)            Accounts (i) owing from any Person that is also a supplier to or
creditor of a Loan Party or any of its Subsidiaries unless such Person has
waived any right of setoff in a manner reasonably acceptable to the Agent or
(ii) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Loan Party or any of its Subsidiaries
to discounts on future purchase therefrom;

 

(m)          Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or, except for Accounts due from Persons with
whom a Loan Party maintains a concession arrangement in Europe, consignment
basis or subject to any right of return;

 

(n)           Other than with respect to jurisdictions agreed by the Borrower
and the Agent and specified in writing as of the Closing Date, Accounts owing
from any Embargoed Person or from any Person located in a foreign jurisdiction
which, in either case, a Lender notifies the Loan Parties in writing shall be
ineligible;

 

(o)           Accounts evidenced by a promissory note or other instrument;

 

(p)           Accounts consisting of amounts due from vendors as rebates or
allowances;

 

32

--------------------------------------------------------------------------------


 

(q)           Accounts which include extended payment terms (datings) beyond
those generally furnished in the ordinary course of business; or

 

(r)            Accounts acquired in a Permitted Acquisition, unless and until
the Agent has (A) completed or received such due diligence as the Agent may
require with respect thereto, all of the results of the foregoing to be
reasonably satisfactory to the Agent, and (B) otherwise agrees that such
Accounts shall be deemed Eligible Trade Receivables.

 

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC sanctions programs.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes or decrees (including, without
limitation, common law) of any international authority, foreign government, the
United States, or any state, provincial, local, municipal or other governmental
authority, regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as has been, is now, or at any time
hereafter is, in effect.

 

“Environmental Liability” means any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to: (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the Release
of any Materials of Environmental Concern or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equipment” has the meaning set forth in the UCC, the PPSA, or any other
applicable Requirement of Law.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation).

 

“Equity Issuance” means any issuance by Holdings, any Parent Company, the Parent
or the Borrower or any Subsidiary Guarantor of its Equity Interests in a public
or private offering.

 

“Equivalent CD$ Amount” means, on any date, the rate at which Canadian Dollars
may be exchanged into Dollars, determined by reference to the Bank of Canada
noon rate as published on the Reuters Screen BOFC on the immediately preceding
Business Day.  In the event that such rate does not appear on such Reuters page,
“Equivalent Amount” shall mean, on any date, the amount of Dollars into which an
amount of Canadian Dollars may be converted or the amount of Canadian Dollars
into which an

 

33

--------------------------------------------------------------------------------


 

amount of Dollars may be converted, in either case, at, in the case of the
Canadian Borrower, the Agent’s spot buying rate in Toronto as at approximately
12:00 noon (Toronto time) on such date and, in the case of a Domestic Borrower,
the Administrative Agent’s spot buying rate in New York as at approximately
12:00 noon (New York City time) on the immediately preceding Business Day.

 

“Equivalent Amount” means, (a) the Equivalent CD$ Amount, and (b) with respect
to any other Optional Currency, the equivalent amount thereof determined by the
Agent at such time on the basis of the Spot Rate.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Loan Parties within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“Euros” and the designation “€” mean the lawful currency of the Participating
Member States introduced in accordance with the EMU Legislation.

 

“European Base Rate” means, with respect to the Optional Currencies, a
fluctuating rate of interest per annum equal to the rate of interest in effect
for such day as announced from time to time by the Central Bank and used by the
local branch of Bank of America in the jurisdiction in which such currency is
funded as its “base rate” with respect to such currency.  Any change in such
rate shall take effect at the opening of business on the day of such change.

 

“European Base Rate Loan” means a Loan or portion thereof made to the UK
Borrower or the German Borrower denominated in Optional Currency and bearing
interest at a rate based on the European Base Rate.

 

“European Collateral” means any and all “Collateral” or “Mortgaged Property” as
defined in any European Security Document and all other property that is or is
intended under the terms of the European Security Documents to be subject to
Liens in favor of the Agent.

 

“European Security Documents” means the UK Security Documents and the German
Security Documents.

 

“European Credit Parties” means the UK Credit Parties and the German Credit
Parties.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Availability” means the difference, at any time of calculation, between
the Loan Cap and the Total Outstandings.

 

“Excluded DDA” means (i) any deposit account exclusively used for payroll or
employee benefits, (ii) any deposit account which is a trust or fiduciary
account, (iii) any deposit account which is a zero balance account, or (iv) any
deposit account with an average monthly balance of less than $100,000 for each
such account or $7,500,000 in the aggregate.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not directly or
indirectly a wholly owned Subsidiary of the Parent, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by applicable Requirements of
Law or, to the extent mutually agreed the same would prevent the granting
thereof,  Contractual Obligations that are in existence on the Closing Date or
at the time of acquisition of

 

34

--------------------------------------------------------------------------------


 

such Subsidiary and not entered into in contemplation thereof from guaranteeing
the Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval license or authorization has been obtained), (d) any Foreign
Subsidiary (other than the Canadian Loan Parties, the UK Loan Parties and the
German Loan Parties), (e) any Unrestricted Subsidiaries, (f) captive insurance
companies and (i) any other Subsidiary with respect to which, in the reasonable
judgment of the Agent and the Borrowers, the burden or cost or other
consequences of providing a guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Credit Parties therefrom.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net or gross income (however
denominated), Taxes imposed on or measured by net or gross profits, franchise or
capital Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient’s being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender (or its assignor, if
any) acquires such interest in the Loan or Commitment  (or designates a new
lending office) (other than pursuant to an assignment request by the Borrowers
under Section 10.13) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01(a) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
February 6, 2007 among the Domestic Borrower, the Guarantors from time to time
party thereto, Bank of America, N.A., as administrative agent, and a syndicate
of lenders.

 

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement as described on Schedule 1.02 hereto.

 

“Existing Revolver Tranche” has the meaning provided in Section 2.17(a).

 

“Extended Commitments” has the meaning provided in Section 2.17(a).

 

“Extending Lender” has the meaning provided in Section 2.17(b).

 

“Extension Amendment” has the meaning provided in Section 2.17(d).

 

“Extension Request” has the meaning provided in Section 2.17(a).

 

“Extension Election” has the meaning provided in Section 2.17(b).

 

“Extension Series” has the meaning provided in Section 2.17(a).

 

“Facility Commitment” means, as to any Lender the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

35

--------------------------------------------------------------------------------


 

“Facility Guaranty” means (a) a Guarantee of the Obligations (including, without
limitation, for clarity, the Canadian Liabilities, the German Liabilities and
the UK Liabilities) made by a Guarantor which is a Domestic Loan Party in favor
of the Agent and the other Credit Parties, pursuant to the Guarantee and
Collateral Agreement or in such other form reasonably satisfactory to the Agent,
(b) a Guarantee of the Canadian Liabilities, the UK Liabilities and the German
Liabilities made by a Guarantor which is a Canadian Loan Party in favor of the
Agent and the other Canadian Credit Parties, UK Credit Parties and German Credit
Parties, pursuant to the Canadian Guarantee or in such other form reasonably
satisfactory to the Agent, (c) a Guarantee of the UK Liabilities, the Canadian
Liabilities and the German Liabilities made by a Guarantor which is a UK Loan
Party in favor of the Agent and the other UK Credit Parties, Canadian Credit
Parties and German Credit Parties, pursuant to the Guarantee and Debenture or in
such other form reasonably satisfactory to the Agent, and (d) a Guarantee of the
German Liabilities, the Canadian Liabilities and the UK Liabilities made by a
Guarantor which is a German Loan Party in favor of the Agent and the other UK
Credit Parties, Canadian Credit Parties and German Credit Parties, pursuant to
the Guarantee Agreement (Garantievertrag) or in such other form reasonably
satisfactory to the Agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

 

“Fee Letter” means the letter agreement, dated March 9, 2012, among the Domestic
Borrower, the Agent and MLPFS.

 

“Financed Capital Expenditures” shall mean Capital Expenditures made through
purchase money financing (other than from Credit Extensions hereunder) or
Capital Lease transactions permitted hereunder.

 

“Financial Support Direction” a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004 (UK).

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday closest to the end of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September and
December of such Fiscal Year in accordance with the fiscal accounting calendar
of the Loan Parties.

 

“Fiscal Year” means the fiscal year ending on December 31 or the Saturday
closest to December 31 of any calendar year.

 

36

--------------------------------------------------------------------------------


 

“Flood Insurance Laws” means collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Cash Equivalents” means (a) certificates of deposit or bankers
acceptances of, and bank deposits with, any bank organized under the laws of any
country that is a member of the European Economic Community or Canada or any
subdivision thereof, whose short-term commercial paper rating from S&P is at
least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof, in each case with maturities of not more than six months
from the date of acquisition, (b) commercial paper maturing not more than one
year from the date of creation thereof and, at the time of acquisition, having
the highest rating obtainable from either S&P’s or Moody’s, (c) shares of any
money market mutual fund that has its assets invested continuously in the types
of investments referred to in clauses (a) and (b) above and (d) in the case of
any Foreign Subsidiary, (x) such local currencies in those countries in which
such Foreign Subsidiary transacts business from time to time in the ordinary
course of business and (y) investments of comparable tenor and credit quality to
those described in the foregoing clauses (a) through (c) or the definition of
Cash Equivalents, in each case, customarily utilized in countries in which such
Foreign Subsidiary operates for short term cash management purposes.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“FSCO” means the Financial Services Commission of Ontario and any Person
succeeding to the functions thereof and includes the Ontario Superintendent of
Financial Services and any other Governmental Authority empowered or created by
the Pension Benefits Act (Ontario) or any Governmental Authority of any other
Canadian jurisdiction exercising similar functions in respect of any Canadian
Pension Plan of any Canadian Loan Party and any Governmental Authority
succeeding to the functions thereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided that, (i) with respect
to Subsidiaries of Parent organized under the laws of Canada, or

 

37

--------------------------------------------------------------------------------


 

any province or territory thereof, unless GAAP is being applied, “GAAP” shall
mean principles which are consistent with those promulgated or adopted by the
Canadian Institute of Chartered Accountants and its predecessors (or successors)
in effect and applicable to the accounting period in respect of which reference
to GAAP is being made and (ii) with respect to Subsidiaries of the Parent
organized under the laws of Germany. “GAAP” shall mean generally accepted
accounting principles (Grundsätze ordungsgemäßer Buchführung).

 

“General Security Agreement” means the General Security Agreement dated as of
the Closing Date among the Canadian Loan Parties and the Agent for the benefit
of the Canadian Credit Parties, the UK Credit Parties and the German Credit
Parties, in form and substance reasonably satisfactory to the Agent.

 

“German Availability” means, as of any date of determination thereof, the
result, if a positive number, equal to the lesser of (a)(i) the German Loan Cap
minus (ii) the German Total Outstandings on such date, or (b)(i) the Loan Cap
minus (ii) the Total Outstandings on such date.

 

“German Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“German Borrowing” means a German Committed Borrowing made to the German
Borrower.

 

“German Borrowing Base” means, at any time of calculation, an Equivalent Amount
in Dollars equal to, not less than zero:

 

(a)           the face amount of Eligible Trade Receivables of the German Loan
Parties multiplied by 85%;

 

plus

 

(b) the face amount of Eligible Credit Card Receivables of the German Loan
Parties multiplied by 90%;

 

plus

 

(c)           the Inventory Advance Rate multiplied by the Appraised Value of
Eligible Inventory of the German Loan Parties multiplied by the Cost of such
Eligible Inventory, net of Inventory Reserves;

 

minus

 

(d)           the then amount of all Availability Reserves relating to the
German Loan Parties.

 

“German Collection Account” has the meaning provided in Section 6.12.

 

“German Committed Borrowing” means a borrowing consisting of simultaneous German
Committed Loans of the same Type and, in the case of LIBOR Rate Loans, having
the same Interest Period made by each of the German Lenders pursuant to
Section 2.01.

 

“German Committed Loan” means any loan at any time made by any German Lender
pursuant to Section 2.01.

 

“German Commitments” means, as to each German Lender, its obligation to make
German Committed Loans to the German Borrower pursuant to Section 2.01, in an
aggregate principal amount at

 

38

--------------------------------------------------------------------------------


 

any one time outstanding not to exceed the amount set forth opposite such German
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such German Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement.

 

“German Credit Extensions” mean each of the following: (a) a German Borrowing
and (b) a German L/C Credit Extension.

 

“German Credit Party” or “German Credit Parties” means (a) individually,
(i) each German Lender and its branches and Affiliates, (ii) the Agent and its
Affiliates, (iii) the Arrangers, (iv) each holder of any Other German
Liabilities, and (v) the successors and permitted assigns of each of the
foregoing, and (b) collectively, all of the foregoing, in each case, to the
extent relating to the services provided to, and obligations owing by or
guaranteed by, the German Loan Parties.

 

“German L/C Advance” means with respect to each German Lender, such German
Lender’s funding of its participation in any German L/C Borrowing in accordance
with its Applicable Percentage.

 

“German L/C Borrowing” means an extension of credit resulting from a drawing
under any German Letter of Credit which has not been reimbursed on or prior to
the date required to be reimbursed by the German Borrower, pursuant to
Section 2.03(c)(i) or refinanced as a German Committed Borrowing.

 

“German L/C Credit Extension” means, with respect to any German Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

 

“German L/C Obligations” means, as at any date of determination and without
duplication, the aggregate Stated Amount of all outstanding German Letters of
Credit plus the aggregate of all Unreimbursed Amounts under German Letters of
Credit, including all German L/C Borrowings.

 

“German Lenders” means the Lenders having German Commitments from time to time
or at any time.  Any Person may be a German Lender only if it is a Domestic
Lender or an Affiliate of a Domestic Lender.

 

“German Letter of Credit” means each Letter of Credit issued hereunder for the
account of the German Borrower.

 

“German Letter of Credit Sublimit” means an amount equal to $5,000,000.  The
German Letter of Credit Sublimit is part of, and not in addition to, the German
Total Commitments.  A permanent reduction of the German Total Commitments shall
not require a corresponding pro rata reduction in the German Letter of Credit
Sublimit; provided, however, that if the German Total Commitments are reduced to
an amount less than the German Letter of Credit Sublimit, then the German Letter
of Credit Sublimit shall be reduced to an amount equal to (or, at the German
Borrower’s option, less than) the German Total Commitments.

 

“German Liabilities” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any German Loan Party arising under any Loan
Document or otherwise with respect to any German Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest,
fees, costs, expenses and indemnities that accrue after the commencement by or
against any German Loan Party or any Affiliate thereof of any proceeding under

 

39

--------------------------------------------------------------------------------


 

any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, and (b) any Other German Liabilities.

 

“German Loan Cap” means, at any time of determination, the lesser of (a) the
German Total Commitments and (b) the German Borrowing Base.

 

“German Loan Parties” means, collectively, the German Borrower and each German
Subsidiary that is a Guarantor of the German Liabilities.  “German Loan Party”
means any one of such Persons.

 

“German Note” means a promissory note made by the German Borrower in favor of a
German Lender evidencing German Committed Loans made by such German Lender,
substantially in the form of Exhibit C-4.

 

“German Overadvance” means a German Credit Extension to the extent that,
immediately after the making of such German Credit Extension, the aggregate
principal balance of all German Credit Extensions then outstanding exceeds the
German Loan Cap as then in effect.

 

“German Security Documents” means the  pledges over bank accounts of the German
Borrower held with any account bank in Germany, security transfer of all
Inventory owned by and in the possession of the German Borrower or the UK
Borrower in Germany, security transfer of all trade inventory owned by but not
in the possession of the German Borrower or the UK Borrower in Germany, security
assignment of all present and future trade receivables and each other security
agreement or other instrument or document, in each case, governed by German law,
executed and delivered by any German Loan Party or the UK Borrower to the Agent
pursuant to this Agreement or any other Loan Document granting a Lien on assets
of any German Loan Party for the benefit of the German Credit Parties, the UK
Credit Parties and the Canadian Credit Parties, as security for the German
Liabilities, the UK Liabilities and the Canadian Liabilities.

 

“German Subsidiary” means any Subsidiary that is organized under the laws of
Germany.

 

“German Total Commitments” means the aggregate of the German Commitments of all
German Lenders.  On the Closing Date, the German Total Commitments are
$10,000,000.

 

“German Total Outstandings” means, without duplication, the aggregate
Outstanding Amount of all German Committed Loans and all German L/C Obligations.

 

“Governmental Authority” means the government of the United States, Canada, the
United Kingdom, Germany or any other nation, or any political subdivision
thereof, whether state, local, provincial, territorial or municipal and any
agency, authority, instrumentality, regulatory body, court, tribunal, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Guarantee Obligation” means,  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a guarantee, reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or by which
such Person becomes contingently liable for any Indebtedness, net worth, working
capital earnings, leases, dividends or other distributions upon the stock or
equity interests (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary

 

40

--------------------------------------------------------------------------------


 

obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business, guarantees of operating leases
in the ordinary course of business, and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
disposition of assets or any Investment permitted under this Agreement.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Domestic Borrower in good faith.

 

“Guarantor” means (i) the Parent and each Subsidiary of the Parent existing on
the Closing Date who executes and delivers a Facility Guaranty pursuant hereto
and (ii) each other Subsidiary of the Parent that shall be required to execute
and deliver a Facility Guaranty pursuant hereto; provided that no Excluded
Subsidiary shall be required to be a Guarantor hereunder.

 

“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements entered into by any Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations or the price of commodities, raw
materials, utilities and energy, either generally or under specific
contingencies.

 

“Holdings” means YCC Holdings LLC, a Delaware limited liability company.

 

“Holdings Note Indenture” means that certain indenture dated as of February 9,
2011 made by and among Holdings and Yankee Finance, Inc., as issuers and HSBC
Bank USA, National Association, as trustee, pursuant to which the Holdings Notes
are issued.

 

“Holdings Notes” means Holdings’ 10.25%/11.00% Senior Notes due 2016 (as defined
in the Holdings Note Indenture) in an original aggregate outstanding principal
amount of $315,000,000 as of the Closing Date.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means, on any date, any Subsidiary of the Company that
(i) had less than 3% of consolidated assets and 3% of annual consolidated
revenues of the Parent, the Borrowers and their respective Restricted
Subsidiaries as reflected on the most recent financial statements delivered
pursuant to Section 6.01 prior to such date and (ii) has been designated as such
by the Parent in a written notice delivered to the Agent (other than any such
Subsidiary as to which the Parent has revoked such designation by written notice
to the Agent); provided that no Subsidiary with Property of the type included in
the Combined Borrowing Base may be designated as an Immaterial Subsidiary, and
provided further that at no time shall all Immaterial Subsidiaries so designated
by the Parent have in the aggregate consolidated assets or annual consolidated
revenues (as reflected on the most recent financial statements delivered
pursuant to Section 6.01 prior to such time) in excess of 3% of consolidated
assets or annual consolidated revenues, respectively, of the Parent, the
Borrowers and their respective Restricted Subsidiaries.

 

“Increase Effective Date” shall have the meaning provided therefor in Section
2.15(d).

 

41

--------------------------------------------------------------------------------


 

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than (i)
trade payables, current accounts and similar obligations incurred in the
ordinary course of such Person’s business and (ii) earn-outs and other
contingent payments in respect of acquisitions except to the extent that the
liability on account of any such earn-out or contingent payment becomes fixed),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Stock, except for
agreements with directors, officers and employees to acquire such Equity
Interest upon the death or termination of employment of such director, officer
or employee, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above, other than
guarantees of operating leases in the ordinary course of business, and (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation. 
Other than for purposes of calculating the Consolidated Fixed Charge Coverage
Ratio, the amount of Indebtedness of any Person secured by a Lien, which
Indebtedness is otherwise non-recourse to such Person, shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvency Proceedings” means, in the case of a UK Loan Party, any corporate
action, legal proceedings or other procedure commenced or other formal step
taken (including the making of an application, the presentation of a petition,
the filing or service of a notice or the passing of a resolution) in relation to
(i) such UK Loan Party being adjudicated or found insolvent, (ii) the suspension
of payments, a moratorium of any indebtedness, winding-up, dissolution,
administration or distressed reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of such UK Loan Party other than a solvent
liquidation or reorganization of such UK Loan Party, the terms of which have
been previously approved in writing by the Agent, (iii) a composition,
assignment or arrangement with any class of creditors of such UK Loan Party or
(iv) the appointment of a liquidator, supervisor, receiver, administrator,
administrative receiver, compulsory manager, trustee or other similar officer in
respect of such UK Loan Party or any of its assets, and in case of a German Loan
Party, any petition for insolvency proceedings in respect of its assets (Antrag
auf Eröffnung eines Insolvenzverfahrens) is filed or any event occurs which
constitutes a cause for the initiation of insolvency proceedings
(Eröffnungsgrund) as set out in sec. 17 to sec. 19 of the German Insolvency Code
(Insolvenzordnung) in relation to such German Loan Party.

 

“Insolvency Regulation” the Council Regulation (EC) No.1346/2000 29 May 2000 on
Insolvency Proceedings.

 

“Insolvent” means pertaining to a condition of Insolvency.

 

42

--------------------------------------------------------------------------------


 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, domain names, patents, trademarks, trade names,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intercreditor Agreement” means (i) the Intercreditor Agreement dated as of the
Closing Date by and among the Agent and the Term Agent, as it may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof or (ii) any other intercreditor
agreement among the Agent and any agent or trustee with respect to the Term
Facility or any Permitted Amendment or Refinancing thereof, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof.

 

 “Interest Payment Date” means, (a) as to any LIBOR Rate Loan or BA Equivalent
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a LIBOR Rate
Loan or BA Equivalent Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Prime Rate Loan (including a Swing
Line Loan), the first Business Day of each month and the Maturity Date.

 

“Interest Period” means, (a) as to each LIBOR Rate Loan, the period commencing
on the date such LIBOR Rate Loan is disbursed or Converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the applicable Borrower in a Committed Loan Notice or, if
available by all relevant Lenders, such other period that is two weeks, nine
months or twelve months requested by the applicable Borrower and Consented to in
writing by all of the applicable Lenders, and (b) as to each BA Equivalent Loan,
the period commencing on the date such BA Equivalent Loan is disbursed, or
Converted to, or continued as, a BA Equivalent Loan and ending on the date that
is 30, 60, 90 or 180 days thereafter, as selected by the applicable Borrower in
a Committed Loan Notice; provided in each case that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent Conversion or continuation of such Borrowing.

 

“In-Transit Inventory” means (i) Inventory of a Domestic Loan Party which is in
the possession of a common carrier and is in transit from a foreign vendor of a
Domestic Loan Party from a location outside of the continental United States to
a location of a Domestic Loan Party that is within the continental United States
and (ii) Inventory of a UK Loan Party which is in the possession of a common
carrier and is in transit from a foreign vendor of a UK Loan Party from a
location outside of the United Kingdom to a location of a UK Loan Party that is
within the United Kingdom.

 

43

--------------------------------------------------------------------------------


 

“Inventory” has the meaning given that term in the UCC, the PPSA, or other
applicable Requirement of Law, and shall also include, without limitation, all:
(a) goods which (i) are leased by a Person as lessor, (ii) are held by a Person
for sale or lease or to be furnished under a contract of service, (iii) are
furnished by a Person under a contract of service, or (iv) consist of raw
materials, work in process, or materials used or consumed in a business; (b)
goods of said description in transit; (c) goods of said description which are
returned, repossessed or rejected; and (d) packaging, advertising, and shipping
materials related to any of the foregoing.

 

“Inventory Advance Rate” means (i) 92.5% for the period July 15 through November
30 of each year and (ii) 90% at all other times.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion, without duplication of any other
Reserves or items that are otherwise addressed or excluded through eligibility
criteria or factored into the advance rates, to reflect the changes in the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as negatively affect the market value of the Eligible
Inventory. Without limiting the generality of the foregoing, Inventory Reserves
shall include a reserve equal to 30% of the Cost of Eligible Inventory of the UK
Loan Parties and the German Loan Parties which is located at the place of
business of a Person which whom such Loan Party has a concession arrangement.

 

“Investment” has the meaning given to such term in Section 7.02 hereof.

 

“IPO” means the initial offering by the Parent (or Holdings or any Parent
Company in lieu of the Parent) of its Equity Interests to the public by means of
an offering registered with the SEC.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by an
L/C Issuer and the Domestic Borrower or in favor of an L/C Issuer and relating
to any such Letter of Credit.

 

“ITA” means the Income Tax Act 2007 (UK).

 

“Joinder Agreement”:  an agreement substantially in the form of Exhibit J.

 

“Judgment Currency” has the meaning given to such term in Section 10.24.

 

“Junior Indebtedness” has the meaning given to such term in Section 7.03(m).

 

“Landlord Lien State” means any state, province or territory in which a
landlord’s claim for rent has priority by operation of applicable Requirement of
Law over the Lien of the Agent in any of the Collateral.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest termination date of any Extended Commitment or New Commitment, as
applicable, as extended in accordance with this Agreement from time to time.

 

44

--------------------------------------------------------------------------------


 

“L/C Advance” means each Canadian L/C Advance, each Domestic L/C Advance, each
German L/C Advance and each UK L/C Advance, as applicable .

 

“L/C Borrowing” means each Canadian L/C Borrowing, each Domestic L/C Borrowing,
each German L/C Borrowing and each UK L/C Borrowing, as applicable.

 

“L/C Credit Extension” means each Canadian L/C Credit Extension, each Domestic
Credit Extension, each German Credit Extension and each UK Credit Extension, as
applicable.

 

“L/C Issuer” means (a) Bank of America, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, and
solely with respect to Letters of Credit issued on account of the Canadian
Borrower, Bank of America, N.A. (Canada branch), and (b) one other Lender
selected by the Parent with the consent of the Agent (such consent not to be
unreasonably withheld).  Any L/C Issuer may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

 

“L/C Obligations” means, collectively, the Canadian L/C Obligations, the
Domestic L/C Obligations, German L/C Obligations, and UK L/C Obligations.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any real property for any period of time.

 

“Lender” means each Canadian Lender, each Domestic Lender, each German Lender
and each UK Lender and, as the context requires, includes the Swing Line Lender.
Any Lender may, in its reasonable discretion, arrange for one or more Loans to
be made by Affiliates or branches of such Lender, in which case the term
“Lender” shall include any such Affiliate or branch with respect to Loans made
by such Affiliate or branch.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Agent.

 

“Letter of Credit” means each Banker’s Acceptance, each Standby Letter of Credit
and each Commercial Letter of Credit issued hereunder and shall include the
Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means the Canadian Letter of Credit Sublimit, the
Domestic Letter of Credit Sublimit, the German Letter of Credit Sublimit or the
UK Letter of Credit Sublimit, as applicable.

 

45

--------------------------------------------------------------------------------


 

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

 

“LIBOR Rate” means:

 

(a)           for any Interest Period with respect to a LIBOR Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Agent from time to
time) at approximately 11:00 a.m., London time, two London Banking Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Agent to be the
rate at which deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

 

“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBOR Rate.  LIBOR Rate Loans may be denominated in Dollars or in
an Optional Currency.

 

“LIBOR Unavailability Period” means any period of time during which a notice
delivered to the Domestic Borrower in accordance with Section 3.03 shall remain
in force and effect.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).  For the
avoidance of doubt, it is understood and agreed that the Parent, the Borrowers
and any of their respective Restricted Subsidiaries may, as part of their
business, grant licenses to Intellectual Property owned or developed by, or
licensed to, such entity.  For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property; provided that the terms of such licenses shall not
restrict the right of the Agent to use such Intellectual Property in connection
with the conduct of a Liquidation.

 

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Requirements of
Laws as a creditor of the Loan Parties with respect to the realization on the
Collateral, including (after the occurrence and during the continuation of an
Event of Default) the conduct by the Loan Parties acting with the consent of the
Agent, of any public, private or “going-out-of-business”, “store closing” or
other similar sale or any other disposition of the Collateral for the purpose of
liquidating the Collateral.  Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.

 

46

--------------------------------------------------------------------------------


 

“Liquidation Percentage” shall mean, for any Lender, a fraction, the numerator
of which is the sum of such Lender’s Domestic Commitment, Canadian Commitment
German Commitment and UK Commitment on the Determination Date and the
denominator of which is the Aggregate Commitments of all Lenders on the
Determination Date.

 

“Loan” means a Domestic Loan, a Canadian Loan, a German Loan or a UK Loan, as
applicable.

 

“Loan Account” has the meaning assigned to such term in Section 2.11.

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Combined Borrowing Base.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, any Facility Guaranty, any
Joinder Agreement, any Extension Amendment, and the Intercreditor Agreement,
each as amended and in effect from time to time.

 

“Loan Parties” means, collectively, the Domestic Loan Parties, the Canadian Loan
Parties, the German Loan Parties and the UK Loan Parties.

 

“Management Agreement” means the Management Services Agreement, by and between
the Sponsor or an Affiliate thereof and the Parent, as in effect on the Closing
Date and as modified from time to time in a manner not materially adverse to the
Lenders or otherwise with the consent of the Agent.

 

“Management Investors” means the directors, officers and other employees of
Holdings (or any Parent Company) and its Subsidiaries.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.03.

 

“Material Adverse Effect” means a material adverse effect on (i) the operations,
business, properties, or financial condition of the Parent and its Subsidiaries,
taken as a whole; or (ii) the validity or enforceability of the Loan Documents
or the material rights and remedies of the Agent and the Lenders thereunder, in
each case, taken as a whole.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $25,000,000.

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances that are defined as hazardous or toxic
under any Environmental Law, that are regulated pursuant to any Environmental
Law.

 

“Maturity Date” means, subject to the proviso below, the later of (a) April 2,
2017 and (b) with respect to any Lender which participates in any Extension
Series pursuant to Section 2.17, such extended maturity date relating to such
Extension Series as determined pursuant to such Section 2.17; provided, that
if:  (i) any Holdings Notes have not been defeased, repurchased, refinanced
(pursuant to a Permitted Amendment or Refinancing) or redeemed 91 days prior
(such date, the “Holding Notes Trigger Date”) to the maturity date of the
Holdings Notes, then the Maturity Date shall be automatically amended to be the

 

47

--------------------------------------------------------------------------------


 

Holding Notes Trigger Date, or (ii) any Senior Subordinated Notes have not been
defeased, repurchased, refinanced (pursuant to a Permitted Amendment or
Refinancing) or redeemed 91 days prior (such date, the “Senior Subordinated
Notes Trigger Date”) to the maturity date of the Senior Subordinated Notes, then
the Maturity Date shall be automatically amended to be the Senior Subordinated
Notes Trigger Date.

 

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means any mortgage, deed of trust, hypothec or other similar
document made by any Loan Party in favor of, or for the benefit of, the Agent
for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Agent and the Parent (taking into account the law of the
jurisdiction in which such mortgage, deed of trust, hypothec or similar document
is to be recorded), as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Most Recently Ended” means, with respect to any period, the most recently ended
period for which the financial statements required by Section 6.01(a), Section
6.01(b) or Section 6.01(c), as applicable, have been delivered or required to
have been delivered.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“New Commitment” has the meaning provided in Section 2.17(c).

 

“New Commitment Lender” has the meaning provided in Section 2.17(c).

 

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01(c).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Guarantor Subsidiary” means any Borrower and any Subsidiary of any Borrower
which is not a Subsidiary Guarantor.

 

“Non-Recourse Debt” means Indebtedness (a) no default with respect to which
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Parent, the Borrowers or any of their respective Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity, and
(b) as to which the lenders or holders thereof have been notified in writing
that they will not have any recourse to the capital stock or assets of the
Parent, the Borrowers or any of their respective Restricted Subsidiaries (other
than the Equity Interests of an Unrestricted Subsidiary which is the issuer or a
guarantor or the direct or indirect parent of the issuer or guarantor of such
indebtedness).

 

48

--------------------------------------------------------------------------------


 

“Note” means each Canadian Note, each Domestic Note, each German Note, each UK
Note and the Swing Line Note, as applicable.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, and reasonable costs and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit (including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral therefor), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees, and
reasonable costs and expenses and indemnities that accrue after the commencement
by or against any Loan Party or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees costs, expenses and indemnities are
allowed claims in such proceeding, and (b) any Other Liabilities. For clarity,
“Obligations” include, without limitation, all liabilities of the Domestic Loan
Parties and all Canadian Liabilities, German Liabilities and UK Liabilities.

 

“OFAC” has the meaning set forth in the definition of “Embargoed Person”.

 

“Optional Currency” means Euros, Canadian dollars and Pounds Sterling.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Canadian Liabilities” means any obligation on account of (a) any Cash
Management Services furnished to any of the Canadian Loan Parties or any of
their Canadian Subsidiaries and/or (b) any Bank Product furnished to any of the
Canadian Loan Parties and/or any of their Canadian Subsidiaries.

 

“Other Domestic Liabilities” means any obligation on account of (a) any Cash
Management Services furnished to any of the Domestic Loan Parties or any of
their Domestic Subsidiaries and/or (b) any Bank Product furnished to any of the
Domestic Loan Parties and/or any of their Domestic Subsidiaries.

 

“Other German Liabilities” means any obligation on account of (a) any Cash
Management Services furnished to any of the German Loan Parties or any of their
German Subsidiaries and/or (b) any Bank Product furnished to any of the German
Loan Parties and/or any of their German Subsidiaries.

 

“Other Liabilities” means the Other Canadian Liabilities, the Other Domestic
Liabilities, the Other German Liabilities and the Other UK Liabilities, as
applicable.

 

“Other UK Liabilities” means any obligation on account of (a) any Cash
Management Services furnished to any of the UK Loan Parties or any of their UK
Subsidiaries and/or (b) any Bank Product furnished to any of the UK Loan Parties
and/or any of their UK Subsidiaries.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or

 

49

--------------------------------------------------------------------------------


 

otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06).

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Loans occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

 

“Overadvance” means either a Canadian Overadvance, a Domestic Overadvance, a
German Overadvance, or a UK Overadvance.

 

“Parent” means Yankee Holding Corp., a Delaware corporation.

 

“Parent Company” means any direct or indirect parent company of Holdings that
owns 100% of the Equity Interests of Holdings (other than investment funds that
are Sponsor Affiliates).

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Participant Register” has the meaning provided therefor in Section
10.06(d)(iii).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (i) no Event of Default exists or would
arise as a result of entering into such transaction or the making of such
payment, (ii) immediately after giving pro forma effect to such transaction or
payment and projected on a pro forma basis for the immediately succeeding six
(6) Fiscal Months following such transaction or payment, Excess Availability
shall be greater than or equal to 15% of the Loan Cap for each Fiscal Month
during such projected six month period, (except that, to the extent that the
transaction or payment is made during the August Period or the August Period is
included in such six month projections, Excess Availability during such August
Period shall only be required to be greater than or equal to 10% of the Loan
Cap), and (iii) the Consolidated Fixed Charge Coverage Ratio for the Most
Recently Ended period of twelve Fiscal Months preceding such transaction or
payment shall be greater than or equal to 1.0 to 1.0 (after giving pro forma
effect to such transaction or payment as if such transaction or payment had been
made as of the first day of such period), provided that the provisions of this
clause (iii) shall not be applicable if Excess Availability, immediately after
giving pro forma effect to such transaction or payment and projected for the
immediately succeeding six (6) months following such transaction or payment, is
greater than 25% of the Loan Cap , (except that, to the extent that the
transaction or payment is made during the August Period or the August Period is
included in such six month projections, Excess Availability during such August
Period shall only be required to be greater than or equal to 10% of the Loan
Cap); and (iv) the Domestic Borrower shall have delivered a Compliance
Certificate to the Agent including a reasonably detailed calculation of such
calculated Excess Availability and, if applicable, Consolidated Fixed Charge
Coverage Ratio.

 

“Payment in Full” means (a) the termination of the Aggregate Commitments and (b)
the payment in Dollars (or, if required hereunder, Optional Currency) in full in
cash or immediately available funds of all outstanding Obligations (excluding
contingent indemnification obligations for which a claim has not then been
asserted) including, with respect to (i) amounts available to be drawn under
outstanding Letters of Credit (or indemnities or other undertakings issued in
respect of outstanding Letters of Credit), the

 

50

--------------------------------------------------------------------------------


 

cancellation of such Letters of Credit or the Cash Collateralization thereof or
the delivery and provision of backstop letters of credit in respect thereof and
(ii) outstanding ABL Obligations with respect to Bank Products and Cash
Management Services (or indemnities or other undertakings issued pursuant
thereto in respect of outstanding Bank Products and Cash Management Services),
the delivery or provision of cash collateral or backstop letters of credit in
respect thereof other than (i) unasserted contingent indemnification
Obligations, (ii) any Obligations relating to Bank Products that, at such time,
are allowed by the applicable Bank Product provider to remain outstanding
without being required to be repaid or collateralized, and (iii) any Obligations
relating to Cash Management Services that, at such time, are allowed by the
applicable provider of such Cash Management Services to remain outstanding
without being required to be repaid or collateralized.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means (i) any acquisition (including, if applicable, in
the case of any Intellectual Property, by way of license) approved by the
Required Lenders or (ii) an Acquisition in which all of the following conditions
are satisfied:

 

(a)                                  Such Acquisition shall have been approved
by the Board of Directors of the Person (or similar governing body if such
Person is not a corporation) which is the subject of such Acquisition and such
Person shall not have announced that it will oppose such Acquisition or shall
not have commenced any action which alleges that such Acquisition shall violate
applicable Law;

 

(b)                                 prior to the consummation of such
Acquisition (i) the Agent shall have received the then current financial
projections in respect of the Person, division, product line or line of business
acquired in such Acquisition for the one-year period following the consummation
of such acquisition, (ii) the Agent shall have received the then current drafts
of the documentation to be executed in connection with such Acquisition (with
final copies of such documentation to be delivered to the Agent promptly upon
becoming available), including all schedules and exhibits thereto and (iii) the
Agent shall have received notice of the closing date for such Acquisition;
provided that such notice shall be given unless doing so would materially
interfere with, or would cause materially adverse economic consequences with
respect to, the consummation of such Acquisition;

 

(c)                                  if the Acquisition is of Equity Interests
and if any of the proceeds of Credit Extensions are utilized to consummate the
Acquisition, the legal structure of the Acquisition shall be acceptable to the
Agent in its Permitted Discretion,

 

(d)                                 Any assets acquired shall be utilized in,
and if the Acquisition involves a merger, consolidation or acquisition of Equity
Interests, the Person which is the subject of such Acquisition shall be engaged
in, a business otherwise permitted to be engaged in by a Borrower under this
Agreement;

 

51

--------------------------------------------------------------------------------


 

(e)                                  such Person shall have become a Restricted
Subsidiary and, if such Person shall be a wholly-owned Domestic Subsidiary (and
not an Excluded Subsidiary), a Guarantor and the provisions of Section 6.11
shall have been complied with to the reasonable satisfaction of the Agent; and

 

(f)                                    The Loan Parties shall have satisfied the
Payment Conditions.

 

“Permitted Amendment or Refinancing” shall mean, with respect to any Person, any
Amendment or Refinancing of any Indebtedness of such Person; provided that (a)
the principal amount (or accreted value, if applicable) thereof does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Amended or Refinanced except (i) by an amount equal to unpaid accrued interest
and premium (including tender premiums and make whole amounts), thereon plus
other reasonable and customary fees and expenses (including upfront fees,
original issue discount and defeasance costs) incurred in connection with such
Amendment or Refinancing and (ii) by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Amendment or
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(c),
the Indebtedness resulting from such Amendment or Refinancing has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being Amended or Refinanced, (c) other
than with respect to a Permitted Amendment or Refinancing in respect of
Indebtedness permitted pursuant to Sections 7.03(c), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being Amended or Refinanced is Indebtedness permitted pursuant to Section
7.03(d), 7.03(i), 7.03(m), 7.03(n), 7.03(o) or 7.03(p), (i) to the extent such
Indebtedness being Amended or Refinanced is subordinated in right of payment or
in lien priority to the Obligations, the Indebtedness resulting from such
Amendment or Refinancing is subordinated in right of payment or in lien
priority, as applicable, to the Obligations on terms at least as favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being Amended or Refinanced, (ii) the terms and conditions of any such Amended
or Refinanced Indebtedness under Section 7.03(m), 7.03(o) or 7.03(p) shall be
usual and customary for high yield securities of the type issued, (iii) the
other terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, pricing, premiums and optional prepayment or
optional redemption provisions) of any such Amended or Refinanced Indebtedness,
taken as a whole, are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being Amended or
Refinanced, taken as a whole (provided that a certificate of a Responsible
Officer delivered to the Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the requirements of
clause (ii) and this clause (iii)  unless the Agent notifies the Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)) and
(iv) the obligors (including any guarantors) in respect of the Indebtedness
resulting from such modification, refinancing, refunding, renewal, replacement
or extension shall be the same as the obligors (including any guarantors) of the
Indebtedness being Amended or Refinanced and (e) in the case of any Permitted
Amendment or Refinancing in respect of the Term Facility, such Permitted
Amendment or Refinancing is secured only by all or any portion of the collateral
securing the Term Facility (but not by any other assets pursuant to one or more
security agreements subject, in the case of assets constituting (or required to
constitute) Collateral, to the Intercreditor Agreement. When used with respect
to any specified Indebtedness, “Permitted Amendment or Refinancing” shall mean
the Indebtedness incurred to effectuate a Permitted Amendment or Refinancing of
such specified Indebtedness.

 

52

--------------------------------------------------------------------------------


 

“Permitted Discretion” means a determination made by the Agent, in the exercise
of its reasonable credit judgment from the viewpoint of an asset based lender,
exercised in good faith in accordance with customary business practices for
comparable asset based lending transactions.

 

“Permitted Holder Lender” means the Sponsor and its Affiliates (but excluding
any portfolio companies of the foregoing), provided such Permitted Holder Lender
executes a waiver in form and substance reasonably satisfactory to the Agent
that it shall have no right whatsoever with respect to that portion of the
Commitments which it holds (a) to consent to any amendment, modification,
waiver, consent or other such action with respect to any of the terms of any
Loan Document, (b) otherwise to vote on any matter related to any Loan Document
(provided that, with respect to any amendment or other matter requiring a vote
of the Lenders hereunder, the Commitments held by such Permitted Holder Lender
(and any Obligation with respect thereto) shall be deemed to have been voted by
such Permitted Holder Lender in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Permitted Holder Lenders),
(c) to require the Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to any Loan Document, (d) to attend any meeting
with the Agent or any Lender or receive any information from the Agent or any
Lender, (e) to the benefit of any advice provided by counsel to the Agent or the
other Lenders or to challenge the attorney-client privilege of the
communications between the Agent, such other Lenders and such counsel, or (f) to
make or bring any claim, in its capacity as Lender, against the Agent with
respect to the fiduciary duties of the Agent or Lender and the other duties and
obligations of the Agent hereunder; except, that, no amendment, modification or
waiver to any Loan Document shall, without such Permitted Holder Lender’s
consent, deprive any Permitted Holder Lender of its pro rata share of any
payments to which the Lenders as a group are otherwise entitled hereunder or
otherwise single out, or intentionally discriminate against, the Permitted
Holder Lender as such; and provided further that the amount of Loans outstanding
and Commitments held by Permitted Holder Lenders may not exceed 10% in the
aggregate.

 

“Permitted Investors” means the collective reference to (i) the Sponsor and
Sponsor Affiliates, (ii) the Management Investors, (iii) any Permitted
Transferees of any of the foregoing Persons, (iv) other co-investors of the
Parent as of the Closing Date, and (v) any ‘‘group’’ (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act or any
successor provision) of which any of the foregoing are members; provided that in
the case of such ‘‘group’’ and without giving effect to the existence of such
‘‘group’’ or any other ‘‘group,’’ such Persons specified in clauses (i), (ii),
(iii) or (iv) above, collectively, have beneficial ownership, directly or
indirectly, of more than 50% of the total voting power of the voting stock of
Holdings or any Parent Company held by such ‘‘group,” and provided further,
that, in no event shall the Sponsor own a lesser percentage of voting stock than
any other Person or group referred to in clauses (ii), (iii), (iv) or (v).

 

“Permitted Overadvance” means a Domestic Overadvance made by the Agent to the
Domestic Borrower, in its discretion, which:

 

(a)                                  is made to maintain, protect or preserve
the Collateral and/or the Credit Parties’ rights under the Loan Documents or
which is otherwise for the benefit of the Credit Parties; or

 

(b)                                 is made to enhance the likelihood of, or to
maximize the amount of, repayment of any Obligation;

 

(c)                                  is made to pay any other amount chargeable
to any Loan Party hereunder; and

 

(d)                                 together with all other Permitted
Overadvances then outstanding, shall not (i) exceed five percent (5%) of the
Combined Borrowing Base at any time or (ii) unless a

 

53

--------------------------------------------------------------------------------


 

Liquidation is occurring, remain outstanding for more than forty-five (45)
consecutive Business Days, unless in each case, the Required Lenders otherwise
agree.

 

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances, and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and further provided that in no event
shall the Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions would exceed the Aggregate Commitments
(as in effect prior to any termination of the Commitments pursuant to Section
2.06 hereof).

 

“Permitted Seller Note” means a promissory note containing subordination and
other related provisions reasonably acceptable to the Agent, representing
Indebtedness of the Domestic Borrower or any of its Subsidiaries incurred in
connection with any acquisition permitted under Section 7.02(f) and payable to
the seller in connection therewith.

 

“Permitted Store Closings” means (a) store closures and related Inventory
dispositions which do not exceed (i) in any Fiscal Year of the Company and its
Subsidiaries, ten percent (10%) of the number of the Domestic Borrower’s and
Canadian Borrower’s stores in the aggregate as of the beginning of such Fiscal
Year (net of new store openings) and (ii) in the aggregate from and after the
Closing Date, twenty percent (20%) of the number of the Domestic Borrower’s and
Canadian Borrower’s stores in existence as of the Closing Date (net of new store
openings), and (b) the related Inventory is disposed of at such stores in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Agent.

 

“Permitted Transferee”:  means (a) in the case of the Sponsor, (i) any Sponsor
Affiliate, (ii) any managing director, general partner, limited partner,
director, officer or employee of the Sponsor or any Sponsor Affiliate
(collectively, the “Sponsor Associates”), (iii) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any Sponsor
Associate and (iv) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Sponsor
Associate, his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants; and (b) in the case of any Management Investor, (i) his or her
executor, administrator, testamentary trustee, legatee or beneficiaries, (ii)
his or her spouse, parents, siblings, members of his or her immediate family
(including adopted children and step children) and/or direct lineal descendants
or (iii) a trust, the beneficiaries of which, or a corporation or partnership,
the stockholders or partners of which, include only a Management Investor and
his or her spouse, parents, siblings, members of his or her immediate family
(including adopted children) and/or direct lineal descendants.

 

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, limited partnership, Governmental Authority or other entity.

 

“Plan” means at a relevant time, any employee benefit plan within the meaning of
Section 3(3) of ERISA and in respect of which the Parent, the Domestic Borrower
or any of its Restricted Subsidiaries is

 

54

--------------------------------------------------------------------------------


 

(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 6.02.

 

“PPSA” means the Personal Property Security Act  (Ontario) (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, priority, validity or effect of security interests or
other applicable Liens.

 

“Pounds Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Prime Rate Loan” means a Canadian Prime Rate Loan, a US Index Rate Loan, a
European Base Rate Loan, or a Base Rate Loan, as the context may require.

 

“Proceeds of Crime Act” has the meaning specified in Section 10.18.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Stock” means any Equity Interests that are not Disqualified Stock.

 

“Qualifying Lender” means

 

(a)                                  a Lender (other than a Lender within clause
(b) below) which is beneficially entitled to interest payable to that Lender in
respect of an advance and is:

 

(i)                                     a Lender:

 

(A)                              that is a bank (as defined for the purpose of
section 879 of the ITA) making an advance; or

 

(B)                                in respect of an advance by a person that was
a bank (as defined for the purpose of section 879 of the ITA) at the time that
such advance was made,

 

and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that advance; or

 

(ii)                                  a Lender which is:

 

(A)                              a company resident in the United Kingdom for
United Kingdom tax purposes;

 

(B)                                a partnership, each member of which is:

 

(C)                                a company so resident in the United Kingdom;
or

 

(D)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the

 

55

--------------------------------------------------------------------------------


 

whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the CTA; or

 

(E)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company; or

 

(F)                                 a Treaty Lender; or

 

(b)                                 a building society (as defined for the
purposes of section 880 of the ITA) making an advance.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Recipient” means the Agent, any Lender, the L/C Issuer or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrowers or any Subsidiary Guarantor.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Company and its Subsidiaries as prescribed
by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure or facility.

 

“Relevant Public Company” means the Parent, Holdings or the respective Parent
Company that is the registrant with respect to an IPO.

 

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reports” has the meaning provided in Section 9.16(c).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, Conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

56

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated, Lenders holding in the aggregate more than 50% of the
Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Supermajority Lenders” means, as of any date of determination, Lenders
holding more than 66 2/3% of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 66 2/3% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Supermajority
Lenders.

 

“Requirement of Law” means  as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

 “Reserves” means all Inventory Reserves and Availability Reserves. The Agent
shall have the right, at any time and from time to time after the Closing Date
in its Permitted Discretion to establish or modify Reserves upon six (6)
Business Days prior written notice to the Parent (during which period the Agent
shall be available to discuss any such proposed Reserve with the Borrowers and
the Borrowers may take such action as may be required so that the event,
condition or matter that is the basis for such Reserve no longer exists, in a
manner and to the extent reasonably satisfactory to the Agent), provided that no
such prior notice shall be required for (1) changes to any Availability Reserves
resulting solely by virtue of mathematical calculations of the amount of the
Reserve in accordance with the methodology of calculation previously utilized
(such as, but not limited to, rent and Customer Credit Liabilities), or (2) if a
Specified Event of Default has occurred and is continuing; provided further that
all such Reserves (including the amount of such Reserve) shall bear a reasonable
relationship to the circumstances, conditions, events or contingencies that are
the basis for such Reserve.  Notwithstanding anything herein to the contrary,
Reserves shall not duplicate eligibility criteria contained in the definition of
Eligible Credit Card Receivables, Eligible In-Transit Inventory, Eligible
Inventory, Eligible Trade Receivables or reserves criteria deducted in computing
the Appraised Value of Eligible Inventory.  In the event the circumstances,
conditions, events or contingencies underlying any such Reserve cease to exist
or the liability that is the basis for any such Reserve has been reduced, such
Reserve shall be rescinded or reduced by an amount as determined in the Agent’s
Permitted Discretion.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer (or similar title), chief operating officer, controller or
treasurer (or similar title) of the Parent or a Borrower, as applicable, or
(with respect to Section 6.03) any Restricted Subsidiary and, with respect to
financial matters, the chief financial officer (or similar title) or treasurer
(or similar title) of the Parent or a Borrower, as applicable.

 

“Restricted Payment” has the meaning given to such term in Section 7.06 hereof.

 

57

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” means any Subsidiary of the Company which is not an
Unrestricted Subsidiary.

 

“RP Conditions” means, at the time of determination with respect to any
Restricted Payment, that (i) no Event of Default exists or would arise as a
result of the making of such Restricted Payment, (ii) immediately after giving
pro forma effect to such Restricted Payment and projected on a pro forma basis
for the immediately succeeding six (6) Fiscal Months following such Restricted
Payment, Excess Availability shall be greater than or equal to 15% of the Loan
Cap for each Fiscal Month during such projected six month period, (except that,
to the extent that the Restricted Payment is made during the August Period or
the August Period is included in such six month projections, Excess Availability
during such August Period shall only be required to be  greater than or equal to
10% of the Loan Cap), and (iii) the Consolidated Fixed Charge Coverage Ratio for
the Most Recently Ended period of twelve Fiscal Months preceding such Restricted
Payment shall be greater than or equal to 1.1 to 1.0 (after giving pro forma
effect to such Restricted Payment as if such Restricted Payment had been made as
of the first day of such period), provided that the provisions of this clause
(iii) shall not be applicable if Excess Availability, immediately after giving
pro forma effect to such Restricted Payment and projected for the immediately
succeeding six (6) months following such Restricted Payment, is greater than 25%
of the Loan Cap, (except that, to the extent that the Restricted Payment is made
during the August Period or the August Period is included in such six month
projections, Excess Availability during such August Period shall only be
required to be  greater than or equal to 10% of the Loan Cap); and (iv) the
Domestic Borrower shall have delivered a Compliance Certificate to the Agent
including a reasonably detailed calculation of such calculated Excess
Availability and, if applicable, Consolidated Fixed Charge Coverage Ratio.

 

 “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB; and all applicable securities laws in each province and territory
of Canada and the respective regulations, rules regulations, blanket orders and
blanket rulings under such laws together with applicable published policy
statements and notices of the securities regulator of each such province and
territory.

 

“Security Agreement” means the Guarantee and Collateral Agreement dated as of
the Closing Date among the Domestic Loan Parties and the Agent.

 

“Security Documents” means the Security Agreement, the Canadian Security
Documents, the German Security Documents, the UK Security Documents, the Blocked
Account Agreements, the Mortgages, the Intercreditor Agreement, the Credit Card
Notifications, and each other security agreement or other instrument or document
executed and delivered to the Agent pursuant to this Agreement or any other Loan
Document granting a Lien to secure any of the Obligations.

 

“Senior Note Indenture” means  that certain indenture dated as of February 6,
2007 made by and among the Company, as issuer, certain Subsidiaries, as
guarantors, and HSBC Bank USA, National Association, as trustee, pursuant to
which the Senior Notes are issued.

 

58

--------------------------------------------------------------------------------


 

“Senior Notes” means the Company’s 8½% Senior Notes due 2015 (as defined in the
Senior Note Indenture).

 

“Senior Notes Supplemental Redemption Notice”: that certain redemption notice,
dated as of March 14, 2012, relating to the redemption of $135,000,000 principal
amount of the Senior Notes.

 

“Senior Subordinated Note Indenture” means  that certain indenture dated as of
February 6, 2007 made by and among the Company, as issuer, certain Subsidiaries,
as guarantors, and HSBC Bank USA, National Association, as trustee, pursuant to
which the Senior Subordinated Notes are issued.

 

“Senior Subordinated Notes” means the Company’s 9¾% Senior Subordinated Notes
due 2017 (as defined in the Senior Subordinated Note Indenture) in an original
aggregate outstanding principal amount of $188,000,000 as of as of the Closing
Date (and any senior subordinated notes having the same terms and conditions as
such Senior Subordinated Notes issued in exchange for such Senior Subordinated
Notes pursuant to the Senior Subordinated Note Indenture).

 

“Settlement Date” has the meaning provided in Section 2.14(a).

 

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent” means with respect to any Person (other than a Person organized under
German law), as of any date of determination, (a) on a going concern basis the
amount of the “fair value” of the assets of such Person will, as of such date,
exceed the amount of all “liabilities of such Person, contingent or otherwise”,
as of such date, as such quoted terms are determined in accordance with
applicable federal, state, provincial, territorial, municipal, local and foreign
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an insufficient amount of capital with which to conduct its
business, (d) such Person will be able to pay its debts as they mature, and (e)
such Person is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code and, in the case of any Canadian Loan Party, is not an
“insolvent person” within the meaning of such term in the Bankruptcy and
Insolvency Act (Canada), as applicable.  For purposes of this definition, (i)
“debt” means liability on a “claim”, (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured and
(iii) except as otherwise provided by applicable law, the amount of “contingent
liabilities” at any time shall be the amount thereof which, in light of all the
facts and circumstances existing at such time, can reasonably be expected to
become actual or matured liabilities. With respect to any Person organized under
German law, “Solvent” and “Solvency” shall mean such Person not being illiquid
(zahlungsunfähig) caveating to be illiquid or overindebted (überschuldet) in
accordance with section 17 to section 19, respectively, of the German Insolvency
Code (Insolvenzordnung).

 

“Specified Equity Contribution” has the meaning given to such term in the
definition of Consolidated EBITDA.

 

“Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a), 8.01(b) (but only insofar as such an Event
of Default arises from a breach of the provisions of Section 6.12 or Section
7.18 hereof), 8.01(b)(ii) (provided that, for purposes of this

 

59

--------------------------------------------------------------------------------


 

definition only, the grace period applicable thereto shall be five (5) Business
Days), 8.01(d) (but only insofar as such Event of Default arises from a material
misrepresentation contained in any Borrowing Base Certificate), or 8.01(f).

 

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or New Commitment or Investment that results
in a Person becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any
Permitted Acquisition or any Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary of the Borrower, any Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person or any Disposition of a business unit, line of business or
division of the Borrower or a Restricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise.

 

“Sponsor” means Madison Dearborn Partners LLC and any Affiliates thereof (but
excluding any portfolio companies of the foregoing).

 

“Sponsor Affiliate” means the collective reference to any entities (other than a
portfolio company) controlled directly or indirectly by the Sponsor.

 

“Spot Rate” for a currency means the rate determined by the Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Agent or the
L/C Issuer may obtain such spot rate from another financial institution
designated by the Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Optional Currency.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

60

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior Payment in Full of the Obligations and which is
in form and on terms reasonably satisfactory to the Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of Equity Interests having ordinary voting
power for the election of directors or other governing body are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.

 

“Subsidiary Guarantors” means (i) with respect to the Domestic Facility, each
wholly owned Domestic Subsidiary (other than any Excluded Subsidiary), (ii) with
respect to the Canadian Liabilities, each wholly owned Domestic Subsidiary
(other than any Excluded Subsidiary), the Canadian Subsidiaries, the German
Borrower, the German Subsidiaries, the UK Borrower, and the UK Subsidiaries,
(iii) with respect to the German Liabilities, each wholly owned Domestic
Subsidiary (other than any Excluded Subsidiary), the German Subsidiaries, the
Canadian Borrower, the Canadian Subsidiaries the UK Borrower, and the UK
Subsidiaries and (iv) with respect to the UK Liabilities, each wholly owned
Domestic Subsidiary (other than any Excluded Subsidiary), the UK Subsidiaries,
the German Borrower, the German Subsidiaries, the Canadian Borrower, and the
Canadian Subsidiaries.

 

“Substantial Liquidation” means either (a) the Liquidation of substantially all
of the Collateral, or (b) the sale or other disposition of substantially all of
the Collateral by the Loan Parties.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-5, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Domestic Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Domestic Commitments. A permanent reduction of the Domestic
Commitments shall not require a corresponding pro rata reduction in the Swing
Line Sublimit; provided, however, that if the Domestic Commitments are reduced
to an amount less than the Swing Line Sublimit, then the Swing Line Sublimit
shall be reduced to an amount equal to (or, at Company’s option, less than) the
Domestic Commitments.

 

“Syndication Agent” means Barclays Bank PLC.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance is either:

 

(i)                          a company resident in the United Kingdom for United
Kingdom tax purposes; or

 

61

--------------------------------------------------------------------------------


 

(ii)                       a partnership each member of which is:

 

(A)          a company so resident in the United Kingdom; or

 

(B)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA; or

 

(C)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Taxes.

 

“Tax Deduction” means a deduction or withholding from a payment under any Loan
Document for and on account of any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
fees or charges in the nature of a tax, levy, et cetera, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Tax Payment” means, in relation to any UK Borrower, either the increase in a
payment made by that UK Borrower to a Lender under Section 1.04(b) or a payment
under Section 1.04(c).

 

“Term Agent” means Bank of America, N.A., in its capacity as administrative
agent under the Term Facility, and any successor thereto.

 

“Term Facility” means the term loan financing facility in the amount of
$725,000,000 evidenced by that certain Credit Agreement dated as of the Closing
Date among the Company, as borrower, Bank of America, as administrative agent,
the lenders party thereto and the other agents, arrangers and bookrunners
identified therein, and any Permitted Amendment or Refinancing thereof.

 

“Term Loans” means the term loans made and incurred from time to time under the
Term Facility.

 

“Termination Date” means the earliest to occur of (i) the Latest Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06 hereof.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trading with the Enemy Act” has the meaning set forth in Section 10.19.

 

62

--------------------------------------------------------------------------------


 

“Treaty Lender” means a Lender which:

 

(a)           is treated as a resident of a Treaty State for the purposes of the
relevant Treaty; and

 

(b)           does not carry on a business in the United Kingdom through a
permanent establishment with which that Lender’s participation in any advance is
effectively connected.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“Type” means, (i) when used with respect to a Committed Loan, its character as a
Prime Rate Loan, a BA Equivalent Loan or a LIBOR Rate Loan, and (ii) when used
with respect to commitments, refers to whether such commitment is a Commitment,
an Extended Commitment of a given Extension Series or a New Commitment.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the New York; provided, however, that if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

 

“UCP 600” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UFCA “ has the meaning specified in Section 10.23(d).

 

“UFTA” has the meaning specified in Section 10.23(d).

 

“UK Availability” means, as of any date of determination thereof, the result, if
a positive number, equal to the lesser of (a)(i) the UK Loan Cap minus (ii) the
UK Total Outstandings on such date, or (b)(i) the Loan Cap minus (ii) the Total
Outstandings on such date.

 

“UK Blocked Account” means, at any time, the bank accounts of the UK Borrower
subject to a fixed charge in favor of the Agent and over which the Agent has
practical control.

 

“UK Borrower” has the meaning specified in the introductory paragraph hereto.

 

“UK Borrowing” means a UK Committed Borrowing made to the UK Borrower.

 

“UK Borrowing Base” means, at any time of calculation, an Equivalent Amount in
Dollars equal to, not less than zero:

 

(a)           the face amount of Eligible Trade Receivables of the UK Loan
Parties multiplied by 85%;

 

63

--------------------------------------------------------------------------------


 

plus

 

(b) the face amount of Eligible Credit Card Receivables of the UK Loan Parties
multiplied by 90%;

 

plus

 

(c)           the Inventory Advance Rate multiplied by the Appraised Value of
Eligible Inventory of the UK Loan Parties multiplied by the Cost of such
Eligible Inventory, net of Inventory Reserves;

 

plus

 

(d) as long as no Event of Default is continuing, 100% of cash standing to the
credit of a UK Blocked Account (for more than one Business Day),

 

minus

 

(e)           the then amount of all Availability Reserves relating to the UK
Loan Parties.

 

“UK Collection Account” has the meaning provided in Section 6.12.

 

“UK Committed Borrowing” means a borrowing consisting of simultaneous UK
Committed Loans of the same Type and, in the case of LIBOR Rate Loans, having
the same Interest Period made by each of the UK Lenders pursuant to
Section 2.01.

 

“UK Committed Loan” means any loan at any time made by any UK Lender pursuant to
Section 2.01.

 

“UK Commitments” means, as to each UK Lender, its obligation to make UK
Committed Loans to the UK Borrower pursuant to Section 2.01, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such UK Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such UK Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“UK Credit Extensions” mean each of the following: (a) a UK Borrowing and (b) a
UK L/C Credit Extension.

 

“UK Credit Party” or “UK Credit Parties” means (a) individually, (i) each UK
Lender and its branches and Affiliates, (ii) the Agent and its Affiliates,
(iii) the Arrangers, (iv) each holder of any Other UK Liabilities, and (v) the
successors and permitted assigns of each of the foregoing, and (b) collectively,
all of the foregoing, in each case, to the extent relating to the services
provided to, and obligations owing by or guaranteed by, the UK Loan Parties.

 

“UK L/C Advance” means with respect to each UK Lender, such UK Lender’s funding
of its participation in any UK L/C Borrowing in accordance with its Applicable
Percentage.

 

“UK L/C Borrowing” means an extension of credit resulting from a drawing under
any UK Letter of Credit which has not been reimbursed on or prior to the date
required to be reimbursed by the UK Borrower, pursuant to Section 2.03(c)(i) or
refinanced as a UK Committed Borrowing.

 

64

--------------------------------------------------------------------------------


 

“UK L/C Credit Extension” means, with respect to any UK Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

 

“UK L/C Obligations” means, as at any date of determination and without
duplication, the aggregate Stated Amount of all outstanding UK Letters of Credit
plus the aggregate of all Unreimbursed Amounts under UK Letters of Credit,
including all UK L/C Borrowings.

 

“UK Lenders” means the Lenders having UK Commitments from time to time or at any
time.  Any Person may be a UK Lender only if it is a Domestic Lender or an
Affiliate of a Domestic Lender.

 

“UK Letter of Credit” means each Letter of Credit issued hereunder for the
account of the UK Borrower.

 

“UK Letter of Credit Sublimit” means an amount equal to $15,000,000.  The UK
Letter of Credit Sublimit is part of, and not in addition to, the UK Total
Commitments.  A permanent reduction of the UK Total Commitments shall not
require a corresponding pro rata reduction in the UK Letter of Credit Sublimit;
provided, however, that if the UK Total Commitments are reduced to an amount
less than the UK Letter of Credit Sublimit, then the UK Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at UK Borrower’s option,
less than) the UK Total Commitments.

 

“UK Liabilities” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any UK Loan Party arising under any Loan Document or
otherwise with respect to any UK Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any UK Loan Party
or any Affiliate thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, and (b) any Other UK
Liabilities.

 

“UK Loan Cap” means, at any time of determination, the lesser of (a) the UK
Total Commitments and (b) the UK Borrowing Base.

 

“UK Loan Parties” means, collectively, the UK Borrower and each UK Subsidiary
that is a Guarantor of the UK Liabilities.  “UK Loan Party” means any one of
such Persons.

 

“UK Non-Bank Lender” means:

 

(i)                          a Lender (which falls within clause (a)(ii) of the
definition of Qualifying Lender) which is a party to this Agreement and which
has provided a Tax Confirmation to the Agent; and

 

(ii)                       where a Lender becomes a party after the Closing
Date, an Assignee which gives a Tax Confirmation in the Assignment and
Acceptance Agreement which it executes on becoming a party.

 

“UK Note” means a promissory note made by the UK Borrower in favor of a UK
Lender evidencing UK Committed Loans made by such UK Lender, substantially in
the form of Exhibit C-3.

 

“UK Overadvance” means a UK Credit Extension to the extent that, immediately
after the making of such UK Credit Extension, the aggregate principal balance of
all UK Credit Extensions then outstanding exceeds the UK Loan Cap as then in
effect.

 

65

--------------------------------------------------------------------------------


 

“UK Security Documents” means the debenture dated on or about the date of this
Agreement executed by the UK Borrower in favor of the Agent and each other
security agreement or other instrument or document, in each case, governed by
English law, executed and delivered by any UK Loan Party to the Agent pursuant
to this Agreement or any other Loan Document granting a Lien on assets of any UK
Loan Party for the benefit of the UK Credit Parties, the Canadian Credit Parties
and the German Credit Parties, as security for the UK Liabilities, the German
Liabilities and the Canadian Liabilities.

 

“UK Subsidiary” means any Subsidiary that is incorporated under the laws of
England and Wales.

 

“UK Total Commitments” means the aggregate of the UK Commitments of all UK
Lenders.  On the Closing Date, the UK Total Commitments are $75,000,000.

 

“UK Total Outstandings” means, without duplication, the aggregate Outstanding
Amount of all UK Committed Loans and all UK L/C Obligations.

 

“Unintentional Overadvance” means an Overadvance which, to the Agents’
knowledge, did not constitute a Overadvance when made but which has become a
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Combined Borrowing Base or
misrepresentation by any of the Loan Parties.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (i) any Subsidiary of the Company designated as
such and listed on Schedule 4.01 on the Closing Date and (ii) any Subsidiary of
the Company that is designated by a resolution of the board of directors of the
Company as an Unrestricted Subsidiary, but only to the extent that, in the case
of each of clauses (i) and (ii), such Subsidiary: (a) has no Indebtedness other
than Non-Recourse Debt; (b) is not party to any agreement, contract, arrangement
or understanding with the Company or any Restricted Subsidiary unless the terms
of any such agreement, contract, arrangement or understanding are no less
favorable to the Company or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Company; (c) is
a Person with respect to which neither the Company nor any of the Restricted
Subsidiaries has any direct or indirect obligation (x) to subscribe for
additional Equity Interest or warrants, options or other rights to acquire
Equity Interests or (y) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; (d) has not guaranteed or otherwise provided credit support at the time
of such designation for any Indebtedness of the Company or any of its Restricted
Subsidiaries; (e) does not hold any assets constituting ABL Priority Collateral
or otherwise of the type included in the Combined Borrowing Base; and (f) to the
extent requested by the Agent, such Subsidiary shall have entered into an
agreement with the Agent, in form and substance reasonably satisfactory to the
Agent, allowing the use of the assets and other property of such Subsidiary as
may be necessary or desirable for the Liquidation of the ABL Priority Collateral
or such other assets.  If, at any time, any Unrestricted Subsidiary would fail
to meet the foregoing requirements as an Unrestricted Subsidiary, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes hereof.  Subject
to the foregoing, the board of directors of the Company may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary or any
Restricted Subsidiary to be an Unrestricted Subsidiary; provided that (i) such
designation shall only be permitted if no Default or Event of Default would be
in existence following such designation and the Loan Parties would be in
compliance with Section 7.18 on the date of such designation after giving pro
forma effect to such designation, (ii) any designation of an Unrestricted

 

66

--------------------------------------------------------------------------------


 

Subsidiary as a Restricted Subsidiary shall be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary and (iii) any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary shall be deemed to be an Investment in an
Unrestricted Subsidiary and shall reduce amounts available for Investments in
Unrestricted Subsidiaries permitted by Section 7.02 in an amount equal to the
fair market value of the Subsidiary so designated; provided that the Company may
subsequently redesignate any such Unrestricted Subsidiary as a Restricted
Subsidiary so long as the Company does not subsequently re-designate such
Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four Fiscal Quarters.

 

“U.S. Index Rate” means, for any day, a floating rate equal to the annual rate
of interest determined by the Agent which is equal to the greatest of (a) the
annual rate of interest announced from time to time by Bank of America, as being
its reference rate or “base rate” in effect on such date (or if such date is not
a Business Day, on the Business Day immediately preceding such date) for
determining interest rates on Dollar denominated commercial loans made by it in
Canada, in each case regardless of whether such bank actually charges such rate
of interest in connection with extensions of credit in Dollars to debtors,
(b) the Federal Funds Rate for such day plus one-half of one percent (0.50%) and
(c) the LIBOR Rate for a thirty (30) day interest period as determined on such
day, plus 1.0%.  Each change in any interest rate provided for in the Agreement
based upon the U.S. Index Rate shall take effect at the time of such change in
the U.S. Index Rate.

 

“U.S. Index Rate Loan” means a Loan or portion thereof made to the Canadian
Borrower denominated in Dollars bearing interest at a rate based on the US Index
Rate.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Waiver and Access Agreement Provision” means the applicable Borrowers’ use of
commercially reasonable efforts to deliver a Collateral Access Agreement for
(i) any location that is located in a Landlord Lien State, (ii) (y) any leased
distribution center in which Collateral with a value in excess of $1,000,000 of
inventory is maintained, whether or not such location is in a Landlord Lien
State (or all such locations to the extent that more than $5,000,000 of
Collateral in the aggregate is maintained at all such locations, even if the
value of the Collateral at any location is less than $1,000,000) or (z) the
headquarters location, which as of the date hereof is located at 16 Yankee
Candle Way, South Deerfield, Massachusetts, 01373, (iii) any non-retail third
party location (including fulfillment centers) in which Collateral with a value
in excess of $1,000,000 of inventory is maintained, whether or not such location
is in a Landlord Lien State (or all such locations to the extent that more than
$5,000,000 of Collateral in the aggregate is maintained at all such locations,
even if the value of the Collateral at any location is less than $1,000,000), or
(iv) any third party warehouse locations not leased or owned by a Borrower in
which Collateral with a value in excess of $1,000,000 of inventory is
maintained, whether or not such location is in a Landlord Lien State (or all
such locations to the extent that more than $5,000,000 of Collateral in the
aggregate is maintained at all such locations, even if the value of the
Collateral at any location is less than $1,000,000).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness; provided, that for purposes of determining the

 

67

--------------------------------------------------------------------------------


 

Weighted Average Life to Maturity of any Indebtedness that is being Amended or
Refinanced (the “Applicable Indebtedness”), the effects of any amortization of
or prepayments made on such Applicable Indebtedness prior to the date of the
applicable Amendment or Refinancing shall be disregarded.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)           For purposes of any Collateral located in the Province of Quebec
or charged by any deed of hypothec (or any other Loan Document) and for all
other purposes pursuant to which the interpretation or construction of a Loan
Document may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (i) “personal
property” shall be deemed to include “movable property”, (ii) “real property”
shall be deemed to include “immovable property” and an “easement” shall be
deemed to include a “servitude”, (iii) “tangible property” shall be deemed to
include “corporeal property”, (iv) “intangible property” shall be deemed to
include “incorporeal property”, (v) “security interest” and “mortgage” shall be
deemed to include a “hypothec”, (vi) all references to filing, registering or
recording under the UCC shall be deemed to include publication under the Civil
Code of Quebec, and all references to releasing any Lien shall be deemed to
include a release, discharge and mainlevee of a hypothec, (vii) all references
to “perfection” of or “perfected” Liens shall be deemed to include a reference
to the “opposability” of such Liens to third parties, (viii) any “right of
offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (ix) “goods”

 

68

--------------------------------------------------------------------------------


 

shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, and (x) an “agent”
shall be deemed to include a “mandatary”.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)           Changes in GAAP.  (i) If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company or the Required Lenders shall so request,
the Agent, the Lenders and the Company shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (x) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (y) upon
request, the Company shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(ii)           Notwithstanding any other provision contained herein, any lease
that is treated as an operating lease for purposes of GAAP as of the date hereof
shall not be treated as Indebtedness and shall continue to be treated as an
operating lease (and any future lease, if it were in effect on the date hereof,
that would be treated as an operating lease for purposes of GAAP as of the date
hereof shall be treated as an operating lease), in each case for purposes of
this Agreement, notwithstanding any change in GAAP after the date hereof.

 

(iii)          Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used here shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect).

 

1.04        United Kingdom and German Tax Matters.

 

(a)           The provisions of this Section 1.04 shall only apply in respect of
any UK Borrower, German Borrower (but with respect to the German Borrower, only
clause (h) below shall apply) or any other Borrower to whom the provisions of
Section 874 ITA would apply (ignoring any exceptions) on the payment of any
amount of interest (a “Relevant Borrower”) to any Lender.

 

69

--------------------------------------------------------------------------------


 

(b)           Tax gross-up.

 

(i)            Each Relevant Borrower shall make all payments to be made by it
under any Loan Document without any Tax Deduction unless a Tax Deduction is
required by law.

 

(ii)           A Relevant Borrower shall, promptly upon becoming aware that it
must make a Tax Deduction (or that there is any change in the rate or the basis
of a Tax Deduction) notify Agent accordingly.  Similarly, a Lender shall
promptly notify Agent on becoming so aware in respect of a payment payable to
that Lender.  If Agent receives such notification from a Lender it shall notify
the Relevant Borrower.

 

(iii)          If a Tax Deduction is required by law to be made by a Relevant
Borrower, the amount of the payment due from that Relevant Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(iv)          A payment shall not be increased under clause (iii) above by
reason of a Tax Deduction on account of Taxes imposed by the United Kingdom if,
on the date on which the payment falls due:

 

(A)          the payment could have been made to the relevant Lender without a
Tax Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

 

(B)           the relevant Lender is a Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of Qualifying Lender, and:

 

(1)           an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Relevant Borrower making the
payment a certified copy of that Direction; and

 

(2)           the payment could have been made to the Lender without any Tax
Deduction if that Direction had not been made; or

 

(C)           the relevant Lender is a Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of Qualifying Lender and:

 

(1)           the relevant Lender has not given a Tax Confirmation to the
Relevant Borrower; and

 

(2)           the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Relevant Borrower,
on the basis that the Tax Confirmation would have enabled the Relevant Borrower
to have formed a reasonable belief that the payment was an “excepted payment”
for the purpose of section 930 of the ITA; or

 

(D)          the relevant Lender is a Treaty Lender and the Relevant Borrower
making the payment is able to demonstrate that the payment could have been made
to

 

70

--------------------------------------------------------------------------------


 

the Lender without the Tax Deduction had that Lender complied with its
obligations under clause (vii) below.

 

(v)                                 If a Relevant Borrower is required to make a
Tax Deduction, that Relevant Borrower shall make that Tax Deduction and any
payment required in connection with that Tax Deduction within the time allowed
and in the minimum amount required by law.

 

(vi)                              Within thirty days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Relevant Borrower making that Tax Deduction shall deliver to Agent for the
benefit of the Lender entitled to the payment a statement under section 975 of
the ITA or other evidence reasonably satisfactory to that Lender that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 

(vii)                           A Treaty Lender and each Relevant Borrower which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Relevant Borrower to
obtain authorization to make that payment without a Tax Deduction.

 

(viii)                        Nothing in clause (b)(vii) above shall require a
Treaty Lender to:

 

(A)                              register under the HMRC DT Treaty Passport
scheme;

 

(B)                                apply the HMRC DT Treaty Passport scheme to
any advance if it has so registered; or

 

(C)                                file Treaty forms if it has included an
indication to the effect that it wishes the HMRC DT Treaty Passport Scheme to
apply to this Agreement in accordance with clause (b)(xi) or clause (f)(i) (HMRC
DT Treaty Passport scheme confirmation) and the Relevant Borrower making that
payment has not complied with its obligations under clause (b)(xii) or clause
(f)(ii) (HMRC DT Treaty Passport scheme confirmation).

 

(ix)                                A UK Non-Bank Lender which becomes a party
on the day on which this Agreement is entered into gives a Tax Confirmation to
the Company by entering into this Agreement.

 

(x)                                   A UK Non-Bank Lender shall promptly notify
the Relevant Borrower and Agent if there is any change in the position from that
set out in the Tax Confirmation.

 

(xi)                                A Treaty Lender which becomes a party on the
day on which this Agreement is entered into that holds a passport under the HMRC
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Agent and without liability to any Relevant Borrower) by notifying the Company
of its scheme reference number and its jurisdiction of tax residence.

 

(xii)                             Where a Lender notifies the Company as
described in clause (b)(xi) above each Relevant Borrower shall file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs within
30 days of the date of this Agreement and shall promptly provide the Lender with
a copy of that filing.

 

71

--------------------------------------------------------------------------------


 

(xiii)                          If a Lender has not included an indication to
the effect that it wishes the HMRC DT Treaty Passport scheme to apply to this
Agreement in accordance with clause (b)(xi) above or clause (f)(i) (HMRC DT
Treaty Passport scheme confirmation), no Relevant Borrower shall file any form
relating to the HMRC DT Treaty Passport scheme in respect of that Lender’s
advance or its participation in any advance.

 

(c)                                  Tax indemnity.

 

(i)                                     The Company shall (within three Business
Days of demand by the Agent) pay to a Lender an amount equal to the loss,
liability or cost which that Lender determines will be or has been (directly or
indirectly) suffered for or on account of Taxes by that Lender in respect of a
Loan Document.

 

(ii)                                  Clause (c)(i) above shall not apply:

 

(A)                              with respect to any Taxes assessed on a Lender

 

(1)                                     under the law of the jurisdiction in
which such Lender is incorporated or, if different, the jurisdiction (or
jurisdictions) in which such Lender is treated as resident for tax purposes; or

 

(2)                                     under the law of the jurisdiction in
which such Lender’s Facility Office is located in respect of amounts received or
receivable in such jurisdiction,

 

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

 

(B)                                to the extent a loss, liability or cost:

 

(1)                                     is compensated for by an increased
payment under Section 1.04(b)(iii) (Tax gross-up); or

 

(2)                                     would have been compensated for by an
increased payment under Section1.04(b)(iii) (Tax gross-up) but was not so
compensated solely because one of the exclusions in Section 1.04(b)(iv) (Tax
gross-up) applied.

 

(iii)                               A Lender making, or intending to make a
claim under Section 1.04(c)(i) above shall promptly notify Agent of the event
which will give, or has given, rise to the claim, following which Agent shall
notify the Company.

 

(iv)                              A Lender shall, on receiving a payment from
the Company under this clause (c), notify Agent.

 

(d)                                 Tax Credit. If a Relevant Borrower makes a
Tax Payment and the relevant Lender determines that:

 

(i)                                     a Tax Credit is attributable either to
an increased payment of which that Tax Payment forms part, or to that Tax
Payment; and

 

72

--------------------------------------------------------------------------------


 

(ii)                                  such Lender has obtained, utilized and
retained that Tax Credit,

 

such Lender shall pay an amount to the Relevant Borrower which such Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Relevant Borrower.

 

(e)                                  Lender Status Confirmation. Each Lender
which becomes a party to this Agreement after the date of this Agreement (“New
Lender”) shall indicate, in the Assignment and Acceptance Agreement which it
executes on becoming a party, and for the benefit of Agent and without liability
to any Relevant Borrower, which of the following categories it falls within:

 

(i)                                     not a Qualifying Lender;

 

(ii)                                  a Qualifying Lender (other than a Treaty
Lender); or

 

(iii)                               a Treaty Lender.

 

If a New Lender fails to indicate its status in accordance with this
Section 1.04(e), then such New Lender or Lenders (as appropriate) shall be
treated for the purposes of this Agreement (including by each Relevant Borrower)
as if it is not a Qualifying Lender until such time as it notifies Agent which
category of Qualifying Lender applies (and Agent, upon receipt of such
notification, shall inform the Relevant Borrower).  For the avoidance of doubt,
an Assignment and Acceptance shall not be invalidated by any failure of a New
Lender to comply with this Section 1.04.

 

(f)                                    HMRC DT Treaty Passport Scheme
Confirmation.

 

(i)                                     A New Lender that is a Treaty Lender
that holds a passport under the HMRC DT Treaty Passport scheme, and which wishes
that scheme to apply to this Agreement, shall include an indication to that
effect (for the benefit of the Agent and without liability to any Relevant
Borrower) in the Assignment and Acceptance which it executes by including its
scheme reference number and its jurisdiction of tax residence in that Assignment
and Acceptance.

 

(ii)                                  Where a Assignment and Acceptance includes
the indication described in clause (f)(i) above in the relevant Assignment and
Acceptance each Relevant Borrower which is a Party as a Borrower as at the date
that the relevant Assignment and Acceptance Agreement is executed (the “Transfer
Date”) shall file a duly completed form DTTP2 in respect of such Lender with HM
Revenue & Customs within 30 days of that Transfer Date and shall promptly
provide the Lender with a copy of that filing.

 

(g)                                 Stamp Taxes. The Relevant Borrower shall pay
and, within three Business Days of demand, indemnify each Lender against any
cost, loss or liability that Lender incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of any Loan Document.

 

(h)                                 Value Added Tax.

 

(i)                                     All amounts set out or expressed in a
Loan Document to be payable by any party to any Lender which (in whole or in
part) constitute the consideration for a supply or supplies for VAT purposes
shall be deemed to be exclusive of any VAT which

 

73

--------------------------------------------------------------------------------


 

is chargeable on such supply or supplies, and accordingly, subject to clause
(ii) below, if VAT is or becomes chargeable on any supply made by any Lender to
any party under a Loan Document, that party shall pay to the Lender (in addition
to and at the same time as paying any other consideration for such supply) an
amount equal to the amount of such VAT (and such Lender shall promptly provide
an appropriate VAT invoice to such party).

 

(ii)                                  If VAT is or becomes chargeable on any
supply made by any Lender (the “Supplier”) to any other Lender (the “Recipient”)
under a Loan Document, and any party other than the Recipient (the “Subject
Party”) is required by the terms of any Loan Document to pay an amount equal to
the consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT.  The Recipient will promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.

 

(iii)                               Where a Loan Document requires any party to
reimburse or indemnify a Lender for any cost or expense, that party shall
reimburse or indemnify (as the case may be) such Lender for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(iv)                              Any reference in this Section 1.04(h) to any
party shall, at any time when such party is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the United
Kingdom Value Added Tax Act 1994).

 

(v)                                 Except as otherwise expressly provided in
Section 1.04(h), a reference to “determines” or “determined” in connection with
tax provisions contained in Section 1.2(h) means a determination made in the
absolute discretion of the person making the determination.

 

1.05                        Rounding.  Any financial ratios required to be
maintained by the Loan Parties pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to two places more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.06                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.07                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the maximum amount available to be drawn under
such Letter of Credit as in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
maximum stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the Dollar Equivalent of the

 

74

--------------------------------------------------------------------------------


 

maximum amount available to be drawn under such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.08                        Currency Equivalents Generally.

 

(a)                                  For purposes of determining compliance with
Sections 7.02 and 7.03 with respect to any amount of Indebtedness or Investment
in a currency other than Dollars, no Default shall be deemed to have occurred
solely as a result of changes in rates of currency exchange occurring after the
time such Indebtedness or Investment is incurred (so long as such Indebtedness
or Investment, at the time incurred, made or acquired, was permitted hereunder);
provided that, for the avoidance of doubt, the below provisions of Section 1.09
shall otherwise apply to such Sections, including with respect to determining
whether any Investment or Indebtedness may be incurred or made at any time under
such Sections.

 

(b)                                 For purposes of determining the Consolidated
Fixed Charge Coverage Ratio, amounts denominated in a currency other than
Dollars will be converted to Dollars at the currency exchange rates used in
preparing the Borrowers’ financial statements corresponding to the test period
with respect to the applicable date of determination and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Hedge Agreements permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar Equivalent of such Indebtedness; provided that, notwithstanding
anything to the contrary herein, Loans and L/C Obligations denominated in a
currency other than Dollars will be converted to Dollars at the Spot Rate.

 

1.09                        Exchange Rates; Currency Translation.

 

(a)                                  The Agent or the L/C Issuer, as applicable,
shall determine the Spot Rates to be used for calculating Dollar Equivalent
amounts of Loans and Outstanding Amounts denominated in Optional Currencies.
Such Spot Rates shall become effective as of any such date of determination and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next date to so occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder (including baskets related thereto, as applicable)
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Agent or the applicable L/C Issuer, as
applicable.

 

(b)                                 Any amount specified in this Agreement or
any of the other Loan Documents to be in Dollars shall also include the Dollar
Equivalent in any Optional Currency.  Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a LIBOR Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, LIBOR Rate Loan or Letter of Credit is denominated in an Optional
Currency, such amount shall be the relevant Equivalent Amount of such Dollar
amount (rounded to the nearest unit of such Optional Currency, with 0.5 of a
unit being rounded upward), as determined by the Agent or the L/C Issuer, as the
case may be.

 

(c)                                  Notwithstanding the foregoing, for purposes
of any determination under Article VI, Article VII or Article VIII or any
determination under any other provision of this Agreement expressly requiring
the use of a currency exchange rate, all amounts incurred, outstanding or

 

75

--------------------------------------------------------------------------------


 

proposed to be incurred or outstanding in currencies other than Dollars shall be
translated into Dollars at the Spot Rate.

 

1.10                        Pro Forma Basis.

 

(a)                                  Notwithstanding anything to the contrary
herein, the Consolidated Fixed Charge Coverage Ratio shall be calculated in the
manner prescribed by this Section 1.10.

 

(b)                                 For purposes of calculating the Consolidated
Fixed Charge Coverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable period and (ii) subsequent to such period and prior to
or simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable period.  If since
the beginning of any applicable period any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Parent or any of its Restricted Subsidiaries since the beginning of such
period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.10, then the Consolidated Fixed Charge
Coverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.10.

 

(c)                                  Whenever pro forma effect is to be given to
a Specified Transaction, the pro forma calculations shall be made in good faith
by a Responsible Officer of the Borrower and include, for the avoidance of
doubt, the amount of cost savings and synergies projected by the Borrowers in
good faith to be reasonably anticipated to be realizable within 12 months after
the closing date of such Specified Transaction (provided that to the extent any
such operational changes are not associated with a transaction, such changes
shall be limited to those for which all steps have been taken for realizing such
savings and are factually supportable, reasonably identifiable and supported by
an officer’s certificate delivered to the Agent) (calculated on a pro forma
basis as though such cost savings and synergies had been realized on the first
day of such period as if such cost savings and synergies were realized during
the entirety of such period) relating to such Specified Transaction, net of the
amount of actual benefits realized during such period from such actions;
provided that any increase in Consolidated EBITDA as a result of cost savings
and synergies shall be subject to the limitations set forth in the definition of
Consolidated EBITDA.

 

(d)                                 In the event that a Borrower or any
Restricted Subsidiary incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the Consolidated Fixed Charge
Coverage Ratio, as the case may be (in each case, other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes), (i) during the applicable period and
(ii) subsequent to the end of the applicable period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Consolidated Fixed Charge Coverage Ratio shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on the last day of the applicable
period.

 

76

--------------------------------------------------------------------------------


 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Committed Loans; Reserves.   (a) Subject to the
terms and conditions set forth herein, each Domestic Lender severally agrees to
make Domestic Committed Loans to the Domestic Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate principal amount
not to exceed at any time outstanding the lesser of (x) the amount of the
Domestic Commitment of such Domestic Lender, and (y) such Domestic Lender’s
Applicable Percentage of the Domestic Borrowing Base; subject in each case to
the following limitations:

 

(i)                                     after giving effect to any Domestic
Committed Borrowing, the Domestic Total Outstandings shall not exceed Domestic
Availability,

 

(ii)                                  after giving effect to any Domestic
Committed Borrowing, the aggregate Outstanding Amount of the Domestic Committed
Loans of any Domestic Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Domestic L/C Obligations, plus such Domestic Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans made to
the Domestic Borrower shall not exceed the Domestic Commitment of such Domestic
Lender, and

 

(iii)                               The Outstanding Amount of all Domestic L/C
Obligations shall not at any time exceed the Domestic Letter of Credit Sublimit.

 

Within the limits of the Domestic Commitment for each Domestic Lender, and
subject to the other terms and conditions hereof, the Domestic Borrower may
borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01.

 

(b)                     Subject to the terms and conditions set forth herein,
each Canadian Lender severally agrees to make Canadian Committed Loans to the
Canadian Borrower, from time to time, on any Business Day during the
Availability Period, in an aggregate principal amount not to exceed at any time
outstanding the lesser of (x) the amount of the Canadian Commitment of such
Canadian Lender, and (y) such Canadian Lender’s Applicable Percentage of the
Canadian Borrowing Base; subject in each case to the following limitations:

 

(i)                                     after giving effect to any Canadian
Committed Borrowing, the Canadian Total Outstandings shall not exceed Canadian
Availability,

 

(ii)                                  after giving effect to any Canadian
Committed Borrowing, the aggregate Outstanding Amount of the Canadian Committed
Loans of any Canadian Lender, plus the Applicable Percentage of the Outstanding
Amount of all Canadian L/C Obligations for such Canadian Lender, shall not
exceed the Canadian Commitment of such Canadian Lender, and

 

(iii)                               the Outstanding Amount of all Canadian L/C
Obligations shall not at any time exceed the Canadian Letter of Credit Sublimit.

 

Within the limits of the Canadian Commitment for each Canadian Lender, and
subject to the other terms and conditions hereof, the Canadian Borrower may
borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01.

 

77

--------------------------------------------------------------------------------


 

(c)                      Subject to the terms and conditions set forth herein,
each German Lender severally agrees to make German Committed Loans to the German
Borrower, from time to time, on any Business Day during the Availability Period,
in an aggregate principal amount not to exceed at any time outstanding the
lesser of (x) the amount of the German Commitment of such German Lender, and
(y) such German Lender’s Applicable Percentage of the German Borrowing Base;
subject in each case to the following limitations:

 

(i)                                     after giving effect to any German
Committed Borrowing, the German Total Outstandings shall not exceed German
Availability,

 

(ii)                                  after giving effect to any German
Committed Borrowing, the aggregate Outstanding Amount of the German Committed
Loans of any Canadian Lender, plus the Applicable Percentage of the Outstanding
Amount of all German L/C Obligations for such German Lender, shall not exceed
the German Commitment of such German Lender, and

 

(iii)                               the Outstanding Amount of all German L/C
Obligations shall not at any time exceed the German Letter of Credit Sublimit.

 

Within the limits of the German Commitment for each German Lender, and subject
to the other terms and conditions hereof, the German Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.

 

(d)                     Subject to the terms and conditions set forth herein,
each UK Lender severally agrees to make UK Committed Loans to the UK Borrower,
from time to time, on any Business Day during the Availability Period, in an
aggregate principal amount not to exceed at any time outstanding the lesser of
(x) the amount of the UK Commitment of such UK Lender, and (y) such UK Lender’s
Applicable Percentage of the UK Borrowing Base; subject in each case to the
following limitations:

 

(i)                                     after giving effect to any UK Committed
Borrowing, the UK Total Outstandings shall not exceed UK Availability,

 

(ii)                                  after giving effect to any UK Committed
Borrowing, the aggregate Outstanding Amount of the UK Committed Loans of any UK
Lender, plus the Applicable Percentage of the Outstanding Amount of all UK L/C
Obligations for such UK Lender, shall not exceed the UK Commitment of such UK
Lender, and

 

(iii)                               the Outstanding Amount of all UK L/C
Obligations shall not at any time exceed the UK Letter of Credit Sublimit.

 

Within the limits of the UK Commitment for each UK Lender, and subject to the
other terms and conditions hereof, the UK Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.

 

(e)                      The initial Reserves on the Closing Date are as set
forth in the Borrowing Base Certificate delivered to the Agent pursuant to
Section 4.01 hereof. Subject to the restrictions otherwise set forth in this
Agreement, the Agent shall have the right to establish, modify or eliminate
Reserves against the Combined Borrowing Base assets in its Permitted Discretion.

 

78

--------------------------------------------------------------------------------


 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                      Domestic Committed Loans (other than Swing Line Loans)
shall be either Base Rate Loans or LIBOR Rate Loans as the Company may request
subject to and in accordance with this Section 2.02.  All Swing Line Loans shall
be only Base Rate Loans.  All Domestic Committed Loans shall be made in Dollars.

 

(b)                     Canadian Committed Loans made to the Canadian Borrower
shall be either Canadian Prime Rate Loans or BA Equivalent Loans (if made in
CD$) or LIBOR Rate Loans or U.S. Index Rate Loans (if in Dollars) as the
Canadian Borrower may request subject to and in accordance with this
Section 2.02.  All Canadian Committed Loans shall be made in either Dollars or
Canadian Dollars.

 

(c)                      German Committed Loans made to the German Borrower and
UK Committed Loans made to the UK Borrower shall be made in the Optional
Currencies (other than Canadian Dollars) and shall be either LIBOR Rate Loans or
European Base Rate Loans as the German Borrower or the UK Borrower, as
applicable, may request subject to and in accordance with this Section 2.02.

 

(d)                     Subject to the other provisions of this Section 2.02,
Committed Borrowings of more than one Type may be incurred at the same time. 
Each Committed Borrowing, each Conversion of Committed Loans from one Type to
the other, and each continuation of LIBOR Rate Loans or BA Equivalent Loans
shall be made upon the applicable Borrower’s irrevocable notice to the Agent,
which may be given by telephone.  Each such notice must be received by the Agent
not later than 1:00 p.m. (i) three Business Days prior to the requested date of
any Borrowing of, Conversion to or continuation of LIBOR Rate Loans or BA
Equivalent Loans or of any Conversion of LIBOR Rate Loans or BA Equivalent Loans
to Prime Rate Loans, and (ii) one Business Day prior to the requested date of
any Borrowing of Prime Rate Loans; provided, however, that if the UK Borrower or
the German Borrower wishes to request any Committed Borrowing to be made or
continued in an Optional Currency or of any conversion of any such Loans in an
Optional Currency to Loans of a different Type, the applicable notice must be
received four (4) Business Days prior to the requested date of such Borrowing,
and if the Company wishes to request LIBOR Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Agent not later than 1:00 p.m. four Business Days prior to the requested date of
such Borrowing, Conversion or continuation, whereupon the Agent shall give
prompt notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 1:00 p.m., three
Business Days before the requested date of such Borrowing, Conversion or
continuation, the Agent shall notify the Company (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Each telephonic notice by the Company pursuant to this
Section 2.02(d) must be confirmed promptly by delivery to the Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company.  Each Borrowing of, Conversion to or continuation of
LIBOR Rate Loans or BA Equivalent Loans shall be in a principal amount of
$5,000,000 or CD$5,000,000, as applicable, or a whole multiple of $1,000,000 or
CD$1,000,000, as applicable, in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or Conversion to Prime Rate Loans shall
be in sum minimum amounts as the Agent may require.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Company is
requesting a Committed Borrowing, a Conversion of Committed Loans from one Type
to the other, or a continuation of LIBOR Rate Loans or BA Equivalent Loans,
(ii) the requested date of the Borrowing, Conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, Converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
Converted, (v) whether such Committed Loan is to be made in Dollars or, with
respect to the Canadian Borrower, the UK Borrower and the German Borrower only,
an Optional Currency, (vi) if applicable, the duration of the Interest Period
with respect thereto, and (vii) the Borrower for whom the Committed

 

79

--------------------------------------------------------------------------------


 

Loan is requested.  If the Company fails to specify a Type of Committed Loan in
a Committed Loan Notice or if the Company fails to give a timely notice
requesting a Conversion or continuation, then the applicable Committed Loans
shall be made as, or Converted to, Prime Rate Loans.  Any such automatic
Conversion to Prime Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Rate Loans
or BA Equivalent Loans.  If the Company requests a Borrowing of, Conversion to,
or continuation of LIBOR Rate Loans or BA Equivalent Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be Converted to a LIBOR Rate Loan.

 

(e)                      Following receipt of a Committed Loan Notice, the Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a Conversion or
continuation is provided by the Company, the Agent shall notify each Lender of
the details of any automatic Conversion to Prime Rate Loans described in
Section 2.02(d).  In the case of a Committed Borrowing, each Lender shall make
the amount of its Committed Loan available to the Agent in immediately available
funds at the Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01) the Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Agent either by (i) crediting the account of the applicable Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Agent by the applicable Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the applicable Borrower, there are L/C Borrowings
outstanding with respect to such Borrower, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the applicable Borrower as provided above.

 

(f)                        To the extent not paid by the Borrowers when due
(after taking into consideration any grace period), the Agent, without the
request of the Borrowers, may advance any interest, fee, service charge
(including direct wire fees), expenses, or other payment to which any Credit
Party is entitled from the Loan Parties pursuant hereto or any other Loan
Document and may charge the same to the Loan Account notwithstanding that an
Overadvance may result thereby; provided, that the Agent may not charge amounts
owing in respect of Other Liabilities to the Loan Account to the extent an
Overadvance may result thereby.  The Agent shall advise the Company of any such
advance or charge promptly after the making thereof.  Such action on the part of
the Agent shall not constitute a waiver of the Agent’s rights and the Borrowers’
obligations under Section 2.05(c).  Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(f) shall bear
interest at the interest rate then and thereafter applicable to Prime Rate
Loans.

 

(g)                     Except as otherwise provided herein, a LIBOR Rate Loan
or BA Equivalent Loan may be continued or converted only on the last day of an
Interest Period for such LIBOR Rate Loan or BA Equivalent Loan.  During the
existence of any Event of Default, no Loans may be requested as, converted to or
continued as LIBOR Rate Loans or BA Equivalent Loans (whether in Dollars or any
Optional Currency) without the consent of the Required Lenders, and the Required
Lenders may demand that any or all of the then outstanding LIBOR Rate Loans
denominated in an Optional Currency be prepaid, or redenominated into Dollars in
the amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.

 

(h)                     The Agent shall promptly notify the applicable Borrower
and the Lenders of the interest rate applicable to any Interest Period for LIBOR
Rate Loans and BA Equivalent Loans upon

 

80

--------------------------------------------------------------------------------


 

determination of such interest rate.  At any time that Prime Rate Loans are
outstanding, the Agent shall notify the applicable Borrower and the Lenders of
any change in the U.S. Index Rate, the Base Rate or the Canadian Prime Rate used
in determining the Prime Rate promptly following the public announcement of such
change.

 

(i)                         After giving effect to all Committed Borrowings, all
Conversions of Committed Loans from one Type to another in accordance with the
terms hereof, and all continuations of Committed Loans as the same Type, there
shall not be more than (i) three (3) Interest Periods in effect with respect to
Committed Loans having an Interest Period of two weeks, or (ii) ten
(10) Interest Periods in effect unless otherwise agreed to between the Agent and
the Borrowers with respect to all Committed Loans.

 

(j)                         The Agent, the Lenders, the Swing Line Lender and
the L/C Issuer shall have no obligation to make any Loan or to provide any
Letter of Credit if an Overadvance would result.  The Agent may, in its
discretion, make Permitted Overadvances to the Domestic Borrower without the
consent of any of the Borrowers, the Lenders, the Swing Line Lender and the L/C
Issuer and the Borrowers and each Lender and L/C Issuer shall be bound thereby. 
Any Permitted Overadvance may constitute a Swing Line Loan. A Permitted
Overadvance is for the account of the Domestic Borrower and shall constitute a
Base Rate Loan and an Obligation and shall be repaid by the Domestic Borrower in
accordance with the provisions of Section 2.05(c).  The making of any such
Permitted Overadvance on any one occasion shall not obligate the Agent or any
Lender to make or permit any Permitted Overadvance on any other occasion or to
permit such Permitted Overadvances to remain outstanding. The making by the
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Domestic Lenders’ obligations to
purchase participations with respect to Letter of Credits issued for the
Domestic Borrower or of Section 2.04 regarding the Domestic Lenders’ obligations
to purchase participations with respect to Swing Line Loans.  The Agent shall
have no liability for, and no Loan Party or Credit Party shall have the right
to, or shall, bring any claim of any kind whatsoever against the Agent with
respect to Unintentional Overadvances regardless of the amount of any such
Overadvances.

 

2.03                        Letters of Credit.

 

(a)                      The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit in Dollars or one or more Optional
Currencies for the account of a Borrower or a Restricted Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below, and (2) to honor drawings under the Letters of Credit;
and (B) the applicable Lenders severally agree to participate in Letters of
Credit issued for the account of each applicable Borrower or Restricted
Subsidiary and any drawings thereunder; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (w) the Domestic
Total Outstandings shall not exceed the Domestic Loan Cap, the Canadian Total
Outstandings shall not exceed the Canadian Loan Cap, the German Total 
Outstandings shall not exceed the German Loan Cap, and the UK Total Outstandings
shall not exceed the UK Loan Cap, as applicable, (x) the Total Outstandings
shall not exceed the Loan Cap, (y) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the applicable Letter of Credit Sublimit.  Each request by a
Borrower for the issuance or amendment of a

 

81

--------------------------------------------------------------------------------


 

Letter of Credit shall be deemed to be a representation by such Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Standby Letter of Credit would occur more than twelve
months after the date of issuance or last extension (or such other period as may
be acceptable to the Agent and the L/C Issuer), unless the Required Lenders have
approved such expiry date; or

 

(B)                                the expiry date of such requested Commercial
Letter of Credit would occur more than one (1) year after the date of issuance
(or such other period as may be acceptable to the Agent and the Issuer), unless
the Required Lenders have approved such expiry date; or

 

(C)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless either
such Letter of Credit is Cash Collateralized on or prior to the date of issuance
of such Letter of Credit or, with respect to an Auto-Extension Letter of Credit,
on or prior to the date of any extension of such Letter of Credit which would
extend the expiry date thereof to a date beyond the Letter of Credit Expiration
Date (or, in each case, such later date as to which the Agent may agree) or all
the Lenders have approved such expiry date; or.

 

(D)                               any order, judgment or decree of any
Governmental Authority or arbitrator having binding powers shall by its terms
purport to enjoin or restrain the L/C Issuer from issuing such Letter of Credit,
or any Requirement of Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it (for which the L/C Issuer is not
otherwise compensated);

 

(E)                                 the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(F)                                 such Letter of Credit is to be denominated
in a currency other than Dollars or an Optional Currency, except as may be
approved by the Agent and the L/C Issuer, each in their sole discretion;

 

(G)                                the L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency;

 

82

--------------------------------------------------------------------------------


 

(H)                               such Letter of Credit contains any provisions
for automatic reinstatement of the Stated Amount after any drawing thereunder;
or

 

(I)                                    any Lender is at that time a Defaulting
Lender, unless (i) after giving effect to the requested issuance, there would
exist no Fronting Exposure (in the good faith determination of the L/C Issuer)
or (ii) the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its good faith
determination) with the Borrowers or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iii)                               The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof or if the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(iv)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 

(b)                     Procedures for Issuance and Amendment of Letters of
Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
L/C Issuer (with a copy to the Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Company and the applicable Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer.  Such Letter of Credit
Application must be received by the L/C Issuer and the Agent not later than
1:00 p.m. at least two Business Days (or such other date and time as the Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the
Borrower or Restricted Subsidiary for whose account the Letter of Credit is
being issued, and (H) such other matters as the L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require.  Additionally, the applicable Borrower
shall furnish to the L/C Issuer and the Agent such other documents and
information pertaining to such requested Letter of Credit

 

83

--------------------------------------------------------------------------------


 

issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Agent may reasonably require.

 

(ii)                                  Subject to the provisions of
Section 2.02(b)(iv) hereof, promptly after receipt of any Letter of Credit
Application, the L/C Issuer will confirm with the Agent (by telephone or in
writing) that the Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the Agent
with a copy thereof.  Unless the L/C Issuer has received written notice from any
Lender, the Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied or unless the L/C Issuer would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit under the terms hereof
(by reason of the provisions of Section 2.03(a)(ii) or otherwise), then, subject
to the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower  or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices.  Immediately upon
the issuance or amendment of each Letter of Credit, each Lender having a
Commitment to the applicable Borrower shall be deemed to (without any further
action), and hereby irrevocably and unconditionally agrees to, purchase from the
L/C Issuer, without recourse or warranty, a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the Stated Amount of such Letter of Credit.  Upon any change in the
Commitments under this Agreement, it is hereby agreed that with respect to all
L/C Obligations, there shall be an automatic adjustment to the participations
hereby created to reflect the new Applicable Percentages of the assigning and
assignee Lenders.

 

(iii)                               If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Standby Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Standby Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Standby
Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer, the
Company shall not be required to make a specific request to the L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Standby Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Standby Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Agent that the Required
Lenders have elected not to permit such extension or (2) from the Agent, any
Lender or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(iv)                              Any L/C Issuer (other than Bank of America or
any of its Affiliates) shall notify the Agent in writing on each Business Day of
all Letters of Credit issued on the prior Business Day by such L/C Issuer,
provided that (A) until the Agent advises any such Issuing Bank that the
provisions of Section 4.02 are not satisfied, or (B) the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by the Agent and the L/C Issuer, such L/C Issuer shall be required to so notify
the Agent in writing only once each week of the Letters of Credit issued by such
L/C Issuer during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as the Agent and such

 

84

--------------------------------------------------------------------------------


 

L/C Issuer may agree.  The L/C Issuer will also deliver (contemporaneously with
the notification set forth in the first sentence hereof) to the applicable
Borrower and the Agent a true and complete copy of such Letter of Credit or
amendment.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
applicable Borrower and the Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                      Drawings and Reimbursements; Funding of Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Company and the Agent thereof; provided, however, that
any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse the L/C Issuer and the
Lenders with respect to any such payment.  In the case of a Letter of Credit
denominated in an Optional Currency, the applicable Borrower shall reimburse the
L/C Issuer in such Optional Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Borrower shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that such Borrower will reimburse the
L/C Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Optional Currency, the L/C
Issuer shall notify the applicable Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof.  Not later
than 1:00 p.m. on the second Business Day immediately following the day that the
applicable Borrower receives notice from the L/C Issuer of a drawing under a
Letter of Credit to be reimbursed in Dollars or an Optional Currency (each such
date, an “Honor Date”), the applicable Borrower shall reimburse the L/C Issuer
through the Agent in an amount equal to the amount of such drawing and in the
applicable currency, together with all interest accruing on such amount from the
date of such drawing.  If any Borrower fails to so reimburse the L/C Issuer by
such time, the Agent shall promptly notify each applicable Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Optional Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the applicable Borrower
shall be deemed to have requested a Borrowing of Prime Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
subject to the amount of the unutilized portion of the Loan Cap, Canadian Loan
Cap, German Loan Cap or UK Loan Cap, as applicable, and the conditions set forth
in Section 4.02 (other than the delivery of a Committed Loan Notice).  Any
notice given by the L/C Issuer or the Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each applicable Lender shall upon any
notice from the Agent pursuant to Section 2.03(c)(i) make funds available to the
Agent (and the Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer, in Dollars, at the Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each such Lender that so makes funds available shall be
deemed to have made a Prime Rate Loan to the applicable Borrower in such
amount.  The Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Prime Rate Loans because the
conditions set forth in Section 4.02 cannot be

 

85

--------------------------------------------------------------------------------


 

satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate for Prime Rate Loans.  In such event, each Lender’s payment to the
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)                              Until each applicable Lender funds its
Committed Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Applicable Percentage of such amount shall be solely for the
account of the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation (and the Bank
of Canada Overnight Rate with respect to payments due to the Agent in Canadian
Dollars or any Optional Currency) plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)                     Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender its
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the L/C Issuer, or the Agent for the account of the L/C Issuer, receives any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrowers or otherwise, including proceeds of Cash
Collateral applied thereto by the Agent pursuant to Section 2.03(g)), the L/C
Issuer shall distribute any payment it receives to the Agent and the Agent will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments,

 

86

--------------------------------------------------------------------------------


 

to reflect the period of time during which such Lender’s L/C Advance was
outstanding) in Dollars and in the same funds as those received by the Agent.

 

(ii)                                  If any payment received by the L/C Issuer
or by Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each applicable Lender shall pay to the Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of the
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect (and the Bank of Canada Overnight Rate
with respect to payments due to the Agent in Canadian Dollars or other Optional
Currency).  The obligations of the Lenders under this clause shall survive the
Payment in Full of the Obligations and the termination of this Agreement.

 

(e)                      Obligations Absolute.  Subject to the limitations set
forth below, the obligation of each applicable Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that any Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Borrowers or any waiver by the L/C Issuer which does not in fact materially
prejudice the applicable Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

87

--------------------------------------------------------------------------------


 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Borrower or any of its Subsidiaries;

 

(ix)                                any adverse change in the relevant exchange
rates or in the availability of the relevant Optional Currency to the Borrowers
or any of their Subsidiaries or in the relevant currency markets generally; or

 

(x)                                   the fact that any Default or Event of
Default shall have occurred and be continuing.

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of non-compliance with such Borrower’s instructions or other irregularity,
the applicable Borrower will immediately notify the L/C Issuer.  The Borrowers
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                        Role of L/C Issuer.  Each Lender and the Borrowers
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Loan Party or to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence, bad faith or willful misconduct; (iii) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; (iv) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document, or (v) for any action, neglect or omission under
or in connection with any Letter of Credit or Issuer Documents, including,
without limitation, the issuance or amendment of any Letter of Credit, the
failure to issue or amend any Letter of Credit, or the honoring or dishonoring
of any demand under any Letter of Credit, and such action or neglect or omission
will be binding upon the Loan Parties and the Lenders; provided that the
Borrowers may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to punitive, consequential or exemplary, damages suffered by the
Borrowers were caused by the L/C Issuer’s willful misconduct, bad faith or gross
negligence.  The Borrowers hereby assume all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct, bad faith or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further

 

88

--------------------------------------------------------------------------------


 

investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

(g)                     Cash Collateral.  If, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
applicable Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations in an amount equal to 103% of the
Outstanding Amount of all L/C Obligations, pursuant to documentation in form and
substance reasonably satisfactory to the Agent and the L/C Issuer (which
documents are hereby Consented to by the Lenders).  Sections 2.05, 2.06(c) and
8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder.  The Borrowers hereby grant to the Agent a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing to secure all Obligations.  Such cash collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Bank of America; provided
that interest may be earned on the investment of such deposits, which
investments shall be made at the option and in the sole discretion of the Agent
(at the request of the Borrowers and at the Borrowers’ risk and expense).   If
at any time the Agent determines that any funds held as cash collateral are
subject to any right or claim of any Person other than the Agent or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the applicable Borrower will, forthwith upon demand by the
Agent, pay to the Agent, as additional funds to be deposited as cash collateral,
an amount equal to the excess of (x) such aggregate Outstanding Amount over
(y) the total amount of funds, if any, then held as cash collateral that the
Agent determines to be free and clear of any such right and claim.  Upon the
drawing of any Letter of Credit for which funds are on deposit as cash
collateral, such funds shall be applied to reimburse the L/C Issuer and, to the
extent not so applied, shall thereafter be applied to satisfy other
Obligations.  The Agent may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in order to protect against the results of exchange rate fluctuations.

 

(h)                     Applicability of ISP and UCP; Limitation of Liability. 
Unless otherwise expressly agreed by the L/C Issuer and the Company when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each Standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each Commercial
Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrowers for, and the L/C Issuer’s rights and remedies
against the Borrowers shall not be impaired by, any action or inaction of the
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Requirement of Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(i)                         Letter of Credit Fees.  Each Borrower shall pay to
the Agent for the account of each applicable Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit issued for the account of such Borrower or a
Restricted Subsidiary equal to the Applicable Rate for the relevant period times
the Dollar Equivalent of the daily Stated Amount under each such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit).  For purposes of computing the daily amount available to be

 

89

--------------------------------------------------------------------------------


 

drawn under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.07.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and (ii) computed on a quarterly basis in arrears. 
Notwithstanding anything to the contrary contained herein, while any Specified
Default exists, all overdue Letter of Credit Fees shall accrue at the Default
Rate as provided in Section 2.08(b) hereof.

 

(j)                         Fronting Fee and Documentary and Processing Charges
Payable to L/C Issuer.  Each Borrower shall pay directly to the L/C Issuer for
its own account, in Dollars, a fronting fee (the “Fronting Fee”) with respect to
each Letter of Credit, at a rate equal to 0.125% per annum, computed on the
Dollar Equivalent of the daily amount available with respect to each Letter of
Credit, on a quarterly basis in arrears.  Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.   For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.07.  In addition, the Borrowers shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)                      Conflict with Issuer Documents.  In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

 

2.04                        Swing Line Loans.

 

(a)                      The Swing Line.  Subject to the terms and conditions
set forth herein, the Swing Line Lender agrees, in reliance upon the agreements
of the other Lenders set forth in this Section 2.04, to make loans (each such
loan, a “Swing Line Loan”) to the Domestic Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Domestic Commitment; provided, however, that after giving effect to any Swing
Line Loan, (i) the Total Outstandings shall not exceed Loan Cap, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender to the
Domestic Borrower at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations of the Domestic Borrower at such time,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans at such time shall not exceed such Lender’s Domestic Commitment, and
provided, further, that the Domestic Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan, and provided
further that the Swing Line Lender shall not be obligated to make any Swing Line
Loan if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit extension may have,
Fronting Exposure).  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Domestic Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04.  Each Swing
Line Loan shall bear interest only at a rate based on the Base Rate. 
Immediately upon the making of a Swing Line Loan, each Domestic Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage multiplied by the
amount of such Swing Line Loan.  The Swing Line Lender shall have all of the
benefits and immunities (A) provided to the Agent

 

90

--------------------------------------------------------------------------------


 

in Article IX with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with Swing Line Loans made by it or proposed to be
made by it as if the term “Agent” as used in Article IX included the Swing Line
Lender with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the Swing Line Lender.

 

(b)       Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Agent, which
may be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Agent (by telephone or in writing) that
the Agent has also received such Swing Line Loan Notice and, if not, the Swing
Line Lender will notify the Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Agent at the request of the Required Lenders prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the provisos to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may, not later than 4:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Domestic Borrower either by (i) crediting the account of the Company on the
books of Bank of America with the amount of such funds or (ii) wire transferring
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Swing Line Lender by the Company; provided,
however, that if, on the date of the proposed Swing Line Loan, there are L/C
Borrowings of the Domestic Borrower outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Domestic Borrower as
provided above.

 

(c)       Refinancing of Swing Line Loans.

 

(i)            In addition to settlements required under Section 2.14 hereof,
the Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Domestic Borrower (which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each Domestic Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the Loan Cap
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Company with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Agent.  Each Domestic Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Agent in immediately available funds for
the account of the Swing Line Lender at the Agent’s Office not later than 1:00
p.m. on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Domestic Borrower in such amount.  The
Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted

 

91

--------------------------------------------------------------------------------


 

by the Swing Line Lender as set forth herein shall be deemed to be a request by
the Swing Line Lender that each of the Domestic Lenders fund their risk
participation in the relevant Swing Line Loan and each Domestic Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Domestic Lender fails to make available to the Agent for
the account of the Swing Line Lender any amount required to be paid by such
Domestic Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Domestic Lender (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing.  If such Domestic Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan to the Domestic Borrower included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any
Domestic Lender (through the Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Domestic Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Domestic Lender may have against the Swing Line Lender,
any Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Domestic Lender’s obligation to make Committed Loans pursuant
to this Section 2.04(c) is subject to the conditions set forth in Section 4.02. 
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Domestic Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)       Repayment of Participations.

 

(i)            At any time after any Domestic Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender, or the Agent
on behalf of the Swing Line Lender, receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute such payment to the Agent
and the Agent shall distribute to each such Domestic Lender its Applicable
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Domestic Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

 

(ii)           If any payment received by the Swing Line Lender, or the Agent on
behalf of the Swing Line Lender, in respect of principal or interest on any
Swing Line Loan is required to be returned by the Swing Line Lender under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the Swing Line Lender in its discretion), each
Domestic Lender shall pay to the Swing Line Lender its Applicable Percentage
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate.  The Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Domestic Lenders under this clause
shall survive the Payment in Full of the Obligations and the termination of this
Agreement.

 

92

--------------------------------------------------------------------------------


 

(e)       Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Domestic Borrower for interest on the
Swing Line Loans.  Until each Domestic Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Domestic Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)        Payments Directly to Swing Line Lender.  The Domestic Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Prepayments; Loan Reallocation.

 

(a)       The Borrowers may, upon irrevocable notice from the Company to the
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that provided that (A)
such notice must be received by the Agent not later than 11:00 a.m. (1) four
Business Days prior to any date of prepayment of LIBOR Rate Loans denominated in
Optional Currencies, (2) two Business Days prior to any date of prepayment of
LIBOR Rate Loans and BA Equivalent Loans and (3) on the date of prepayment of
Prime Rate Loans; (B) any prepayment of LIBOR Rate Loans denominated in Optional
Currencies shall be in an Equivalent Amount equal to the principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; (C) any prepayment
of LIBOR Rate Loans or BA Equivalent Loans shall be in a principal amount of
$1,000,000 or CD$1,000,000, as applicable, or a whole multiple of $500,000 or
CD$500,000, as applicable, in excess thereof; (D) any prepayment of Prime Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBOR Rate Loans or BA
Equivalent Loans, the Interest Period(s) of such Loans.  The Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Company, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a LIBOR Rate Loan or BA Equivalent Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.16,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

 

(b)       The Domestic Borrower may, upon irrevocable notice to the Swing Line
Lender (with a copy to the Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the Agent not
later than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of $100,000.  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given, then
the Domestic Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(c)       If for any reason the Total Outstandings at any time exceed the Loan
Cap as then in effect, the Borrowers shall immediately prepay the Loans and L/C
Borrowings and Cash Collateralize the L/C Obligations (other than L/C
Borrowings) in an aggregate amount equal to such excess, to be applied to such
Loans, L/C Borrowings and L/C Obligations as the Borrowers and the Agent may
agree; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations (other than L/C Borrowings) pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Loan Cap as then in effect.

 

93

--------------------------------------------------------------------------------


 

(d)       If for any reason the Domestic Total Outstandings at any time exceed
the Domestic Loan Cap as then in effect, the Domestic Borrower shall, upon
notification by the Agent, immediately prepay the Domestic Loans and Domestic
L/C Borrowings and Cash Collateralize the Domestic L/C Obligations (other than
Domestic L/C Borrowings) in an aggregate amount equal to such excess; provided,
however, that the Domestic Borrower shall not be required to Cash Collateralize
the Domestic L/C Obligations (other than Domestic L/C Borrowings) pursuant to
this Section 2.05(d) unless after the prepayment in full of the Domestic Loans
the Domestic Total Outstandings exceed the Domestic Loan Cap as then in effect.

 

(e)       If for any reason the Canadian Total Outstandings at any time exceed
the Canadian Loan Cap as then in effect, the Canadian Borrower shall, upon
notification by the Agent, immediately prepay the Canadian Loans and Canadian
L/C Borrowings and Cash Collateralize the Canadian L/C Obligations (other than
Canadian L/C Borrowings) in an aggregate amount equal to such excess; provided,
however, that the Canadian Borrower shall not be required to Cash Collateralize
the Canadian L/C Obligations (other than Canadian L/C Borrowings) pursuant to
this Section 2.05(e) unless after the prepayment in full of the Canadian Loans
the Canadian Total Outstandings exceed the Canadian Loan Cap as then in effect.

 

(f)        If for any reason the German Total Outstandings at any time exceed
the German Loan Cap as then in effect, the German Borrower shall, upon
notification by the Agent, immediately prepay the German Loans and German L/C
Borrowings and Cash Collateralize the German L/C Obligations (other than German
L/C Borrowings) in an aggregate amount equal to such excess; provided, however,
that the German Borrower shall not be required to Cash Collateralize the German
L/C Obligations (other than German L/C Borrowings) pursuant to this Section
2.05(f) unless after the prepayment in full of the German Loans the German Total
Outstandings exceed the German Loan Cap as then in effect.

 

(g)       If for any reason the UK Total Outstandings at any time exceed the UK
Loan Cap as then in effect, the UK Borrower shall, upon notification by the
Agent, immediately prepay the UK Loans and UK L/C Borrowings and Cash
Collateralize the UK L/C Obligations (other than UK L/C Borrowings) in an
aggregate amount equal to such excess; provided, however, that the UK Borrower
shall not be required to Cash Collateralize the UK L/C Obligations (other than
UK L/C Borrowings) pursuant to this Section 2.05(g) unless after the prepayment
in full of the UK Loans the UK Total Outstandings exceed the UK Loan Cap as then
in effect.

 

(h)       The applicable Borrower shall prepay the Loans pursuant to the
provisions of Section 6.12 hereof and, after the occurrence and during the
continuance of a Specified Event of Default or to the extent required by the
provisions of Section 2.06, Cash Collateralize the L/C Obligations to the extent
required pursuant to the provisions of Section 2.03(g) hereof.

 

(i)        Prepayments made on account of the Obligations (other than the
Canadian Liabilities, German Liabilities and UK Liabilities) first, shall be
applied ratably to the Domestic L/C Borrowings and the Swing Line Loans made to
the Domestic Borrower, second, shall be applied ratably to the outstanding
Domestic Committed Loans, third, after the occurrence and during the continuance
of a Specified Event of Default, shall be used to Cash Collateralize the
remaining Domestic L/C Obligations; and, fourth, the amount remaining, if any,
after the prepayment in full of all Domestic L/C Borrowings, Swing Line Loans
and Domestic Committed Loans outstanding at such time and the Cash
Collateralization of the remaining Domestic L/C Obligations (to the extent
required hereunder) in full shall be deposited by the Agent in a deposit account
of the Company and may be utilized by the Domestic Borrower in the ordinary
course of its business to the extent otherwise permitted hereunder.  Upon the
drawing of any Domestic Letter of Credit that has been Cash Collateralized, the
funds held as

 

94

--------------------------------------------------------------------------------


 

Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable, and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.

 

(j)        Prepayments made on account of the Canadian Liabilities, first, shall
be applied ratably to the Canadian L/C Borrowings made to the Canadian Borrower,
second, shall be applied ratably to the outstanding Canadian Committed Loans,
third, after the occurrence and during the continuance of a Specified Event of
Default, shall be used to Cash Collateralize the remaining Canadian L/C
Obligations; and, fourth, the amount remaining, if any, after the prepayment in
full of all Canadian L/C Borrowings made to the Canadian Borrower and Canadian
Committed Loans outstanding at such time and the Cash Collateralization of the
remaining Canadian L/C Obligations (to the extent required hereunder) in full
shall be deposited by the Agent in a deposit account of the Canadian Borrower
and may be utilized by the Canadian Borrower in the ordinary course of its
business to the extent otherwise permitted hereunder.  Upon the drawing of any
Canadian Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable, and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.

 

(k)       Prepayments made on account of the German Liabilities, first, shall be
applied ratably to the German L/C Borrowings made to the German Borrower,
second, shall be applied ratably to the outstanding German Committed Loans,
third, after the occurrence and during the continuance of a Specified Event of
Default, shall be used to Cash Collateralize the remaining German L/C
Obligations; and, fourth, the amount remaining, if any, after the prepayment in
full of all German L/C Borrowings made to the German Borrower and German
Committed Loans outstanding at such time and the Cash Collateralization of the
remaining German L/C Obligations (to the extent required hereunder) in full
shall be deposited by the Agent in a deposit account of the German Borrower and
may be utilized by the German Borrower in the ordinary course of its business to
the extent otherwise permitted hereunder.  Upon the drawing of any German Letter
of Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrowers or any other Loan Party) to reimburse the L/C Issuer or the Lenders,
as applicable, and, to the extent not so applied, shall thereafter be applied to
satisfy other Obligations.

 

(l)        Prepayments made on account of the UK Liabilities, first, shall be
applied ratably to the UK L/C Borrowings made to the UK Borrower, second, shall
be applied ratably to the outstanding UK Committed Loans, third, after the
occurrence and during the continuance of a Specified Event of Default, shall be
used to Cash Collateralize the remaining UK L/C Obligations; and, fourth, the
amount remaining, if any, after the prepayment in full of all UK L/C Borrowings
made to the UK Borrower and UK Committed Loans outstanding at such time and the
Cash Collateralization of the remaining UK L/C Obligations (to the extent
required hereunder) in full shall be deposited by the Agent in a deposit account
of the UK Borrower and may be utilized by the UK Borrower in the ordinary course
of its business to the extent otherwise permitted hereunder.  Upon the drawing
of any UK Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable, and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.

 

(m)      In the case of Loans and Letters of Credit denominated in Optional
Currencies, the Agent shall with the delivery of each Borrowing Base
Certificate, and may, at its discretion, at other times, recalculate the
aggregate exposure under such Loans and Letters of Credit denominated in
Optional Currencies at any time to account for fluctuations in exchange rates
affecting the Optional Currencies in which any such non-U.S. dollar loans and
Letters of Credit are denominated.  The

 

95

--------------------------------------------------------------------------------


 

Borrowers shall promptly make payments in accordance with the provisions of
Section 2.05(e), (f) and (g) hereof, to the extent necessary as a result of any
such recalculation.

 

(n)       Any prepayments of the Loans or other Obligations pursuant to this
Section 2.05 shall not reduce the Domestic Commitments, the Canadian
Commitments, the German Commitments or the UK Commitments.  Notwithstanding
anything herein to the contrary, no amounts paid by the Canadian Borrower, the
UK Borrower or the German Borrower shall be applied in reduction of the Loans
made to, and Letters of Credit issued for the account of the Domestic Borrower.

 

2.06        Termination or Reduction of Commitments.

 

(a)       The Domestic Borrower may, upon irrevocable notice from the Parent to
the Agent (except as set forth below), terminate the Domestic Total Commitments,
the Domestic Letter of Credit Sublimit or the Domestic Swing Line Sublimit or
from time to time permanently reduce in part the Domestic Total Commitments, the
Domestic Letter of Credit Sublimit or the Domestic Swing Line Sublimit; provided
that (i) any such notice shall be received by the Agent not later than 1:00 p.m.
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $500,000 in excess thereof and (iii) the Domestic Borrower
shall not reduce (A) the Domestic Total Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Domestic Total
Outstandings would exceed the Domestic Total Commitments, (B) the Domestic
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of Domestic L/C Obligations (other than Domestic L/C Borrowings) not
fully Cash Collateralized hereunder would exceed the Domestic Letter of Credit
Sublimit, and (C) the Domestic Swing Line Sublimit if, after giving effect
thereto, and to any concurrent payments hereunder, the Outstanding Amount of
Swing Line Loans made to the Domestic Borrower hereunder would exceed the
Domestic Swing Line Sublimit.  Notwithstanding anything to the contrary
contained herein, the Domestic Borrower may rescind any notice of reduction or
termination of the Domestic Commitments provided pursuant to this Section
2.06(a), if such termination or reduction was to have been made with the
proceeds of an Amendment or Refinancing of all part of the Committed Loans
hereunder or from the proceeds of an asset sale or an Equity Issuance, which
Amendment or Refinancing, asset sale or Equity Issuance shall not have been
consummated or shall otherwise have been delayed.

 

(b)       The Canadian Borrower may, upon irrevocable notice from the Canadian
Borrower to the Agent (except as set forth below), terminate the Canadian Total
Commitments or the Canadian Letter of Credit Sublimit or from time to time
permanently reduce in part the Canadian Total Commitments or the Canadian Letter
of Credit Sublimit; provided that (i) any such notice shall be received by the
Agent not later than 1:00 p.m. (Toronto time) three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) the Canadian Borrower shall not reduce (A) the Canadian Total
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Canadian Total Outstandings would exceed the Canadian Total
Commitments, and (B) the Canadian Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of Canadian L/C Obligations (other than
Canadian L/C Borrowings) not fully Cash Collateralized hereunder would exceed
the Canadian Letter of Credit Sublimit.  Notwithstanding anything to the
contrary contained herein, the Canadian Borrower may rescind any notice of
reduction or termination of the Canadian Commitments provided pursuant to this
Section 2.06(b), if such termination or reduction was to have been made with the
proceeds of an Amendment or Refinancing of all part of the Committed Loans
hereunder or from the proceeds of an asset sale or an Equity Issuance, which
Amendment or Refinancing, asset sale or Equity Issuance shall not have been
consummated or shall otherwise have been delayed.

 

96

--------------------------------------------------------------------------------


 

(c)       The German Borrower may, upon irrevocable notice from the German
Borrower to the Agent (except as set forth below), terminate the German Total
Commitments or the German Letter of Credit Sublimit or from time to time
permanently reduce in part the German Total Commitments or the German Letter of
Credit Sublimit; provided that (i) any such notice shall be received by the
Agent not later than 1:00 p.m. (Berlin time) three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) the German Borrower shall not reduce (A) the German Total
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the German Total Outstandings would exceed the German Total
Commitments, or (B) the German Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of German L/C Obligations (other than German L/C
Borrowings) not fully Cash Collateralized hereunder would exceed the German
Letter of Credit Sublimit.  Notwithstanding anything to the contrary contained
herein, the German Borrower may rescind any notice of reduction or termination
of the German Commitments provided pursuant to this Section 2.06(c), if such
termination or reduction was to have been made with the proceeds of an Amendment
or Refinancing of all part of the Committed Loans hereunder or from the proceeds
of an asset sale or an Equity Issuance, which Amendment or Refinancing, asset
sale or Equity Issuance shall not have been consummated or shall otherwise have
been delayed.

 

(d)       The UK Borrower may, upon irrevocable notice from the UK Borrower to
the Agent (except as set forth below), terminate the UK Total Commitments or the
UK Letter of Credit Sublimit or from time to time permanently reduce in part the
UK Total Commitments or the UK Letter of Credit Sublimit; provided that (i) any
such notice shall be received by the Agent not later than 1:00 p.m. (London
time) three (3) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $1,000,000 or
any whole multiple of $500,000 in excess thereof and (iii) the UK Borrower shall
not reduce (A) the UK Total Commitments if, after giving effect thereto and to
any concurrent prepayments hereunder, the UK Total Outstandings would exceed the
UK Total Commitments, or (B) the UK Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of UK L/C Obligations (other than UK L/C
Borrowings) not fully Cash Collateralized hereunder would exceed the UK Letter
of Credit Sublimit.  Notwithstanding anything to the contrary contained herein,
the UK Borrower may rescind any notice of reduction or termination of the UK
Commitments provided pursuant to this Section 2.06(d), if such termination or
reduction was to have been made with the proceeds of an Amendment or Refinancing
of all part of the Committed Loans hereunder or from the proceeds of an asset
sale or an Equity Issuance, which Amendment or Refinancing, asset sale or Equity
Issuance shall not have been consummated or shall otherwise have been delayed.

 

(e)       If, after giving effect to any reduction of the Domestic Total
Commitments, the Domestic Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Domestic Total Commitments, such Domestic Letter of
Credit Sublimit or Swing Line Sublimit shall be automatically reduced by the
amount of such excess.

 

(f)        If, after giving effect to any reduction of the Canadian Total
Commitments, the Canadian Letter of Credit Sublimit exceeds the amount of the
Canadian Total Commitments, such Canadian Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

 

(g)       If, after giving effect to any reduction of the German Total
Commitments, the German Letter of Credit Sublimit exceeds the amount of the
German Total Commitments, such German Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

 

97

--------------------------------------------------------------------------------


 

(h)       If, after giving effect to any reduction of the UK Total Commitments,
the UK Letter of Credit Sublimit exceeds the amount of the UK Total Commitments,
such UK Letter of Credit Sublimit shall be automatically reduced by the amount
of such excess.

 

(i)        The Canadian Total Commitments and the Canadian Letter of Credit
Sublimit shall be automatically terminated without any further action of any
Loan Party or any Credit Party upon the termination of the Domestic Commitments
pursuant to Section 2.06(a) hereof.

 

(j)        The German Total Commitments and the German Letter of Credit Sublimit
shall be automatically terminated without any further action of any Loan Party
or any Credit Party upon the termination of the Domestic Commitments pursuant to
Section 2.06(a) hereof.

 

(k)       The UK Total Commitments and the UK Letter of Credit Sublimit shall be
automatically terminated without any further action of any Loan Party or any
Credit Party upon the termination of the Domestic Commitments pursuant to
Section 2.06(a) hereof.

 

(l)        The Agent will promptly notify the Domestic Lenders, the Canadian
Lenders, the German Lenders or the UK Lenders, as applicable, of any termination
or reduction made pursuant to this Section 2.06.  Upon any reduction of the
Domestic Total Commitments, the Domestic Commitment of each Domestic Lender
shall be reduced by such Domestic Lender’s Applicable Percentage of such
reduction amount.  Upon any reduction of the Canadian Total Commitments, the
Canadian Commitment of each Canadian Lender shall be reduced by such Canadian
Lender’s Applicable Percentage of such reduction amount.  Upon any reduction of
the German Total Commitments, the German Commitment of each German Lender shall
be reduced by such German Lender’s Applicable Percentage of such reduction
amount.  Upon any reduction of the UK Total Commitments, the UK Commitment of
each UK Lender shall be reduced by such UK Lender’s Applicable Percentage of
such reduction amount.  All fees (including, without limitation, Commitment Fees
and Letter of Credit Fees) and interest in respect of the Aggregate Total
Commitments accrued until the effective date of any termination of the Aggregate
Total Commitments shall be paid on the effective date of such termination.

 

2.07        Repayment of Obligations.

 

(a)       The Domestic Borrower shall repay to the Agent, for the account of the
Lenders on the Termination Date the aggregate principal amount of Obligations
outstanding on such date.

 

(b)       The Canadian Borrower shall repay to the Agent, for the account of the
Canadian Lenders, on the Termination Date the aggregate principal amount of
Canadian Liabilities outstanding on such date.

 

(c)       The German Borrower shall repay to the Agent, for the account of the
German Lenders, on the Termination Date the aggregate principal amount of German
Liabilities outstanding on such date.

 

(d)       The UK Borrower shall repay to the Agent, for the account of the UK
Lenders, on the Termination Date the aggregate principal amount of UK
Liabilities outstanding on such date.

 

2.08        Interest.

 

(a)       Subject to the provisions of Section 2.08(b) below, (i) each LIBOR
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per

 

98

--------------------------------------------------------------------------------


 

annum equal to the LIBOR Rate for such Interest Period plus the Applicable
Margin plus (in the case of a LIBOR Rate Loan of any Lender which is lent from a
Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost; (ii) each BA Equivalent Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the BA Rate for such Interest Period plus the Applicable Margin;,
(iii) each Base Rate Loan made to the Domestic Borrower shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin); (iv) each
Canadian Prime Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Canadian Prime Rate plus the Applicable Margin; (v) each US Index Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the US Index Rate plus
the Applicable Margin; (vi) each European Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the European Base Rate plus the Applicable Margin; and
(vii) each Swing Line Loan made to the Domestic Borrower shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin.

 

(b)       (i)            If any amount payable under any Loan Document is not
paid when due, whether at stated maturity, by acceleration or otherwise, such
amount shall, at the Agent’s option, thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Requirement of Law.

 

(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)       Except as provided in Section 2.08(b)(ii), interest on each Loan shall
be due and payable in arrears on each Interest Payment Date applicable thereto
and at such other times as may be specified herein.  Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

 

2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

 

(a)       Commitment Fee.  The Borrowers shall pay to the Agent for the account
of each Lender (other than a Defaulting Lender) in accordance with its
Applicable Percentage, a commitment fee equal to the Commitment Fee Percentage
multiplied by the average daily amount by which the Aggregate Commitments exceed
the Total Outstandings (excluding outstanding Swing Line Loans) (subject to
adjustment as provided in Section 2.16) during the immediately preceding
quarter.  For purposes of calculating the amount of the commitment fee only, the
Aggregate Commitments and the Commitment of any Lender who is also the Swing
Line Lender shall be reduced by the average daily amount of Swing Line Loans
outstanding during the applicable quarter. The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period.

 

(b)       Other Fees.  The Borrower shall pay to the Arranger and the Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

99

--------------------------------------------------------------------------------


 

2.10        Computation of Interest and Fees.

 

(a)       All computations of interest for Prime Rate Loans and BA Equivalent
Loans which are calculated based on Bank of America’s prime rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year) or, in the case of interest in respect of Committed Loans denominated in
Optional Currencies as to which market practice differs from the foregoing, in
accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the Agent
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

(b)       For the purposes of this Agreement and the Interest Act (Canada) and
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection herewith is to be calculated on the basis of a 360-day or any
other period of time that is less than a calendar year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by three hundred and sixty (360) or the
number of days in such period, as applicable.

 

(c)       If any provision of this Agreement or of any of the other Loan
Documents would obligate a Loan Party to make any payment of interest or other
amount payable to any of the Agent or any Lender under this Agreement or any
other Loan Document in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by any of the Agent or any Lender
of interest at a criminal rate (as such terms are construed under the Criminal
Code (Canada)) then, notwithstanding such provisions, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by the Agent or any Lender of interest at a criminal rate,
such adjustment to be effected, to the extent necessary, as follows: (1)
firstly, by reducing the amount or rate of interest required to be paid to the
Agent or any Lender under this subsection 2.10, and (2) thereafter, by reducing
any fees, commissions, premiums and other amounts required to be paid to the
Agent or any Lender which would constitute “interest” for purposes of Section
347 of the Criminal Code (Canada).  Notwithstanding the foregoing, and after
giving effect to all adjustments contemplated thereby, if the Agent or any
Lender shall have received an amount in excess of the maximum permitted by that
Section of the Criminal Code (Canada), the Loan Parties shall be entitled, by
notice in writing to the Agent or such Lender, to obtain reimbursement from such
party in an amount equal to such excess and, pending such reimbursement, such
amount shall be deemed to be an amount payable by the Agent or such Lender to
the Canadian Borrower.  Any amount or rate of interest referred to in this
Section 2.10(c) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable loan remains outstanding with the assumption that
any charges, fees or expenses that fall within the meaning of “interest” (as
defined in the Criminal Code (Canada)) shall be included in the calculation of
such effective rate and, in the event of a dispute, a certificate of a Fellow of
the Canadian Institute of Actuaries appointed by the Agent shall be conclusive
for the purposes of such determination.

 

(d)       All calculations of interest payable by the Loan Parties under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest which principle does not apply to any interest
calculated

 

100

--------------------------------------------------------------------------------


 

under this Agreement or any Loan Document.  The parties hereto acknowledge that
there is a material difference between the stated nominal interest rates and the
effective yearly rates of interest and that they are capable of making the
calculations required to determine such effective yearly rates of interest.

 

2.11        Evidence of Debt.

 

(a)       The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Agent (the “Loan Account”) in the
ordinary course of business.  In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender.  The accounts or records
maintained by the Agent and each Lender acting solely as a non-fiduciary agent
for the Borrowers, shall be prima facie evidence of the amount of the Credit
Extensions made by the Lenders to the Borrowers and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Agent, the applicable Borrower shall execute and deliver
to such Lender (through the Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.  Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the applicable Borrower will
issue, in lieu thereof, a replacement Note in favor of such Lender, in the same
principal amount thereof and otherwise of like tenor.

 

(b)       In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and, with respect to the Domestic
Lenders, Swing Line Loans.  In the event of any conflict between the accounts
and records maintained by the Agent and the accounts and records of any Lender
in respect of such matters, the accounts and records of the Agent shall control
in the absence of manifest error.

 

2.12        Payments Generally; Agent’s Clawback.

 

(a)       General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Optional Currency, all
payments by the Borrowers hereunder shall be made, as applicable, to the Agent,
for the account of the respective Domestic Lenders to which such payment is
owed, at the Agent’s Office in Dollars and to the Agent, for the account of the
respective Canadian Lenders to which such payment is owed, at the Agent’s
Office, in each case, in immediately available funds not later than 2:00 p.m. on
the date specified herein.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder with respect to principal and interest on
Loans denominated in an Optional Currency shall be made to the Agent, for the
account of the respective Lenders to which such payment is owed, at the Agent’s
Office in such Optional Currency and in immediately available funds not later
than the Applicable Time specified by the Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, a Borrower is prohibited by any Requirement of Law from making any
required payment hereunder in an Optional Currency, such Borrower shall make
such

 

101

--------------------------------------------------------------------------------


 

payment in Dollars in the Dollar Equivalent of the Optional Currency payment
amount.  The Agent will promptly distribute to each Lender, as applicable, its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office in accordance with the provisions of Section 2.15.  All payments received
by the Agent after (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Agent in the case of payments in
an Optional Currency, in either case at the option of the Agent be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment (other than with respect to payment of
a LIBOR Rate Loan or BA Equivalent Loan) to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)       Currency.  Loans shall be funded and payments shall be made in respect
of Optional Currencies in the applicable Optional Currency.  Letters of Credit
denominated in an Optional Currency shall be reimbursed by the applicable
Borrower in that Optional Currency.  All obligations of the Lenders with respect
to Letters of Credit will be immediately due and payable in Dollars, provided
that the amount of any amounts denominated in an Optional Currency will be
redenominated into Dollars.

 

(c)       (i)            Funding by Lenders; Presumption by Agent.  Unless the
Agent shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of LIBOR Rate Loans or BA Equivalent Loans (or in the case
of any Committed Borrowing of Prime Rate Loans, prior to 1:00 p.m. on the date
of such Committed Borrowing) that such Lender will not make available to the
Agent, such Lender’s share of such Committed Borrowing, the Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Committed Borrowing of Prime Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Committed Borrowing
available to the Agent, then the applicable Lender and the applicable Borrower,
severally agree to pay to the Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to such Borrowers to but
excluding the date of payment to the Agent at the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation (or at the Bank of Canada Overnight Rate with
respect to payments due to the Agent in Canadian Dollars or other Optional
Currency) plus any administrative processing or similar fees customarily charged
by the Agent in connection with the foregoing.  If the applicable Borrower and
such Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to such Borrowers the amount of such
interest paid by such Borrower for such period.  If such Lender pays its share
of the applicable Committed Borrowing to the Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by a Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Agent.

 

(ii)           Payments by Borrowers; Presumptions by Agent.  Unless the Agent
shall have received notice from the Parent or any Borrower prior to the time at
which any payment is due to the Agent for the account of the Lenders or the L/C
Issuer hereunder that the Borrowers will not make such payment, the Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or the L/C Issuer, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the applicable
Lenders or the L/C Issuer, as the case may be, severally agrees

 

102

--------------------------------------------------------------------------------


 

to repay to the Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to, as applicable, the Agent, at the greater of
the Federal Funds Rate and a rate determined by the Agent in accordance with
banking industry rules on interbank compensation (or at the Bank of Canada
Overnight Rate with respect to payments due to the Agent in Canadian Dollars or
other Optional Currency).

 

A notice of the Agent to any Lender or the Parent with respect to any amount
owing under this Section 2.12(c) shall be conclusive, absent manifest error.

 

(d)       Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Agent funds for any Loan to be made by such Lender as provided
in the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof (subject to the provisions of the last
paragraph of Section 4.02 hereof), the Agent shall promptly return such funds
(in like funds as received from such Lender) to such Lender, without interest.

 

(e)       Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans to each applicable Borrower, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
hereunder are several and not joint.  The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment hereunder
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment hereunder.

 

(f)        Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders.  If, other than as expressly
provided elsewhere herein, any Credit Party shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of, interest on, or other amounts with respect to, any of the Obligations,
Canadian Liabilities, German Liabilities or UK Liabilities, as applicable,
resulting in such Credit Party’s receiving payment of a proportion of the
aggregate amount of such Obligations, Canadian Liabilities, German Liabilities
or UK Liabilities, as applicable, greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Obligations, Canadian Liabilities, German
Liabilities or UK Liabilities, as applicable, of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.03, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

103

--------------------------------------------------------------------------------


 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) payments made in accordance with
Sections 2.15 or 2.17, or (z) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirement of Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Settlement Amongst Lenders.

 

(a)       The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Agent’s discretion) and shall be adjusted upward or downward
based on all Loans (including Swing Line Loans) and repayments of Loans
(including Swing Line Loans) received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.

 

(b)       The Agent shall deliver to each of the Lenders promptly after a
Settlement Date a summary statement of the amount of outstanding Committed Loans
and Swing Line Loans for the period and the amount of repayments received for
the period.  As reflected on the summary statement, (i) the Agent shall transfer
to each applicable Lender its Applicable Percentage of repayments, and (ii) each
Lender shall transfer to the Agent, or the Agent shall transfer to each Lender,
such amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Loans made by each Lender to the applicable
Borrower shall be equal to such Lender’s Applicable Percentage of all Committed
Loans outstanding to such Borrower as of such Settlement Date.  If the summary
statement requires transfers to be made to the Agent by the Lenders and is
received prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day.  The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Agent.  If and to the extent any
Lender shall not have so made its transfer to the Agent, such Lender agrees to
pay to the Agent forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Agent equal to the greater of the Federal Funds Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation
(or at the Bank of Canada Overnight Rate with respect to payments due to the
Agent in Canadian Dollars or other Optional Currency) plus any administrative,
processing, or similar fees customarily charged by the Agent in connection with
the foregoing.

 

2.15        Increase in Commitments.

 

(a)       Request for Increase.  Provided no Default then exists or would arise
therefrom, upon notice to the Agent (which shall promptly notify the Lenders),
and without the Lenders’ consent, the Borrowers may request (i) an increase in
the Total Commitments in an aggregate amount not exceeding US$75,000,000;
provided that any increase in the Canadian Commitments shall not exceed
$10,000,000 in the aggregate, any increase in the German Commitments shall not
exceed $10,000,000

 

104

--------------------------------------------------------------------------------


 

in the aggregate, and any increase in the UK Commitments shall not exceed
$25,000,000 in the aggregate; provided further that any such request for a
Commitment Increase shall be in a minimum amount of $10,000,000 (or if less, for
any Borrower, the remaining unused amount available under this Section 2.15(a))
; and (ii) the Borrowers may make a maximum of five (5) such requests for a
Commitment Increase.  Each then existing Lender may (but shall have no
obligation to) participate in such Commitment Increase.  At the time of sending
such request for a Commitment Increase, the Parent (in consultation with the
Agent) shall specify the time period within which each then existing Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

 

(b)       Lender Elections to Increase.  Each Lender shall notify the Agent
within such time period whether or not it agrees to increase its applicable
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested Commitment Increase.  Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.

 

(c)       Notification by Agent; Additional Commitment Lenders.  The Agent shall
notify the Borrowers and each applicable Lender of the Lenders’ responses to
each request made hereunder for a Commitment Increase.  To achieve the full
amount of a requested Commitment Increase, to the extent that the existing
applicable Lenders decline to increase their Commitments, or decline to increase
their Commitments to the amount requested by the Borrowers, the applicable
Borrower may, at its option, request the Agent or any of its Affiliates to, and
the Agent and such Affiliates shall, use its reasonable efforts to arrange for
other Eligible Assignees to become a Domestic Lender, Canadian Lender, German
Lender, or UK Lender, as applicable, hereunder and to issue commitments in an
amount equal to the amount of the increase in the Domestic Total Commitments,
Canadian Total Commitments, German Total Commitments and UK Total Commitments
requested by such Borrower and not accepted by the existing Lenders (each such
Eligible Assignee issuing a commitment and becoming a Lender, an “Additional
Commitment Lender”), provided, however, that without the consent of the Agent,
at no time shall the Commitment of any Additional Commitment Lender be less than
$10,000,000.

 

(d)       Effective Date and Allocations.  If the Domestic Total Commitments,
the Canadian Total Commitments, the German Total Commitments, or the UK Total
Commitments are increased in accordance with this Section 2.15, the Agent, in
consultation with the applicable Borrower, shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such Commitment
Increase.  The Agent shall promptly notify the Borrowers and the Lenders of the
final allocation of such Commitment Increase and the Increase Effective Date and
on the Increase Effective Date (i) the Domestic Total Commitments, the Canadian
Total Commitments, the German Total Commitments, and the UK Total Commitments,
as applicable, and the Aggregate Total Commitments under, and for all purposes
of, this Agreement shall be increased by the aggregate amount of such Commitment
Increase, and (ii) Schedule 2.01 shall be deemed modified, without further
action, to reflect the revised Commitments and Applicable Percentages of the
Lenders.

 

(e)       Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, (i) the Borrowers shall deliver to the Agent a certificate of
each Loan Party dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) in the case
of the Borrowers, certifying that, before and after giving effect to such
increase, the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and

 

105

--------------------------------------------------------------------------------


 

correct in all material respects as of such earlier date, and except to the
extent that such representations and warranties are qualified by materiality, in
which case they are true and correct in all respects, and except that for
purposes of this Section 2.15(e), the representations and warranties contained
in Section 5.01 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (ii) the
Borrowers, the Agent, and any Additional Commitment Lender shall have executed
and delivered a Joinder Agreement; (iii) the Borrowers shall have paid such fees
and other compensation to the Additional Commitment Lenders and to any existing
Lender increasing its Commitment as the applicable Borrower and such Lenders
shall agree; (iv) the applicable Borrower shall have paid such arrangement fees
to the Agent and such Affiliates as such Borrower and the Agent may agree; (v) 
the Borrowers, the Additional Commitment Lenders and any existing Lender
increasing its Commitment shall have delivered such other instruments, documents
and agreements evidencing the Commitment Increase as the Agent may reasonably
have requested; and (vi) no Default exists.

 

(f)        Adjustments to Credit Exposure.  Upon each increase in the
Commitments pursuant to this Section 2.15, (x) each applicable Lender will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Commitment Increase in respect of such increase, and
each such Additional Commitment Lender and existing Lender increasing its
applicable Commitment will automatically and without further act be deemed to
have assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swing Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit, (ii)
participations hereunder in Swing Loans held by each applicable Lender will
equal the percentage of the applicable Commitments of all such Lenders and (y)
if, on the date of such increase, there are any Loans of such class outstanding,
such Loans shall on or prior to the effectiveness of such Commitment Increase be
prepaid from the proceeds of additional Loans made hereunder (reflecting such
increase in the applicable Commitments), which prepayment shall be accompanied
by accrued interest on such Loans being prepaid and any costs incurred by any
Lender in accordance with Section 3.05.  The Agent and the Lenders hereby agree
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(g)       Conflicting Provisions.  This Section 2.15 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

 

(h)       The terms and provisions of any Commitment Increase shall be, except
as otherwise set forth in the relevant Joinder Agreement, identical to those of
the applicable Loans and for purposes of this Agreement, any Commitment Increase
shall be deemed to be Loans and Commitments.  Each Joinder Agreement may,
without the consent of any other Lender or Credit Party, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent and the Borrowers, to effect
the provisions of this Section 2.15.

 

2.16        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirement of Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01.

 

106

--------------------------------------------------------------------------------


 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
10.08 shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender; fourth, as the Company may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; fifth, if so determined
by the Agent and the Borrowers, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)           Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.16(a)(ii).

 

107

--------------------------------------------------------------------------------


 

(C)           With respect to any fee payable under Section 2.09(a) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrowers shall have otherwise notified the
Agent at such time, the Borrowers shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Outstanding Amount of Obligations of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to them hereunder or under applicable Requirement of Law, (x) first,
prepay Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting
Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure
in accordance with the procedures set forth in Section 2.03(g).

 

(b)           Defaulting Lender Cure.  If the Company, the Agent, the Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Committed Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

108

--------------------------------------------------------------------------------


 

2.17        Extensions of Loans.

 

(a)           Extension of Commitments.  The Borrowers may at any time and from
time to time request that all or a portion of the Commitments of a given Type
(each, an “Existing Revolver Tranche”) be amended to extend the Maturity Date
with respect to all or a portion of any principal amount of such Commitments
(any such Commitments which have been so amended, “Extended Commitments”) and to
provide for other terms consistent with this Section 2.17; provided that there
shall be no more than three (3) Types of Loans and Commitments outstanding at
any time.  In order to establish any Extended Commitments, the Borrowers shall
provide a notice to the Agent (who shall provide a copy of such notice to each
of the Lenders under the applicable Existing Revolver Tranche) (each, an
“Extension Request”) setting forth the proposed terms (which shall be determined
in consultation with the Agent) of the Extended Commitments to be established,
which shall (x) be identical as offered to each Lender under such Existing
Revolver Tranche (including as to the proposed interest rates and fees payable)
and offered pro rata to each Lender under such Existing Revolver Tranche and (y)
be identical to the Commitments under the Existing Revolver Tranche from which
such Extended Commitments are to be amended, except that: (i) the Maturity Date
of the Extended Commitments shall be later than the Maturity Date of the
Commitments of such Existing Revolver Tranche, (ii) the Extension Amendment may
provide for other covenants and terms that apply solely to any period after the
Latest Maturity Date that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Commitments);
and (iii) all borrowings under the Commitments and repayments thereunder shall
be made on a pro rata basis (except for (I) payments of interest and fees at
different rates on Extended Commitments (and related outstandings) and (II)
repayments required upon the termination date of the non-extending Commitments);
provided further, that (A) the conditions precedent to a Borrowing set forth in
Section 4.02 shall be satisfied as of the date of such Extension Amendment and
at the time when any Loans are made in respect of any Extended Commitment, (B)
in no event shall the final maturity date of any Extended Commitments of a given
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any other Revolving Commitments hereunder, (C) any such
Extended Commitments (and the Liens securing the same) shall be permitted by the
terms of the Intercreditor Agreement (to the extent any Intercreditor Agreement
is then in effect) and (D) all documentation in respect of the such Extension
Amendment shall be consistent with the foregoing.  Any Extended Commitments
amended pursuant to any Extension Request shall be designated a series (each, an
“Extension Series”) of Extended Commitments for all purposes of this Agreement;
provided that any Extended Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Extension Series with respect to
such Existing Revolver Tranche.  Each Extension Series of Extended Commitments
incurred under this Section 2.17 shall be in an aggregate principal amount
reasonably acceptable to the Agent.

 

(b)           Extension Request.  The Parent shall provide the applicable
Extension Request at least five (5) Business Days (or such shorter period as may
be agreed by the Agent) prior to the date on which Lenders under the Existing
Revolver Tranche are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Agent, in each case
acting reasonably, to accomplish the purposes of this Section 2.17.  No Lender
shall have any obligation to agree to provide any Extended Commitment pursuant
to any Extension Request.  Any Lender (each, an “Extending Lender”) wishing to
have all or a portion of its Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Commitments shall notify
the Agent (each, an “Extension Election”) on or prior to the date specified in
such Extension Request of the amount of its Commitments under the Existing
Revolver Tranche which it has elected to request be amended into Extended
Commitments (subject to any minimum denomination requirements imposed by the
Agent).  In the event that

 

109

--------------------------------------------------------------------------------


 

the aggregate principal amount of Commitments under the Existing Revolver
Tranche in respect of which applicable Lenders shall have accepted the relevant
Extension Request exceeds the amount of Extended Commitments requested to be
extended pursuant to the Extension Request, Commitments subject to Extension
Elections shall be amended to reflect allocations of the Extended Commitments,
which Extended Commitments shall be allocated as agreed by Agent and the
Borrowers.

 

(c)           New Revolving Commitment Lenders.  Following any Extension Request
made by the Borrowers in accordance with Sections 2.17(a) and 2.17(b), if the
Lenders shall have declined to agree during the period specified in Section
2.17(b) above to provide Extended Commitments in an aggregate principal amount
equal to the amount requested by the Borrowers in such Extension Request, the
Borrowers may request that banks, financial institutions or other institutional
lenders or investors other than the Lenders or Extending Lenders which qualify
as Eligible Assignees (the “New Commitment Lenders”), which New Commitment
Lenders may elect to provide an Extended Commitment hereunder (a “New
Commitment”); provided that such Extended Commitments of such New Commitment
Lenders (i) shall be in an aggregate principal amount for all such New
Commitment Lenders not to exceed the aggregate principal amount of Extended
Commitments so declined to be provided by the existing Lenders and (ii) shall be
on identical terms to the terms applicable to the terms specified in the
applicable Extension Request (and any Extended Commitments provided by existing
Lenders in respect thereof); provided further that, as a condition to the
effectiveness of any Extended Commitment of any New Commitment Lender, the
Agent, the L/C Issuer and the Swing Line Lender shall have consented (such
consent not to be unreasonably withheld) to each New Commitment Lender if such
consent would be required under Section 10.06(b) for an assignment of
Commitments to such Person.  Notwithstanding anything herein to the contrary,
any Extended Commitment provided by New Commitment Lenders shall be pro rata to
each New Commitment Lender.  Upon effectiveness of the Extension Amendment to
which each such New Commitment Lender is a party, (a) the Commitments of all
existing Lenders of each Type specified in the Extension Amendment in accordance
with this Section 2.17 will be permanently reduced pro rata by an aggregate
amount equal to the aggregate principal amount of the Extended Commitments of
such New Commitment Lenders and (b) the Commitment of each such New Commitment
Lender will become effective.  The Extended Commitments of New Commitment
Lenders will be incorporated as Commitments hereunder in the same manner in
which Extended Commitments of existing Lenders are incorporated hereunder
pursuant to this Section 2.17, and for the avoidance of doubt, all Borrowings
and repayments of Loans from and after the effectiveness of such Extension
Amendment shall be made pro rata across all Types of Commitments including such
New Commitment Lenders (based on the outstanding principal amounts of the
respective Types of Commitments) except for (x) payments of interest and fees at
different rates for each Type of Commitments and (y) repayments required on the
Maturity Date for any particular Type of Commitments.  Upon the effectiveness of
each New Commitment pursuant to this Section 2.17(c), (a) each Lender of all
applicable existing Types of Commitments immediately prior to such effectiveness
will automatically and without further act be deemed to have assigned to each
New Commitment Lender, and each such New Commitment Lender will automatically
and without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the outstanding (i) participations hereunder
in Letters of Credit and (ii) participations hereunder in Swingline Loans held
by each Lender of each Type of Commitments (including each such New Commitment
Lender) will equal the percentage of the aggregate Commitments of all Types of
Lenders represented by such Lender’s Commitment and (b) if, on the date of such
effectiveness, there are any Loans outstanding, such Loans shall on or prior to
the effectiveness of such New

 

110

--------------------------------------------------------------------------------


 

Commitment be prepaid from the proceeds of Loans outstanding after giving effect
to such New Commitments, which prepayment shall be accompanied by accrued
interest on the Loans being prepaid and any costs incurred by any Lender in
accordance with Section 3.04.  The Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(d)           Extension Amendment.  Extended Commitments and New Commitments
shall be established pursuant to an amendment (each, an “Extension Amendment”)
to this Agreement among the Borrowers, the Agent and each Extending Lender and
each New Commitment Lender, if any, providing an Extended Commitment or a New
Commitment, as applicable, thereunder, which shall be consistent with the
provisions set forth in Sections 2.17(a), (b) and (c) above (but which shall not
require the consent of any other Lender).  The effectiveness of any Extension
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 and, to the extent reasonably requested
by the Agent, receipt by the Agent of (i) legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date other
than changes to such legal opinion resulting from a Change in Law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the Agent
and (ii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Agent in order to ensure that
the Extended Commitments or the New Commitments, as the case may be, are
provided with the benefit of the applicable Loan Documents.  The Agent shall
promptly notify each Lender as to the effectiveness of each Extension
Amendment.  Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to an Extension Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Extended Commitments or
the New Commitments, as the case may be, incurred pursuant thereto, (ii) make
such other changes to this Agreement and the other Loan Documents (without the
consent of the Required Lenders) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent and the Domestic Borrower, to effect the
provisions of this Section, and the Required Lenders hereby expressly authorize
the Agent to enter into any such Extension Amendment.

 

(e)           No conversion of Loans pursuant to any Extension in accordance
with this Section 2.17 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)       All payments made by or on account of the Borrowers under any Loan
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes unless required by applicable Requirement of
Law.  If any Taxes are required to be withheld by any applicable withholding
agent from any amounts payable hereunder or under any other Loan Document,
(i) the applicable withholding agent shall make such deductions, (ii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirement of
Law, and (iii) to the extent the deduction is on account of Non-Excluded Taxes
or Other Taxes, the amounts so payable to the Agent or such Lender shall be
increased to the extent necessary to yield to the Agent or such Lender (after
deduction or withholding of all Non-

 

111

--------------------------------------------------------------------------------


 

Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement.

 

(b)       Without limiting the provisions of paragraph (a) above, Borrowers
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable Requirement of Law.

 

(c)       Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrowers, as promptly as possible thereafter the Borrowers shall send to the
Agent for the account of the Agent or Lender, as the case may be, a certified
copy of an original official receipt received by the Borrowers showing payment
thereof if such receipt is obtainable, or, if not, other reasonable evidence of
payment.  The Borrowers shall indemnify the Agent and the Lenders for any
Non-Excluded Taxes payable in connection with any payments made by the Borrowers
under any Loan Document and any Other Taxes (including Non-Excluded Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that if an indemnitee does not notify the Borrower of any
indemnification claim under this Section 3.01(c) within 180 days after such
indemnitee has received written notice of the claim of a taxing authority giving
rise to such indemnification claim, the Borrower shall not be required to
indemnify such indemnitee for any incremental interest or penalties resulting
from the such indemnitee’s failure to notify the Borrower within such 180 day
period.  A certificate as to the amount of such payment or liability delivered
to the Borrowers by a Lender (with a copy to the Agent), or by the Agent on its
own behalf, shall be conclusive absent manifest error.

 

(d)       If the Agent or any Lender determines, in good faith, that it has
received a refund of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to Section 3.01 or Section 3.02, it shall promptly
pay over such refund to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this
Section 3.01 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Agent or such Lender in the event the
Agent or such Lender is required to repay such refund to such Governmental
Authority; provided, further, that no Borrower shall be required to repay to the
Agent or such Lender an amount in excess of the amount paid over by such party
to such Borrower pursuant to this Section.  This paragraph shall not be
construed to require the Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.  The agreements in this Section shall survive
the termination of this Agreement and the payment of the Obligations.

 

(e)       Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Agent, at the time or times reasonably requested
by the Company or the Agent, such properly completed and executed documentation
reasonably requested by the Company or the Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding.  In addition,
any Lender, if reasonably requested by the Company or the Agent, shall deliver
such other documentation

 

112

--------------------------------------------------------------------------------


 

prescribed by applicable Requirement of Law or reasonably requested by the
Company or the Agent as will enable the Company or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Company is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Company and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Company or the Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Agent), whichever of the
following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)           executed originals of IRS Form W-8ECI;

 

(III)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Domestic Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as

 

113

--------------------------------------------------------------------------------


 

applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Agent), executed originals of
any other form prescribed by applicable Requirement of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Requirement of Law to permit the Company or the Agent to determine
the withholding or deduction required to be made;

 

(D)          on or before the date the Agent becomes a party to this Agreement,
the Agent shall provide to the Company two accurate and complete original,
signed copies of IRS Form W-9 or the applicable IRS Form W-8, as the case may
be; and

 

(E)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Agent such documentation prescribed by applicable Requirement of Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(ii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Agent in writing of its legal inability to
do so.

 

(f)        Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender or the L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(g)       UK Loan Parties Excluded.  Notwithstanding anything in this
Section 3.01 to the contrary, for the avoidance of doubt, the UK Loan Parties
shall be excluded from the provisions of this Section 3.01 and instead shall be
governed with respect to tax matters by Section 1.04.

 

(h)       Evidence of Payments.  Upon request by the Company or the Agent, as
the case may be, after any payment of Taxes by the Company or by the Agent to a
Governmental Authority as provided in this Section 3.01, the Company shall
deliver to the Agent or the Agent shall deliver to the

 

114

--------------------------------------------------------------------------------


 

Company, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Company or the Agent, as the case may be.

 

(i)        For purposes of this Section 3.01, the term “Lender” includes the L/C
Issuer.

 

3.02        Illegality.  If any Lender reasonably determines that any
Requirement of Law or Change in Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund LIBOR Rate Loans or BA
Equivalent Loans, or to determine or charge interest rates based upon the LIBOR
Rate or BA Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Company through the Agent, (i) any obligation of such Lender to make or
continue LIBOR Rate Loans or BA Equivalent Loans or to Convert Prime Rate Loans
to LIBOR Rate Loans or BA Equivalent Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the LIBOR Rate
component of the Base Rate, the interest rate on which Prime Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the Agent
without reference to the LIBOR Rate component of the Base Rate, in each case,
until such Lender notifies the Agent and the Company that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers may revoke any pending request for a Borrowing of, conversion
to or continuation of LIBOR Rate Loans or BA Equivalent Loans and shall, upon
demand from such Lender (with a copy to the Agent), prepay or, if applicable,
Convert all LIBOR Rate Loans and BA Equivalent Loans of such Lender to Prime
Rate Loans (the interest rate on which Prime Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Agent without reference
to the LIBOR Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Rate Loans or BA Equivalent Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such LIBOR Rate Loans or BA
Equivalent Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBOR Rate, the Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the LIBOR Rate component thereof until the
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the LIBOR Rate.  Upon
any such prepayment or Conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or Converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a LIBOR Rate Loan or BA
Equivalent Loan or a Conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such LIBOR Rate Loan, (b) with respect
to BA Equivalent Loans only, there is no market for bankers acceptances,
(c) adequate and reasonable means do not exist for determining the LIBOR Rate or
BA Rate for any requested Interest Period with respect to a proposed LIBOR Rate
Loan or BA Equivalent Loan, as applicable, or (d) the LIBOR Rate or BA Rate for
any requested Interest Period with

 

115

--------------------------------------------------------------------------------


 

respect to a proposed LIBOR Rate Loan or BA Equivalent Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the Agent will
promptly so notify the Company and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain LIBOR Rate Loans or BA Equivalent Loans shall
be suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the LIBOR Rate component of the Base Rate, the
utilization of the LIBOR Rate component in determining the Base Rate shall be
suspended, in each case until the Agent (upon the instruction of the Required
Lenders) revokes such notice (any such time period, the “LIBOR Unavailability
Period”).  Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, Conversion to or continuation of LIBOR Rate Loans or
BA Equivalent Loans or, failing that, will be deemed to have Converted such
request into a request for a Committed Borrowing of Prime Rate Loans in the
amount specified therein.

 

3.04        Increased Costs; Reserves on LIBOR Rate Loans or BA Equivalent
Loans.

 

(a)       Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirements reflected in the LIBOR Rate, and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or the L/C Issuer;

 

(ii)           result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
LIBOR Rate Loans; or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans or BA Equivalent Loans made by such Lender or any Letter of Credit or
participation therein, in each case that is not otherwise accounted for in the
definition of Adjusted LIBOR Rate, BA Rate or this clause (a);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate Loan
or BA Equivalent Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, within fifteen (15) days after
demand therefor by such Lender or the L/C Issuer setting forth in reasonable
detail such increased costs, the Loan Parties will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered; provided that in no event shall this
Section apply to Taxes, which shall be exclusively governed by Section 3.01.

 

116

--------------------------------------------------------------------------------


 

(b)       Capital Requirements.  If any Lender or the L/C Issuer reasonably
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital or liquidity of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or swing Line Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time upon demand of such Lender or L/C Issuer
setting forth in reasonable detail the charge and calculation of such reduced
rate of return the Loan Parties will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

 

(c)       Certificates for Reimbursement.  A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error.  The Loan Parties shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)       Delay in Requests.  Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Loan Parties shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)       Reserves on LIBOR Rate Loans.  Without duplication of any reserves
specified in the definition of “LIBOR Rate”, the Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain LIBOR liabilities,
additional interest on the unpaid principal amount of each LIBOR Rate Loan equal
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 15 days’ prior notice (with a copy to the Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 15 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon written demand of any Lender (with a
copy to the Agent) from time to time, which such demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

117

--------------------------------------------------------------------------------


 

(a)           any continuation, Conversion, payment or prepayment of any Loan
other than a Prime Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or Convert any Loan
other than a Prime Rate Loan on the date or in the amount notified by the
Company;

 

(c)           any failure by any Borrower to make payment of any Loan (for a
reason other than the failure of such Lender to make a Loan) or drawing under
any Letter of Credit (or interest due thereon) denominated in an Optional
Currency on its scheduled due date or any payment thereof in a different
currency; or

 

(d)           any assignment of a LIBOR Rate Loan or BA Equivalent Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Company pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan or BA Equivalent Loan made by it at the LIBOR Rate or BA Rate, as
applicable, for such Loan by a matching deposit or other borrowing in the London
interbank market for a comparable amount and for a comparable period, whether or
not such LIBOR Rate Loan or BA Equivalent Loan was in fact so funded.

 

3.06        Mitigation Obligations.

 

If any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect.  The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Agent.

 

3.08        Availability of Credit.  Each Borrower recognizes that credit
available to it hereunder is in excess of and on better terms than it otherwise
could obtain on and for its own account and that one of the reasons therefor is
its joining in the applicable credit facility contemplated herein with all other
Borrowers.  Consequently, subject to the terms and conditions

 

118

--------------------------------------------------------------------------------


 

of this Agreement, each Borrower hereby assumes, guarantees payment and
performance of, and agrees to discharge all Obligations of each of the other
Borrowers; provided that, notwithstanding anything herein or in any of the other
Loan Documents to the contrary, (i) the Canadian Loan Parties shall be liable
only for the Canadian Liabilities and, to the extent permitted by applicable
Requirement of Law, the German Liabilities and the UK Liabilities, (ii) the
German Loan Parties shall be liable only for the German Liabilities and, to the
extent permitted by applicable Requirement of Law, the Canadian Liabilities and
the UK Liabilities, and (iii) the UK Loan Parties shall be liable only for the
UK Liabilities and, to the extent permitted by applicable Requirement of Law,
the German Liabilities and the Canadian Liabilities.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions to Initial Credit Extension.  The agreement of each
Lender and the L/C Issuer to make the initial Credit Extension requested to be
made by it is subject to the satisfaction (or waiver), prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:

 

(a)           Credit Agreement; Security Documents.  The Agent shall have
received (i) this Agreement, executed and delivered by the Agent, the L/C
Issuer, each Loan Party, and each Lender whose name appears on the signature
pages hereof, (ii) the Security Documents specified on the Closing Checklist
attached hereto as Exhibit 4.01 required to be delivered on the Closing Date
(except to the extent set forth in the final paragraph of this Section 4.01 and
as set forth in Sections 6.12(b) and (c) and 6.22 hereof), executed and
delivered by the Loan Parties and the Agent, (iii) an Acknowledgement and
Consent in the form attached to the Security Agreement executed and delivered by
each Issuer (as defined therein), if any, that is not a Loan Party, (iv) a Note
executed by the applicable Borrowers in favor of each Lender requesting a Note,
and (v) all other Loan Documents specified on the Closing Checklist required to
be delivered on the Closing Date, each duly executed by the applicable Loan
Parties.

 

(b)           Existing Indebtedness.  (i) The Parent, the Borrowers and their
respective Restricted Subsidiaries shall have no Indebtedness for borrowed money
outstanding as of the Closing Date other than under the Term Loan Facility, the
Senior Notes, the Senior Subordinated Notes, the ABL Facility and the other
Indebtedness permitted by Section 7.03 and (ii) the Parent, the Borrowers and
their respective Subsidiaries shall have repaid in full all Indebtedness
outstanding under the Existing Credit Facility, together with all accrued but
unpaid interest, fees and other amounts owing thereunder (other than
(A) contingent indemnification obligations not yet due and payable and
(B) obligations with respect to Existing Letters of Credit and (i) all
commitments to lend or make other extensions of credit thereunder shall have
been terminated, (ii) all security interests in respect of, and Liens securing,
the Indebtedness and other obligations thereunder created pursuant to the
security documentation relating thereto shall have been terminated and released,
and the Agent shall have received all such releases as may have been reasonably
requested by the Agent, which releases shall be in form and substance reasonably
satisfactory to Agent, including, without limiting the foregoing, if applicable,
(a) proper termination statements (Form UCC-3, PPSA 3C or the appropriate
equivalent) for filing under the Uniform Commercial Code or equivalent statute
or regulation of each jurisdiction where a financing statement or application
for registration (Form UCC-1, PPSA 1C or the appropriate equivalent) was filed
with respect to the Parent, the Borrowers or any of their respective
Subsidiaries in connection with the security interests created with respect to
the Existing Credit

 

119

--------------------------------------------------------------------------------


 

Facility and (b) terminations or reassignments of any security interest in, or
Lien on, any patents, trademarks, copyrights, or similar interests of the
Parent, the Borrowers or any of their respective Subsidiaries and (iii) other
than with respect to Existing Letters of Credit, Holdings and its Subsidiaries
shall have made arrangements reasonably satisfactory to the Agent and the Joint
Lead Arrangers for the cancellation of any letters of credit outstanding
thereunder.

 

(c)           Term Facility.  Substantially concurrently with the satisfaction
of the other conditions precedent set forth in this Section 4.01(c), the Parent,
the Domestic Borrower and their respective Subsidiaries party thereto shall have
entered into the Term Facility and the Agent shall have received a counterpart
of the Intercreditor Agreement, signed by the administrative agent under the
Term Facility and acknowledged by the Loan Parties party thereto.

 

(d)           Fees.  The Agent and the Lenders shall have received (i) all fees
required to be paid under the Fee Letter, and (ii) all reasonable out-of-pocket
expenses for which reasonably detailed invoices have been presented (including
reasonable and documented out-of-pocket fees, disbursements and other charges of
counsel to the Agent), in each case under this clause (ii) required to be paid
pursuant to Section 10.04 on or before the Closing Date.

 

(e)           Closing and Solvency Certificate.  The Agent shall have received a
closing and solvency certificate signed by the chief financial officer on behalf
of the Parent, substantially in the form of Exhibit G hereto.

 

(f)            Lien Searches.  The Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
or PPSA financing statements or other filings or recordations should be made to
evidence or perfect security interests in all assets of the Loan Parties, and
such search shall reveal no liens on any of the assets of the Loan Party, except
for Liens permitted by Section 7.01 or liens to be discharged (or requiring
estoppel letters) on or prior to the Closing Date.

 

(g)           Legal Opinions.  The Agent shall have received an executed legal
opinion of (i) Kirkland & Ellis LLP, counsel to the Loan Parties as to matters
under the Laws of the United States, (ii) Anderson & Kreiger LLP, Massachusetts
counsel to the Domestic Borrower, (iii) Fraser Milner Casgrain LLP, counsel to
the Canadian Loan Parties, and (iv) Norton Rose LLP, English and German counsel
to the Agent, each in form and substance reasonably satisfactory to the Agent.

 

(h)           Pledged Stock; Stock Powers; Pledged Notes.  The Agent shall have
received (i) copies of the certificates representing the shares, if any, of
Equity Interests of the Borrowers and (to the extent required by the terms of
the Security Documents) each of the Borrowers’ Subsidiaries pledged to the Agent
pursuant to (and, in the case of the Equity Interests of any Foreign Subsidiary
(other than Excluded Subsidiaries), subject to the limitations of) the Security
Documents, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) copies of each promissory note (if any) required to be pledged to the Agent
pursuant to the Security Documents endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof. The
original certificates and notes shall have been delivered to the Term Agent.

 

(i)            Filings, Registrations and Recordings.  Each document (including,
without limitation, any Uniform Commercial Code or PPSA financing statement)
required by the Security Documents to be filed, registered or recorded in order
to create in favor of the Agent for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein with the

 

120

--------------------------------------------------------------------------------


 

priority provided for in the Security Documents, shall have been delivered to
the Agent in proper form for filing, registration or recordation and the Agent
shall have received evidence reasonably satisfactory to it that such filings
have been made or have been provided for.

 

(j)            Insurance.  Except as otherwise provided in Section 6.22 hereof,
the Agent shall have received insurance certificates satisfying the requirements
of Section 6.07.

 

(k)           Pro Forma Balance Sheet; Financial Statements; Financial Plan. 
The Agent shall have received and be reasonably satisfied with detailed
financial projections and business assumptions for the Parent and its
Subsidiaries on (x) a quarterly basis through the Parent’s Fiscal Year ending on
or about December 31, 2012, and (y) on an annual basis, for each Fiscal Year
thereafter to the Maturity Date, including, in each case, a consolidated income
statement, balance sheet, and statement of cash flow.  In addition, the Agent
shall have received and be reasonably satisfied with detailed borrowing base
availability analysis prepared on a monthly basis through the Parent’s Fiscal
Year ending on or about December 31, 2012.

 

(l)            Mortgages, etc.  The Agent shall have received:

 

(i)            the Mortgages for the properties listed on Schedule 4.01(m), as
required by the Agent, each duly executed and delivered by the parties thereto,
and such other documentation relating to each such Mortgage or the owned real
property subject thereto as may reasonably be required by the Agent (or
arrangements satisfactory to the Agent for delivery thereof shall have been
made);

 

(ii)           evidence satisfactory to the Agent that the Borrowers have paid
(A) to the title company or to the appropriate governmental authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each title policy and (B) all recording and
stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages for each of the properties listed on
Schedule 4.01(m) in the appropriate real estate records;

 

(iii)          legal opinion from Anderson & Kreiger LLP relating to the
Mortgages described above with respect to the owned real properties located in
the Commonwealth of Massachusetts, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Agent;

 

(iv)          completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination with respect to each Property subject to a
Mortgage (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Domestic Borrower and each Loan
Party relating thereto);

 

(v)           a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies required by Section 6.07
(including, without limitation, flood insurance policies) and the applicable
provisions of the Security Documents, each of which (i) shall be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable), (ii) shall name the Agent, on behalf of
the Secured Parties, as additional insured, (iii) in the case of flood
insurance, shall (a) identify the addresses of each property located in a
special flood hazard area, (b) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto and (c) provide
that the insurer will give the

 

121

--------------------------------------------------------------------------------


 

Agent 45 days written notice of cancellation or non-renewal and (iv) shall be
otherwise in form and substance reasonably satisfactory to the Agent;

 

(vi)          ALTA mortgagee title insurance policies or unconditional signed
commitments therefor including all endorsements reasonably required by the Agent
(and available in the applicable jurisdiction) issued by one or more title
companies reasonably satisfactory to the Agent with respect to the properties
listed on Schedule 4.01(m) to the extent that the Agent requires such a title
insurance policy or unconditional signed commitment therefor in its reasonable
discretion in amounts not less than the fair market value of such owned real
property or such other amount reasonably required by the Agent and copies of all
recorded documents listed as exceptions to title or otherwise referred to
therein, all in form and substance reasonably satisfactory to the Agent; and

 

(vii)         Surveys, “no change affidavits” and existing surveys or such other
documents reasonably necessary to eliminate the “survey exception” and include
all survey-related endorsements (available in the applicable jurisdiction) with
respect to the title policies for owned real property referred to in clause
(v) above.

 

(m)          Excess Availability.  After giving effect to (i) the first funding
under the Loans, and (ii) all Letters of Credit to be issued at, or immediately
subsequent to, the establishment of the credit facility contemplated hereby,
Excess Availability shall be not less than $25,000,000.

 

(n)           Borrowing Base Certificate.  The Agent shall have received a
Borrowing Base Certificate dated the Closing Date, relating to the Fiscal Month
ended on February 29, 2012, and executed by a Responsible Officer.

 

(o)           No Material Adverse Effect.  There shall have been no Material
Adverse Effect since December 31, 2011.

 

(p)           Due Diligence.  The Agent shall have received (i) appraisals
(based on net liquidation value) by a third party appraiser acceptable to the
Agent of all Inventory of the Loan Parties, the results of which are
satisfactory to the Agent, and (ii) a written report regarding the results of a
commercial finance examination of the Loan Parties, which shall be satisfactory
to the Agent.

 

(q)           No Litigation.  There shall exist no action, suit, investigation
or proceeding pending or, to the knowledge of the Borrowers, threatened in
writing in any court or before any arbitrator or governmental authority in which
there is a reasonable possibility of a decision which would reasonably be
expected to have a Material Adverse Effect.

 

(r)            Consents.  Any consents or approvals required in connection with
the effectiveness of the this Agreement and the other Loan Documents shall have
been obtained and shall be in full force and effect.

 

(s)           UK Cash Dominion. The Agent shall have received a Blocked Account
Agreement for each UK Blocked Account providing for the Agent to have sole
control over such UK Blocked Accounts.

 

Notwithstanding anything herein to the contrary, to the extent any security
interest in the Collateral or any deliverable related to the perfection of
security interests in or Liens upon the Collateral or the properties listed in
Schedule 4.01(m) (other than any such property the security interest in or Lien

 

122

--------------------------------------------------------------------------------


 

upon which may be perfected by the filing of a Uniform Commercial Code financing
statement or the delivery of stock certificates and any Security Document
(subject to Section 6.12)) is not provided on the Closing Date after the
Borrowers’ use of commercially reasonable efforts to do so, the provision of any
such security interest(s) or Liens(s) or deliverable shall not constitute a
condition precedent to the initial extensions of credit under this Section 4.01
on the Closing Date but shall be required to be delivered within 60 days after
the Closing Date or such later date as the Agent shall agree; provided, for the
avoidance of doubt, in no event shall the German Borrower be required to deliver
a Blocked Account Agreement with respect to its account number 2705663 00 at
Commerzbank (the “Commerzbank Account”).

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a Conversion of Committed Loans to the other Type, or a
continuation of LIBOR Rate Loans or BA Equivalent Loans) and of each L/C Issuer
to issue each Letter of Credit is subject to the following conditions precedent:

 

(a)           The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects.

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           The Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

(d)           After giving effect to the Credit Extension requested to be made
on any such date and the use of proceeds thereof, no Overadvance shall exist.

 

(e)           In the case of a Credit Extension to be denominated in an Optional
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Agent, the Required
Lenders (in the case of any Loans to be denominated in an Optional Currency) or
the L/C Issuer (in the case of any Letter of Credit to be denominated in an
Optional Currency) would make it impracticable for such Credit Extension to be
denominated in the relevant Optional Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans to the other Type or a continuation of
LIBOR Rate Loans or BA Equivalent Loans) submitted by the applicable Borrower
shall be deemed to be a representation and warranty by the Borrowers that the
conditions specified in Section 4.02 have been satisfied on and as of the date
of the applicable Credit Extension.  The conditions set forth in this
Section 4.02 are for the sole benefit of the Credit Parties but until the
Required Lenders otherwise direct the Agent to cease making Loans and issuing
Letters of Credit, the applicable Lenders will fund their Applicable Percentage
of all Loans and L/C Advances and participate in all Swing Line Loans and
Letters of Credit whenever made or issued, which are requested by the Company
and which, notwithstanding the failure of the Loan Parties to comply with the

 

123

--------------------------------------------------------------------------------


 

provisions of this Article IV, are agreed to by the Agent, provided, however,
the making of any such Loans or the issuance of any Letters of Credit shall not
be deemed a modification or waiver by any Credit Party of the provisions of this
Article IV on any future occasion or a waiver of any rights or the Credit
Parties as a result of any such failure to comply.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

 

5.01        Financial Condition

 

(a)           .  The audited consolidated balance sheet of the Borrowers and
their consolidated Subsidiaries as at December 31, 2011, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly in all material respects the financial
condition of the Borrowers and their consolidated Subsidiaries as at such date,
and the results of their operations and their cash flows for the respective
fiscal years then ended.  All such financial statements, including the related
schedules and notes thereto and normal year end adjustments, have been prepared
in accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein and, in the case of such unaudited financial statements, subject to the
absence of footnotes).  Except as set forth on Schedule 5.01, as of the Closing
Date, none of Borrowers or their Subsidiaries (i) has any material Guarantee
Obligations, contingent liabilities or liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, which are not reflected in the
most recent financial statements referred to in this paragraph but which would
in accordance with GAAP be so reflected in a consolidated balance sheet of the
Borrowers and their Subsidiaries as of the Closing Date or (ii) is party to any
arrangement to pay principal or interest with respect to any Indebtedness of any
Person which is not reflected in the most recent financial statements referred
to in this paragraph, (x) which was incurred by any Borrower or any of its
Subsidiaries or guaranteed by any Borrower or any of its Subsidiaries at any
time or the proceeds of which are or were transferred to or used by any Borrower
or any of its Subsidiaries and (y) the payments in respect of which are intended
to be made with the proceeds of payments to such Person by any Borrower or any
of its consolidated Subsidiaries or with any Indebtedness or Equity Interests
issued by any Borrower or any such Subsidiary.

 

(b)           The forecasted Combined Borrowing Base, balance sheet and
statements of income and cash flows of the Company and its Subsidiaries
delivered pursuant to Section 6.02(d) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Loan Parties’ best estimate of its future financial
performance.

 

5.02        No Change.

 

There has been no event, circumstance, development, change or effect since the
date of the Audited Financial Statements that has had a Material Adverse Effect.

 

124

--------------------------------------------------------------------------------


 

5.03        Existence, Compliance with Requirements of Law.  Each of the Parent,
the Borrowers and their respective Restricted Subsidiaries (a) (i) is duly
organized (or incorporated), validly existing and in good standing (or, only
where if applicable, the equivalent status in any foreign jurisdiction) under
the laws of the jurisdiction of its organization or incorporation, (ii) has the
corporate or organizational power and authority, and the legal right, to own and
operate its Property, to lease the Property it operates as lessee and to conduct
the business in which it is currently engaged except, in each case, to the
extent that any such failure to have such power, authority or right would not
reasonably be expected to have a Material Adverse Effect and (iii) is duly
qualified as a foreign corporation, unlimited liability company or limited
liability company and in good standing (where such concept is relevant) under
the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification except, in
each case, to the extent that the failure to be so qualified or in good standing
(where such concept is relevant) would not reasonably be expected to have a
Material Adverse Effect and (b) is in compliance with all applicable
Requirements of Law except to the extent that any such failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

5.04        Corporate Power; Authorization; Enforceable Obligations.  Each Loan
Party has the corporate power and authority to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrowers, to
borrow hereunder.  Each Loan Party has taken all necessary corporate or other
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrowers, to authorize
the extensions of credit on the terms and conditions of this Agreement.  Except
as would not reasonably be expected to have a Material Adverse Effect, no
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority is required in connection with the
extensions of credit hereunder or the execution, delivery, performance, validity
or enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices, which consents,
authorizations, filings and notices have been obtained or, within any period set
forth in the relevant Security Document, will be obtained or made and are or
will be in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect, (ii) filings to
perfect the Liens created by the Security Documents, (iii) filings pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Parent and its Subsidiaries the Obligor in respect of
which is the United States of America or any department, agency or
instrumentality thereof, (iv) filings pursuant to the Financial Administration
Act (Canada) in respect of accounts of the Parent and its Subsidiaries the
Obligor in respect of which is Her Majesty the Queen in the right of Canada or
any department, agency or instrumentality thereof, and (v) the filings referred
to in Section 5.17.  Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto.  This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

 

(b)           Under the law of each Loan Party’s jurisdiction of incorporation
it is not necessary that any UK Security Document be filed, recorded on enrolled
with any court or other authority in that jurisdiction or that any stamp,
registration or similar tax be paid on or in relation

 

125

--------------------------------------------------------------------------------


 

to any UK Security Document or the transactions contemplated by any UK Security
Document, except (a) registration of particulars of each UK Security Document at
the Companies Registration Office in England and Wales in accordance with
Part 25 (Company Charges) of the Companies Act 2006 or any regulations relating
to the registration of charges made under, or applying the provisions of, the
Companies Act 2006 and payment of associated fees; and (b) registration of each
UK Security Document at the Land Registry or Land Charges Registry in England
and Wales and payment of associated fees, and which registrations, filings and
fees will be made and paid promptly after the date of each UK Security Document.

 

5.05        No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not (a) violate the organizational or governing
documents of any of the Loan Parties, (b) violate in any material respect any
applicable Requirement of Law or any material Contractual Obligation of the
Parent, the Borrowers or any of their respective Restricted Subsidiaries or
(c) result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any applicable Requirement
of Law or any such Contractual Obligation (other than Liens required to be
granted in favor of the Agent and the Term Agent pursuant to the Loan
Documents).

 

5.06        No Material Litigation.  No litigation, proceeding or, to the
knowledge of the Parent and the Borrowers, investigation of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Parent and the Borrowers, likely to be commenced within a reasonable time period
against the Parent, the Borrowers or any of their respective Restricted
Subsidiaries or against any of their Properties or revenues which, taken as a
whole, (a) are material and adverse with respect to any of the Loan Documents or
(b) would reasonably be expected to have a Material Adverse Effect.

 

5.07        No Default.  No Default or Event of Default has occurred and is
continuing.

 

5.08        Ownership of Property; Liens.

 

Except as set forth in Schedule 5.08(a), each of the Parent, the Borrowers and
their respective Restricted Subsidiaries has good and marketable title in fee
simple to, or a valid leasehold interest in or in the case of real property
subject to a license, a right to use, all its real property, and good title to,
or a valid leasehold interest in or right to use, all its other Property (other
than Intellectual Property), in each case, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and none of
such Property is subject to any Lien other than Liens permitted by
Section 7.01.  Schedule 5.08(b) lists all real property which is owned, leased
or licensed to use by any Loan Party as of the Closing Date.

 

5.09        Intellectual Property.  Each of the Parent, the Borrowers and their
respective Restricted Subsidiaries owns, or has a valid license to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted free and clear of all Liens, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.  To the Parent’s
and the Borrowers’ knowledge, no holding, injunction, decision or judgment has
been rendered by any Governmental Authority and none of the Parent, any Borrower
or any of their respective Restricted Subsidiaries has entered into any
settlement stipulation or other agreement (except license agreements in the
ordinary course of business) which would cancel the validity of the Parent’s,
the Borrowers’ or any Restricted Subsidiary’s rights in any Intellectual
Property

 

126

--------------------------------------------------------------------------------


 

owned by the Parent, any Borrower or any Restricted Subsidiary (the “Borrower
Intellectual Property”) in any respect that would reasonably be expected to have
a Material Adverse Effect.  To the Parent’s and the Borrowers’ knowledge, no
pending claim has been asserted or threatened in writing by any Person
challenging the use by the Parent, any Borrower or any Restricted Subsidiaries
of any Borrower Intellectual Property or the validity of any Borrower
Intellectual Property, except in each case as would not reasonably be expected
to have a Material Adverse Effect.  To the Parent’s and the Borrowers’
knowledge, the use of any Borrower Intellectual Property by the Parent, the
Borrowers or their respective Restricted Subsidiaries does not infringe on the
rights of any other Person in a manner that would reasonably be expected to have
a Material Adverse Effect.  The Parent, the Borrowers and their respective
Restricted Subsidiaries have taken all commercially reasonable actions that in
the exercise of their reasonable business judgment should be taken to protect
the Borrower Intellectual Property, including Borrower Intellectual Property
that is confidential in nature, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

5.10        Taxes.  Each of the Parent, the Borrowers and each of their
respective Restricted Subsidiaries (i) has timely filed or caused to be filed
all federal, state, provincial, territorial and other Tax returns that are
required to be filed by it, and (ii) has duly and timely paid all Taxes shown to
be due and payable on said returns and all other Taxes, fees or other charges
imposed on it or any of its Property, assets, income, businesses and franchises
by any Governmental Authority responsible for administering Taxes (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which any reserves required in
conformity with GAAP have been provided on the books of the Parent, the
Borrowers or such Restricted Subsidiary, as the case may be), except in each
case where the failure to do so would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.  There are no current,
proposed or, to the knowledge of the Parent, the Borrower or any of its
Restricted Subsidiaries, pending Tax assessments, deficiencies or audits against
the Parent, the Borrower or any of its Restricted Subsidiaries, as the case may
be, except those that are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been provided on the books of the Parent, the Borrower or such
Restricted Subsidiary, as the case may be, or that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

5.11        Federal Regulations.

 

No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the regulations of the Federal Reserve Board.  If requested by any
Lender (through the Agent) or the Agent, the Domestic Borrower will furnish to
the Agent and each Lender a statement to the foregoing effect in conformity with
the requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

 

5.12        ERISA.

 

(a)           Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412(a) of the
Code or Section 302(a)(2) of ERISA) has occurred during

 

127

--------------------------------------------------------------------------------


 

the five-year period prior to the date on which this representation is made with
respect to any Single Employer Plan, and each Plan has complied with the
applicable provisions of ERISA and the Code; no termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Single Employer Plan
has arisen, during such five-year period; the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Single Employer Plans) did not, as of the last annual valuation date
prior to the date on which this representation is made or deemed made, exceed
the value of the assets of such Single Employer Plan allocable to such accrued
benefits; none of the Parent, the Borrower nor any of its Restricted
Subsidiaries has had (or reasonably expects to have) a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in a liability under ERISA and, to the knowledge of the
Parent and the Borrower, no Multiemployer Plan is in Reorganization or
Insolvent.

 

(b)           the Parent, the Borrower and its Restricted Subsidiaries have not
incurred, and do not reasonably expect to incur, any liability under ERISA or
the Code with respect to any plan within the meaning of Section 3(3) of ERISA
which is subject to Title IV of ERISA that is maintained by a Commonly
Controlled Entity (other than the Parent, the Borrower and its Restricted
Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of being treated
as a single employer under Title IV of ERISA with the sponsor of such plan that
would reasonably be likely to have a Material Adverse Effect and result in a
direct obligation of the Parent, the Borrower and its Restricted Subsidiaries to
pay money.

 

(c)           With respect to any Pension Plan under the laws of any foreign
jurisdiction (including, without limitation, any Canadian Pension Plan), none of
the following events or conditions exists and is continuing that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect: (a) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (b) failure to be maintained, where required, in good standing with
applicable regulatory authorities; (c) any obligation of the Parent or its
Subsidiaries in connection with the termination or partial termination of, or
withdrawal from, any such foreign plan; (d) any Lien on the property of the
Parent or its Subsidiaries in favor of a Governmental Authority as a result of
any action or inaction regarding such a foreign plan; (e) for each such foreign
plan which is a funded or insured plan, failure to be funded or insured on an
ongoing basis to the extent required by applicable non-U.S. law (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities); (f) any facts that, to the best
knowledge of the Parent or any of its Subsidiaries, exist that would reasonably
be expected to give rise to a dispute and any pending or threatened disputes
that, to the best knowledge of the Parent or any of its Subsidiaries, would
reasonably be expected to result in a material liability to the Parent or any of
its Subsidiaries concerning the assets of any such foreign plan (other than
individual claims for the payment of benefits); and (g) failure to make all
contributions in a timely manner to the extent required by applicable non-U.S.
law.

 

(d)           No UK Loan Party is or has at any time been (a) an employer (for
the purposes of sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pensions Schemes Act 1993); or (b)”connected” with or an “associate” (as
those terms are used in sections 38 and 43 of the Pensions Act 2004) of such an
employer.

 

(e)           No UK Loan Party has been issued with a Financial Support
Direction or Contribution Notice in respect of any pension scheme.

 

5.13        Investment Company Act.  No Loan Party is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

128

--------------------------------------------------------------------------------


 

5.14        Subsidiaries.

 

(a)       The Subsidiaries listed on Schedule 5.14 constitute all the
Subsidiaries of the Parent at the Closing Date.  Schedule 5.14 sets forth as of
the Closing Date the name and jurisdiction of incorporation of each Subsidiary
and, as to each Subsidiary, the percentage of each class of Equity Interests
owned by any Loan Party and the designation of such Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary.

 

(b)       As of the Closing Date, except as set forth on Schedule 5.14, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments of any nature relating to any Equity Interests of any
Borrower or any of its Restricted Subsidiaries.

 

5.15        Environmental Compliance.

 

Other than exceptions to any of the following that would not reasonably be
expected to have a Material Adverse Effect: none of the Parent, any Borrower or
any of their respective Restricted Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law for the operation of the
business; or (ii) has become subject to any Environmental Liability.

 

5.16        Accuracy of Information, etc.No statement or information (excluding
the projections and pro forma financial information referred to below and
information of a general economic or general industry nature) contained in this
Agreement, any other Loan Document or any certificate furnished to the Agent or
the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents when taken as a whole, contained as of the date such statement,
information, or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading in light of the
circumstances under which such statements contained therein.  The projections
and pro forma financial information contained in the materials referenced above
are based upon good faith estimates and assumptions believed by management of
the Borrowers to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact, that such financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance can be given that the projected results will be
realized, and that actual results during the period or periods covered by such
projections and financial information may differ significantly from the
projected results set forth therein by a material amount.  There is no fact
known to any Loan Party that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents or in any other documents, certificates and statements furnished to
the Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

5.17        Security Documents.

 

(a)       The Security Documents are effective to create in favor of the Agent
for the benefit of the Secured Parties referred to therein, a legal, valid and
enforceable security interest (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing) in the
Collateral described therein (including any proceeds of any item of Collateral)
to the extent required by the Security Documents.  In the case of (i) the
Pledged Securities described in the Security Agreement, when any stock
certificates or notes, as applicable, representing

 

129

--------------------------------------------------------------------------------


 

such Pledged Securities are delivered to the Term Agent (as agent for the Agent
pursuant to the Intercreditor Agreement) and (ii) the other Collateral described
in the Security Documents, when financing statements, registration statements or
other requisite registrations and recordations in appropriate form (including as
required pursuant to the Civil Code of Quebec) are filed, within the time
periods (if any) required by applicable law, in the offices specified on
Schedule 5.17 (which financing statements or other requisite registrations and
recordations have been duly completed and executed (as applicable) and delivered
to the Agent) and such other filings as are specified on Schedule 5.17 are made,
the Agent shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral (including any
proceeds of any item of Collateral) (to the extent a security interest in such
Collateral can be perfected through the filing of financing statements in the
offices specified on Schedule 5.17 and the filings specified on Schedule 5.17,
and through the delivery of the Pledged Securities required to be delivered on
the Closing Date), as security for the Obligations, in each case prior and
superior in right to any other Person (except (i) Liens in favor of the Term
Agent, (ii) in the case of Collateral other than Pledged Securities, Liens
permitted by Section 7.01 and (iii) Liens having priority by applicable
Requirements of Law) to the extent required by the Security Documents.

 

(b)         Upon the execution and delivery of any Mortgage to be executed and
delivered pursuant to Section 4.01(m) and Section 6.11(b), such Mortgage shall
be effective to create in favor of the Agent for the benefit of the Secured
Parties a legal, valid and enforceable Lien on the mortgaged property described
therein and proceeds thereof; and when such Mortgage is filed in the recording
office designated by the applicable Borrower, such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such mortgaged property and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (other than the Term Agent,
Liens permitted by Section 7.01, or other encumbrances or rights permitted by
the relevant Mortgage).

 

(c)          The UK Security Document has or will have the ranking in priority
which it is expressed to have in the relevant UK Security Document and it is not
subject to any prior ranking or pari passu ranking Collateral.

 

5.18        Solvency.

 

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are and will be Solvent.

 

5.19        Senior Indebtedness.

 

(a)           The Obligations constitute “Senior Indebtedness” of the Company
under and as defined in the Senior Subordinated Note Indenture.  The obligations
of the Loan Parties under the Security Documents constitute “Senior
Indebtedness” in respect of such Loan Parties under and as defined in and the
Senior Subordinated Note Indenture.

 

(b)           All Borrowings permitted under this Agreement are, and when
incurred or issued will be, permitted under (and shall give rise to no breach or
violation of) the Term Facility, the Senior Note Indenture, the Senior
Subordinated Note Indenture, any other Junior Indebtedness or any Permitted
Amendment or Refinancing of any of the foregoing (or under the definitive
documentation relating thereto).

 

130

--------------------------------------------------------------------------------


 

5.20        Labor Matters.

 

There are no strikes or other labor disputes against the Parent, the Borrower or
any of its Restricted Subsidiaries pending or, to the knowledge of the Parent or
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.  Hours worked by and
payment made to employees of the Parent, the Borrower and its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters that (individually
or in the aggregate) could reasonably be expected to have a Material Adverse
Effect.  All payments due from the Parent, the Borrower or any of its Restricted
Subsidiaries on account of employee health and welfare insurance that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Parent, the Borrower or the relevant Restricted Subsidiary.

 

5.21        Regulation H.  Except as set forth on Schedule 5.21, no Mortgage
encumbers improved real property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968.

 

5.22        Anti-Money Laundering and Economic Sanctions Laws.

 

(a)           No Loan Party, none of its Subsidiaries and, to the knowledge of
senior management of each Loan Party, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or Affiliate (i) has violated or is in violation of any applicable
Anti-Money Laundering Law or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds of the Loans from any category of offenses
designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organization for Economic Co-operation and Development’s
Financial Action Task Force on Money Laundering.

 

(b)           No Loan Party, none of its Subsidiaries and, to the knowledge of
senior management of each Loan Party, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such Affiliate that is acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.

 

(c)           Except as otherwise authorized by OFAC, to the extent applicable
to such Person, no Loan Party, none of its Subsidiaries and, to the knowledge of
senior management of each Loan Party, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such Affiliate acting or benefiting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any applicable Economic
Sanctions Laws or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the applicable prohibitions set forth in any Economic Sanctions
Laws.

 

5.23        Insurance.  The properties of the Loan Parties and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies (after giving effect to any self-insurance compatible with the
following standards), in such amounts, with such deductibles and

 

131

--------------------------------------------------------------------------------


 

covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption, property damage and directors and
officers liability insurance) as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Loan
Parties or the applicable Restricted Subsidiary operates.  Schedule 5.24 sets
forth a description of all insurance maintained by or on behalf of the Loan
Parties and their Restricted Subsidiaries as of the Closing Date. As of the
Closing Date, each insurance policy listed on Schedule 5.24 is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid.

 

5.24        Deposit Accounts; Credit Card Arrangements.

 

(a)       Annexed hereto as Schedule 5.25(a) is a list of all DDAs maintained by
the Loan Parties as of the Closing Date, which Schedule includes, with respect
to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank.

 

(b)       Annexed hereto as Schedule 5.25(b) is a list of all agreements as of
the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

 

5.25        Ranking

 

The UK Borrower’s payment obligations under the Loan Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

Until the Payment in Full of the Obligations, each Loan Party shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Restricted Subsidiary to:

 

6.01        Financial Statements.  Furnish to the Agent for delivery to each
Lender (which may be delivered via posting on Intralinks):

 

(a)           as soon as available, but in any event within 105 days after the
end of each Fiscal Year of the Parent, commencing with the Fiscal Year ending
December 31, 2011, a copy of the audited consolidated balance sheet of the
Parent and its consolidated Subsidiaries as at the end of such Fiscal Year and
the related audited consolidated statements of income and of cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures as of
the end of and for the previous Fiscal Year, reported on without qualification
arising out of the scope of the audit, by Deloitte & Touche LLP or other
independent certified public accountants of nationally recognized standing; and

 

(b)           as soon as available, but in any event not later than 60 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
the Parent, commencing with the Fiscal Quarter ending March 31, 2012, the
unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and of cash flows for such Fiscal Quarter and
the portion of

 

132

--------------------------------------------------------------------------------


 

the Fiscal Year through the end of such Fiscal Quarter, setting forth in each
case in comparative form (i) the figures as of the end of and for the
corresponding period in the previous Fiscal Year, and (ii) the figures for such
period set forth in the projections delivered pursuant to
Section 6.02(d) hereof, in each case, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the lack of notes);

 

(c)           as soon as available, but in any event not later than 30 days
after the end of each Fiscal Month of each Fiscal Year of the Parent, commencing
with the Fiscal Month ending March 31, 2012, the unaudited consolidated balance
sheet of the Parent and its consolidated Subsidiaries as at the end of such
Fiscal Month and the related unaudited consolidated statements of income and of
cash flows for such Fiscal Month and the portion of the Fiscal Year through the
end of such Fiscal Month, setting forth in each case in comparative form (i) the
figures as of the end of and for the corresponding period in the previous Fiscal
Year, and (ii) the figures for such period set forth in the projections
delivered pursuant to Section 6.02(d) hereof, in each case, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the lack of notes);

 

(d)           all such financial statements to be complete and correct in all
material respects and to be prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein and except, in the case of the financial
statements referred to in clause (b), for customary year-end adjustments and the
absence of footnotes);

 

If the Parent has filed (within the time period required above) a Form 10-Q or
10-K, as applicable, with the SEC for any fiscal quarter or fiscal year
described above, then to the extent that such quarterly or annual report on
Form 10-Q or 10-K contains any of the foregoing items, the Lenders will accept
such Form 10-Q or 10-K in lieu of such items ; provided that such filings shall
be delivered to the Agent and each Lender in the same manner as set forth
below.  Documents required to be delivered pursuant to this Section 6.01 may be
delivered by posting such documents electronically with notice of such posting
to the Agent and each Lender and if so posted, shall be deemed to have been
delivered on the date (i) on which the Borrowers post such documents, or
provides a link thereto on the Borrowers’ website on the Internet at the website
address listed on Schedule 10.02, or (ii) on which such documents are posted on
the Borrowers’ behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Agent have been granted access (whether a
commercial, third-party website or whether sponsored by the Agent).

 

6.02        Certificates; Other Information.  Furnish to the Agent, in form and
detail reasonably, satisfactory to the Agent, for delivery to each Lender, or,
in the case of clause (i), to the relevant Lender:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of the independent certified
public accountants of the Parent in customary form reporting on such financial
statements stating that in making the examination necessary therefor no
knowledge was obtained of any Default or Event of Default, except as specified
in such certificate (which certificate may be limited to the extent required by
accounting rules or guidelines and will not be required if such accountants no
longer provide such certificates to its customers (or their lenders) generally);

 

(b)           concurrently with the delivery of any financial statements
pursuant to Section 6.01, (i) a certificate of a Responsible Officer on behalf
of the Parent stating that such

 

133

--------------------------------------------------------------------------------


 

Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) (x) if applicable for such
period, a Compliance Certificate containing all information and calculations
necessary for determining compliance by the Parent, the Borrowers and their
respective Subsidiaries with the provisions of Section 7.18 as of the last day
of the Fiscal Quarter or Fiscal Year of the Parent, as the case may be, and
(y) to the extent not previously disclosed to the Agent, a description of any
new Subsidiary and a listing of any new registrations, and applications for
registration, of Intellectual Property acquired or made by any Loan Party since
the date of the most recent list delivered pursuant to this clause (y) (or, in
the case of the first such list so delivered, since the Closing Date);

 

(c)           on the fifteenth (15) Business Day after the end of each Fiscal
Month (or, if such day is not a Business Day, on the next succeeding Business
Day), or more frequently at the Borrowers’ discretion (but in any event not more
frequently than twice a month), a Borrowing Base Certificate showing the
Combined Borrowing Base as of the close of business as of the last day of the
immediately preceding Fiscal Month, each Borrowing Base Certificate to be
certified as complete and correct in all material respects by a Responsible
Officer of the Company; provided that at any time that an Accelerated Borrowing
Base Delivery Event has occurred and is continuing, such Borrowing Base
Certificate shall be delivered on Wednesday of each week (or, if Wednesday is
not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday;

 

(d)           as soon as available, but in any event not later than 60 days
after the end of each Fiscal Year of the Parent (commencing with the Fiscal Year
ending on or nearest to December 31, 2012), a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Parent, the Borrowers and their respective Subsidiaries and the related
consolidated statements of projected cash flow and projected income, together
with a projection of the Combined Borrowing Base and Excess Availability, in
each case prepared on a month by month basis);

 

(e)           promptly upon delivery thereof to the Parent or any Borrower and
to the extent permitted, copies of any accountants’ letters addressed to its
Board of Directors (or any committee thereof);

 

(f)            promptly after the same are sent, copies of all financial
statements and reports that the Parent or any Borrower sends to the holders of
any class of its debt securities or public equity securities (except for
Permitted Investors) and, promptly after the same are filed, copies of all
financial statements and reports that the Parent or any Borrower may make to, or
file with, the SEC, in each case to the extent not already provided pursuant to
Section 6.01 or any other clause of this Section 6.02;

 

(g)           the financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;

 

(h)           promptly following receipt, a copy of any formal request from the
trustees of any UK Pension Plan or from the Pensions Regulator for contributions
or financial support for a liability under any UK Pension Plan; and

 

(i)            promptly, such additional financial and other information as the
Agent (for its own account or upon the reasonable request from any Lender) may
from time to time reasonably request.

 

134

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent).

 

The Loan Parties hereby acknowledge that (a) the Agent and/or the Arranger will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”).  The Loan Parties hereby agree that
they will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Loan Parties or their securities for purposes
of United States Securities Laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

6.03        Notices.  Promptly upon a Responsible Officer of the Parent or any
Loan Party obtaining knowledge thereof, give notice to the Agent of:

 

(a)           of the occurrence of any Default or Event of Default;

 

(b)           any litigation, investigation or proceeding which may exist at any
time between the Parent, any Borrower or any of their respective Restricted
Subsidiaries and any other Person, that in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(c)           the following events, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, as soon as
possible and in any event within 30 days after the Parent, any Borrower or any
of their respective Restricted Subsidiary knows thereof, as applicable: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan or
Canadian Pension Plan, a failure to make any required contribution to a Single
Employer Plan or Canadian Pension Plan, the creation of any Lien in favor of the
PBGC, FSCO, or a Single Employer Plan or Canadian Pension Plan or any withdrawal
from, or the termination or partial termination, Reorganization or Insolvency
of, any Canadian Pension Plan or Multiemployer Plan, (ii) the institution of
proceedings or the taking of any other action by the PBGC, FSCO or the Parent or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination or partial termination, Reorganization or
Insolvency of, any Plan or Canadian Pension Plan, or (iii) the occurrence of any
similar events with respect to a

 

135

--------------------------------------------------------------------------------


 

Commonly Controlled Plan, that would reasonably be likely to result in a direct
obligation of the Parent, any Borrower or any of their respective Restricted
Subsidiaries to pay money;

 

(d)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect;

 

(e)           the acquisition of any Property after the Closing Date in which
the Agent does not already have a perfected security interest and in which a
security interest is required to be created or perfected pursuant to
Section 6.11;

 

(f)            the occurrence of any default or event of default under the
Senior Subordinated Notes, the Holdings Notes or the Term Facility;

 

(g)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

 

(h)           of any change in any Loan Party’s chief executive officer or chief
financial officer;

 

(i)            of the discharge by any Loan Party of its present Registered
Public Accounting Firm or any withdrawal or resignation by such Registered
Public Accounting Firm;

 

(j)            of the filing of any Lien for unpaid Taxes against any Loan Party
in excess of $5,000,000;

 

(k)           of any casualty or other insured damage to any material portion of
the ABL Priority Collateral or the commencement of any action or proceeding for
the taking of any interest in a material portion of the ABL Priority Collateral
under power of eminent domain or by condemnation or similar proceeding or if any
material portion of the ABL Priority Collateral is damaged or destroyed;

 

(l)            of any failure by any Loan Party to pay rent (which failure
continues for more than ten (10) days following the day on which such rent first
came due) at (i) any of the Loan Parties’ distribution centers, fulfillment
centers or warehouses; (ii) ten percent (10%) or more of such Loan Party’s Store
locations or (iii) any of such Loan Party’s other locations if such failure
would be reasonably likely to result in a Material Adverse Effect; and

 

(m)          at least ten (10) days prior written notice of any change in:
(i) any Loan Party’s legal name; (ii) the location of any Loan Party’s chief
executive office or its principal place of business, or, with respect to the
Canadian Loan Parties, the establishment of any new office in which any Canadian
Loan Party maintains books or records relating to Collateral owned by it or the
establishment of any office or facility at which Collateral owned by any
Canadian Loan Party is located; (iii) any Loan Party’s organizational form
(e.g., corporation, limited liability company, partnership, etc.) or
jurisdiction of incorporation or formation; or (iv) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its jurisdiction of organization.  The Loan Parties shall not effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC, PPSA or otherwise that are required in order for the
Agent to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.

 

136

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent, the relevant Borrower or the relevant
Restricted Subsidiary has taken or proposes to take with respect thereto.

 

6.04        Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material Taxes, governmental assessments and governmental charges, except
(i) where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves required in conformity with GAAP
with respect thereto have been provided on the books of the Parent, the
Borrowers or their respective Subsidiaries, as the case may be, and such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, or (ii) to the extent that failure to pay or
satisfy such obligations could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Nothing contained herein shall be deemed to
limit the rights of the Agent with respect to determining Reserves pursuant to
this Agreement.

 

6.05        Preservation of Existence, Etc.  (a) (i) Preserve, renew and keep in
full force and effect its corporate or other existence and (ii) take all
reasonable action to maintain all rights (other than Intellectual Property
rights, the maintenance of which is addressed in Section 6.06(c)), privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.04 or except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all applicable Requirement of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.06        Maintenance of Properties(a)           .

 

(a)       Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in reasonably good working
order and condition, ordinary wear and tear excepted; and

 

(b)       Take all commercially reasonable and necessary steps, including, in
any proceeding before the United States Patent and Trademark Office, the United
States Copyright Office, or Canadian Intellectual Property Office to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Borrower Intellectual Property, including,
filing of applications for renewal, affidavits of use and affidavits of
incontestability, except in each case to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

6.07        Maintenance of Insurance.

 

(a)       Maintain insurance with financially sound and reputable insurance
companies insurance on all its material Property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business. 
All such insurance shall, to the extent customary (but in any event, not
including business interruption insurance and personal injury insurance)
(i) provide that no cancellation thereof shall be effective until at least 10

 

137

--------------------------------------------------------------------------------


 

days after receipt by the Agent of written notice thereof and (ii) name the
Agent as insured party or loss payee.

 

(b)       If any portion of any Property subject to a Mortgage is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrowers
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Agent evidence of such compliance in form and substance reasonably
acceptable to the Agent.

 

(c)       (i) Cause fire and extended coverage policies maintained with respect
to any Collateral to be endorsed or otherwise amended to include (A) a
non-contributing mortgage clause (regarding improvements to real estate) and
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Agent, (B) a provision to the
effect that none of the Loan Parties, Credit Parties or any other Person shall
be a co-insurer and (C) such other provisions as the Agent may reasonably
require from time to time to protect the interests of the Credit Parties,
(ii) cause commercial general liability policies to be endorsed to name the
Agent as an additional insured, (iii) cause business interruption policies to
name the Agent as a loss payee, and (iv) cause each such policy referred to in
this Section 6.07 to also provide that it shall not be canceled, modified or not
renewed (A) by reason of nonpayment of premium except upon not less than ten
(10) days’ prior written notice thereof by the insurer to the Agent (giving the
Agent the right to cure defaults in the payment of premiums) or (B) for any
other reason except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Agent.

 

(d)       Deliver to the Agent, prior to the cancellation, modification
materially adverse to the Lenders or non-renewal of any such policy of
insurance, notice of such cancellation, modification or non-renewal and, if
requested by the Agent, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Agent, including an
insurance binder) together with evidence reasonably satisfactory to the Agent of
payment of the premium therefor

 

6.08        Compliance with Requirements of Laws.  Comply in all material
respects with the Requirements of Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected individually or in the
aggregate to have a Material Adverse Effect.

 

6.09        Accountants.

 

At all times retain Deloitte Touche Tohmatsu or another Registered Public
Accounting Firm of equally recognized standing and instruct such Registered
Public Accounting Firm to cooperate with, and be reasonably available to, the
Agent or its representatives to discuss the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such Registered Public Accounting Firm; provided
that the Borrowers may be present at any such meeting or discussion.

 

138

--------------------------------------------------------------------------------


 

6.10        Inspection Rights.

 

(a)       (i) Keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all applicable Requirement of Law
shall be made of all material dealings and transactions in relation to its
business and activities, (ii) permit representatives of any Lender to visit and
inspect any of its properties (in the case of any real property lease, to the
extent permitted in the relevant lease agreement) and examine and make abstracts
from any of its books and records upon reasonable prior notice and during normal
business hours (provided that such visits shall be coordinated by the Agent),
(iii) permit representatives of any Lender to have reasonable discussions
regarding the business, operations, properties and financial and other condition
of the Parent, the Borrowers and their respective Restricted Subsidiaries with
officers and employees of the Parent, the Borrowers and their respective
Restricted Subsidiaries, and (provided that any Lender shall coordinate any
request for such discussions through the Agent), (iv) permit representatives of
the Agent to have reasonable discussions regarding the business, operations,
properties and financial and other condition of the Parent, the Borrowers and
their respective Restricted Subsidiaries with its independent certified public
accountants; provided that a Responsible Officer of the Parent or any Borrower
shall be present during such discussion and any such discussions with the
Parent’s independent certified public accountants at the Parent’s expense shall,
except while an Event of Default has occurred and is continuing, be limited to
one meeting per calendar year; provided, however, that when an Event of Default
exists the Agent (or any of its representatives or independent contractors) may
do any of the foregoing at the expense of the Loan Parties at any time during
normal business hours with reasonable prior notice.

 

(b)       Upon the request of the Agent after reasonable prior written notice,
permit the Agent or professionals (including investment bankers, consultants,
accountants, lawyers and appraisers) retained by the Agent to conduct commercial
finance examinations and inventory appraisals, including, without limitation, of
(i) the Company’s practices in the computation of the Combined Borrowing Base
and (ii) the assets included in the Combined Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves.  Subject to the immediately succeeding
sentence, the Loan Parties shall pay the reasonable and documented out-of-pocket
fees and expenses of the Agent and such professionals with respect to such
examinations and inventory appraisals.  The Agent may conduct (A) one
(1) commercial finance examination and one (1) inventory appraisal in any twelve
month period at the Borrowers’ expense, provided that, in the event that Excess
Availability is less than 25% of the Loan Cap for five (5) consecutive business
days (or during the August Period, in the event that Excess Availability is less
than 10% of the Loan Cap for five (5) consecutive business days) the Agent may
undertake two (2) commercial finance examinations and two (2) inventory
appraisals in any twelve month period at the Borrowers’ expense, and (B) one
(1) additional commercial finance examination and one (1) additional inventory
appraisal in any twelve month period as the Agent may require at the expense of
the Lenders, and (C) additional commercial finance examinations and inventory
appraisals as the Agent may require in its reasonable discretion if a Specified
Event of Default has occurred and is continuing, at the expense of the
Borrowers.

 

6.11        Additional Collateral and Additional Loan Parties.  (a) With respect
to any Property (other than Excluded Property (as defined in the Security
Documents)) located in the United States, Canada, the United Kingdom or Germany,
as applicable, acquired after the Closing Date by any Loan Party (other than
(x) any interests in real property and any Property described in paragraph
(b) of this Section 6.11, (y) any Property subject to a Lien expressly permitted
by Section 7.01(g) and (z) Instruments, Certificated Securities, Securities and
Chattel Paper, which are referred to in the last sentence of this paragraph (a))
as to which the Agent for the benefit of the Secured Parties does not have a
perfected Lien, promptly (i) give notice of such

 

139

--------------------------------------------------------------------------------


 

Property to the Agent and execute and deliver to the Agent such amendments to
the Security Documents or such other documents as the Agent reasonably requests
to grant to the Agent for the benefit of the Secured Parties a security interest
in such Property and (ii) take all actions reasonably requested by the Agent to
grant to the Agent for the benefit of the Secured Parties a perfected security
interest (to the extent required by the Security Documents and with the priority
required hereunder) in such Property (with respect to Property of a type owned
by a Loan Party as of the Closing Date to the extent the Agent for the benefit
of the Secured Parties, has a perfected security interest in such Property as of
the Closing Date), including, without limitation, if applicable, the filing of
Uniform Commercial Code and PPSA financing statements in such jurisdictions as
may be required by the Security Documents or by law or as may be reasonably
requested by the Agent.  Any Instrument, Certificated Security (other than in
respect of the Equity Interests of any Subsidiary), Security or Chattel Paper in
excess of $500,000 shall be promptly delivered to the Agent indorsed in a manner
reasonably satisfactory to the Agent to be held as Collateral pursuant to the
relevant Security Document.

 

(b)       With respect to any fee interest in any real property located in the
United States, Canada, the United Kingdom or Germany, as applicable, having a
value (together with improvements thereof) of at least $2,500,000 acquired or
leased after the Closing Date by any Loan Party (other than any such real
property subject to a Lien expressly permitted by Section 7.01(g); provided that
with respect to any warehouse facility, distribution center or similar facility,
the applicable Borrower shall use commercially reasonable efforts to provide a
reasonably satisfactory, acknowledged bailee letter to the Agent), (i) give
notice of such acquisition to the Agent and execute and deliver a first priority
Mortgage (subject to Liens permitted by Section 7.01) in favor of the Agent for
the benefit of the Secured Parties, covering such real property (provided that
no Mortgage nor survey shall be obtained if the Agent determines in consultation
with the Domestic Borrower that the costs of obtaining such Mortgage or survey
are excessive in relation to the value of the security to be afforded thereby),
(ii) provide the Lenders with (1) a lenders’ title insurance policy with
extended coverage covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Agent) as well as (2) “Life-of-Loan” flood hazard
determination (together with an executed notice to Borrower) and evidence of
flood insurance, if applicable and (3) a current ALTA survey thereof, together
with a surveyor’s certificate unless the title insurance policy referred to
above shall not contain an exception for any matter shown by a survey (except to
the extent an existing survey has been provided and specifically incorporated
into such title insurance policy) and shall include all reasonably requested
survey-related endorsements, each in form and substance reasonably satisfactory
to the Agent, and (iii) deliver to the Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Agent.  Notwithstanding the foregoing,
the Domestic Borrower shall provide the Agent with prompt written notice of any
warehouse facility, distribution center or other similar facility leased after
the Closing Date by any Loan Party and, if requested by the Agent, shall take
the actions described in the preceding sentence.

 

(c)       With respect to any new Domestic Subsidiary that is a Material
Subsidiary (and is not an Unrestricted Subsidiary) created or acquired after the
Closing Date (which, for the purposes of this paragraph, shall include (x) any
previously non-wholly owned Domestic Subsidiary that becomes wholly owned and is
a Material Subsidiary (and is not an Unrestricted Subsidiary) and (y) any
Domestic Subsidiary that was previously an Immaterial Subsidiary or an
Unrestricted Subsidiary and becomes a Material Subsidiary (and is not an
Unrestricted Subsidiary) or a Restricted Subsidiary, as applicable) by any Loan
Party, promptly (i) give notice of such acquisition or creation to the Agent
and, if requested by the Agent, execute and deliver to the Agent such amendments
to the Security Documents or such other documents as the Agent reasonably deems
necessary to grant to the Agent for

 

140

--------------------------------------------------------------------------------

 


 

the benefit of the Secured Parties a perfected security interest (to the extent
required by the Security Documents and with the priority required hereby) in the
Equity Interests of such new Subsidiary that is owned by such Loan Party,
(ii) deliver to the Agent the certificates, if any, representing such Equity
Interests, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of such Loan Party, and (iii) if such new
Subsidiary is a wholly owned Domestic Subsidiary (and is not an Unrestricted
Subsidiary or an Immaterial Subsidiary), cause such new Subsidiary (A) to become
a party to the Security Documents and (B) to take such actions necessary or
advisable to grant to the Agent for the benefit of the Secured Parties a
perfected security interest (to the extent required by the Security Documents
and with the priority required hereby) in the Collateral described in the
Security Documents with respect to such new Subsidiary (to the extent the Agent,
for the benefit of the Secured Parties, has a perfected security interest in the
same type of Collateral as of the Closing Date), including, without limitation,
if applicable, the filing of Uniform Commercial Code and PPSA financing
statements in such jurisdictions as may be required by the Security Documents or
by law or as may be reasonably requested by the Agent.

 

(d)       With respect to any new first tier Foreign Subsidiary that is a
Material Subsidiary (and is not an Unrestricted Subsidiary) created or acquired
after the Closing Date (which, for the purposes of this paragraph, shall include
any first-tier Foreign Subsidiary that previously was an Immaterial Subsidiary
or an Unrestricted Subsidiary and becomes a Material Subsidiary or a Restricted
Subsidiary, as applicable) by any Loan Party, promptly (i) give notice of such
acquisition or creation to the Agent and, if requested by the Agent, execute and
deliver to the Agent such amendments to the Security Documents or such other
documents as the Agent deems necessary or reasonably advisable in order to grant
to the Agent, for the benefit of the Secured Parties, a perfected security
interest (to the extent required by the Security Documents and with the priority
required hereby) in the Equity Interests of such new Subsidiary that is owned by
such Loan Party (provided that in no event shall more than 65% of the total
outstanding voting Equity Interests of any Foreign Subsidiary be required to be
so pledged except to the extent such Foreign Subsidiary is a Loan Party
hereunder), and, if applicable, (ii) to the extent permitted by applicable law,
deliver to the Agent the certificates, if any, representing such Equity
Interests, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of such Loan Party, and take such other action as
may be necessary or, in the reasonable opinion of the Agent, necessary to
perfect or ensure appropriate priority the Lien of the Agent thereon.

 

Notwithstanding any provision set forth herein or in any other Loan Documents to
the contrary, in no event shall (x) any Foreign Subsidiary be required to
guarantee the obligations of the Domestic Borrower or any Domestic Subsidiary
(except that the Canadian Subsidiaries, the German Subsidiaries and the UK
Subsidiaries shall each guaranty the Canadian Liabilities, the German
Liabilities and the UK Liabilities), (y) the assets of any Foreign Subsidiary
constitute security or secure, or such assets or the proceeds of such assets be
required to be available for, payment of the obligations of the Domestic
Borrower or any Domestic Subsidiary (except that the assets of the Canadian
Subsidiaries, the German Subsidiaries and the UK Subsidiaries shall each
constitute security or secure, or such assets or the proceeds of such assets be
required to be available for, payment of the obligations of the Borrowers other
than the Domestic Borrower), or (z) more than 65% of the voting stock of any
Foreign Subsidiary directly held by the Domestic Borrower and its Domestic
Subsidiaries be required to be pledged to secure the obligations of any Borrower
or any Domestic Subsidiary.

 

In no event shall compliance with this Section 6.11 waive or be deemed a waiver
or Consent to any transaction giving rise to the need to comply with this
Section 6.11 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute,

 

141

--------------------------------------------------------------------------------


 

with respect to any Subsidiary, an approval of such Person as a Borrower or
permit the inclusion of any acquired assets in the computation of the Combined
Borrowing Base.

 

6.12        Cash Management.

 

(a)       On or prior to the Closing Date, the Loan Parties shall:

 

(i)            deliver to the Agent copies of notifications (each, a “Credit
Card Notification”) substantially in the form attached hereto as Exhibit H which
have been executed on behalf of such Loan Party and delivered to such Loan
Party’s credit card clearinghouses and processors listed on Schedule 5.25(b);
and

 

(ii)           enter into a Blocked Account Agreement in form and substance
reasonably satisfactory to the Agent with each bank at which one or more Blocked
Accounts are maintained (each, a “Blocked Account Bank”); provided that, other
than in respect of the UK Blocked Accounts, such Blocked Account Agreements may
be put in place within sixty (60) days following the Closing Date (or such
longer period as the Agent may agree in its Permitted Discretion).

 

(b)       Within sixty (60) days of the Closing Date (or such longer period as
the Agent may agree in its Permitted Discretion), the German Borrower shall open
an account at Bank of America in Germany and enter into a Blocked Account
Agreement in form and substance reasonably satisfactory to the Agent with Bank
of America with respect to the German Borrower’s Blocked Accounts that are
maintained there; provided that, a condition to any German Credit Extension by
any German Lender shall be that the Commerzbank Account is an Excluded DDA

 

(c)       Within sixty (60) days (or such longer period as the Agent may agree
in its Permitted Discretion) following the Closing Date, the UK Loan Parties
shall establish the UK Collection Account and the German Collection Account.

 

(d)       The Loan Parties shall ACH or wire transfer no less frequently than
daily (and whether or not there are then any outstanding Obligations) to a
Blocked Account all amounts on deposit in each DDA and all payments due from
Credit Card Processors.

 

(e)       The Loan Parties shall and will cause each Blocked Account Bank to ACH
or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Obligations) (but, with respect to all Loan Parties other
than the UK Loan Parties, only after the occurrence and during the continuance
of a Cash Dominion Event and notice from the Agent) to the concentration account
maintained by the Agent at Bank of America (the “Domestic Collection Account”)
(in the case of any Domestic Loan Party) or maintained by the Agent at Bank of
America (the “Canadian Collection Account”) (in the case of any Canadian Loan
Party) or maintained by the Agent at Bank of America (the “German Collection
Account”) (in the case of any German Loan Party) or maintained by the Agent at
Bank of America (the “UK Collection Account”) (in the case of any UK Loan Party)
of all cash receipts and collections, including, without limitation, the
following:

 

(i)            all available cash receipts from the sale of Inventory (including
without limitation, proceeds of credit card charges) and other assets (whether
or not constituting Collateral);

 

(ii)           all proceeds of collections of Accounts;

 

142

--------------------------------------------------------------------------------


 

(iii)          all net proceeds, and all other cash payments received by a Loan
Party from any Person or from any source or on account of any sale or other
transaction or event;

 

(iv)          the then contents of each DDA (other than any Excluded DDA) (net
of any minimum balance, not to exceed in the aggregate for all DDAs the amount
equal to $1,000,000); and

 

(v)           the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $2,500, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank).

 

The Loan Parties shall undertake all action which may be necessary to effectuate
the foregoing ACH and wire transfers as and when required hereunder.

 

(f)        Each Collection Account and each UK Blocked Account shall at all
times be under the sole dominion and control of the Agent.  The Loan Parties
hereby acknowledge and agree that (i) the Loan Parties have no right of
withdrawal from the Collection Accounts and the UK Blocked Accounts, (ii) the
funds on deposit in each Domestic Collection Account shall at all times be
collateral security for the Obligations, (iii) the funds on deposit in each
Canadian Collection Account, German Collection Account and UK Collection Account
shall at all times be collateral security for all of the Canadian Liabilities,
the German Liabilities and the UK Liabilities, and (iv) the funds on deposit in
the Collection Accounts shall be applied as provided in this Agreement.  In the
event that, notwithstanding the provisions of this Section 6.12, any Loan Party
receives or otherwise has dominion and control of any such proceeds or
collections at any time (in respect of the UK Loan Parties) or while a Cash
Dominion Event exists (in respect of all other Loan Parties), such proceeds and
collections shall be held in trust by such Loan Party for the Agents, shall not
be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall, not later than the Business Day after
receipt thereof, be deposited into the applicable Collection Account or UK
Blocked Account or dealt with in such other fashion as such Loan Party may be
instructed by the Agents.  Notwithstanding the foregoing, to the extent that no
Obligations are outstanding any amounts deposited in any Collection Account or
UK Blocked Account shall be disbursed by the Agent to such depository accounts
as may be designated by the applicable Borrower.

 

(g)       Upon the reasonable request of the Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Agents not less
often than monthly, accurately setting forth all amounts deposited in each
Blocked Account to ensure the proper transfer of funds as set forth above.

 

6.13        Cycle Counts.

 

Cause cycle counts to be undertaken, at the expense of the Loan Parties,
consistent with past practices, following such methodology as is consistent with
the past business practices of the Loan Parties. Upon the Agent’s reasonable
request therefor, the Company shall provide the Agent with the results thereof.

 

6.14        Environmental Laws.

 

Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) comply, and take all reasonable actions to cause any lessees
and other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental

 

143

--------------------------------------------------------------------------------


 

Permits necessary for its operations and properties; and, (c) in each case to
the extent required by applicable Environmental Laws, conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Materials of Environmental
Concern from any of its properties, in accordance with the requirements of all
applicable Environmental Laws.

 

6.15        Further Assurances.

 

Maintain the security interest created by the Security Documents as a perfected
security interest having at least the priority described herein (if applicable,
to the extent such security interest can be perfected through the filing of
UCC-1, financing statements, PPSA registration statements and other filings
required under applicable Requirement of Law, the Intellectual Property filings
to be made pursuant to the Security Documents or the delivery of Pledged
Securities required to be delivered under the Security Documents), subject to
the rights of the Loan Parties under the Loan Documents to dispose of the
Collateral.  From time to time the Loan Parties shall execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of renewing the rights of the Secured Parties
with respect to the Collateral as to which the Agent, for the ratable benefit of
the Secured Parties, has a perfected Lien pursuant hereto or thereto, including,
without limitation, filing any financing or continuation statements or financing
change statements under the Uniform Commercial Code, the PPSA or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby.

 

6.16        Canadian Pension Benefit Plans.  Each Canadian Loan Party shall
cause each of its Canadian Pension Plans (other than any Canadian Pension Plan
which is a “multi-employer pension plan”, as defined under the Pension Benefits
Act (Ontario) or any similar type of plan subject to pension benefits standards
legislation of another jurisdiction in Canada) to be duly registered and
administered in all material respects in compliance with the Pension Benefits
Act (Ontario) or other applicable pension benefits standards legislation and all
other applicable laws (including regulations, orders and directives), and the
terms of the Canadian Pension Plans and any agreements relating thereto.  Each
Canadian Loan Party shall ensure:

 

(a)           that no Lien arises on any of its assets in respect of any
Canadian Pension Plan (other than Liens in respect of employee contributions
withheld from pay but not yet due to be remitted to any Canadian Pension Plan);
and

 

(b)           it makes all required contributions to any Canadian Pension Plan
when due.

 

6.17        Maintenance of Process Agent.  Each Canadian Loan Party, German Loan
Party and UK Loan Party appoints the Domestic Borrower as its agent to receive
on its behalf and on behalf of its property service of process.

 

6.18        Designation as Senior Debt.  Designate all Obligations as
“Designated Senior Indebtedness” under, and defined in, the Subordinated Notes
Documents and all supplemental indentures thereto.

 

6.19        UK “Know your customer” checks.

 

(a)           If (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the date of this Agreement; (ii) any change in

 

144

--------------------------------------------------------------------------------


 

the status of a UK Loan Party after the date of this Agreement; or (iii) a
proposed assignment or transfer by a Lender of any of its rights and obligations
under this Agreement to a party that is not a Lender prior to such assignment or
transfer, obliges the Agent or any Lender (or, in the case of paragraph
(iii) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each UK Loan Party shall promptly
upon the request of the Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Agent
(for itself or on behalf of any Lender) or any Lender (for itself or, in the
case of the event described in paragraph (iii) above, on behalf of any
prospective new Lender) in order for the Agent, such Lender or, in the case of
the event described in paragraph (iii) above, any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents.

 

(b)           Each Lender shall promptly upon the request of the Agent supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.

 

6.20        UK Pension Plans

 

(a)           Each UK Loan Party shall to the extent applicable ensure that all
defined benefit pension schemes operated by or maintained for the benefit of the
UK Loan Parties and/or any of their employees are fully funded based on the
statutory funding objective under sections 221 and 222 of the Pensions Act 2004
and that no action or omission is taken by any company in relation to such a
pension scheme which has or is reasonably likely to have a Material Adverse
Effect (including the termination or commencement of winding-up proceedings of
any such pension scheme or in the case of any multi-employee defined benefit
schemes any English company ceasing to employ any member of such a pension
scheme).

 

(b)           Each UK Loan Party shall ensure that no UK Loan Party is or has
been at any time an employer (for the purposes of sections 38 to 51 of the
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pension Schemes Act 1993) or
“connected” with or an “associate” of (as those terms are defined in sections 38
or 43 of the Pensions Act 2004) such an employer.

 

(c)           Each UK Loan Party shall deliver to the Agent to the extent
applicable: (i) the usual scheme report and accounts at such times as the same
is prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant defined
benefit schemes or to the UK Loan Party); and (ii) at any other time if the
Agent reasonably believes that any relevant statutory or auditing requirements
are not being complied with, actuarial reports in relation to all pension
schemes mentioned in (a) above.

 

(d)           Each UK Loan Party shall promptly notify the Agent of any material
change in the rate of contributions to any pension scheme mentioned in (a) above
paid or recommended to be paid by the scheme actuary or required (by law or
otherwise).

 

145

--------------------------------------------------------------------------------


 

6.21        Centre of Main Interests.

 

Each UK Loan Party shall maintain its centre of main interests in England and
Wales for the purposes of the Insolvency Regulation.

 

6.22        Post-Closing Obligations.

 

(a)           On or before the date which is thirty (30) days following the
Closing Date (or such longer period as the Agent may agree in its Permitted
Discretion), the Agent shall have received insurance certificates for the German
Loan Parties satisfying the requirements of Section 6.07.

 

(b)           On or before the date which is sixty (60) days following the
Closing Date (or such longer period as the Agent may agree in its Permitted
Discretion), the Agent shall have received the German Security Documents duly
executed by the German Loan Parties and any other parties thereto and all Liens
thereunder shall have been perfected with the priority required thereunder;
provided that the failure of the Agent to have so received the German Security
Documents shall not constitute a Default or Event of Default hereunder.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Until the Payment in Full of the Obligations, no Loan Party shall, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:

 

7.01        Liens. Create, incur, assume or suffer to exist any Lien upon any of
its Property, whether now owned or hereafter acquired, except for:

 

(a)           Liens for taxes, assessments or other governmental charges or
levies not yet due or which are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of any Borrower or its Restricted Subsidiaries, as the case may be,
to the extent required by GAAP;

 

(b)           landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 90 days, that are being contested in
good faith by appropriate proceedings or the existence of which, individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect;

 

(c)           pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation and
part-time worker arrangements in accordance with the German Old-Age Employees
Part Time Act (Altersteilzeitgesetz) or pursuant to section 7d of book IV of the
German Social Act (Sozialgesetzbuch);

 

(d)           deposits and other Liens to secure the performance of bids, trade
contracts (other than for borrowed money), leases, subleases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(e)           easements, zoning restrictions, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of any
Borrower or any of its Restricted Subsidiaries;

 

146

--------------------------------------------------------------------------------


 

(f)            Liens (i) in existence on the date hereof listed on Schedule
7.01(f) (or to the extent not listed on Schedule 7.01(f), where the fair market
value of the Property to which such Lien is attached is less than $1,000,000),
(ii) securing Indebtedness permitted by Section 7.03(d) and (iii) created after
the date hereof in connection with any refinancing, refundings, or renewals or
extensions thereof permitted by Section 7.03(d); provided that no such Lien
(other than Liens in favor of landlords filed prior to the date hereof)
encumbers ABL Priority Collateral or is spread to cover any additional Property
of any Borrower or any Restricted Subsidiary after the Closing Date other than
(y) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by such Indebtedness, and (z) proceeds and
products thereof;

 

(g)           Liens securing Indebtedness of any Borrower or any Restricted
Subsidiary incurred pursuant to Section 7.03(c), 7.03(f), 7.03(j) or 7.03(o);
provided that in the case of any such Liens securing Indebtedness incurred
pursuant to Section 7.03(c) or 7.03(j) to the extent incurred to finance
Permitted Acquisitions or Investments permitted under Section 7.02, (x) such
Liens shall be created substantially concurrently with the acquisition of the
assets financed by such Indebtedness, such Liens do not at any time encumber any
Property of any Borrower or any Restricted Subsidiary other than the Property
financed by such Indebtedness (which shall not include ABL Priority Collateral)
and the proceeds thereof and after-acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time (and
which Indebtedness and other obligations are permitted hereunder) that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property which such requirement would not have applied but for such acquisition;

 

(h)           Liens created pursuant to the Security Documents;

 

(i)            any interest or title of a lessor or licensor under any leases or
subleases, licenses or sublicenses entered into by any Borrower or any
Restricted Subsidiary in the ordinary course of its business and covering only
the assets so leased or licensed, and any financing statement filed in
connection with any such lease or license;

 

(j)            Liens arising from judgments in circumstances not constituting an
Event of Default under Section 8.01(g);

 

(k)           Liens on property or assets (other than ABL Priority Collateral)
acquired pursuant to a Permitted Acquisition under Section 7.02(f) (and the
proceeds thereof) or assets (other than ABL Priority Collateral) of a Subsidiary
Guarantor in existence at the time such Subsidiary Guarantor is acquired
pursuant to a Permitted Acquisition under Section 7.02(f) and not created in
contemplation thereof;

 

(l)            Liens on Property of Non-Guarantor Subsidiaries securing
Indebtedness or other obligations not prohibited by this Agreement to be
incurred by such Non-Guarantor Subsidiaries;

 

(m)          with respect to any Non-Guarantor Subsidiaries, receipt of progress
payments and advances from customers in the ordinary course of business to the
extent same creates a Lien on the related inventory and proceeds thereof;

 

(n)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods;

 

147

--------------------------------------------------------------------------------


 

(o)           Liens arising out of consignment or similar arrangements for the
sale by the Borrower and its Restricted Subsidiaries of goods through third
parties in the ordinary course of business;

 

(p)           Liens solely on any cash earnest money deposits made by any
Borrower or any of its Restricted Subsidiaries in connection with an Investment
permitted by Section 7.02;

 

(q)           Liens deemed to exist in connection with Investments permitted by
Section 7.02(b) that constitute repurchase obligations;

 

(r)            Liens upon specific items of inventory or other goods and
proceeds of any Non-Guarantor Subsidiaries arising in the ordinary course of
business securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(s)           Liens on cash or cash equivalents securing any Hedge Agreement
permitted hereunder;

 

(t)            other Liens with respect to obligations (other than for borrowed
money) that do not exceed $15,000,000 at any one time outstanding;

 

(u)           the rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by any Borrower or any of its
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

 

(v)           banker’s Liens, rights of set-off or similar rights and remedies
as to deposit accounts or other funds maintained with a depositary institution;

 

(w)          Liens arising from Uniform Commercial Code financing statement or
PPSA filings regarding operating leases or consignments entered into by any
Borrower and its Restricted Subsidiaries in the ordinary course of business;

 

(x)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits, securities and movables
(including the right of set-off and also including any liens arising under the
general business conditions of a credit institution with which Holdings or any
of its Subsidiaries maintains a banking relationship in Germany)) and which are
within the general parameters customary in the banking industry;

 

(y)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(z)            Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrowers and their Restricted Subsidiaries or (iii) relating to purchase orders
and other

 

148

--------------------------------------------------------------------------------


 

agreements entered into by any Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

(aa)         Liens solely on any cash earnest money deposits made by any
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement not prohibited hereunder;

 

(bb)         Liens arising by operation of law under Article 2 of the Uniform
Commercial Code in favor of a reclaiming seller of goods or buyer of goods;

 

(cc)         security given to a public or private utility or any governmental
authority as required in the ordinary course of business;

 

(dd)         Liens on securities which are the subject of repurchase agreements
incurred in the ordinary course of business; and

 

(ee)         so long as the same is subject to the Intercreditor Agreement,
Liens on Collateral securing Indebtedness incurred pursuant to
Section 7.03(u) and any other “Obligations” as defined in the Term Facility.

 

7.02        Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other investment in, any other Person, other than guarantees of operating
leases in the ordinary course of business (all of the foregoing, “Investments”),
except:

 

(a)           extensions of trade credit in the ordinary course of business;

 

(b)           Investments in Cash Equivalents and Foreign Cash Equivalents and
Investments that were Cash Equivalents or Foreign Cash Equivalents when made;

 

(c)           Investments arising in connection with the incurrence of
Indebtedness permitted by Sections 7.03(b), (e) and (h);

 

(d)           loans and advances to employees of the Parent, any Borrower or any
of their Restricted Subsidiaries in the ordinary course of business in an
aggregate amount (for the Parent, the Borrowers and all such Restricted
Subsidiaries) not to exceed $2,000,000 (excluding (for purposes of such cap)
travel and entertainment expenses, but including relocation expenses) at any one
time outstanding;

 

(e)           Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.03(c)) by any Borrower or any of its
Restricted Subsidiaries in any Borrower or any Person that, prior to such
Investment, is a Subsidiary Guarantor or is a Domestic Subsidiary that becomes a
Subsidiary Guarantor at the time of such Investment;

 

(f)            Permitted Acquisitions by the Domestic Borrower;

 

(g)           loans by any Borrower or any of its Restricted Subsidiaries to the
officers or directors of Holdings, the Parent, any Borrower or any of their
respective Restricted Subsidiaries in connection with management incentive
plans; provided that such loans represent cashless

 

149

--------------------------------------------------------------------------------


 

transactions pursuant to which such officers or directors directly invest the
proceeds of such loans in the Equity Interests of the Parent;

 

(h)           as long as no Specified Default has occurred and is
continuing, Investments by the Borrower and its Restricted Subsidiaries in joint
ventures or similar arrangements in an aggregate amount (for the Borrower and
all Restricted Subsidiaries) not to exceed $30,000,000 at any one time
outstanding;

 

(i)            Investments (including debt obligations) received in the ordinary
course of business by any Borrower or any Restricted Subsidiary in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising out of the ordinary course of business;

 

(j)            Investments by any Non-Guarantor Subsidiary in any other
Non-Guarantor Subsidiary;

 

(k)           Investments in existence on the Closing Date and listed on
Schedule 7.02;

 

(l)            Investments of any Borrower or any Restricted Subsidiary under
Hedge Agreements permitted hereunder;

 

(m)          Investments of any Person in existence at the time such Person
becomes a Restricted Subsidiary; provided that such Investment was not made in
connection with or anticipation of such Person becoming a Restricted Subsidiary;

 

(n)           Subsidiaries of any Borrower may be established or created, if
(i) to the extent such new Subsidiary is a Domestic Subsidiary, such Borrower
and such Subsidiary comply with the provisions of Section 6.11(c) and (ii) to
the extent such new Subsidiary is a Foreign Subsidiary, such Borrower complies
with the provisions of Section 6.11(d); provided that, in each case, to the
extent such new Subsidiary is created solely for the purpose of consummating a
merger transaction pursuant to an acquisition or Investment permitted by
Section 7.02(f), 7.02(p), 7.02(w) or 7.02(x), and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions set forth in
Section 6.11(c) or 6.11(d), as applicable, until the respective acquisition is
consummated (at which time the surviving entity of the respective merger
transaction shall be required to so comply within ten Business Days);

 

(o)           as long as no Specified Default has occurred and is
continuing, Investments by any Borrower or any Subsidiary Guarantor in any
Non-Guarantor Subsidiary in an aggregate amount (for all the Borrowers and all
Subsidiary Guarantors) not to exceed $35,000,000 less the amount of Indebtedness
incurred pursuant to Section 7.03(h) at any time outstanding;

 

(p)           Investments arising directly out of the receipt by any Borrower or
any Restricted Subsidiary of non-cash consideration for any sale of assets
(other than assets of the type included in the Combined Borrowing Base)
permitted under Section 7.05; provided that such non-cash consideration shall in
no event exceed 25% of the total consideration received for such sale;

 

(q)           Investments resulting from pledges and deposits referred to in
Sections 7.02(c) and (d);

 

150

--------------------------------------------------------------------------------

 


 

(r)            the forgiveness or conversion to equity of any Indebtedness
permitted by Section 7.03(b), (e) or (h);

 

(s)           Investments (other than Permitted Acquisitions) made with cash
proceeds of equity contributions (other than with Disqualified Stock and
Specified Equity Contributions) from unit holders of Holdings to the Parent, and
in turn from the Parent to a Borrower, after the Closing Date, to the extent not
used in connection with Section 7.06(c);

 

(t)            any Investment in a Foreign Subsidiary that is a Restricted
Subsidiary to the extent such Investment is substantially contemporaneously
repaid in full with a dividend or other distribution from such Foreign
Subsidiary;

 

(u)           Guarantee Obligations permitted by Section 7.03 and any payments
made in respect of such Guarantees Obligations; and

 

(v)           other Investments of the types not described above, provided that
the Payment Conditions are satisfied at the time of making any such Investment.

 

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.02, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 

7.03        Indebtedness. Create, issue, incur, assume, or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness of the Parent, any Borrower or any Subsidiary
Guarantor pursuant to any Loan Document or Hedge Agreements;

 

(b)           Indebtedness (i) of any Borrower to any of its Restricted
Subsidiaries which are Subsidiary Guarantors, (ii) of any Subsidiary Guarantor
to any Borrower or any Subsidiary Guarantor, and (iii) of any Non-Guarantor
Subsidiary to any other Non-Guarantor Subsidiary;

 

(c)           (i) Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.01(g) in an aggregate
principal amount not to exceed, together with any Permitted Amendment or
Refinancing referred to in the following clause (iii) hereof, $30,000,000 at any
one time outstanding; (ii) Indebtedness arising out of sale and leaseback
transactions permitted by Section 7.15; and (iii) any Permitted Amendment or
Refinancing of any of the foregoing;

 

(d)           Indebtedness (other than the Senior Notes and the Senior
Subordinated Notes) outstanding on the date hereof and listed on Schedule
7.03(d) and any Permitted Amendment or Refinancing thereof;

 

(e)           Guarantee Obligations (i) by any Borrower or any of its Restricted
Subsidiaries of obligations of any Borrower or any Subsidiary Guarantor, and
(ii) by any Non-Guarantor Subsidiary of obligations of any Non-Guarantor
Subsidiary;

 

(f)            Indebtedness of Non-Guarantor Subsidiaries in respect of local
lines of credit, letters of credit, bank guarantees, factoring arrangements,
sale/leaseback transactions and similar extensions of credit in the ordinary
course of business not to exceed at any one time outstanding an aggregate
principal amount equal to $35,000,000;

 

151

--------------------------------------------------------------------------------


 

(g)           Indebtedness of any Borrower or any of its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn by such Borrower or such
Restricted Subsidiary in the ordinary course of business against insufficient
funds, so long as such Indebtedness is promptly repaid;

 

(h)           (i) Indebtedness of any Non-Guarantor Subsidiary to any Borrower
or any Subsidiary Guarantor and (ii) Guarantee Obligations of any Borrower or
any Subsidiary Guarantor of Indebtedness of any Non-Guarantor Subsidiaries, in
an aggregate principal amount for all such Indebtedness and, without
duplication, Guarantee Obligations not to exceed, together with any Investments
under Section 7.02(p), $35,000,000 at any one time outstanding;

 

(i)            additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed $25,000,000 at any one time outstanding;
provided that up to $15,000,000 of such indebtedness may be secured by Liens
permitted by Section 7.01(t);

 

(j)            Indebtedness under a Permitted Seller Note issued as
consideration in connection with an acquisition permitted under Section 7.02(f),
in an aggregate principal amount not to exceed, together with any Permitted
Amendment or Refinancing referred to in this clause (j) $20,000,000 at any one
time outstanding together with any Permitted Amendment or Refinancing;

 

(k)           Indebtedness of any Borrower or any of its Restricted Subsidiaries
in respect of workers’ compensation claims, health, disability or other employee
benefits, property casualty or liability insurance, take-or-pay obligations in
supply arrangements, self-insurance obligations, performance, bid and surety
bonds and completion guaranties, in each case in the ordinary course of business
or Indebtedness in connection with any part-time worker arrangements in
accordance with the German Old-Age Employees Part Time Act
(Altersteilzeitgesetz) or pursuant to section 7d of book IV of the German Social
Act (Sozialgesetzbuch);

 

(l)            Indebtedness incurred by any Borrower or any of its Restricted
Subsidiaries arising from agreements providing for indemnification or adjustment
of purchase price or similar obligations in any case incurred in connection with
an acquisition or other Investment permitted by Section 7.02(f) or the
disposition of any business, assets or Restricted Subsidiary;

 

(m)          unsecured, senior, senior subordinated or subordinated Indebtedness
of any Borrower (including guarantees thereof by any Subsidiary Guarantor) (such
Indebtedness and/or guarantees incurred under this clause (m) or any Permitted
Amendment or Refinancing thereof being collectively referred to as the “Junior
Indebtedness”); provided that (i) no scheduled principal payments, prepayments,
redemptions or sinking fund or like payments of any Junior Indebtedness shall be
required prior to the date at least 180 days after the then Latest Maturity
Date), (ii) the terms of any Junior Indebtedness shall be usual and customary
for high yield securities, (iii) no Default or Event of Default shall have
occurred and be continuing at the time of incurrence of such Indebtedness or
would result therefrom, (iv) in the case of Junior Indebtedness that is
subordinated Indebtedness, (A) the terms of subordination applicable to any
Junior Indebtedness shall be reasonably satisfactory to the Agent and shall, in
any event, define “senior indebtedness” or a similar phrase for purposes thereof
to include all of the Obligations of the Loan Parties and (B) after giving
effect to the incurrence of such Junior Indebtedness, (x) the Parent shall be in
compliance with Section 7.18, calculated on a pro forma basis for the period as
if such Junior Indebtedness had been incurred on the first day of such period
ending on or prior to such date) and (v) in the case of Junior Indebtedness that
is unsecured senior Indebtedness, after

 

152

--------------------------------------------------------------------------------


 

giving effect to the incurrence of such Junior Indebtedness, the Parent shall be
in compliance with Section 7.18, calculated on a pro forma basis as if such
Junior Indebtedness had been incurred on the first day of such period ending on
or prior to such date);

 

(n)           other unsecured Indebtedness of any Borrower; provided that (i) no
scheduled principal payments, prepayments, redemptions or sinking fund or like
payments of any Unsecured Indebtedness shall be required prior to the date at
least 180 days after the Maturity Date, (ii) the terms of any such unsecured
Indebtedness shall be usual and customary for high yield securities, (iii) no
Default or Event of Default shall have occurred and be continuing at the time of
incurrence of such Indebtedness or would result therefrom, and (iv) after giving
effect to the incurrence of such unsecured Indebtedness, the Payment Conditions
shall be satisfied;

 

(o)           Indebtedness of any Person that becomes a Restricted Subsidiary as
part of a Permitted Acquisition or any Investment permitted by Section 7.02
after the Closing Date and any Permitted Amendment or Refinancing thereof;
provided that (A) such acquired Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary (except to the
extent such acquired Indebtedness refinanced (and did not increase principal
(except for accrued interest and premium (including tender premiums and make
whole amounts) thereon plus other reasonable and customary fees and expenses
including upfront fees, original issue discount and defeasance costs) or shorten
maturity during the term of this Agreement) other Indebtedness to facilitate
such entity becoming a Restricted Subsidiary), (B) the aggregate principal
amount of Indebtedness permitted by this clause (o)(i) shall not at any one time
outstanding exceed together with any Permitted Amendment or Refinancing referred
to in the following clause (ii) hereof, $30,000,000 and (ii) any Permitted
Amendment or Refinancing;

 

(p)           (i) unsecured Indebtedness under the Senior Notes (including
Guarantees thereof by a Restricted Subsidiary that is a Subsidiary Guarantor) in
an aggregate original principal amount not to exceed $145,000,000 until the
redemption date specified in the Senior Notes Supplemental Redemption Notice,
and, thereafter, $10,000,000 at any one time outstanding, plus, without
duplication any premiums, fees, commissions, discounts or other expenses
incurred in connection therewith and (ii) any Permitted Amendment or Refinancing
thereof;

 

(q)           (i) unsecured Indebtedness under the Senior Subordinated Notes
(including subordinated Guarantees thereof by a Restricted Subsidiary that is a
Subsidiary Guarantor) in an aggregate original principal amount not to exceed
$200,000,000 at any one time outstanding, plus, without duplication any
premiums, fees, commissions, discounts or other expenses incurred in connection
therewith and (ii) any Permitted Amendment or Refinancing thereof;

 

(r)            Indebtedness consisting of promissory notes issued by any
Borrower or any Guarantor to current or former officers, consultants and
directors or employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Parent or Holdings
issued in lieu of cash payment; provided that such purchase or redemption is
permitted under Section 7.06;

 

(s)           Indebtedness of the Borrowers or any Restricted Subsidiary
consisting of the financing of insurance premiums in the ordinary course of
business;

 

(t)            guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of the Borrowers and their
Restricted Subsidiaries; and

 

153

--------------------------------------------------------------------------------


 

(u)           Indebtedness of a Borrower or a Guarantor in respect of (i) the
Term Facility; provided that the principal amount of the Indebtedness
outstanding at any time pursuant to this clause (u) shall not exceed
$725,000,000 (and if exercised, an additional $200,000,000 under the incremental
portion of the Term Facility) and any Permitted Amendment or Refinancing
thereof; provided that the Term Facility and any Permitted Amendment or
Refinancing thereof shall be subject to the Intercreditor Agreement.

 

7.04        Fundamental Changes.  Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

 

(a)           (i) any Restricted Subsidiary may be merged, amalgamated,
liquidated or consolidated with or into a Borrower organized and having a legal
existence in the same country as such Restricted Subsidiary (provided that such
Borrower shall be the continuing or surviving corporation) or (ii) any
Restricted Subsidiary may be merged, amalgamated, liquidated or consolidated
with or into any Subsidiary Guarantor organized and having a legal existence in
the same country as such Restricted Subsidiary (provided that (x) a Subsidiary
Guarantor shall be the continuing or surviving corporation or (y) simultaneously
with such transaction, the continuing or surviving corporation shall become a
Subsidiary Guarantor and the Borrowers shall comply with Section 6.11 in
connection therewith);

 

(b)           any Non-Guarantor Subsidiary may be merged or consolidated with or
into, or be liquidated into, any other Non-Guarantor Subsidiary;

 

(c)           any Non-Guarantor Subsidiary may Dispose of all or substantially
all of its assets (upon voluntary liquidation, dissolution, winding-up or
otherwise) to any Restricted Subsidiary;

 

(d)           Dispositions permitted by Section 7.05 may be consummated;

 

(e)           any Investment expressly permitted by Section 7.02 may be
structured as a merger, consolidation or amalgamation; and

 

(f)            any Excluded Subsidiary may be dissolved or liquidated.

 

7.05        Dispositions.  Dispose of any of its owned Property (including,
without limitation, receivables) whether now owned or hereafter acquired, or, in
the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Equity Interests to any Person, except:

 

(a)           the Disposition of surplus, obsolete or worn out property in the
ordinary course of business;

 

(b)           (i) the sale of inventory in the ordinary course of business, (ii)
the cross-licensing or licensing of Intellectual Property, in the ordinary
course of business and (iii) the contemporaneous exchange, in the ordinary
course of business, of Property for Property of a like kind (other than as set
forth in clause (ii)), to the extent that the Property received in such exchange
is of a value equivalent to the value of the Property exchanged (provided that
after giving effect to such exchange, the value of the Property of any Borrower
or any Subsidiary Guarantor subject to perfected first priority Liens in favor
of the Agent under the Security Documents is not materially reduced, and
provided that the terms of such licenses shall not

 

154

--------------------------------------------------------------------------------


 

restrict the right of the Agent to use such Intellectual Property in connection
with the conduct of a Liquidation);

 

(c)           Dispositions permitted by Section 7.04;

 

(d)           (i) the Disposition of other assets (not constituting ABL Priority
Collateral) having a fair market value not to exceed 5% of consolidated total
assets of the Parent, the Borrower and its Restricted Subsidiaries in the
aggregate; at the time of such disposition and (ii) any Recovery Event;

 

(e)           the sale or issuance of any Subsidiary’s Equity Interests to any
Borrower or any Subsidiary Guarantor; provided that the sale or issuance of
Equity Interests of an Unrestricted Subsidiary to any Borrower or any Subsidiary
Guarantor is otherwise permitted by Section 7.02;

 

(f)            bulk sales or other dispositions of the Inventory of a Loan Party
not in the ordinary course of business in connection with Permitted Store
Closings, at arm’s length;

 

(g)           the leasing, occupancy agreements or sub-leasing of Property that
would not materially interfere with the required use (if any) of such Property
by the Borrowers or their respective Restricted Subsidiaries;

 

(h)           the sale or discount, in each case without recourse and in the
ordinary course of business, of overdue accounts receivable arising in the
ordinary course of business, but only (i)  in connection with the compromise or
collection thereof consistent with the Borrowers’ commercially reasonable
business judgment (and not as part of any bulk sale or financing of
receivables), and (ii) provided that, if such overdue accounts constitute
Eligible Credit Card Receivables or Eligible Trade Receivables, the Borrowers
receive not less than the amounts borrowed or available to be borrowed under the
Combined Borrowing Base therefor;

 

(i)            transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such property as part of an insurance
settlement;

 

(j)            the Disposition of any Immaterial Subsidiary or any Unrestricted
Subsidiary or their respective assets;

 

(k)           the transfer of Property (i) by the Borrower or any Subsidiary
Guarantor to any Borrower or any other Subsidiary Guarantor provided that any
such transfer made by any Domestic Loan Party in a Foreign Subsidiary shall be
subject to satisfaction of the Payment Conditions; or (ii) from a Non-Guarantor
Subsidiary to (A) any Borrower or any Subsidiary Guarantor for no more than fair
market value or (B) any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary; provided that any sale or issuance of Equity Interests of an
Unrestricted Subsidiary to any Borrower or any Subsidiary Guarantor is otherwise
permitted by Section 7.02;

 

(l)            the Disposition of Cash Equivalents and Foreign Cash Equivalents
in the ordinary course of business;

 

(m)          sale and leaseback transactions permitted by Section 7.15;

 

155

--------------------------------------------------------------------------------


 

(n)           Liens permitted by Section 7.01;

 

(o)           Restricted Payments permitted by Section 7.06;

 

(p)           the cancellation of intercompany Indebtedness among any Borrower
and any Subsidiary Guarantor;

 

(q)           Investments permitted by Section 7.02; and

 

(r)            the sale or issuance of the Equity Interests of (i) any Foreign
Subsidiary that is a Restricted Subsidiary to any other Foreign Subsidiary that
is a Restricted Subsidiary or (ii) any Foreign Subsidiary that is an
Unrestricted Subsidiary to any other Foreign Subsidiary that is an Unrestricted
Subsidiary, in each case, including, without limitation, in connection with any
tax restructuring activities not otherwise prohibited hereunder.

 

7.06        Restricted Payments.  Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement, cancellation, termination
or other acquisition of, any Equity Interests of the Parent, any Borrower or any
Subsidiary, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Parent, any Borrower or any Restricted Subsidiary, or
enter into any derivatives or other transaction with any financial institution,
commodities or stock exchange or clearinghouse (a “Derivatives Counterparty”),
obligating the Parent, any Borrower or any Restricted Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Equity Interests (collectively, “Restricted Payments”), except
that:

 

(a)           any Restricted Subsidiary may make Restricted Payments to any
Borrower or any Subsidiary Guarantor;

 

(b)           Non-Guarantor Subsidiaries may make Restricted Payments to other
Non-Guarantor Subsidiaries or to any Loan Party;

 

(c)           the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(d)           the Domestic Borrower may make Restricted Payments to Parent, and
Parent may make Restricted Payments to Holdings, to permit Parent, Holdings or
any Parent Company to pay, (i) for so long as the Domestic Borrower and/or any
of its Subsidiaries is a member of a group filing a consolidated or combined Tax
return with the Parent, Holdings or any Parent Company, any consolidated or
combined income Taxes, franchise Taxes and other similar Taxes that are due and
payable by Parent, Holdings or any Parent Company, to the extent such Taxes are
attributable to the income of the Domestic Borrower and/or its Subsidiaries,
provided that the aggregate amount of such payments in respect of any Tax year
shall not exceed the amount that the Domestic Borrower and/or its Subsidiaries
that are members of such consolidated or combined group would have been required
to pay in respect of such income, franchise or similar Taxes in respect of such
year if Domestic Borrower and its Subsidiaries paid such Taxes directly as a
stand-alone consolidated or combined Tax group (reduced by any such Taxes paid
directly by the Domestic Borrower or any of its Subsidiaries), (ii) customary
fees to members of its board

 

156

--------------------------------------------------------------------------------


 

of directors, (iii) ordinary course corporate or limited liability company
operating expenses and (iv) fees and expenses to the extent permitted under
clause (i) of the second sentence of Section 7.09;

 

(e)           the Domestic Borrower may make Restricted Payments to the Parent
and the Parent may make Restricted Payments to Holdings for the purpose of
funding interest payments due on Holdings’ Notes if (i) no Event of Default
exists or would arise as a result of such Restricted Payment, (ii) except for
Restricted Payments to be made during the August Period (as to which this clause
(ii) shall not apply), immediately after giving pro forma effect to such
Restricted Payment and projected for the immediately succeeding six (6) months
following such Restricted Payment (provided, for purposes of this clause (ii)
and the proviso of clause (iii), only one interest payment on Holdings’ Notes
shall be included in the calculation of such six (6) month projection), Excess
Availability shall be greater than or equal to 15% of the Loan Cap, and (iii)
the Consolidated Fixed Charge Coverage Ratio for the Most Recently Ended period
of twelve months preceding such Restricted Payment shall be greater than or
equal to 1.1 to 1.0 (after giving pro forma effect to such Restricted Payment as
if such Restricted Payment had been made as of the first day of such period);
provided that for the purposes of this clause (iii), no Restricted Payment made
during the month of August for the purpose of funding, in part or in whole, an
interest payment on Holdings’ Notes shall be included in the calculation of
Consolidated Fixed Charge Coverage Ratio); provided further that the provisions
of this clause (iii) shall not be applicable if Excess Availability, immediately
after giving pro forma effect to such Restricted Payment and projected for the
immediately succeeding six (6) months following such Restricted Payment, is
greater than or equal to 25% of the Loan Cap (provided, however, that to the
extent the August Period is included in such projected six month period, during
such August Period only, projected Excess Availability shall be greater than or
equal to 10% of the Loan Cap); and (iv) the Domestic Borrower shall have
delivered a Compliance Certificate to the Agent including a reasonably detailed
calculation of such calculated Excess Availability and Consolidated Fixed Charge
Coverage Ratio, in each case, to the extent applicable;

 

(f)            the Domestic Borrower may make Restricted Payments to the Parent
and the Parent may make Restricted Payments to Holdings for the purpose of
prepaying all or a portion of the principal balance of the Holdings’ Notes, but
only, in each case, if the Payment Conditions have been satisfied, provided,
however, that such a Restricted Payment that is effected through the issuance of
new debt securities shall only be subject to clauses (i), (iii) and (iv) of the
definition of “Payment Conditions”;

 

(g)           the Domestic Borrower may make other Restricted Payments to the
Parent if the RP Conditions are satisfied;

 

(h)           the Loan Parties may declare and pay cash dividends to the Parent
not to exceed an amount necessary to permit the Parent to pay the Loan Parties’
proportionate share of (i) reasonable and customary corporate and operating
expenses (including reasonable out-of-pocket expenses for legal, administrative
and accounting services provided by third parties, and compensation, benefits
and other amounts payable to officers and employees in connection with their
employment in the ordinary course of business and to board of director
observers), and (ii) franchise fees or similar taxes and fees required to
maintain its corporate existence;

 

(i)            Investments constituting Restricted Payments and permitted by
Section 7.02;

 

(j)            the Parent may make Restricted Payments in the form of common
stock of the Parent or preferred stock of the Parent; and

 

157

--------------------------------------------------------------------------------


 

(k)           so long as no Default or Event of Default shall have occurred and
be continuing, the Domestic Borrower may make Restricted Payments to the Parent,
and the Parent may make Restricted Payments to Holdings, to permit Holdings, any
Parent Company or the Parent to purchase its common stock or common stock
options from present or former officers, consultants and directors or employees
(and their heirs, estates and assigns) of Holdings, any Parent Company or the
Parent, as applicable, any Borrower or any Subsidiary upon the death, disability
or termination of employment of such officer or employee; provided that the
aggregate amount of payments under this clause (k) in any fiscal year of the
Parent shall not exceed the sum of (i) $5,000,000 plus any proceeds received
from key man life insurance policies and (ii) any Restricted Payments permitted
(but not made) pursuant to this clause (k) in the immediately prior fiscal year;
and provided further, that without regard to the preceding provisions of this
clause (k) and in addition to purchases permitted under such preceding
provisions, the Domestic Borrower may make Restricted Payments to the Parent,
and the Parent may make Restricted Payments to Holdings, to permit Holdings, any
Parent Company or the Parent to purchase its common stock or common stock
options from employees (and their heirs, estates and assigns) pursuant to “put
rights” exercised by such employees as a result of the termination of their
employment by the Borrower during the period of 24 months after the Closing
Date.

 

7.07        Prepayments of Indebtedness.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Junior Indebtedness, except:

 

(a)           payments of principal (including mandatory prepayments) and
interest as and when due in respect of any Indebtedness (other than Subordinated
Indebtedness) permitted under Section 7.03 hereof;

 

(b)           the Senior Notes may be (i) converted to, or exchanged for, Equity
Interests (other than Disqualified Stock) of Holdings or any Parent Company or
(ii) prepaid from the proceeds of Equity Interests (other than Disqualified
Stock) issued by Holdings or any Parent Company so long as such prepayment
occurs reasonably contemporaneously with the issuance of such Equity Interests;

 

(c)           the Domestic Borrower may prepay, redeem, repurchase or defease
the Senior Notes, the Senior Subordinated Notes or any Junior Indebtedness with
the proceeds of any Permitted Amendment or Refinancing or pursuant to any asset
sale tender offers required by the terms of such Indebtedness;

 

(d)           with respect to (i) any Indebtedness under the Senior Notes, the
Senior Subordinated Notes or any Permitted Amendment or Refinancing thereof or
(ii) any Junior Indebtedness, regularly scheduled interest (whether or not such
interest can be paid-in-kind at the option of the issuer) or AHYDO “catch-up”
payments;

 

(e)           the Domestic Borrower may prepay, repurchase, redeem or defease
the Senior Subordinated Notes or the Senior Notes with the proceeds of New Term
Loans (as defined in the Term Facility);

 

(f)            voluntary prepayments, repurchases, redemptions or defeasances of
(i) Indebtedness permitted under Section 7.03 hereof and not described in clause
(b), above, and not constituting Subordinated Indebtedness or intercompany
Indebtedness, as long as the Payment Conditions are satisfied, (ii) Subordinated
Indebtedness in accordance with the applicable

 

158

--------------------------------------------------------------------------------


 

subordination terms thereof and as long as the Payment Conditions are satisfied,
and (iii) intercompany Indebtedness in accordance with the applicable
subordination terms thereof; and

 

(g)           any Permitted Amendment or Refinancing of any such Indebtedness.

 

7.08        Change in Nature of Business.

 

(a)       In the case of the Parent only, notwithstanding anything to the
contrary in this Agreement or any other Loan Document:

 

(i)            conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than (i) those
incidental to its ownership of the Equity Interests of the Domestic Borrower and
(indirectly) the Subsidiaries of the Domestic Borrower and those incidental to
Investments by or in the Parent permitted hereunder, (ii) those incidental to
the issuance of and performance under the Term Facility, Senior Notes and the
Senior Subordinated Notes (or any other Indebtedness permitted under Section
7.03(p), (q) or (u)) or any Permitted Amendment or Refinancing of the foregoing,
(iii) activities incidental to the maintenance of its existence and compliance
with applicable laws and legal, tax and accounting matters related thereto and
activities relating to its employees, (iv) activities relating to the
performance of obligations under the Loan Documents to which it is a party or
expressly permitted thereunder, (v) the making of Restricted Payments to the
extent of Restricted Payments permitted to be made to the Parent pursuant to
Section 7.06, (vi) the receipt and payment of Restricted Payments permitted
under Section 7.06 and (vii) the other transactions expressly permitted under
this Section 7.08;

 

(ii)           incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (I) unsecured Indebtedness;
provided that (x) no scheduled principal payments, prepayments, redemptions,
sinking fund, payment of interest in cash or like payments shall be required
prior to 180 days after the Maturity Date, (y) such Indebtedness shall have
terms usual and customary for high yield securities, (z) before and after giving
effect to the issuance of such Indebtedness, the Payment Conditions shall have
been satisfied, (II) nonconsensual obligations imposed by operation of law,
(III) pursuant to the Loan Documents to which it is a party, (IV) obligations
with respect to its Equity Interests and options thereof issued to Management
Investors, (V) in respect of the Term Facility, Senior Notes and the Senior
Subordinated Notes (or any other Indebtedness permitted under Section 7.03(p),
(q) or (u)) or any Permitted Amendment or Refinancing of the foregoing and (VI)
obligations to its employees, officers and directors not prohibited hereunder;

 

(iii)          own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with Restricted Payments
paid by the Borrowers in accordance with Section 7.06 pending application in the
manner contemplated by said Section and Cash Equivalents or cash borrowed under
Section 7.08(a)(ii)) other than the ownership of shares of Equity Interests of
the Borrowers; or

 

(iv)          consummate any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its Property or
business, except that the Parent may be merged, amalgamated or consolidated with
or into Holdings or any Parent Company in connection with or in preparation for
an IPO (provided that the Parent shall be the continuing or surviving
corporation or such surviving company assumes the Parent’s obligations under the
Loan Documents).

 

159

--------------------------------------------------------------------------------


 

(b)       In the case of each of the Loan Parties, engage in any business,
services, or activities substantially different from the business, services, or
activities conducted by the Loan Parties and their Subsidiaries on the Closing
Date or any business, service or activity incidental or directly related or
similar to any business activity that is a reasonable extension, development or
expansion thereof or ancillary thereto.

 

7.09        Transactions with Affiliates.  Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Parent, any
Borrower or any Restricted Subsidiary) unless such transaction is (a) otherwise
not prohibited under this Agreement and (b) upon fair and reasonable terms no
less favorable to the Parent, such Borrower or such Restricted Subsidiary, as
the case may be, than it would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate.  Notwithstanding the foregoing, the
Borrowers and their Restricted Subsidiaries may (i) so long as no Default or
Event of Default shall have occurred and be continuing, pay customary annual
fees, management fees, advisory fees, and related expenses to the Sponsor and
its Affiliates; provided that such fees shall not, in the aggregate, exceed
$1,500,000 per annum plus the payment or reimbursement of expenses which are
limited to reasonable out-of-pocket expenses incurred by the Sponsor and its
Affiliates in connection with the provision of its services; (ii) without being
subject to the terms of this Section 7.09, enter into any transaction with any
Person which is an Affiliate of the Parent only by reason of such Person and the
Parent having common directors; and (iii) pay a closing transaction fee to the
Sponsor on the Closing Date.  For the avoidance of doubt, this Section 7.09
shall not apply to employment arrangements with, and payments of compensation,
expense reimbursement or benefits to or for the benefit of, current or former
employees, officers or directors of the Parent, any Borrower or any of their
Restricted Subsidiaries.

 

7.10        Burdensome Agreements.  Enter into any agreement that prohibits or
limits the ability of the Parent, any Borrower or any of their Restricted
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any Guarantor, its obligations under the Security
Documents, other than (a) this Agreement and the other Loan Documents, the Term
Loan Documents, the Senior Note Indenture, the Senior Subordinated Note
Indenture and any agreement related to any Junior Indebtedness, and any
Permitted Amendment or Refinancing thereof (b) any agreements governing any
secured Indebtedness otherwise permitted hereby (in which case, any prohibition
or limitation shall only be effective against the assets financed thereby and
the proceeds thereof), (c) software and other Intellectual Property licenses
pursuant to which the Parent, such Borrower or such Restricted Subsidiary is the
licensee or licensor of the relevant software or Intellectual Property, as the
case may be, (in which case, any prohibition or limitation shall relate only to
the assets subject of the applicable license), (d) Contractual Obligations
incurred in the ordinary course of business and on customary terms which limit
Liens on the assets subject of the applicable Contractual Obligation or impose
restrictions on cash or other deposits with respect thereto, (e) any agreements
regarding Indebtedness of any Non-Guarantor Subsidiary not prohibited under
Section 7.02 (in which case, any prohibition or limitation shall only be
effective against the assets of such Non-Guarantor Subsidiary and its
Subsidiaries), (f) prohibitions and limitations in effect on the date hereof and
listed on Schedule 7.10, (g) customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business, (h)

 

160

--------------------------------------------------------------------------------

 


 

customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest, (i) customary restrictions and conditions
contained in any agreement relating to an asset sale permitted by Section 7.04
or 7.05 (j) any agreement in effect at the time any Person becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary, and (k) any restrictions on Liens imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (f) and (j) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrowers, no more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

7.11        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose, or
(b) for any purposes other than (i) the refinancing of Indebtedness under the
Existing Credit Agreement, (ii) acquisition of working capital assets in the
ordinary course of business, (iii) to finance Capital Expenditures of the Loan
Parties, and (iv) for general corporate purposes (including Permitted
Acquisitions), in each case to the extent expressly permitted under Requirements
of Law and the Loan Documents.

 

7.12        Amendment of Material Documents; Designation of Indebtedness.

 

(a)           Amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to (i) any agreement or
instrument governing or evidencing Junior Indebtedness in any manner that is
materially adverse to the Lenders without the prior consent of the Agent (which
shall not be unreasonably withheld, conditioned or delayed) or (ii) any of the
terms of the Senior Notes, the Senior Note Indenture, the Senior Subordinated
Notes, the Senior Subordinated Note Indenture or any agreement relating to any
Permitted Amendment or Refinancing thereof (other than (w) any such amendment,
modification, waiver or other change pursuant to a Permitted Amendment or
Refinancing of such Indebtedness or that (x) would extend the maturity or reduce
the amount of any payment of principal thereof or reduce the rate or extend any
date for payment of interest thereon and does not involve the payment of a
consent fee (other than consent fees to the extent permitted by clause (x) of
Section 7.12(a)); or

 

(b)           Designate any Indebtedness (other than (i) obligations of the Loan
Parties pursuant to the Loan Documents or any Permitted Amendment or Refinancing
thereof permitted under the Senior Subordinated Note Indenture or any Permitted
Amendment or Refinancing thereof), (ii) the Term Loan, (iii) the Senior Notes,
or (iv) any Permitted Amendment or Refinancing of any of the foregoing as
“Designated Senior Indebtedness” for the purposes of the Senior Subordinated
Note Indenture (or any Permitted Amendment or Refinancing thereof).

 

7.13        Fiscal Year.

 

Change the Fiscal Year of any Loan Party, or, other than as permitted pursuant
to Section 1.03, the accounting policies or reporting practices of the Loan
Parties, except as required by GAAP.

 

161

--------------------------------------------------------------------------------


 

7.14        Deposit Accounts; Credit Card Processors.

 

Open new DDAs (other than Excluded DDAs) unless the Loan Parties shall have
delivered to the Agent appropriate Blocked Account Agreements consistent with
the provisions of Section 6.12 and otherwise satisfactory to the Agent.  No Loan
Party shall maintain any bank accounts or enter into any agreements with Credit
Card Issuers or Credit Card Processors other than the ones expressly
contemplated herein or in Section 6.12 hereof.

 

7.15        Sales and Leasebacks.

 

.  Enter into any arrangement with any Person providing for the leasing by the
Borrower or any Restricted Subsidiary of real or personal property which is to
be sold or transferred by any Borrower or such Restricted Subsidiary (a) to such
Person or (b) to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of any
Borrower or such Restricted Subsidiary, except for (i) sales or transfers that
do not exceed $25,000,000 in the aggregate at any one time outstanding, (ii)
sales or transfers by any Borrower or any Subsidiary Guarantor to any Borrower
or any other Subsidiary Guarantor and (iii) sales or transfers by any
Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary.

 

7.16        Clauses Restricting Subsidiary Distributions

 

Enter into any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (a) make Restricted Payments in respect of any Equity
Interests of such Restricted Subsidiary held by, or pay any Indebtedness owed
to, any Borrower or any Restricted Subsidiary or (b) make Investments in any
Borrower or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to such Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Equity
Interests or assets of such Restricted Subsidiary, (iii) any restrictions set
forth in the Senior Note Indenture, the Senior Subordinated Note Indenture, the
documentation for the Term Facility or any Junior Indebtedness or any Permitted
Amendment or Refinancing of any of the foregoing; provided that, in the case of
any Junior Indebtedness or Permitted Amendment or Refinancing of any of the
obligations described in clause (iii) hereof, such restrictions shall not be
more restrictive in any material respect on the Loan Parties than the
corresponding restrictions set forth in the Senior Subordinated Notes and the
Senior Subordinated Note Indenture, (iv) any restrictions contained in
agreements related to Indebtedness of (A) any Borrower or any Subsidiary
Guarantor with respect to the disposition of assets securing such Indebtedness
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby and the proceeds thereof) and (B) any Non-Guarantor
Subsidiary not prohibited under Section 7.02 (in which case such restriction
shall relate only to such Non-Guarantor Subsidiary and its Restricted
Subsidiaries), (v) any restrictions regarding licenses or sublicenses by the
Borrowers and their respective Restricted Subsidiaries of Intellectual Property
in the ordinary course of business (in which case such restriction shall relate
only to such Intellectual Property), (vi) Contractual Obligations incurred in
the ordinary course of business which include customary provisions restricting
the assignment of any agreement relating thereto, (vii) customary provisions
contained in joint venture agreements and other similar agreements applicable to
joint ventures entered into in the ordinary course of business, (viii) customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (ix) customary restrictions and conditions contained in any
agreement relating to an asset sale permitted by Section 7.04 or 7.05, (x) any
agreement in effect at the time any Person becomes a Restricted Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and (xi) such restrictions in effect on the
Closing Date and listed on Schedule 7.16, (xii) negative pledges and
restrictions on Liens and asset dispositions in favor of any holder of
Indebtedness

 

162

--------------------------------------------------------------------------------


 

for borrowed money permitted under Section 7.03 but only if such negative pledge
or restriction expressly permits Liens for the benefit of the Agent and the
Lenders with respect to the credit facilities established hereunder and the
Obligations under the Loan Documents on a senior basis and without a requirement
that such holders of such Indebtedness be secured by such Liens equally and
ratably or on a junior basis and (xiii) negative pledges and restrictions on
Liens and asset dispositions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(x) and (xi) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrowers, no more restrictive with respect to
such encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 

7.17        Limitation on Hedge Agreements

 

Enter into any Hedge Agreement other than Hedge Agreements entered into in the
ordinary course of business or as required hereby, and not for speculative
purposes, to protect against changes in interest rates or foreign exchange rates
or commodity, raw material, energy or utility prices.

 

7.18        Financial Covenants.

 

(a)       Consolidated Fixed Charge Coverage Ratio.  During the continuance of a
Covenant Compliance Event, permit the Consolidated Fixed Charge Coverage Ratio,
calculated as of the last day of each Fiscal Quarter as of the Most Recently
Ended period of four Fiscal Quarters, commencing with the Fiscal Quarter ended
on or immediately prior to the date that the Covenant Compliance Event occurs,
to be less than 1.0:1.0.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrowers or any other Loan Party fails to pay
(i) any amount of principal of any Loan or any L/C Obligation, or deposit any
funds as Cash Collateral in respect of L/C Obligations when and as required to
be paid, or (ii) any interest, fee or any other amount payable hereunder or
under any other Loan Document, in each case within five Business Days after any
such interest or other amount becomes due; or

 

(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of (i) Sections 6.01(a),
6.01(b), 6.02(b), 6.03(a), 6.05(a)(i) or Article VII, (ii) Section 6.02(c)
(after a two (2) Business Day grace period), (iii) Section 6.01(c) (after a five
(5) Business Day grace period), (iv) Sections 6.07, 6.10(b) or 6.12) provided
that, if (A) any such Default described in this clause (b)(iv) is of a type that
can be cured within five (5) Business Days and (B) such Default could not
materially adversely impact the Agent’s Liens on the Collateral, such Default
shall not constitute an Event of Default for five (5) Business Days after the
occurrence of such Default so long as the Loan Parties are diligently pursuing
the cure of such Default; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after the date

 

163

--------------------------------------------------------------------------------


 

that such Loan Party receives from the Agent or any Lender notice of the
existence of such default; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document (including, without
limitation, any Borrowing Base Certificate) shall prove to have been inaccurate
in any material respect when made or deemed made; or

 

(e)           Cross-Default.  The Parent, any Borrower or any of their
respective Restricted Subsidiaries shall (i) default in making any payment of
any principal of any Material Indebtedness (excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event of default shall occur, the effect of which payment or other default or
other event of default described in clauses (i), (ii) or (iii) of this paragraph
(e) is to cause, or to permit the holder or beneficiary of such Material
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or to become payable; provided that this
paragraph (e) shall not apply to (A) secured Indebtedness that becomes due as a
result of the sale, transfer, destruction or other disposition of the Property
or assets securing such Indebtedness if such sale, transfer, destruction or
other disposition is not prohibited hereunder or (B) any Guarantee Obligations
except to the extent such Guarantee Obligations shall become due and payable by
any Loan Party and remain unpaid after any applicable grace period or period
permitted following demand for the payment thereof; provided further that no
such event under the Term Facility shall constitute an Event of Default under
this clause (e) facility (other than an event of default thereunder which
constitutes an independent Event of Default under this Agreement without regard
to the provisions of the Term Facility) until the earliest to occur of (x) the
date that is ninety (90) days after such event or circumstance (but only if such
event or circumstance has not been waived or cured), (y) the acceleration of the
Indebtedness under the Term Facility and (z) the Exercise of Secured Creditor
Remedies (as defined in the Intercreditor Agreement) by the Term Agent in
respect of any Collateral; or

 

(f)            Insolvency Proceedings, Etc.  The Parent, any Loan Party or any
of their respective Restricted Subsidiaries which are not Immaterial
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, interim receiver,
monitor, trustee, custodian, conservator or other similar official for it or for
all or any substantial part of its assets, or the Parent, any Borrower or any of
their respective Restricted Subsidiaries (other than any Immaterial Subsidiary)
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against the Parent, any Borrower or any of their respective
Restricted Subsidiaries (other than any Immaterial Subsidiary) any case,
proceeding, proposal, or other action of a nature referred to in clause (i)
above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains

 

164

--------------------------------------------------------------------------------


 

undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Parent, any Borrower or any of their respective
Restricted Subsidiaries (other than any Immaterial Subsidiary) any case,
proceeding, proposal, or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against substantially all of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Parent, any Borrower or any of their
respective Restricted Subsidiaries (other than any Immaterial Subsidiary) shall
consent to or approve of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) the Parent, any Borrower or any of
their respective Restricted Subsidiaries (other than any Immaterial Subsidiary)
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)           Judgments.  There is entered against the Parent, any Loan Party or
any of their respective Restricted Subsidiaries which are not Immaterial
Subsidiaries (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $25,000,000 (to
the extent not paid or covered by independent third-party insurance as to which
the insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or

 

(h)           ERISA.  (i) The Parent, any Borrower or any of their respective
Restricted Subsidiaries shall incur any liability in connection with any
non-exempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (ii) any “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Single Employer Plan or any Lien in favor of the PBGC
or a Single Employer Plan shall arise on the assets of the Parent, any Borrower
or any of their respective Restricted Subsidiaries, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is reasonably likely to result in the termination of
such Single Employer Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the Parent,
any Borrower or any of their respective Restricted Subsidiaries shall, or is
reasonably likely to, incur any liability as a result of a withdrawal from, or
the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition (other than one which could not reasonably be expected to
result in a violation of any applicable law or of the qualification requirements
of the Code) shall occur or exist with respect to a Plan or a Commonly
Controlled Plan; and in each case in clauses (i) through (vi) above, such event
or condition, together with all other such events or conditions, if any, could
reasonably be expected to result in a direct obligation of the Parent, any
Borrower or any of their respective Restricted Subsidiaries to pay money that
would have a Material Adverse Effect; or

 

(i)            Canadian Pension Plan.  Any event or condition shall occur or
exist with respect to a Canadian Pension Plan that would reasonably be expected
to subject any Canadian Loan Party to any tax, penalty or other liabilities
under the Pension Benefits Act (Ontario) or any other applicable pension
benefits standards legislation or other applicable Requirements of Law, or if a
Canadian Loan Party is in default with respect to required payments to a
Canadian Pension Plan or any Lien arises on the assets of a Canadian Loan Party
(save for contribution amounts not yet due) in connection with any Canadian
Pension Plan or if a Canadian Pension Plan us partially or

 

165

--------------------------------------------------------------------------------


 

fully terminated or a trustee or other similar official is appointed to monitor,
run, or unwind a Canadian Pension Plan, where any of the foregoing events,
conditions, defaults or Liens would reasonably be expected to result in a
Material Adverse Effect; or

 

(j)            UK Pension Plan. The Pensions Regulator issues a Financial
Support Direction or a Contribution Notice to any UK Loan Party; or

 

(k)           Invalidity of Loan Documents.  (i)  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason, other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by any Agent or any Lender or the Payment in Full of the Obligations,
ceases to be in full force and effect in any material respect, or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any provision of any Loan Document (other than as
a result of Payment in Full of the Obligations), or purports in writing to
revoke, terminate or rescind any Loan Document; or (ii) any Lien purported to be
created under any Security Document shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected Lien on any material
portion of the Collateral, with the priority required by (but subject to the
limitations set forth in) the applicable Security Document and this Agreement
except (i) as a result of the sale, release or other disposition of the
applicable Collateral in a Disposition permitted by Section 7.05 or other
transaction permitted under the Loan Documents, or (ii) relating to an
immaterial amount of Collateral not constituting ABL Priority Collateral, or
(iii) as a result of the failure of the Agent, through its acts or omissions and
through no fault of the Loan Parties, to maintain the perfection of its Liens in
accordance with applicable Requirement of Law; or

 

(l)            Change of Control.  There occurs any Change of Control; or

 

(m)          Cessation of Business.  Except as otherwise expressly permitted
hereunder, the determination of the Loan Parties, whether by vote of the Loan
Parties’ board of directors or otherwise to: suspend the operation of the Loan
Parties’ business in the ordinary course, liquidate all or substantially all of
their assets or Store locations, or employ an agent or other third party to
conduct any so-called store closing, store liquidation or
“Going-Out-Of-Business” sales for all or substantially all of the Loan Parties’
stores; or

 

(n)           Subordination.  (i)  The subordination provisions of the documents
evidencing or governing the Senior Subordinated Notes or any other Subordinated
Indebtedness (collectively, the “Subordinated Provisions”) shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness; or
(ii) any Borrower or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Credit Parties, or (C) that all payments of principal of
or premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

 

166

--------------------------------------------------------------------------------


 

(a)           declare the Commitments of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligations shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Loan Parties;

 

(c)           require that the Loan Parties Cash Collateralize the L/C
Obligations; and

 

(d)           whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Requirement of Law, including, but not limited to, by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

 

provided, however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party or any Subsidiary thereof under Section 8.01(f),
the obligation of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans, all interest accrued thereon and all
other Obligations shall automatically become due and payable, and the obligation
of the Loan Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other Requirement of Law.

 

8.03        Application of Funds

 

(a)       After the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from any Domestic
Loan Party, from the liquidation of any Collateral of any Domestic Loan Party,
or on account of the Obligations, shall be applied by the Agent against the
Obligations in the following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities, the Canadian Liabilities, the German Liabilities and the UK
Liabilities) constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Agent and amounts
payable under Article III) payable to the Agent, in its capacity as such;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities, the Canadian Liabilities, the German Liabilities and the UK
Liabilities) constituting indemnities, expenses, and other amounts (other than
principal, interest and fees) payable to the Domestic Lenders and the L/C Issuer
(on account of Domestic Letters of Credit) (including fees, charges and
disbursements of counsel to the respective Domestic Lenders and the L/C Issuer
(on account

 

167

--------------------------------------------------------------------------------


 

of Domestic Letters of Credit) and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

 

Third, to the extent not previously reimbursed by the Domestic Lenders, to
payment to the Domestic Lenders of that portion of the Obligations constituting
principal and accrued and unpaid interest on any Permitted Overadvances, ratably
among the Domestic Lenders in proportion to the amounts described in this clause
Third payable to them;

 

Fourth, to the extent that Swing Line Loans made to the Domestic Borrower have
not been refinanced by a Domestic Committed Loan, payment to the Swing Line
Lender of that portion of the Obligations constituting accrued and unpaid
interest on the Swing Line Loans made to the Domestic Borrower;

 

Fifth, to the extent that Swing Line Loans made to the Domestic Borrower have
not been refinanced by a Domestic Committed Loan, payment to the Swing Line
Lender of that portion of the Obligations constituting unpaid principal on the
Swing Line Loans made to the Domestic Borrower;

 

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Domestic Loans, Domestic L/C Borrowings and other
Obligations (other than the Canadian Liabilities, the German Liabilities and the
UK Liabilities), and fees (including Letter of Credit Fees), ratably among the
Domestic Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Sixth payable to them;

 

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Domestic Loans and Domestic L/C Borrowings, and to the Agent
for the account of the L/C Issuer, to Cash Collateralize that portion of
Domestic L/C Obligations comprised of the aggregate undrawn amount of Domestic
Letters of Credit, ratably among the Domestic Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Seventh held by
them;

 

Eighth, to payment of all other Obligations (excluding the Other Liabilities,
the Canadian Liabilities, the German Liabilities and the UK Liabilities, but
including without limitation the cash collateralization of unliquidated
indemnification obligations for which a claim has been made as provided in
Section 10.04), ratably among the Domestic Lenders in proportion to the
respective amounts described in this clause Eighth held by them;

 

Ninth, to payment of that portion of the Obligations of the Domestic Loan
Parties arising from Cash Management Services, ratably among the Domestic
Lenders and their Affiliates in proportion to the respective amounts described
in this clause Ninth held by them;

 

Tenth, to payment of all other Obligations of the Domestic Loan Parties arising
from Bank Products, ratably among the Domestic Lenders and their Affiliates in
proportion to the respective amounts described in this clause Tenth held by
them;

 

Eleventh, to the Agent to be held for the benefit of the Canadian Lenders, the
German Lenders and the UK Lenders as cash collateral to payment of that portion
of the Canadian Liabilities, German Liabilities, and UK Liabilities (excluding
the Other Canadian Liabilities, Other German Liabilities and Other UK
Liabilities) constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Agent in connection
therewith and amounts payable under Article III) payable to the Agent, in its
capacity as such;

 

168

--------------------------------------------------------------------------------


 

Twelfth, to the Agent to be held for the benefit of the Canadian Lenders, the
German Lenders and the UK Lenders as cash collateral to payment of that portion
of the Canadian Liabilities, German Liabilities and UK Liabilities (excluding
the Other Canadian Liabilities, the Other German Liabilities and the Other UK
Liabilities) constituting indemnities, expenses, and other amounts (other than
principal, interest and fees) payable to the Canadian Lenders, the German
Lenders and the UK Lenders (including fees, charges and disbursements of counsel
to the respective Lenders and amounts payable under Article III);

 

Thirteenth, to the Agent to be held by the Agent, for the benefit of the
Canadian Lenders. the German Lenders and the UK Lenders as cash collateral to
payment of that portion of the Canadian Liabilities, German Liabilities and UK
Liabilities constituting accrued and unpaid interest on the Canadian Loans,
German Loans, UK Loans and other Canadian Liabilities, German Liabilities and UK
Liabilities and fees;

 

Fourteenth, to the Agent to be held by the Agent, for the benefit of the
Canadian Lenders, the German Lenders, the UK Lenders and the L/C Issuer as cash
collateral to payment of that portion of the Canadian Liabilities, German
Liabilities and UK Liabilities constituting unpaid principal of the Canadian
Loans, German Loans and UK Loans and Canadian L/C Borrowings, German L/C
Borrowings and UK L/C Borrowings, and to the Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of Canadian L/C Obligations, the
German L/C Obligations and UK L/C Obligations comprised of the aggregate undrawn
amount of Canadian Letters of Credit, German Letters of Credit and UK Letters of
Credit;

 

Fifteenth, to the Agent to be held by the Agent, for the benefit of Canadian
Lenders, the German Lenders and the UK Lenders as cash collateral for the
payment of all other Canadian Liabilities, German Liabilities and UK Liabilities
(including without limitation the cash collateralization of unliquidated
indemnification obligations for which a claim has been made as provided in
Section 10.04, but excluding any Other Canadian Liabilities, any Other German
Liabilities and any Other UK Liabilities);

 

Sixteenth, to the Agent to be held by the Agent, for the benefit of the Canadian
Lenders, the German Lenders and the UK Lenders to be held as cash collateral for
the payment of that portion of the Canadian Liabilities, German Liabilities and
UK Liabilities arising from Cash Management Services;

 

Seventeenth, to the Agent to be held by the Agent, for the benefit of the
Canadian Lenders, the German Lenders and the UK Lenders to be held as cash
collateral for the payment of all other Canadian Liabilities, German Liabilities
and UK Liabilities arising from Bank Products; and

 

Last, the balance, if any, after all of the Obligations have been Paid in Full,
to the Domestic Loan Parties or as otherwise required by Requirement of Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Domestic Letters of Credit pursuant to clause Seventh above
shall be applied to satisfy drawings under such Domestic Letters of Credit as
they occur.  If any amount remains on deposit as Cash Collateral after all
Domestic Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

169

--------------------------------------------------------------------------------


 

Any amounts received by the Agent pursuant to clauses Eleventh through
Seventeenth of Section 8.03(a) shall be held as cash collateral for the
applicable Canadian Liabilities, German Liabilities and UK Liabilities until the
earlier of (i) the Substantial Liquidation of the Collateral granted by the
Canadian Loan Parties, the German Loan Parties and the UK Loan Parties, or (ii)
such date that the Agent shall otherwise determine. Any amounts received
pursuant to clauses Eleventh through Seventeenth of Section 8.03(a) shall,
subject to the provisions of Section 9.19, be applied to the Canadian
Liabilities, the German Liabilities, and the UK Liabilities in such order and
manner as the Agent may reasonably determine.

 

(b)       After the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from any Canadian
Loan Party, from the liquidation of any Collateral of any Canadian Loan Party,
or on account of the Canadian Liabilities, shall be applied by the Agent against
the Canadian Liabilities in the following order:

 

First, to payment of that portion of the Canadian Liabilities (excluding the
Other Canadian Liabilities) constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent, in its capacity as
such;

 

Second, to payment of that portion of the Canadian Liabilities (excluding the
Other Canadian Liabilities) constituting indemnities, expenses, and other
amounts (other than principal, interest and fees) payable to the Canadian
Lenders (including fees, charges and disbursements of counsel to the respective
Canadian Lenders and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Canadian Liabilities constituting
accrued and unpaid interest on the Canadian Loans and other Canadian Liabilities
(excluding the Other Canadian Liabilities), and fees ratably among the Canadian
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Canadian Liabilities constituting
unpaid principal of the Canadian Loans and Canadian L/C Borrowings, and to the
Agent for the account of the L/C Issuer, to Cash Collateralize that portion of
Canadian L/C Obligations comprised of the aggregate undrawn amount of Canadian
Letters of Credit, ratably among the Canadian Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to payment of all other Canadian Liabilities (excluding the Other
Canadian Liabilities but including without limitation the cash collateralization
of unliquidated indemnification obligations as provided in Section 10.04),
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Fifth held by them;

 

Sixth, to payment of that portion of the Canadian Liabilities arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Sixth held by them;

 

170

--------------------------------------------------------------------------------

 


 

Seventh, to payment of all other Canadian Liabilities arising from Bank Products
to the extent secured under the Security Documents, ratably among the Credit
Parties in proportion to the respective amounts described in this clause Seventh
held by them; and

 

Eighth,  to the Agent to be held for the ratable benefit of the German Lenders
and the UK Lenders as cash collateral to payment of that portion of the German
Liabilities, and UK Liabilities (excluding the Other German Liabilities and
Other UK Liabilities) constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Agent in connection
therewith and amounts payable under Article III) payable to the Agent, in its
capacity as such;

 

Ninth, to the Agent to be held for the benefit of the German Lenders and the UK
Lenders as cash collateral to payment of that portion of the German Liabilities
and UK Liabilities (excluding the Other German Liabilities and the Other UK
Liabilities) constituting indemnities, expenses, and other amounts (other than
principal, interest and fees) payable to the German Lenders and the UK Lenders
(including fees, charges and disbursements of counsel to the respective Lenders
and amounts payable under Article III);

 

Tenth, to the Agent to be held by the Agent, for the benefit of the German
Lenders and the UK Lenders as cash collateral to payment of that portion of the
German Liabilities and UK Liabilities constituting accrued and unpaid interest
on the German Loans, UK Loans and other German Liabilities and UK Liabilities
and fees;

 

Eleventh, to the Agent to be held by the Agent, for the benefit of the German
Lenders, the UK Lenders and the L/C Issuer as cash collateral to payment of that
portion of the German Liabilities and UK Liabilities constituting unpaid
principal of the German Loans and UK Loans and German L/C Borrowings and UK L/C
Borrowings, and to the Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of German L/C Obligations and UK L/C Obligations L/C
Obligations comprised of the aggregate undrawn amount of German Letters of
Credit and UK Letters of Credit;

 

Twelfth, to the Agent to be held by the Agent, for the benefit of the German
Lenders and the UK Lenders as cash collateral for the payment of all other
German Liabilities and UK Liabilities (including without limitation the cash
collateralization of unliquidated indemnification obligations for which a claim
has been made as provided in Section 10.04, but excluding any Other German
Liabilities and Other UK Liabilities);

 

Thirteenth, to the Agent to be held by the Agent, for the benefit of the German
Lenders and the UK Lenders to be held as cash collateral for the payment of that
portion of the German Liabilities and UK Liabilities arising from Cash
Management Services;

 

Fourteenth, to the Agent to be held by the Agent, for the benefit of the German
Lenders and the UK Lenders to be held as cash collateral for the payment of all
other, German Liabilities and UK Liabilities arising from Bank Products; and

 

Last, the balance, if any, after all of the Canadian Liabilities, German
Liabilities and UK Liabilities have been Paid in Full, to the Canadian Loan
Parties or as otherwise required by Requirement of Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Canadian Letters of Credit pursuant to clause Fourth above
shall be applied to

 

171

--------------------------------------------------------------------------------


 

satisfy drawings under such Canadian Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Canadian Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Canadian Liabilities, if any, in the order set forth above.

 

Any amounts received by the Agent pursuant to clauses Eighth through Fourteenth
of Section 8.03(b) shall be held as cash collateral for the applicable German
Liabilities and UK Liabilities until the earlier of (i) the Substantial
Liquidation of the Collateral granted by the German Loan Parties and the UK Loan
Parties, or (ii) such date that the Agent shall otherwise determine. Any amounts
received pursuant to clauses Eighth through Fourteenth of Section 8.03(b) shall,
subject to the provisions of Section 9.19, be applied to the German Liabilities
and the UK Liabilities in such order and manner as the Agent may reasonably
determine.

 

(c)       After the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from any UK Loan
Party, from the liquidation of any Collateral of any UK Loan Party, or on
account of the UK Liabilities, shall be applied by the Agent against the UK
Liabilities in the following order:

 

First, to payment of that portion of the UK Liabilities (excluding the Other UK
Liabilities) constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Agent and amounts
payable under Article III) payable to the Agent, in its capacity as such;

 

Second, to payment of that portion of the UK Liabilities (excluding the Other UK
Liabilities) constituting indemnities, expenses, and other amounts (other than
principal, interest and fees) payable to the UK Lenders (including fees, charges
and disbursements of counsel to the respective UK Lenders and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;

 

Third, to payment of that portion of the UK Liabilities constituting accrued and
unpaid interest on the UK Loans and other UK Liabilities and fees ratably among
the UK Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the UK Liabilities constituting unpaid
principal of the UK Loans and UK L/C Borrowings, and to the Agent for the
account of the L/C Issuer, to Cash Collateralize that portion of UK L/C
Obligations comprised of the aggregate undrawn amount of UK Letters of Credit,
ratably among the UK Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to payment of all other UK Liabilities (excluding the Other UK
Liabilities but including including without limitation the cash
collateralization of unliquidated indemnification obligations as provided in
Section 10.04), ratably among the Credit Parties in proportion to the respective
amounts described in this clause Fifth held by them;

 

Sixth, to payment of that portion of the UK Liabilities arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Sixth held by them;

 

172

--------------------------------------------------------------------------------


 

Seventh, to payment of all other UK Liabilities arising from Bank Products to
the extent secured under the Security Documents, ratably among the Credit
Parties in proportion to the respective amounts described in this clause Seventh
held by them; and

 

Eighth,  to the Agent to be held for the ratable benefit of the German Lenders
and the Canadian Lenders as cash collateral to payment of that portion of the
German Liabilities and the Canadian Liabilities (excluding the Other German
Liabilities and Other Canadian Liabilities) constituting fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Agent in connection therewith and amounts payable under Article III)
payable to the Agent, in its capacity as such;

 

Ninth, to the Agent to be held for the benefit of the German Lenders and the
Canadian Lenders as cash collateral to payment of that portion of the German
Liabilities and Canadian Liabilities (excluding the Other German Liabilities and
the Other Canadian Liabilities) constituting indemnities, expenses, and other
amounts (other than principal, interest and fees) payable to the German Lenders
and the Canadian Lenders (including fees, charges and disbursements of counsel
to the respective Lenders and amounts payable under Article III);

 

Tenth, to the Agent to be held by the Agent, for the benefit of the German
Lenders and the Canadian Lenders as cash collateral to payment of that portion
of the German Liabilities and Canadian Liabilities constituting accrued and
unpaid interest on the German Loans, Canadian Loans and other German Liabilities
and Canadian Liabilities and fees;

 

Eleventh, to the Agent to be held by the Agent, for the benefit of the German
Lenders and the Canadian Lenders as cash collateral to payment of that portion
of the German Liabilities and Canadian Liabilities constituting unpaid principal
of the German Loans and Canadian Loans and German L/C Borrowings and Canadian
L/C Borrowings, and to the Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of German L/C Obligations and Canadian L/C
Obligations comprised of the aggregate undrawn amount of German Letters of
Credit and Canadian Letters of Credit;

 

Twelfth, to the Agent to be held by the Agent, for the benefit of the German
Lenders and the Canadian Lenders as cash collateral for the payment of all other
German Liabilities and Canadian Liabilities (including without limitation the
cash collateralization of unliquidated indemnification obligations for which a
claim has been made as provided in Section 10.04, but excluding any Other German
Liabilities and Other Canadian Liabilities);

 

Thirteenth, to the Agent to be held by the Agent, for the benefit of the German
Lenders and the Canadian Lenders to be held as cash collateral for the payment
of that portion of the German Liabilities and Canadian Liabilities arising from
Cash Management Services;

 

Fourteenth, to the Agent to be held by the Agent, for the benefit of the German
Lenders and the Canadian Lenders to be held as cash collateral for the payment
of all other, German Liabilities and Canadian Liabilities arising from Bank
Products; and

 

Last, the balance, if any, after all of the Canadian Liabilities, German
Liabilities and UK Liabilities have been Paid in Full, to the UK Loan Parties or
as otherwise required by Requirement of Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of UK Letters of Credit pursuant to clause Fourth above shall be
applied to

 

173

--------------------------------------------------------------------------------


 

satisfy drawings under such UK Letters of Credit as they occur.  If any amount
remains on deposit as Cash Collateral after all UK Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
UK Liabilities, if any, in the order set forth above.

 

Any amounts received by the Agent pursuant to clauses Eighth through Fourteenth
of Section 8.03(c) shall be held as cash collateral for the applicable German
Liabilities and Canadian Liabilities until the earlier of (i) the Substantial
Liquidation of the Collateral granted by the German Loan Parties and the
Canadian Loan Parties, or (ii) such date that the Agent shall otherwise
determine. Any amounts received pursuant to clauses Eigthth through Fourteenth
of Section 8.03(c) shall, subject to the provisions of Section 9.19, be applied
to the German Liabilities and the Canadian Liabilities in such order and manner
as the Agent may reasonably determine.

 

(d)       After the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from any German Loan
Party, from the liquidation of any Collateral of any German Loan Party, or on
account of the German Liabilities, shall be applied by the Agent against the
German Liabilities in the following order:

 

First, to payment of that portion of the German Liabilities (excluding the Other
German Liabilities) constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Agent and amounts
payable under Article III) payable to the Agent, in its capacity as such;

 

Second, to payment of that portion of the German Liabilities (excluding the
Other German Liabilities) constituting indemnities, expenses, and other amounts
(other than principal, interest and fees) payable to the German Lenders
(including fees, charges and disbursements of counsel to the respective German
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the German Liabilities constituting accrued
and unpaid interest on the German Loans and other German Liabilities and fees
ratably among the German Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the German Liabilities constituting unpaid
principal of the German Loans and German L/C Borrowings, and to the Agent for
the account of the L/C Issuer, to Cash Collateralize that portion of German L/C
Obligations comprised of the aggregate undrawn amount of German Letters of
Credit, ratably among the German Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to payment of all other German Liabilities (excluding Other German
Liabilities but including without limitation the cash collateralization of
unliquidated indemnification obligations as provided in Section 10.04), ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Fifth held by them;

 

174

--------------------------------------------------------------------------------


 

Sixth, to payment of that portion of the German Liabilities arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Sixth held by them;

 

Seventh, to payment of all other German Liabilities arising from Bank Products
to the extent secured under the Security Documents, ratably among the Credit
Parties in proportion to the respective amounts described in this clause Seventh
held by them; and

 

Eighth,  to the Agent to be held for the ratable benefit of the UK Lenders and
the Canadian Lenders as cash collateral to payment of that portion of the UK
Liabilities and the Canadian Liabilities (excluding the Other UK Liabilities and
Other Canadian Liabilities) constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent in
connection therewith and amounts payable under Article III) payable to the
Agent, in its capacity as such;

 

Ninth, to the Agent to be held for the benefit of the UK Lenders and the
Canadian Lenders as cash collateral to payment of that portion of the UK
Liabilities and Canadian Liabilities (excluding the Other UK Liabilities and the
Other Canadian Liabilities) constituting indemnities, expenses, and other
amounts (other than principal, interest and fees) payable to the UK Lenders and
the Canadian Lenders (including fees, charges and disbursements of counsel to
the respective Lenders and amounts payable under Article III);

 

Tenth, to the Agent to be held by the Agent, for the benefit of the UK Lenders
and the Canadian Lenders as cash collateral to payment of that portion of the UK
Liabilities and Canadian Liabilities constituting accrued and unpaid interest on
the UK Loans, Canadian Loans and other UK Liabilities and Canadian Liabilities
and fees;

 

Eleventh, to the Agent to be held by the Agent, for the benefit of the UK
Lenders and the Canadian Lenders as cash collateral to payment of that portion
of the UK Liabilities and Canadian Liabilities constituting unpaid principal of
the UK Loans and Canadian Loans and UK L/C Borrowings and Canadian L/C
Borrowings, and to the Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of UK L/C Obligations and Canadian L/C Obligations
comprised of the aggregate undrawn amount of UK Letters of Credit and Canadian
Letters of Credit;

 

Twelfth, to the Agent to be held by the Agent, for the benefit of the UK Lenders
and the Canadian Lenders as cash collateral for the payment of all other UK
Liabilities and Canadian Liabilities (including without limitation the cash
collateralization of unliquidated indemnification obligations for which a claim
has been made as provided in Section 10.04, but excluding any Other UK
Liabilities and Other Canadian Liabilities);

 

Thirteenth, to the Agent to be held by the Agent, for the benefit of the UK
Lenders and the Canadian Lenders to be held as cash collateral for the payment
of that portion of the UK Liabilities and Canadian Liabilities arising from Cash
Management Services;

 

Fourteenth, to the Agent to be held by the Agent, for the benefit of the UK
Lenders and the Canadian Lenders to be held as cash collateral for the payment
of all other, UK Liabilities and Canadian Liabilities arising from Bank
Products; and

 

175

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Canadian Liabilities, German
Liabilities and UK Liabilities have been Paid in Full, to the German Loan
Parties or as otherwise required by Requirement of Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of German Letters of Credit pursuant to clause Fourth above shall
be applied to satisfy drawings under such German Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all German
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other German Liabilities, if any, in the order set forth
above.

 

Any amounts received by the Agent pursuant to clauses Eighth through Fourteenth
of Section 8.03(d) shall be held as cash collateral for the applicable UK
Liabilities and Canadian Liabilities until the earlier of (i) the Substantial
Liquidation of the Collateral granted by the UK Loan Parties and the Canadian
Loan Parties, or (ii) such date that the Agent shall otherwise determine. Any
amounts received pursuant to clauses Eighth through Fourteenth of
Section 8.03(d) shall, subject to the provisions of Section 9.19, be applied to
the UK Liabilities and the Canadian Liabilities in such order and manner as the
Agent may reasonably determine.

 

ARTICLE IX
THE AGENT

 

9.01        Appointment.

 

(a)       Each of the Lenders, the Swing Line Lender and the L/C Issuer hereby
irrevocably designates and appoints the Agent as the agent of such Lender under
the Loan Documents and each such Lender, Swing Line Lender and L/C Issuer
irrevocably authorizes the Agent, in such capacity, to take such action on its
behalf under the provisions of the applicable Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of the applicable Loan Documents, together with such other powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent.  The
provisions of this Article are solely for the benefit of the Agent and the other
Credit Parties, and no Loan Party or any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions.

 

(b)       The Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders, the Swing Line Lender and the L/C Issuer
hereby irrevocably appoints and authorizes the Agent to act as the agent of such
Lender, Swing Line Lender and L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Agent, as “collateral
agent,” and any agents or attorneys-in-fact appointed by the Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Agent, shall be entitled
to the benefits of all provisions

 

176

--------------------------------------------------------------------------------


 

of this Section 9 (including Section 9.09) and Section 10.04, as though such
agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto.

 

(c)       Without limiting the generality of the foregoing Section 9.01(b), for
the purposes of creating a solidarité active in accordance with article 1541 of
the Civil Code of Québec between each Credit Party that is owed any Canadian
Liabilities, taken individually, on the one hand, and the Agent, on the other
hand, each Canadian Loan Party and each such Credit Party acknowledge and agree
with the Agent that such Credit Party and the Agent are hereby conferred the
legal status of solidary creditors of the Canadian Loan Parties in respect of
all Canadian Liabilities, present and future, owed by any Canadian Loan Party to
each such Credit Party and the Agent (collectively, for the purposes of this
paragraph, the “solidary claim”).  Accordingly, but subject (for the avoidance
of doubt) to article 1542 of the Civil Code of Québec, the Canadian Loan Parties
are irrevocably bound towards the Agent and each such Credit Party in respect of
the entire solidary claim of the Agent and such Credit Party.  As a result of
the foregoing, the Canadian Loan Parties confirm and agree that subject to
Section 9.01(b), above, the rights of the Agent and each of the Credit Parties
who are owed Canadian Liabilities from time to time a party to this Agreement or
any of the other Loan Documents by way of assignment or otherwise are solidary
and, as regards the Canadian Liabilities owing from time to time to each such
Credit Party, each of the Agent and such Credit Party is entitled, when
permitted pursuant to Section 9.01, to: (i) demand payment of all outstanding
amounts from time to time in respect of the Canadian Liabilities; (ii) exact the
whole performance of such Canadian Liabilities from the Canadian Loan Parties;
(iii) benefit from the Agent’s Liens in the Collateral in respect of such
Canadian Liabilities; (iv) give a full acquittance of such Canadian Liabilities
(each Credit Party that is owed Canadian Liabilities hereby agreeing to be bound
by any such acquittance); and (v) exercise all rights and recourses under the
Loan Documents with respect to those Canadian Liabilities.  The Canadian
Liabilities of the Canadian Loan Parties will be secured by the Agent’s Liens in
the Collateral and the Agent and the Credit Parties who are owed Canadian
Liabilities will have a solidary interest therein.

 

(d)       The provisions of this Section 9.01 are for the benefit of the Agents,
the Lenders and the L/C Issuer, and no Loan Party or any Subsidiary thereof
shall have rights as a third party beneficiary of any of such provisions (other
than the provisions of Section 9.06).

 

9.02        Appointment of the Agent as security trustee under the European
Security Documents

 

(a)           (i)  The European Credit Parties appoint the Agent to hold the
security interests constituted by the UK Security Documents on trust for the
European Credit Parties on the terms of the UK Security Documents and the Agent
accepts that appointment, and (ii) the European Credit Parties appoint the Agent
to hold and administer the security interests constituted by the German Security
Documents as trustee (Treuhänder) for the European Credit Parties on the terms
of the German Security Documents and the Agent accepts that appointment.

 

(b)           The Agent, its subsidiaries and associated companies may each
retain for its own account and benefit any fee, remuneration and profits paid to
it in connection with (i) its activities under the European Security Documents;
and (ii) its engagement in any kind of banking or other business with any
Secured Party.

 

(c)           Nothing in this Agreement constitutes the Agent as a trustee or
fiduciary of, nor shall the Agent have any duty or responsibility to, any
Secured Party.

 

177

--------------------------------------------------------------------------------


 

(d)           The Agent shall have no duties or obligations to any other Person
except for those which are expressly specified in the Loan Documents or
mandatorily required by Requirement of Law.

 

(e)           The Agent may appoint one or more Delegates on such terms (which
may include the power to sub-delegate) and subject to such conditions as it
thinks fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by any of the European Security Documents and shall not
be obliged to supervise any Delegate or be responsible to any person for any
loss incurred by reason of any act, omission, misconduct or default on the part
of any Delegate.

 

(f)            The Agent may (whether for the purpose of complying with any law
or regulation of any overseas jurisdiction, or for any other reason) appoint
(and subsequently remove) any person to act jointly with the Agent either as a
separate trustee or as a co-trustee on such terms and subject to such conditions
as the Agent thinks fit and with such of the duties, rights, powers and
discretions vested in the Agent by any European Security Document as may be
conferred by the instrument of appointment of that person.

 

(g)           The Agent shall notify the European Credit Parties of the
appointment of each Appointee (other than a Delegate).

 

(h)           The Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment.  All such remuneration, costs and expenses shall be treated, for
the purposes of this Agreement and any Fee Letter, as paid or incurred by the
Agent.

 

(i)            Each Delegate and each Appointee shall have every benefit, right,
power and discretion and the benefit of every exculpation (together “Rights”) of
the Agent (in its capacity as security trustee) under the European Security
Documents, and each reference to the Agent (where the context requires that such
reference is to the Agent in its capacity as security trustee) in the provisions
of the European Security Documents which confer Rights shall be deemed to
include a reference to each Delegate and each Appointee.

 

(j)            Each Secured Party confirms its approval of the European Security
Documents and authorizes and instructs the Agent: (i) to execute and deliver the
European Security Documents; (ii) to exercise the rights, powers and discretions
given to the Agent (in its capacity as security trustee) under or in connection
with the European Security Documents together with any other incidental rights,
powers and discretions; and (iii) to give any authorizations and confirmations
to be given by the Agent (in its capacity as security trustee) on behalf of the
European Credit Parties under the European Security Documents.

 

(k)           The Agent may accept without inquiry the title (if any) which any
person may have to the European Collateral.

 

(l)            Each other Secured Party confirms that it does not wish to be
registered as a joint proprietor of any security interest constituted by a
European Security Document and accordingly authorizes: (a) the Agent to hold
such security interest in its sole name (or in the name of any Delegate) as
trustee for the European Credit Parties; and (b) the Land Registry (or other
relevant registry) to register the Agent (or any Delegate or Appointee) as a
sole proprietor of such security interest.

 

178

--------------------------------------------------------------------------------


 

(m)          Except to the extent that a European Security Document otherwise
requires, any moneys which the Agent receives under or pursuant to a European
Security Document may be: (a) invested in any investments which the Agent
selects and which are authorized by applicable law; or (b) placed on deposit at
any bank or institution (including the Agent) on terms that the Agent thinks
fit, in each case in the name or under the control of the Agent, and the Agent
shall hold those moneys, together with any accrued income (net of any applicable
Tax) to the order of the Lenders, and shall pay them to the Lenders on demand.

 

(n)           On a disposal of any of the European Collateral which is permitted
under the Loan Documents, the Agent shall (at the cost of the European Credit
Parties) execute any release of the European Security Documents or other claim
over that European Collateral and issue any certificates of non-crystallisation
of floating charges that may be required or take any other action that the Agent
considers desirable.

 

(o)           The Agent shall not be liable for: (i) any defect in or failure of
the title (if any) which any person may have to any assets over which security
is intended to be created by any European Security Document; any loss resulting
from the investment or deposit at any bank of moneys which it invests or
deposits in a manner permitted by the European Security Documents; (ii) the
exercise of, or the failure to exercise, any right, power or discretion given to
it by or in connection with any Loan Document or any other agreement,
arrangement or document entered into, or executed in anticipation of, under or
in connection with, any Loan Document; or any shortfall which arises on
enforcing the European Security Document.

 

(p)           The Agent shall not be obligated to (i) obtain any authorization
or environmental permit in respect of any of the European Collateral or any of
the European Security Documents; (ii) hold in its own possession any European
Security Document, title deed or other document relating to the European
Collateral or the European Security Documents; (iii) perfect, protect, register,
make any filing or give any notice in respect of the European Security Documents
(or the order of ranking of any European Security Document), unless that failure
arises directly from its own gross negligence or willful misconduct; or
(iv) require any further assurances in relation to any European Security
Document.

 

(q)           In respect of the European Security Documents, the Agent shall not
be obligated to (i) insure, or require any other person to insure, the European
Collateral; or (ii) make any enquiry or conduct any investigation into the
legality, validity, effectiveness, adequacy or enforceability of any insurance
existing over the European Collateral.

 

(r)            In respect of the European Security Documents, the Agent shall
not have any obligation or duty to any person for any loss suffered as a result
of: (i) the lack or inadequacy of any insurance; or (ii) the failure of the
Agent to notify the insurers of any material fact relating to the risk assumed
by them, or of any other information of any kind, unless Required Lenders have
requested it to do so in writing and the Agent has failed to do so within
fourteen (14) days after receipt of that request.

 

(s)           Every appointment of a successor Agent under the European Security
Documents shall be by deed.

 

(t)            Section 1 of the Trustee Act 2000 (UK) shall not apply to the
duty of the Agent in relation to the trusts constituted by this Agreement.

 

179

--------------------------------------------------------------------------------


 

(u)           In the case of any conflict between the provisions of this
Agreement and those of the Trustee Act 1925 (UK) or the Trustee Act 2000 (UK),
the provisions of this Agreement shall prevail to the extent allowed by law, and
shall constitute a restriction or exclusion for the purposes of the Trustee Act
2000 (UK).

 

(v)           The perpetuity period under the rule against perpetuities if
applicable to this Agreement and the European Security Documents shall be 80
years from the date of this Agreement.

 

9.03        Parallel Debt Obligations.

 

(a)           In order to ensure the continuing validity of the security
interests governed by German law (i) each Loan Party irrevocably and
unconditionally undertakes (that undertaking in respect of any amount, a
“Parallel Debt Obligation” and in respect of all of them, the “Parallel Debt
Obligations”) to pay to the Agent an amount equal to and in the same currency as
all amounts from time to time due and payable by that Loan Party to the Lenders
under the Loan Documents (the obligations to the Lenders in respect of any
amount and a certain currency, an “Original Obligation” and its obligations to
the Lenders in respect of all of them, the “Original Obligations”); (ii) the
Parallel Debt Obligations shall be separate from and independent of the Original
Obligations, so that the Agent will have an independent right to demand
performance of any Parallel Debt Obligation; (iii) the Parallel Debt Obligations
shall be owed to the Agent in its own name and any German Security Agreement
shall also be expanded to secure the Parallel Debt Obligations; (iv) the
Lenders, the Loan Parties and the Agent acknowledge that the Agent acts in its
own name and not as an agent or representative of the Lenders and the security
interests governed by German law created in favour of the Agent will not be held
on trust; (v) other than as set out in Section 9.03(a)(vi), the Parallel Debt
Obligations shall not limit or affect the existence of the Original Obligations,
for which the Lenders shall have an independent right to demand performance (to
the extent permitted by this Agreement); (vi) payment by the Loan Parties of any
Parallel Debt Obligation shall to the same extent decrease and be a good
discharge of the corresponding Original Obligation owing to the Lenders and
payment by the Loan Parties of any Original Obligations to the Lenders shall to
the same extent decrease and be a good discharge of the corresponding Parallel
Debt Obligation owing by it to the Agent; and (vii) without limiting or
affecting the Agent’s right to protect, preserve or enforce its rights under any
German Security Agreements, the Agent undertakes to the Lenders not to exercise
its rights in respect of any Parallel Debt Obligation without the consent of the
Lenders.

 

(b)           Notwithstanding Section 9.03(a)(vii), no Loan Party may pay any
Parallel Debt Obligation other than at the instruction of, and in the manner
determined by, the Agent.

 

(c)           For the avoidance of doubt, the Parallel Debt Obligations will
become due and payable at the same time as the corresponding Original
Obligations.

 

9.04        Delegation of Duties.  The Agent may execute any of its duties under
the applicable Loan Documents by or through sub-agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the Agent. 
The Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys in-fact selected by it with reasonable care.

 

180

--------------------------------------------------------------------------------

 


 

9.05                        Exculpatory Provisions.  The Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, neither
the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall:

 

(a)                                  be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing;

 

(b)                                 have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Agent is required to exercise as directed in writing by the Applicable Lenders,
provided that the Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Agent to liability or that
is contrary to any Loan Document or Requirement of Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

(c)                                  except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Loan Parties or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Applicable Lenders (as the Agent shall
believe in good faith shall be necessary under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

9.06                        Reliance by Agent.

 

The Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Parent and the
Borrowers), independent accountants and other experts selected by the Agent.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Agent shall have received written notice to the

 

181

--------------------------------------------------------------------------------


 

contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.  The Agent may consult with legal counsel
(who may be counsel for any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

9.07                        Notice of Default.  The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Agent has received notice from a Lender, the Parent or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the Agent
receives such a notice, the Agent shall give notice thereof to the Lenders.  The
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders; provided that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Credit Parties. In no event shall the Agent be required to
comply with any such directions to the extent that the Agent believes that its
compliance with such directions would be unlawful.

 

9.08                        Non-Reliance on Agent and Other Lenders.  Each
Lender and the L/C Issuer expressly acknowledges that neither the Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
have made any representations or warranties to it and that no act by the Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Agent to any Lender.  Each Lender and the L/C Issuer represents
to the Agent that it has, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender and the L/C Issuer also
represents that it will, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under the applicable Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Agent hereunder, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of the Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

9.09                        Indemnification.  The Lenders agree to indemnify the
Agent in its capacity as such, any sub-agent thereof, the L/C Issuer and any
Related Party, as the case may be (to the extent not reimbursed by the Borrowers
and without limiting the obligation of the Borrower to do so), ratably according
to their respective Applicable Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments of such Lender shall have been
assigned (but which indemnified claims relate to actions or inactions prior to
such assignment) or the date upon which the Obligations shall have been Paid in
Full, ratably in accordance with such Applicable Percentages

 

182

--------------------------------------------------------------------------------


 

immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time be imposed
on, incurred by or asserted against the Agent, any sub-agent thereof, the L/C
Issuer and their Related Parties in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent, any
sub-agent thereof, the L/C Issuer and their Related Parties under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Agent’s, any sub-agent’s, the L/C
Issuer’s and their Related Parties’ gross negligence or willful misconduct.  The
agreements in this Section shall survive the payment of the Obligations and all
other amounts payable hereunder.

 

9.10                        Rights as a Lender.  The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the Loan
Parties or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

 

9.11                        Successor Agent; Removal of Agent.

 

(a)                                  The Agent may resign upon 30 days’ notice
to the Lenders, the L/C Issuer and the Domestic Borrower effective upon
appointment of a successor Agent.  Upon receipt of any such notice of
resignation, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless a Specified
Default shall have occurred and be continuing) be subject to approval by the
Domestic Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the retiring Agent, and the retiring Agent’s rights, powers and duties
as Agent shall be terminated, without any other or further act or deed on the
part of the retiring Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor Agent shall have been so appointed by the
Required Lenders with such consent of the Domestic Borrower and shall have
accepted such appointment within 30 days after the retiring Agent’s giving of
notice of resignation, then the retiring Agent may, on behalf of the Lenders and
the L/C Issuer and with the consent of the Company (such consent not to be
unreasonably withheld or delayed), appoint a successor Agent, that shall be
(i) a bank that has an office in New York, New York with a combined capital and
surplus of at least $500,000,000, and (ii) a financial institution that is
listed on Schedule I, II or III of the Bank Act (Canada), has received an
approval to have a financial establishment in Canada pursuant to Section 522.21
of the Bank Act (Canada) or is not a foreign bank for purposes of the Bank Act
(Canada), and if such financial institution is not resident in Canada and is not
deemed to be resident in Canada for purposes of the Income Tax Act (Canada),
then such financial institution deals at arm’s length with each Canadian Loan
Party for purposes of the Income Tax Act (Canada).  After any retiring Agent’s
resignation as Agent, the provisions of this Article and Section 10.04 shall
inure to its

 

183

--------------------------------------------------------------------------------


 

benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.  The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.

 

(b)                                 If the Person serving as Agent is a
Defaulting Lender pursuant to clause (d) of the definition of Defaulting Lender,
the Required Lenders may, to the extent permitted by applicable Requirements of
Law, by notice in writing to the Domestic Borrower and such Person remove such
Person as Agent and, in consultation with the Domestic Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

9.12                        Collateral and Guaranty Matters.  The Credit Parties
irrevocably authorize the Agent, at its option and in its discretion,

 

(a)                                  to release any Lien on any property granted
to or held by the Agent under any Loan Document (i) upon Payment in Full of all
Obligations, (ii) solely with respect to any Lien on any property of the
Canadian Loan Parties, upon Payment in Full of all Canadian Liabilities and all
other Obligations guaranteed by the Canadian Loan Parties, (iii) solely with
respect to any Lien on any property of the German Loan Parties, upon Payment in
Full of all German Liabilities and all other Obligations guaranteed by the
German Loan Parties, (iv) solely with respect to any Lien on any property of the
UK Loan Parties, upon Payment in Full of all UK Liabilities and all other
Obligations guaranteed by the UK Loan Parties, (v) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (vii) if approved, authorized or ratified in writing by the
Applicable Lenders in accordance with Section 10.01;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(g); and

 

(c)                                  to release any Guarantor from its
obligations under the Facility Guaranty if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder.

 

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.12.  In each
case as specified in this Section 9.12, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.12.

 

9.13                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent
or Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity as the Agent, a Lender or the L/C Issuer
hereunder.

 

184

--------------------------------------------------------------------------------


 

9.14                        Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise,

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer, the Agent and the other Credit Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer, the Agent and the other Credit
Parties and their respective agents and counsel and all other amounts due the
Lenders and the Agent under Sections 2.03(i), 2.03(j), 2.09 and 10.04]) allowed
in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, interim receiver, assignee, trustee, monitor,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the L/C Issuer to make such
payments to the Agent and if the Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuer, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 2.09, 10.04.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Credit Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Credit Party or to authorize the Agent to vote in respect
of the claim of any Credit Party or in any such proceeding.

 

9.15                        Notice of Transfer.

 

The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

 

9.16                        Reports and Financial Statements.

 

By signing this Agreement, each Lender:

 

(a)                                  agrees to furnish the Agent after the
occurrence and during the continuance of a Cash Dominion Event (and thereafter
at such frequency as the Agent may reasonably request) with a summary of all
Other Liabilities due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Agent shall be entitled to assume that
no amounts are due to any Lender on account of Other Liabilities unless the
Agent has received written notice thereof from such Lender and if such notice is
received, the Agent shall be entitled to assume that the only amounts due to
such Lender on account of Other Liabilities is the amount set forth in such
notice;

 

185

--------------------------------------------------------------------------------


 

(b)                                 is deemed to have requested that the Agent
furnish, and the Agent agrees to furnish, such Lender, promptly after they
become available, copies of all Borrowing Base Certificates and financial
statements required to be delivered by the Company hereunder

 

(c)                                  is deemed to have requested that the Agent
furnish, and the Agent agrees to furnish, such Lender, promptly after they
become available, copies of all commercial finance examinations and appraisals
of the Collateral received by the Agent (collectively, the “Reports”);

 

(d)                                 expressly agrees and acknowledges that the
Agent makes no representation or warranty as to the accuracy of the Borrowing
Base Certificates, financial statements or Reports, and shall not be liable for
any information contained in any Borrowing Base Certificate, financial statement
or Report;

 

(e)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that the Agent or any
other party performing any audit or examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel;

 

(f)                                    agrees to keep all Borrowing Base
Certificates, financial statements and Reports confidential in accordance with
the provisions of Section 10.07 hereof; and

 

(g)                                 without limiting the generality of any other
indemnification provision contained in this Agreement, agrees: (i) to hold the
Agent and any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (ii) to pay and protect, and indemnify, defend, and hold the Agent
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including attorney costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

 

9.17                        Agency for Perfection.

 

Each Credit Party hereby appoints each other Credit Party as agent for the
purpose of perfecting Liens for the benefit of the Credit Parties, in assets
which, in accordance with Article 9 of the UCC, PPSA or any other applicable
Requirement of Law can be perfected only by possession or control.  Should any
Credit Party (other than the Agent) obtain possession or control of any such
Collateral, such Credit Party shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or
otherwise deal with such Collateral in accordance with the Agent’s instructions.

 

9.18                        Relation among Lenders.  The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the Agent)
authorized to act for, any other Lender.

 

9.19                        Risk Participation.

 

(a)                      Upon the earlier of Substantial Liquidation or the
Determination Date, if all Canadian Liabilities have not been repaid in full
(other than the Other Canadian Liabilities), then the

 

186

--------------------------------------------------------------------------------


 

other Lenders shall purchase from the Canadian Lenders (on the date of
Substantial Liquidation or the Determination Date, as applicable) such portion
of the Canadian Liabilities (other than the Other Canadian Liabilities) so that
each Lender shall, after giving effect to any such purchases, hold its
Liquidation Percentage of all outstanding Canadian Liabilities and all other
Obligations.

 

(b)                     Upon the earlier of Substantial Liquidation or the
Determination Date, if all German Liabilities have not been repaid in full
(other than the Other German Liabilities), then the other Lenders shall purchase
from the German Lenders (on the date of Substantial Liquidation or the
Determination Date, as applicable) such portion of the German Liabilities (other
than the Other German Liabilities) so that each Lender shall, after giving
effect to any such purchases, hold its Liquidation Percentage of all outstanding
German Liabilities and all other Obligations.

 

(c)                      Upon the earlier of Substantial Liquidation or the
Determination Date, if all UK Liabilities have not been repaid in full (other
than the Other UK Liabilities), then the other Lenders shall purchase from the
UK Lenders (on the date of Substantial Liquidation or the Determination Date, as
applicable) such portion of the UK Liabilities (other than the Other UK
Liabilities) so that each Lender shall, after giving effect to any such
purchases, hold its Liquidation Percentage of all outstanding UK Liabilities and
all other Obligations.

 

(d)                     Upon the earlier of Substantial Liquidation or the
Determination Date, if all Obligations of the Domestic Borrower (other those
Obligations relating to the Canadian Liabilities,  German Liabilities or UK
Liabilities or the Other Domestic Liabilities) have not been repaid in full,
then the other Lenders shall purchase from the Domestic Lenders (on the date of
Substantial Liquidation or the Determination Date, as applicable) such portion
of such Obligations so that each Lender shall, after giving effect to any such
purchases, hold its Liquidation Percentage of all outstanding Obligations of the
Domestic Borrower and the Canadian Liabilities.

 

(e)                      All purchases of Obligations under this Section 9.19
shall be at par, for cash, with no premium, discount or reduction.

 

(f)                        No Lender shall be responsible for any default of any
other Lender in respect of any other Lender’s obligations under this
Section 9.19, nor shall the obligations of any Lender hereunder be increased as
a result of such default of any other Lender.  Each Lender shall be obligated to
the extent provided herein regardless of the failure of any other Lender to
fulfill its obligations hereunder.

 

(g)                     Each Lender shall execute such instruments, documents
and agreements and do such other actions as may be necessary or proper in order
to carry out more fully the provisions and purposes of this Section 9.19 and the
purchase of Obligations, the Canadian Liabilities, the German Liabilities or the
UK Liabilities, as applicable, as provided herein.

 

(h)                     The obligations of each Lender under this Section 9.19
are irrevocable and unconditional and shall not be subject to any qualification
or exception whatsoever including, without limitation, lack of validity or
enforceability of this Agreement or any of the Loan Documents or the existence
of any claim, setoff, defense or other right which any Loan Party may have at
any time against any of the Lenders.

 

(i)                         No fees required to be paid on any assignment
pursuant to Section 10.06 of this Agreement shall be payable in connection with
any assignment under this Section 9.19.

 

187

--------------------------------------------------------------------------------


 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments and Waivers.

 

(a)                      Neither this Agreement, any other Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 10.01.  The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Agent and each Loan Party to the relevant
Loan Document may, from time to time, (a) enter into written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights or obligations of the Agent, the Lenders or
of the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Agent may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall:

 

(i)                                     increase the Commitment of any Lender
(or reinstate any Commitment terminated pursuant to Section 8.02) without the
written Consent of such Lender;

 

(ii)                                  as to any Lender, postpone any date fixed
by this Agreement or any other Loan Document for (i) any scheduled payment
(including the Maturity Date) or mandatory prepayment of principal, interest,
fees or other amounts due hereunder or under any of the other Loan Documents
without the written Consent of such Lender, or (ii) any mandatory termination of
the Aggregate Commitments hereunder or under any other Loan Document, without
the written Consent of such Lender;

 

(iii)                               as to any Lender, reduce the principal of,
or the rate of interest specified herein on, any Loan or L/C Borrowing held by
such Lender, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document to or for the account of such Lender, without the written Consent
of such Lender; provided, however, that only the Consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

 

(iv)                              as to any Lender, change Section 2.13 or
Section 8.03 in a manner that would alter the pro rata sharing of payments
required thereby without the written Consent of such Lender;

 

(v)                                 change any provision of this Section or the
definition of “Required Lenders”, “Required Supermajority Lenders” or any other
provision hereof or of any Loan Document specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or thereunder, without the written Consent of each Lender;

 

(vi)                              except as expressly permitted hereunder or
under any other Loan Document, release, or limit the liability of, any Loan
Party without the written Consent of each Lender;

 

188

--------------------------------------------------------------------------------


 

(vii)                           except for Dispositions permitted under
Section 7.04 or Section 7.05 or as provided in Section 9.10, release all or
substantially all of the Collateral from the Liens of the Security Documents
without the written Consent of each Lender;

 

(viii)                        increase any advance rate percentage set forth in
the definition of “Combined Borrowing Base” or otherwise change the definition
of the term “Combined Borrowing Base” or any component definition thereof if as
a result thereof the amounts available to be borrowed by the Borrowers would be
increased, without the written Consent of the Required Supermajority Lenders,
provided that the foregoing shall not limit the discretion of the Agent to
change, establish or eliminate any Reserves; and

 

(ix)                                except as expressly permitted herein or in
any other Loan Document, subordinate the Obligations hereunder or the Liens
granted hereunder or under the other Loan Documents, to any other Indebtedness
or Lien, as the case may be without the written Consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of any Agent under this
Agreement or any other Loan Document; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto, and (v) no Consent is required to effect any amendment or
supplement to the Intercreditor Agreement, (A) that is solely for the purpose of
adding the holders of Indebtedness incurred or issued pursuant to an Amendment
or Refinancing of the Term Facility (or any agent or trustee of such holders) as
parties thereto, as contemplated by the terms of the Intercreditor Agreement and
permitted under Section 7.03(n) (it being understood that any such amendment or
supplement may make such other changes to the Intercreditor Agreement as, in the
good faith determination of the Agent, are required to effectuate the foregoing
and provided that such other changes are not adverse to the interests of the
Lenders) or (B) that is expressly contemplated by the Intercreditor Agreement
with respect to an Amendment or Refinancing  of the Term Facility permitted
under Section 7.03(n) (or the comparable provisions, if any, of any successor
intercreditor agreement with respect to an Amendment or Refinancing  of the Term
Facility permitted under Section 7.03(n); provided further that no such
agreement shall, pursuant to this clause (v), amend, modify or otherwise affect
the rights or duties of the Agent hereunder or under any other Loan Document
without the prior written consent of the Agent.. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

189

--------------------------------------------------------------------------------


 

(b)                     Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, (x) no provider or holder of any Bank
Products or Cash Management Services shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended, supplemented and waived with the consent of the Agent
at the request of the Borrowers without the need to obtain the consent of any
other Lender if such amendment, supplement or waiver is delivered in order
(i) to comply with local Requirement of Law or advice of local counsel, (ii) to
cure ambiguities, mistakes or defects or (iii) to cause any Loan Document to be
consistent with this Agreement and the other Loan Documents.

 

(c)                      If any Lender does not Consent (a “Non-Consenting
Lender”) to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the Consent of each Lender and that has been
approved by the Required Lenders, the Company may replace such Non-Consenting
Lender in accordance with Section 10.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Company
to be made pursuant to this paragraph).

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                      Notices Generally.  All notices, requests and demands
to or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, to the address, telecopier number, electronic email
address or telephone number specified on Schedule 10.02 in the case of the Loan
Parties, the Agent, the L/C Issuer or the Swing Line Lender, and as set forth in
an administrative questionnaire delivered to the Agent in the case of the
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto; provided that any notice, request or demand to or upon the
Agent, the Lenders, the Parent or the Borrowers shall not be effective until
received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Agent and the applicable Lender, as the
case may be. The Agent, the Parent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(b)                     Electronic Communications.  Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

190

--------------------------------------------------------------------------------


 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                      The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Loan Parties’ or the Agent’s transmission of Borrower
Materials through the Internet.

 

(d)                     Change of Address, Etc.  Each of the Loan Parties, the
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number or email address for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number or email address
for notices and other communications hereunder by notice to the Company, the
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.  Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Requirement of Law, including the
Securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of the Securities Laws.

 

(e)                      Reliance by Agent, L/C Issuer and Lenders.  The Agent,
the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Loan Parties even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of

 

191

--------------------------------------------------------------------------------


 

the Loan Parties.  All telephonic notices to and other telephonic communications
with the Agent may be recorded by the Agent, and each of the parties hereto
hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of the Agent or any Credit Party, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether any Credit Party may have had notice
or knowledge of such Default or Event of Default at the time.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders, the L/C Issuer
and the other Credit Parties; provided, however, that the foregoing shall not
prohibit (a) the Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, or (c) any Lender from exercising setoff rights
in accordance with Section 10.08 (subject to the terms of Section 2.13); and
provided, further, that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                      Costs and Expenses.  The Borrowers shall (a) pay or
reimburse the Agent and the Arrangers for all their respective reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
syndication of the Commitments (other than fees payable to syndicate members)
and the development, preparation, execution and delivery of this Agreement and
the other Loan Documents and any other documents prepared in connection herewith
or therewith and any amendment, supplement or modification thereto (whether or
not the transactions contemplated thereby shall be consummated), and (b) pay or
reimburse the Agent and L/C Issuer only, for all their respective reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable and documented fees and disbursements and
other charges of counsel to the Agent (including one primary counsel, one
Canadian counsel, one German counsel, and one United Kingdom counsel and such
local counsel as the Agent may reasonably require in connection with collateral
matters), outside consultants, appraisers, and commercial finance examiners in
connection with all of the foregoing, all customary fees and charges (as
adjusted from time to time) of the Agent with respect to the disbursement of
funds (or the receipt of funds) to or for the account of the Borrowers (whether
by wire transfer or otherwise), and of the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (c) pay or reimburse each

 

192

--------------------------------------------------------------------------------


 

Lender, Swingline Lender, L/C Issuer, the Agent and the Arrangers for all their
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights under this Agreement, the other Loan Documents and any such other
documents and in connection with the Loans made and Letters of Credit issued
under this Agreement, including all such expenses incurred during any workout,
restructuring or negotiations in respect of such Loans and Letters of Credit,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender. Swingline
Lender, L/C Issuer and the Agent, and (d) to pay, indemnify, or reimburse each
Lender, Swingline Lender, L/C Issuer, and the Agent for, and hold each Lender,
Swingline Lender, L/C Issuer, and the Agent harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and similar other taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of this Agreement the other Loan Documents and
any such other documents.

 

(b)                     Indemnification. The Borrowers shall pay, indemnify or
reimburse each Lender, Swingline Lender, L/C Issuer, the Agent, each Arranger
and their respective affiliates, and their respective officers, directors,
trustees, employees, advisors, agents and controlling Persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, claims, losses, damages, penalties, costs,
expenses or disbursements incurred or asserted against any such Indemnitee by
any Loan Party, any of the directors, officers, shareholders or creditors of any
Loan Party or any other Person arising out of any actions, judgments or suits of
any kind or nature whatsoever, arising out of or in connection with any claim,
action or proceeding relating to or otherwise with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including, without
limitation, any of the foregoing relating to the use of proceeds of the Loans or
the Letters of Credit or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Parent, any
Borrower, any of their respective Subsidiaries or any of the Properties, or to
any Blocked Account Agreement or other Person who has entered into a control
agreement with any Credit Party, and the fees and disbursements and other
charges of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against the Parent or any Borrower hereunder (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”); provided that
neither the Parent nor any Borrower shall have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the bad faith, gross
negligence or willful misconduct of, such Indemnitee or its affiliates,
officers, directors, trustees, employees, advisors, agents or controlling
Persons.  All amounts due under this Section 10.04 shall be payable promptly
after receipt of a reasonably detailed invoice therefor.  Statements payable by
the Borrowers pursuant to this Section 10.04 shall be submitted to the Domestic
Borrower at the address thereof set forth in Section 10.02, or to such other
Person or address as may be hereafter designated by the Domestic Borrower in a
written notice to the Agent.

 

(c)                      Waiver of Consequential Damages, Etc.  To the fullest
extent permitted by Requirements of Law, each party hereto shall not assert, and
hereby waive, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.

 

193

--------------------------------------------------------------------------------


 

(d)                     Limitation of Liability.  No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the bad faith, gross negligence or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

 

(e)                      Survival.  The agreements in this Section shall survive
the resignation of any Agent, the L/C Issuer or the Swing Line Lender, the
assignment of any Commitment or Loan by any Lender, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a receiver,
interim receiver, trustee, monitor, custodian, conservator, liquidator,
rehabilitator or similar officer, or any other party in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Credit
Party severally agrees to pay to the Agent upon demand its Applicable Percentage
(without duplication) of any amount so recovered from or repaid by the Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect (or at the Bank of Canada Overnight Rate with respect to amounts due to
the Agent in Canadian Dollars or other Optional Currency).  The obligations of
the Credit Parties under clause (b) of the preceding sentence shall survive the
Payment in Full of the Obligations.

 

10.06                 Successors and Assigns.

 

(a)                      Successors and Assigns Generally.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written Consent of
the Agent and each Lender and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Credit
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                     Assignments by Lenders.  Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans (including for purposes of this Section 10.06(b),

 

194

--------------------------------------------------------------------------------


 

participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount need be
assigned; and

 

(B)                                in any case not described in subsection
(b)(i)(A)of this Section, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Agent and, so long as
no Specified Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
all of its the Loans or the Commitments, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Company (such consent not to
be unreasonably withheld or delayed) shall be required unless (1) a Specified
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
with respect to such Lender; and

 

(B)                                the consent of the Agent, the L/C Issuer and
the Swing Line Lender (such consent not to be unreasonably withheld or delayed)
shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, provided,
however, that the Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Agent an Administrative
Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Loan Parties or any of the Loan Parties’
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries or
Affiliates, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural

 

195

--------------------------------------------------------------------------------


 

Person.  Unless otherwise agreed by the Agent, no Person may be a Canadian
Lender, German Lender or UK Lender unless it (or any of its Affiliates) also has
a Domestic Commitment in an amount at least equal to its Canadian Commitment,
German Commitment or UK Commitment, as applicable.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Company
and the Agent, the applicable pro rata share of Loans previously requested but
not funded by the Defaulting Lender, to each of which the applicable assignee
and assignor hereby irrevocably consent), to (x) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to the Agent, the L/C
Issuer or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Requirement of Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

 

(c)                      Register.  The Agent, acting solely for this purpose as
an agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, absent manifest error, and the
Loan Parties, the Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement,

 

196

--------------------------------------------------------------------------------


 

notwithstanding notice to the contrary.  The Register is intended to cause each
Loan and other obligation hereunder to be in registered form within the meaning
of Section 5f.103-1(c) of the United States Treasury Regulations. The Register
shall be available for inspection by the Company and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                     Participations.  (i) Any Lender may at any time, without
the consent of, or notice to, the Loan Parties or the Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Loan
Parties or any of the Loan Parties’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any Participant shall
agree in writing to comply with all confidentiality obligations set forth in
Section 10.07 as if such Participant was a Lender hereunder.

 

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any  provision of this Agreement or any
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (i) through (iv) of
the first proviso to Section 10.01 that affects such Participant.  Subject to
subsection (e) of this Section, the Loan Parties agree that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the limitations and requirements of such Section 3.06) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.02 as though it were
a Lender.

 

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish in connection with a Tax audit or other proceeding
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)                      Limitations upon Participant Rights.  A Participant
shall not be entitled to receive any greater payment under Section 3.01 or 3.04
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Company’s prior written consent.  A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Company is notified of the participation sold to such

 

197

--------------------------------------------------------------------------------


 

Participant and such Participant agrees, for the benefit of the Loan Parties, to
comply and in fact complies with Section 3.01(e) as though it were a Lender.

 

(f)                        Certain Pledges.  Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                     Resignation as L/C Issuer or Swing Line Lender after
Assignment or Resignation.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, or resigns as Agent in accordance with the
provisions of Section 9.09, Bank of America may, (i) upon 30 days’ notice to the
Company and the Lenders, resign as L/C Issuer and/or (ii) with duplication of
any notice required under Section 9.09, upon 30 days’ notice to the Company,
resign as Swing Line Lender.  In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be.  If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Prime Rate Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If 
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be,  (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit, and (c) the successor Swing Line Lender shall repay
all outstanding Obligations with respect to Swing Line Loans due to the
resigning Swing Line Lender. Any resignation by Bank of America as Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Credit Parties agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates, Approved Funds, and to its and its Affiliates’ and Approved Funds’
respective partners, directors, officers, employees, agents, funding sources,
attorneys, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
Requirement of Laws or regulations or by any subpoena or similar legal process,
provided that the Agent or such Lender, as applicable, agrees that it will
notify the Domestic Borrower as soon as practicable in the event of any such
disclosure by such person (other than at the request of a regulatory authority)
unless such notification is prohibited by law, rule or regulation; (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this

 

198

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement (including any electronic agreement
contained in any Platform) containing provisions substantially the same as those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be an Additional Commitment
Lender; or (ii) any actual or prospective counterparty (or its advisors) to any
Hedge Agreement relating to any Loan Party and its obligations, (g) with the
consent of the Company, (h) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender) or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Credit Party or any of their
respective Affiliates on a non-confidential basis from a source other than the
Loan Parties and which source is not known by such Agent or Lender to be subject
to a confidentiality restriction in respect thereof in favor of any of the
Credit Parties or any Affiliate of the Credit Parties.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Requirement of Law, including the Securities
Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing or if any Lender shall have been served with a
trustee process or similar attachment relating to property of a Loan Party, each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Agent or the Required Lenders, to the fullest extent permitted by
Requirement of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) or other
property at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrowers or any other Loan Party against any and
all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer, regardless of the adequacy
of the Collateral, and irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in

 

199

--------------------------------------------------------------------------------


 

accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent and the other Credit Parties, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Company and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Requirement of Law (the “Maximum Rate”).  If the Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans and other
Obligations (other than Other Liabilities not then due and owing) or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Requirement of Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

10.11                 Survival.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Credit Parties, regardless of any
investigation made by any Credit Party or on their behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or Event
of Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding. 
Further, the provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX
shall survive and remain in full force and effect regardless of the repayment of
the Obligations, the

 

200

--------------------------------------------------------------------------------


 

expiration of the Letters of Credit or the termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Agent, the L/C Issuer or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or ceases to make LIBOR Rate Loans as a result of any condition
described in Section 3.02 or 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02 or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01 and 3.05) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           the Borrowers shall have paid to the Agent the assignment fee
specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with Requirement of Laws; and

 

(e)           in the case of an assignment resulting from a Lender being a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

201

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14      GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.15      SUBMISSION TO JURISDICTION; WAIVERS.  Each Loan Party hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same.  Nothing herein shall limit the right of the Agent or any Lender to
bring proceedings against any Loan Party in any other court;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to it at its address
set forth in Schedule 10.02 or at such other address of which the Agent shall
have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.16      Waivers of Jury Trial.  EACH OF THE PARENT, EACH BORROWER, THE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.17      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is

 

202

--------------------------------------------------------------------------------


 

capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) none of the Credit Parties has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Loan Parties with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any of the Credit Parties has
advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  Each of
the Loan Parties hereby waives and releases, to the fullest extent permitted by
law, any claims that it may have against each of the Credit Parties with respect
to any breach or alleged breach of agency or fiduciary duty.

 

10.18      USA PATRIOT Act; Proceeds of Crime Act.  Each Lender that is subject
to the Patriot Act and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act and all applicable “know your customer” rules, regulations and
procedures applicable to such Lender in Canada), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) (the “Proceeds of Crime Act”).  No part of the
proceeds of the Loans will be used by the Loan Parties, directly or indirectly,
for any purpose which would contravene or breach the Proceeds of Crime Act or
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

10.19      Foreign Asset Control Regulations.  Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to

 

203

--------------------------------------------------------------------------------


 

(a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).  Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

10.20      Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.21      Designation as Senior Debt.  All Obligations shall be “Designated
Senior Indebtedness” for purposes of and as defined in the Senior Subordinated
Note Indenture and all supplemental indentures thereto.

 

10.22      Press Releases.

 

(a)       Each Credit Party executing this Agreement agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under Requirement of Law and then, in any event, such Credit Party or
Affiliate will consult with the Agent before issuing such press release or other
public disclosure.

 

(b)       Each Loan Party consents to the publication by the Agent or any Lender
of advertising material relating to the financing transactions contemplated by
this Agreement using any Loan Party’s name, product photographs, logo or
trademark.  The Agent or such Lender shall provide a draft reasonably in advance
of any advertising material to the Company prior to the publication thereof for
review and comment by the Company.  The Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

 

10.23      Additional Waivers.

 

(a)       Except as provided herein or in any other Loan Document or pursuant to
any amendment or waiver executed pursuant to Section 10.01, (i) the Obligations
(including, for avoidance of doubt, the Canadian Liabilities, the German
Liabilities and the UK Liabilities) are the joint and several obligation of each
Domestic Loan Party; (ii) the Canadian Liabilities, the German Liabilities and
the UK Liabilities are the joint and several obligation of each Canadian Loan
Party; German Loan Party and UK Loan Party.  To the fullest extent permitted by
applicable Requirement of Law, the obligations of each Loan Party shall not be
affected by (i) the failure of any Credit Party to assert any claim or demand or
to enforce or exercise any right or remedy against any other Loan Party under
the provisions of this Agreement, any other Loan Document or otherwise, (ii) any
release of any other Loan Party from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of any Agent, the Collateral Agent or any other Credit
Party.

 

(b)       Except as provided herein or in any other Loan Document or pursuant to
any amendment or waiver executed pursuant to Section 10.01, the Obligations of
each Loan Party shall not

 

204

--------------------------------------------------------------------------------


 

be subject to any reduction, limitation, impairment or termination for any
reason (other than the Payment in Full of the Obligations), including any claim
of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the Obligations of each Loan Party shall not be
discharged or impaired or otherwise affected by the failure of any Agent or any
other Credit Party to assert any claim or demand or to enforce any remedy under
this Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the Payment in Full of all
of the Obligations).

 

(c)       To the fullest extent permitted by Requirement of Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the Payment in Full of all the Obligations. The Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all of the Obligations have been Paid in
Full.  To the fullest extent permitted by Requirement of Law, each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Requirement of Law, to impair or to extinguish any right
of reimbursement or subrogation or other right or remedy of such Loan Party
against any other Loan Party.

 

(d)       Upon payment by any Loan Party of any Obligations, all rights of such
Loan Party against any other Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
Payment in Full of all of the Obligations. In addition, any indebtedness of any
Loan Party now or hereafter held by any other Loan Party is hereby subordinated
in right of payment to the prior Payment in Full of the Obligations and no Loan
Party will demand, sue for or otherwise attempt to collect any such indebtedness
until Payment in Full of the Obligations.  If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents.  Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers.  As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101 (31)
of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small

 

205

--------------------------------------------------------------------------------


 

capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

 

10.24      Judgment Currency.

 

If, for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement or any other Loan Document, it becomes necessary to
convert into a particular currency (the “Judgment Currency”) any amount due
under this Agreement or under any other Loan Document in any currency other than
the Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given.  For this purpose “rate of exchange” means the rate at which the Agent
is able, on the relevant date, to purchase the Currency Due with the Judgment
Currency in accordance with its normal practice for the applicable currency
conversion in the wholesale market.  In the event that there is a change in the
rate of exchange prevailing there is a change in the rate of exchange prevailing
between the conversion date and the date of actual payment of the amount due,
the Loan Parties will pay such additional amount (if any, but in any event not a
lesser amount) as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of Currency Due which could have been
purchased with the amount of Judgment Currency stipulated in the judgment or
judicial order at the rate of exchange prevailing on the conversion date.  If
the amount of the Currency Due which the applicable Agent is so able to purchase
is less than the amount of the Currency Due originally due to it, the applicable
Loan Party shall indemnify and save the Agents, the L/C Issuer and the Lenders
harmless from and against all loss or damage arising as a result of such
deficiency.  This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Loan Documents, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by any Agent from time to
time and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due under this Agreement or
any other Loan Document or under any judgment or order.

 

10.25      No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

10.26      Attachments.

 

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

 

10.27      Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually

 

206

--------------------------------------------------------------------------------


 

executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

10.28      Obligations and Collateral of the Canadian Loan Parties, the UK Loan
Parties, and the German Loan Parties.

 

Notwithstanding anything contained herein or in the other Loan Documents to the
contrary, none of the Canadian Loan Parties, the German Loan Parties or the UK
Loan Parties shall be liable or jointly and severally liable for any Obligations
(other than the Canadian Liabilities, the German Liabilities and the UK
Liabilities) of the Parent or any Domestic Loan Party (collectively, the
“Domestic Obligations”), and none of the Collateral pledged by the Canadian Loan
Parties, the German Loan Parties or the UK  Loan Parties shall secure any
Domestic Obligations (other than the Canadian Liabilities, the German
Liabilities and the UK Liabilities).  In addition, any insurance proceeds from
any Collateral pledged by the Canadian Loan Parties, the German Loan Parties or
the UK Loan Parties shall not be available to pay any Domestic Obligations
(other than the Canadian Liabilities, the German Liabilities and the UK
Liabilities).

 

10.29      Language.

 

The parties herein have expressly requested that this Agreement and all related
documents be drawn up in the English language.  A la demande expresse des
parties aux présentes, cette convention et tout document y afférent ont été
rédigés en langue anglaise.

 

207

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

THE YANKEE CANDLE COMPANY, INC.

 

 

 

By:

/s/ Gregory W. Hunt

 

Name:

Gregory W. Hunt

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

YANKEE CANDLE CANADA INC.

 

 

 

By:

/s/ Gregory W. Hunt

 

Name:

Gregory W. Hunt

 

Title:

Treasurer

 

 

 

 

YANKEE CANDLE COMPANY (EUROPE) LIMITED

 

 

 

By:

/s/ Gregory W. Hunt

 

Name:

Gregory W. Hunt

 

Title:

Treasurer

 

 

 

 

YANKEE CANDLE DEUTSCHLAND GmbH

 

 

 

By:

/s/ Clive Harper

 

Name:

Clive Harper

 

Title:

Managing Director

 

 

 

 

YANKEE HOLDING CORP.

 

 

 

By:

/s/ Gregory W. Hunt

 

Name:

Gregory W. Hunt

 

Title:

Treasurer

 

 

 

 

YANKEE CANDLE RESTAURANT CORP.

 

 

 

By:

/s/ Gregory W. Hunt

 

Name:

Gregory W. Hunt

 

Title:

Treasurer

 

 

 

 

YANKEE CANDLE ADMIN LLC

 

 

 

By:

/s/ Gregory W. Hunt

 

Name:

Gregory W. Hunt

 

Title:

Treasurer

 

1

--------------------------------------------------------------------------------


 

 

YANKEE CANDLE BRAND MANAGEMENT, INC.

 

 

 

By:

/s/ Gregory W. Hunt

 

Name:

Gregory W. Hunt

 

Title:

Treasurer

 

 

 

 

 

 

 

CREATIVE FRAGRANCE CONCEPTS LLC

 

 

 

By:

/s/ Gregory W. Hunt

 

Name:

Gregory W. Hunt

 

Title:

Treasurer

 

2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By:

/s/ Andrew Cerussi

 

 

 

 

Name:

Andrew Cerussi

 

 

 

 

Title:

Senior Vice President

 

1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Domestic Lender, UK Lender, German Lender, L/C
Issuer and Swing Line Lender

 

 

 

By:

/s/ Andrew Cerussi

 

 

 

 

Name:

Andrew Cerussi

 

 

 

 

Title:

Senior Vice President

 

2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. (Acting through its Canada Branch), as Agent and as a
Canadian Lender

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

 

 

Name:

Medina Sales de Andrade

 

 

 

 

Title:

Vice President

 

1

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Domestic Lender

 

 

 

By:

/s/ Scot Turner

 

 

 

 

Name:

Scot Turner

 

 

 

 

Title:

Senior Vice President

 

2

--------------------------------------------------------------------------------


 

 

U.S. BANK NA, CANADA BRANCH, as a Canadian Lender

 

 

 

By:

/s/ Joseph Rauhala

 

 

 

 

Name:

Joseph Rauhala

 

 

 

 

Title:

Principal Officer

 

3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Domestic Lender

 

 

 

By:

/s/ Robert C. Chakarian

 

 

 

 

Name:

Robert C. Chakarian

 

 

 

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A. (LONDON BRANCH), as a UK Lender and as a German Lender

 

 

 

 

By:

/s/ Moubeen Korimbocus

 

 

 

 

Name:

Moubeen Korimbocus

 

 

 

 

Title:

Portfolio Manager

 

5

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Domestic Lender, as a German Lender and as a UK Lender

 

 

 

By:

/s/ Manuel Burgueño

 

 

 

 

Name:

Manuel Burgueño

 

 

 

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


 

 

HSBC BANK CANADA, as a Canadian Lender

 

 

 

By:

/s/ Ryan Corkum

 

 

 

 

Name:

Ryan Corkum

 

 

 

 

Title:

Senior Account Manager

 

 

 

 

 

 

 

By:

/s/ Steve Reichenbach

 

 

 

 

Name:

Steve Reichenbach

 

 

 

 

Title:

Assistant Vice-President

 

7

--------------------------------------------------------------------------------


 

 

RBS CITIZENS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N.A., as a Domestic Lender and as a Canadian Lender

 

 

 

 

By:

/s/ Steven A. Samson

 

 

 

 

Name:

Steven A. Samson

 

 

 

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Syndication Agent and as a Domestic Lender, as a Canadian
Lender, as a German Lender and as a UK Lender

 

 

 

By:

/s/ Ronnie Glenn

 

 

 

 

Name:

Ronnie Glenn

 

 

 

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------


 

 

CIT BANK, as a Domestic Lender

 

 

 

By:

/s/ Kelly Hartnett

 

 

 

 

Name:

Kelly Hartnett

 

 

 

 

Title:

Authorized Signatory

 

10

--------------------------------------------------------------------------------